Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 1 of
                                      187




        EXHIBIT "A-1"
    [Hollywood Inventory]
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 2 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


                                Simple Health Inventory
                                    (Preliminary)


               ROOM                      INVENTORY LIST - QUANTITY
   Room 1                          Vizio Flat Screen TV (65”) – 1
   (Front and Sides of             Modern Grey Arm Chairs – 6
   Reception Desk)                 Side Tables – 2
                                   Grey Table Lamps – 2
                                   Floor Lamp – 1
                                   Med. Potted Faux Succulent Plant – 1
                                   Lg. Potted Faux Succulent Plant - 1
                                   Console Table – 1
                                   Lg. Painting by “Braski” – 1

   Room 1                          Apple iPad – 1
   Row A                           Dell Comp. Monitor – 5
   (Reception Desk)                “hp” Prodesk computer – 2
                                   FARGO DTC1250e ID Card Printer – 1
                                   Large White “hp” Printer – 1
                                   Epson Workforce WF-3640 Printer - 1
                                   Epson Perfection V19 Scanner - 1
                                   Logitech K100 Keyboard - 1
                                   “hp” wired mouse - 1
                                   “Snapshell” ID Reader (model: snapshell R2) – 1
                                   ‘brother” Label Printer (Brother QL-720NW) - 1
                                   “AIPHONE” LEM-1DL (Answering Machine?) – 1
                                   Logitech K120 Keyboard – 1
                                   Microsoft Wireless Mouse (Light Pink – R201-125617) – 1
                                   Rolling Storage/Filing Cabinet (3 Drawer) – 1
                                   Rolling Storage/Filing Cabinet (2 drawer w lock) – 2
                                   “Premium” Mini fridge – 1
                                   Honeywell “Quiet Set” Tower Fan – 1
                                   Ikea MALKOLM 20240 BLK Rolling office chair - 2

   Room 2                          Vizio Flat Screen TV (70”) - 1
   (Conference/Training Room)      Lrg. White Console Table w storage [D] - 1
                                   Ikea MALKOLM 20248 BLK Rolling Office Chair – 2
                                   Honeywell “Quiet Set” Tower Fan – 1
                                   “hp” Prodesk Computer – 1
                                   Logitech Desktop Speakers - 1
                                   Laser Pointer/Remote in blk box – 1
                                   Acer Computer Monitor – 1


                                                                                Page 1 of 56
  48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 3 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


   Room 2                          Acer Desktop Computer (Aspire Z3-710) – 12
   (Conference/Training Room)      Plantronics wired headphones with Microphone – 12
   (Continued)                     Acer Wireless Keyboard (SK – 9662) - 12
                                   Acer Wireless Optical Mouse (SM – 9662) – 12
                                   “Haworth” Chair (“110 – 1442 Very Seminar Chair”) – 12
                                   “Haworth” Planes TAP Series Tables [A,B,C] – 6

   Room 3                          Ikea MALKOLM 20240 BLK Rolling Office Chair – 1
                                   “Davis” Blue Fabric Chairs – 2
                                   Dell XPS Computer – 1
                                   “hp” Computer Monitor (HPV242h) – 2
                                   “hp” OfficeJet Pro 6978 Printer/Scanner/Fax/Copy/Web – 1
                                   “hp” ScanJet Pro 2000 S1 - 1
                                   Unkown brand wired keyboard – 1
                                   Amazon Basics Mouse (MSU 0939) - 1
                                   “LACASSE” L Shaped Desk [A] - 1
                                   Logitech Webcam – 1
                                   “LACASSE” Floating Wall storage Cabinet – 1
                                   Under Cabinet Light – 1
                                   Logitech Desktop Speakers – 2
                                   Dry Erase Board – 1
                                   “LACASSE” Two Drawer Storage Cabinet – 1

   Room 4                          Ikea MALKOLM 20240 BLK Rolling Office Chair – 1
                                   “Davis” Blue Fabric Chair – 2
                                   ‘hp” OfficeJet Pro 8740 – 1
                                   Under Cabinet Light – 1
                                   “LACASSE” L-Shaped Desk – 1
                                   “LACASSE” Floating Cabinet – 1
                                   “LACASSE” Two Drawer Storage Cabinet – 1
                                   Dry Erase Board – 1
                                   Honeywell “Quiet Set” Tower Fan -1

   Room 5                          Large Two Drawer L-Shaped Desk (LACASSE?) – 1
                                   Ikea MALKOLM BLK Rolling Office chair – 1
                                   “Dist. by Euro Style, Inc” BLK Rolling Office Chairs – 3
                                   Two Drawer Storage Cabinet (matches L-Shaped Desk) – 2
                                   Samsung Smart Flat Screen TV (80-85”?) – 1
                                   Large White Smart Dry Erase Board – 1
                                   White Leather Couch Chair – 3
                                   “hp” Color LaserJet Pro M452dn Printer - 1
                                   “hp” ProDesk Computer – 1
                                   Amazon Basics Desktop speaker – 2


                                                                                 Page 2 of 56
  48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 4 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


   Room 5                         “hp” Computer Monitor (HPV242h) – 2
   (Continued)                    Logitech WAVE K350 Keyboard – 1
                                  Logitech M510 Wireless Mouse - 1
                                  Logitech Webcam - 1

   Room 6                         Ikea MALKOLM - 22121 - BLK Rolling Office Chair – 1
                                  “hp” Computer Monitor (HPV242h) – 2
                                  “hp” wired mouse - 1
                                  “hp” Keyboard - 1
                                  YeaLink Desktop Phone T23G (954) 210-8592 - 1
                                  Large Two Drawer L-Shaped Desk (LACASSE) – 1
                                  Two Drawer Storage Cabinet (matches L-Shaped Desk) – 1
                                  Black HP Office Pro 6978 Printer/Fax/Copier - 1
                                  “Davis” Blue Fabric Chair – 2

   Room 7                         Ikea MALKOLM BLK Rolling Office chair – 1
                                  “hp” Computer Monitor – 2
                                  Logitech Mouse (M-U0026) – 1
                                  Logitech Keyboard K120 – 1
                                  “Plugable” USB 3.0 Docking Station – 1
                                  “LACASSE” L-shaped desk with Two Storage drawers – 1
                                  “LACASSE” Floating Storage Shelf/Cabinet – 1
                                  “LACASSE” Two Drawer Filing Cabinet – 2
                                  Xerox Work Centre 6505 Printer – 1
                                  Davis Blue Fabric Chair – 2

   Room 8                    N/A


   Room 9                    N/A


   Room 10                        Vizio 65” Flat screen TV - 1
   (Small Conference Room)        HP ProDesk 400 G1 MT Computer – 1
                                  HAWORTH High Island/Bar Table – “Marker Table” – 1
                                  Q+ JETech 2.4g Wireless Keyboard – 1
                                  “Action tec” Screen Beam Display Receiver -1
                                  D-Link? (has a USB receptacle) – 1
                                  Amazon Basics Wireless Mouse (M/N: MG-0975) - 1
                                  JC White Architectural Interiors - “Very Conference Chair”
                                   High Top Table Chairs – 4
                                  Euro Style Inc. – High back black rolling office chair – 1
                                  Dry Erase Board – Medium - 1


                                                                                  Page 3 of 56
  48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 5 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.



   Room 10.A                      Euro Style Inc. – High back black rolling office chair – 4
   Hallway outside of Room        Ikea BJURSNAS Espresso black Round Table – 1
   10                             TOSHIBA eStudio 450 Large office printer w user manuals –
                                   1

   Room 11                        RCA Mini Fridge - 1
   Back Wall                      Dell LCD Monitor (M/N: E2715Hf) – 1
   (Server/Computer Room)         HP Photosmart A617 - 1
                                  Apollo Precision Tool Kits (Lrg.. and Sm. kits – Lrg is half
                                   empty) - 1 each
                                  Dell W2371b Computer Monitor – 2
                                  Unknown brand of wired keyboard - 1
                                  hp KU-1156 Wired Keyboard - 1
                                  Amazon Basics – KU-0833 Keyboard - 1
                                  Display stand for two computer Monitors – 1
                                  “AST” 3D optical wired mouse - 1
                                  KB-US9851 wired keyboard - 1
                                  Ikea Malkolm blk rolling office chair – 8
                                  HP Compaq dc7900 Small Form Factor computer - 1
                                  “ACER” LCD LED Monitor (Model: G226HQL) – 3
                                  PowerEdge R210 – 5
                                  Seagate – Barracuda Compute – 4 TB – ST4000DM)) – 4
                                  LACASSE filing cabinets with 2 drawers – light finish – 2
                                  Xerox Work Centre 6505 - 1
                                  Epson WF-3640 Printer – M/N: C481E – 1
                                  Ikea MICKE desk with two drawers – white – 2
                                  Vizio 50” flat screen tv – 8
                                  Mac Mini – M/N: A1347 - (in right LACASSE filing cab.) Has
                                   sticky note on it that says “Nikia” - 1
                                  LD Laser Toner Cartridge – Cyan – LD-106R01594 – 3
                                  LD Laser Toner Cartridge – Yellow – LD-106R01594 – 2
                                  LD Laser Toner Cartridge – Magenta – LD-106R01594 – 1
                                  Lenovo Tablet – M/N: Lenovo TAB 2 A10-70F - 2
                                  Asus ZenPad – 1
                                  Damaged/Cracked/Scratched - Asus ZenPad – 3



   Room 11                        HP ProDesk 400 G1 MT - 3
   Left Side Wall –               “InnoView” 21.5” LED LCD Moniter – M/N: 2165M – 2
   Under Table                    ACER LCD LED Monitor – M/N: G226HQL – 6
   (Server/Computer Room)         Epson Workforce WF-3620 – 1


                                                                                 Page 4 of 56
  48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 6 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


   Room 11                        HAWORTH white Table with compact “Logic Data” device -
   Left Side Wall –                2
   Top of Table                   AT&T Microcell – M/N: DPH154 – 1
   (Server/Computer Room)         Samsung Cell Phone (old Galaxy?) – 1
                                  Dell – M/N: SE2216HF – 1
                                  HP – ProBook 6460b – Laptop - 1
                                  APC – MasterSwitch Plus – AP9617 – Network Management
                                   Card – 1
                                  Dell Power Connect 5548 - 1
                                  Dell – SonicWall NSA 5600 – 2
                                  Dell – SonicWall NSA 3600 – 3
                                  HP Pavillion Slimline S5000 Series – s5610y - 1
                                  HP ProDesk 400 G1 MT - 1
                                  HP wired keyboard – KU-0316 – 1
                                  HP Compaq dc7800 Small Form Factor PC – 1
                                  Logitech k800 Wireles Keyboard – M/N: Y-R0011 - 1
                                  Dell – Latitude 3580 Laptop – 1
                                  HP Envy Notebook PC – M/N: 15-as152nr - 1
                                  Buffalo – Tera Station – M/N: TS-XE4.0TL/R5 – 1


   Room 11                        HAWORTH white desk - 1
   (Server/Computer Room)         Dell LCD Monitor – M/N: E2715Hf - 1
                                  Microsoft Headset with Microphone – 1
                                  Amazon Basics Moniter stand – 2
                                  Wireless Mac mouse – M/N: A1657 EMC2923 – 1
                                  Mac wired keyboard – M/N: A1314 – 1
                                  Mac Mini M/N: Unknown) – 1


   Room 11                        HAWORTH white desk - 1
   Empty WS –                     Mac Wireless Keyboard – M/N: A1314 – 1
   (Server/Computer Room)         Amazon Basics monitor stands – 2
                                  Mac Wireless Mouse – 1


   Room 11                        HAWORTH white desk - 1
   (Server/Computer Room)         Allsop monitor stand – 2
                                  Acer Wireless Mouse – M/N: SM-9662 – 1
                                  Plantronics headphones with Microphone – 1
                                  Dell LCD Monitor – M/N: E2715Hf – 2




                                                                                Page 5 of 56
  48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 7 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


   Room 11                        HAWORTH white desk - 1
   Empty WS                       Logitech – k800 – M/N: Y-R0011 – 1
   (Server/Computer Room)         Hitachi – Ultrastar – M/N: HUA721010KLA330 - 2
                                  Seagate Barracuda ES RoHS – S/N: 5QD5B9JL – 1
                                  TP-LINK – M/N: TL-SG1008P – Desktop Switch – 4 Port - 2
                                  Logitech Performance MX wireless Headphones – M/N: M-
                                   R0007 – 1
                                  DYMO – Label Manager 280 – M/N: S0720530 - 1
                                  Microsoft Headphones with Microphone – 1
                                  Dell SonicPoint ACi – M/N: APL27-0B1 – 1


   Room 11                        HAWORTH white desk - 1
   Empty WS                       Unifi – AP AC LR – M/N: UAP-AC-LR 802.3af PoE – 2
   (Server/Computer Room)         ADATA – 128 GB – Chip – 1
                                  Snapshell – Model: Snapshell 65 – 1
                                  10Gtek – “SFP-GE-T-Multi” – 1
                                  10Gtek – “ASF-GE-T” – 1


   Room 11                        HAWORTH white desk – 1
   (Server/Computer Room)         “CAT 5 – RJ45 Product” – 7SV-000/AS-TX – 1000 Base –
                                   TX – 1
                                  ACCEDIAN Networks – “7SN-000” – 1000 Base LX/1310
                                   nm/SMF - 1
                                  DELL Power Connect 5524 – 1
                                  NETGATE – M/N: XG-7100-M2 - 24 GB – 1
                                  Eivotor – Multi-functional Wire Tester (Emitter + Receiver) –
                                   1
                                  TRENDnet – Professional Punch Down Tool – 1
                                  Fluke Networks – Modular Crimper – M/N: 11212530 – 1
                                  DYMO – Label Cassettes – 2
                                  LACASSEE two drawer filing cabinet – 1
                                  Dell LCD Monitor – M/N: Y-R0011 – 2
                                  Amazon Basics wired keyboard – M/N: KU – 0833 -1
                                  Amazon Basics wired mouse – M/N: MSU0939 - 1
                                  Allsop monitor stand – 2
                                  Plugable USB 3.0 docking station – 1
                                  NetGear – Fast Ethernet Switch – M/N: FS105 – 1
                                  HP – Envy – X7V39UA#ABA - M/N: 15-as152hr - 1
                                  Seagate – Black Armor – NAS 220 – P/N: 9SR5AH-500 – 1
                                  Dell – Power Connect 6224 - 1




                                                                                  Page 6 of 56
  48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 8 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


   Room 11                        Honeywell – Quiet Set – Tower Fan – 2
   Front                          “Neat” Scanner – M/N: ND-1000 - 1
   (Server/Computer Room)         UniFi – AP AC LR – M/N: UAP-AC-LR – 5
                                  Large White Dry Erase board - 1

   Room 12                        Large White Dry Erase Board - 1
   Front                          Ikea MALKOLM black rolling office chair – 5
   (Accounting)                   “Shred-it” – Document shredding service container -1
                                  Mr. Coffee – M/N: FTX41 – 1
                                  Xerox Work Centre 6505 – 1
                                  LACASSE two drawer filing cabinet – 1
                                  “Midea” Mini Fridge – 1
                                  Little plastic storage cub with drawer – 1
                                  LD Toner Cartridge – Cyan – LD-106R01594 - 6
                                  LD Toner Cartridge – Magenta – LD-106R01595 - 4
                                  LD Toner Cartridge – Yellow – LD-106R01596 – 3
                                  Mystery brand toner cartridge – Cyan – 106R01594 - 1
                                  Xerox Toner Cartridge – Black – 106R01597 - 2
                                  Universal Paperclips – Jumbo Silver 1000 qty. – 1 box
                                  Avery Address labels 5160 – 1 box
                                  Eco-Green - Remanufactured HP Printer Toner Cartridge –
                                   Yellow – CE412A – 2
                                  Eco-Green - Remanufactured HP Printer Toner Cartridge –
                                   Black – CE410X – 1
                                  Eco-Green - Remanufactured HP Printer Toner Cartridge –
                                   Cyan – CE411A – 2
                                  Eco-Green - Remanufactured HP Printer Toner Cartridge –
                                   Magenta – CE413 – 2
                                  Filing Cabinet – Black – three drawers – 1
                                  Brighton Professional paper towel roll – 1

   Room 12                        Amazon Basics Monitor Stand – 2
   (Accounting)                   Allsop Monitor Stand – 1
                                  Acer LCD LED Monitors – M/N: G276HL – 2
                                  HP-V242h Monitor – M/N: K6X12A – 1
                                  HP ProDesk 400 G2.5 Small Form Factor Business PC - 1
                                  Logitech M215 – M/N: M-R0028 - 1
                                  Logitech - K330 – M/N: Y-R0009 - 1
                                  EPSON – “D5-510” – 1
                                  Printer Cartridge – 305A – Cyan – CE411A – HP Laserjet – 1
                                  Printer Cartridge – 305A – Yellow – CE412A – HP Laserjet -
                                   2
                                  Printer Cartridge – 305A – Magenta– CE413A – HP Laserjet -
                                   1

                                                                                Page 7 of 56
  48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 9 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


   Room 12                        Logitech – M310 – 1
   (Continued)                    “Universal” – Corkboard – 1
   (Accounting)                   HAWORTH Desk with attached two drawer and two shelf
                                   storage cabinet – 1
                                  HAWORTH Metal Storage shelf/cabinet – 1

   Room 12                        HP V242h monitor – 2
   Empty WS                       Allsop Monitor Stand – 2
   (Accounting)                   Logitech wireless keyboard – K520 – M/N: Y-R0012 - 1
                                  Logitech wireless Mouse – M/N: M-U0026 – 1
                                  Swingline Stapler – 1
                                  HP ProDesk 400 G2.5 small Form Factor Business PC – 1
                                  Paper Pro – The Prodigy – stapler – 1
                                  Vornado – Desktop Fan – 1
                                  ACCO – Medium Binder Clips – 12 ea. – 5 boxes
                                  ACCO – Large Binder Clips – 12 ea. – 1 box
                                  ACCO – Jumbo Paper Clips – 100 Qty. – 3 boxes
                                  Brites – File Bands – “4 oz. – 113 g. – 7” x 1/8’ – 1 bag
                                  HAWORTH Desk and storage cabinet with two drawers and
                                   shelves – 1
                                  HAWORTH Metal Wall Storage Shelf/Cabinet – 1
                                  Plantronics headset with microphone – 1

   Room 12                        ACCO – Large Binder Clips – 12 ea. – 2 boxes
   Empty WS                       Endust – electronics surface cleaning wipes – 70 qty. - 4
   (Accounting)                   Brighton Professional Paper towel roll – 1
                                  Disposable Cup lids – 1 sleeve
                                  Swingline stapler - 1
                                  Double Window envelopes – No. 9 – 500 ct. – 2 boxes
                                  HP ProDesk 400 G2.5 Small Form Factor Business PC - 1
                                  HP V242h computer monitor – 2
                                  HAWORTH Desk and storage cabinet with two drawers and
                                   shelves – 1
                                  HAWORTH Metal Wall Storage Shelf/Cabinet – 1

   Room 12                        HP V242h coputer Monitors – 2
   Empty WS                       HP ProDesk 400 G2.5 Small Form Factor Business PC - 1
   (Accounting)                   Logitech Wireless Keyboard – MK 700/MK710 – M/N: Y-
                                   R0006 - 1
                                  Dell Wireless Keyboard – M/N: WK117 - 1
                                  Dell Wireless Mouse – M/N: WM117 – 1
                                  PaperPro – The Prodigy – Stapler – 25 sheet – 1
                                  Canon – MP27D – Accounting Clock/Calendar Machine – 1


                                                                                Page 8 of 56
  48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 10 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 12                       HAWORTH Desk and storage cabinet with two drawers and
    (Accounting)                   shelves – 1
    (Continued)                   HAWORTH Metal Wall Storage Shelf/Cabinet – 1
                                  Swingline – 40 sheet hole puncher – 1
                                  Ultra Soft Kleenex – 70 tissues each – 2 boxes
                                  Paper Cutter (Under Desk – look for Brand) - 1
                                  Hole Puncher (Under Desk – look for Brand) – 1
                                  Amazon Basics – 320 Rubber Bands – 1 Bag
                                  Paper roll for Canon MP27D – 10 Rolls
                                  Scotch Magic Tape – 14 rolls
                                  Staples for Swingline Stapler – 5,000 staples each – 5 boxes


    Room 12                       HP ProDesk 400 G 2.5 Small Form Factor Business PC – 1
    (Accounting)                  HP LaserJet Pro 400 Color M451dn - 1
                                  HP LaserJet Ink Cartridge – Black – CE410X – 1
                                  Logitech wireless mouse – M705 – 1
                                  Amazon Basics Monitor Stand – 3
                                  HP ScanJet Pro 3000 s 2 – 1
                                  Unknown brand of desktop speakers – 2
                                  Panini – Vision X – M/N: Vision X – 1
                                  Large Universal Corkboard - 1
                                  HAWORTH Desk and storage cabinet with two drawers and
                                   shelves – 1
                                  HAWORTH Metal Wall Storage Shelf/Cabinet – 1
                                  Amazon Basics wireless keyboard – KU-0833 – 1
                                  PaperPro – 20 sheets – stapler – 1


    Room 13                       LG Flat screen TV – M/N: MCR64833101(REV00) - 1
                                  HP ProDesk 400 G1 MT - 1
                                  Plugable USB 3.0 Docking Station -1
                                  HP V242h computer monitor – 2
                                  Logitech Desktop Speakers – M/N: S-00038 – 1
                                  Amazon Basics wired keyboard – KU-0833 -1
                                  Metal Gear Box – HARD Disk Drive (Login:
                                   JRozen/P@$$w0rd) – 1
                                  HP OfficeJet Pro 6978 – 1
                                  LACASSE L Shapd Desk with Storage Drawers
                                  IKEA Malcolm black rolling office chair – 1
                                  LACASSE Floating Wall Storage Cabinet - 1
                                  Davis Blue Fabric Chair – 2



                                                                                   Page 9 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 11 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 14                       IKEA Malkolm black rolling office chair – 17
    (Marketing)                   Office Depot rolling black office chair – SKU: 302062 - 1
                                  Revolution SVR Killerspin Ping Pong Table -1
                                  Console/Entertainment table – Faux wood – 1
                                  Eurostyle Inc. black high back office chair – 1
                                  HAWORTH Desk – WSB, K, REC, 24 x 48, L, J, S, C 2015 –
                                   with attached two drawer storage cabinet – 21
                                  Shred It receptacle – 1
                                  IKEA Linnmon white table – 1
                                  Epson 252 ink cartr. pack – Black, Yellow, Cyan, Magenta - 2
                                  Epson 252XL ink cartridge – Black – 2
                                  IKEA Linnmon Black small table – 1
                                  RCA Mini Fridge
                                  LG flat screen TV – 49” ? – M/N: 49LF5100-UA – 1
                                  Big Cork board
                                  Large XL dry erase board – 1
                                  Gray folding table – 1

    Room 14                       Gateway KX2153 monitor – 3
    (Marketing)                   HP ProDesk 400 G1 MT

    Room 14                       HP Wireless Mouse – SM-2061 – 1
    (Marketing)                   Gateway KX2153 monitor – 3
                                  HP ProDesk 400 G1 MT – 1
                                  Logitech M310 Wireless Mouse – 1
                                  Logitech wireless keyboard – M/N: Y-R0012

    Room 14                       HP ProDesk 400 G1 MT - 1
    (Marketing)                   Amazon Basics Laptop Stand
                                  Acer G276HL monitors - 2
    Room 14                       Acer G276HL monitors – 2
    (Marketing)                   Microsoft headphones with mic (Life Chat LX-3000) – 1
                                  Dell Inspiron – P65F001 -1
                                  Plugable USB 3.0 Docking Station – 1
                                  Targus Laptop Bag – 1


    Room 14                       Gateway KX2153 Computer Monitor – 3
    (Marketing)                   HP Wireless Keyboard – M/N: SK-2061
                                  HP ProDesk 400 G1 MT – 1




                                                                                Page 10 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 12 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 14                       Microsoft Headphones with Microphone - 1
    (Marketing)                   Acer G276HL monitors – 2
                                  HP ProDesk 400 G1 MT – 1
                                  Microsoft Natural Ergonomic Keyboard 4000 v 1.0 – M/N:
                                   1048 – 1

    Room 14                       MSi – Interceptor DS B1 Gaming Mouse – 1
    (Marketing)                   Mac wireless keyboard – M/N: A1314 – 1
                                  Mac wireless mouse – M/N: A1296 3Vdc – 1
                                  Mac wireless touch pad – M/N: A1339 – 1
                                  Plantronics headphones with microphone – 1
                                  HP wireless mouse – M/N: H1D34AA - 1
                                  Acer G276HL Monitor – 1

    Room 14                       Scotch Magic Tape refill – 1 roll
    (Marketing)                   Kleenex – 1 box
                                  Microsoft - “Sculpt” Ergonomic Mouse – 1
                                  Asus Tablet – 1
                                  HP Envy Desktop Computer – M/N: 700-216
                                  Plantronics Headphones with Microphone – 1
                                  Gateway Kx2153 monitor – 3
                                  Eagle E5121 pencil sharpener – 1
                                  Logitech Headphones (Missing Microphone attachment) – 1
                                  URPower Air Mister -1


    Room 14                       Xerox WorkCentre 6505 – 1
    (Marketing)                   Staples One Touch – 30 Sheet – 3 hole puncher - 1


    Room 14                       Mac wireless keyboard – M/N: A1644 EMC 2815 - 1
    (Marketing)                   hp wired mouse – M/N: SM-2022 – 1
                                  Mac wired keyboard M/N: A1243 – 1
                                  Mac Wireless Mouse – M/N: A1657 – 1
                                  iMac Desktop Computer - M/N: A1419
                                  Lenovo Wired Keyboard – M/N: KU-1153 – 1
                                  Gateway KX2153 Monitor – 2
                                  Plantronics Headphones with Microphone – 1
                                  HP Compact dc7900 Small Form Factor – P/N:
                                   SH169UC#ABA – 1




                                                                                 Page 11 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 13 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 14                       Innoview Monitors – M/N: 2165M – 2
    (Marketing)                   hp Compact dc7900 Small Form Factor – P/N:
                                   SH169UC#ABA - 1
    Room 14                       Gateway KX2153 Monitors – 2
    (Marketing)                   hp wired keyboard – M/N: KU-1156 – 1
                                  hp Compact dc7900 Small Form Factor – P/N:
                                   SH169UC#ABA – 1

    Room 14                       hpV242h Monitor – 2
    (Marketing)                   Plantronics headphones with microphone – 1
                                  hp Compact dc7900 Small Form Factor – P/N:
                                   SH169UC#ABA – 1
                                  hp wired mouse M/M: SM -2022 – 1

    Room 14                       Gateway Kx2153 Monitor – 2
    (Marketing)                   hp wired keyboard –M/N: KU-1156 - 1
                                  hp wired mouse – M/N: SM-2022 – 1
                                  hp Compact dc7900 Small Form Factor – P/N:
                                   SH169UC#ABA – 1
                                  Plantronics headphones with microphone – 1

    Room 14                       Dell Monitor – M/N: SE2216Hf – 2
    (Marketing)                   hp Compact dc7900 Small Form Factor – P/N:
                                   SH169UC#ABA – 1
                                  hp wired mouse – M/N: SM-2022 – 1
                                  hp wired keyboard – m/n: KU-1156 – 1

    Room 14                       AOC Monitor – M/N: E2260Sw – 2
    (Marketing)                   hp wired mouse – M/N: SM-2022 – 1
                                  Logitech K120 wired keyboard –- M/N: Y-U0009 - 1
                                  hp Compact dc7900 Small Form Factor – 1
                                  Plantronics headphones with microphone – 1

    Room 14                       Gateway kx2153 monitor – 2
    (Marketing)                   hp Compact dc7900 Small Form Factor – 1
                                  hp wired mouse – M/N: MOFYUO
                                  hp wired keyboared -1
                                  Swingline Stapler Blk -1
                                  Sparco Brand blk stapler
                                  Scotch Tape Dispenser – 1
                                  Plantronics headphones with microphone – 1
                                  Plugable USB 2.0 display link – 1




                                                                                Page 12 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 14 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 14                           ACER - LCD LED Monitor – M/N: G276HL – 2
    (Marketing)                       “Eagle Touch” wireless Keyboard – P/N: ET-KR8103
                                      Plantronics wired headphones with microphone – 1
                                      hp ScanJet Pro 3000 s2 – M/N: FCLSD-1102 -1
                                      hp ProDesk 400 G1 MT – SRPUS – 1

    Room 14                           wired keyboard – Unknown brand – M/N: KB-US919EB – 1
    (Marketing)                       Acer Monitor – M/N: K222HQL – 2
                                      hp Compact dc7900 Small Form Factor – 1
                                      Plantronics wired headphones with microphone – 1

    Room 14                           Dell monitor – M/N: SE2216Hf – 2
    (Marketing)                       hp Compact dc7900 Small Form Factor – 1
                                      Logitech k120 wired keyboard – K120 – M/N: Y-U0009 – 1

    Room 14                           Unknown brand wired Keyboard – 1
    (Marketing)

    Room 14                           Logitech K120 wired Keyboard - 1
    (Storage/Electrical Room)         Amazon Basics wired mouse – M/N: MSU0939 – 1
    Shelf against back wall- top      Acer K222HQL Monitor – 1
    row                               Dell SE2216Hf Monitor – 1
                                      Dell PowerEdge R210 – M/N: E10S – 1
                                      HP ProDesk 400 G1 MT-SRP US – P/N: P4K78UT#ABA – 1
                                      HP Monito – M/N: V242h – 1
                                      Lorex 1080p HD Recorder – 1
                                      Dell PowerConnect 5548 – 6
                                      Dell PowerConnect 5548P – 6
                                      Dell PowerConnect 5524 – 2
                                      Dell SonicWALL NSA 3600 – 2
                                      Dell PowerEdge 1950 – 1
                                      Dell PowerEdge R810 – 2
                                      Dell PowerEdge R320 – 1
                                      Cisco 3900 Series Router – 1
                                      APC – MOD: SMX3000LV – S/N: AS1508242347 - 1
                                      APC – MOD: SMX3000LV – S/N: AS1508242361 - 1
                                      APC - MOD: SMX120BP – S/N: 7A1517L05258 – 1
                                      APC - MOD: SMX120BP – S/N: 7A1517L05273 - 1




                                                                                 Page 13 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 15 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 14                           hp white wireless printer – 1
    (Storage/Electrical Room)         White unopened boxes on top of printer – 2
    Shelf against back wall- top      hp black printer Officient 4630 – 1
    row                               Independent apples boxes (empty boxes) – 2
                                      Envy apples boxes (empty boxes) – 2
                                      Chiquita banana boxes (empty boxes) – 2

    Room 14                           Brother black printer – 1
    (Storage/Electrical Room)         hp black photosmart plus – 1
    Shelf against back wall-          Lexmark white printer – 1
    2nd row                           Cyber Power battery backup 340 watts/600 VA – 1

    Room 14                           Panduit brown box containing blue cables, mouse pad,
    (Storage/Electrical Room)          unopened box 6x6x3 ULine
    Shelf against back wall-          Joint Movement Glucosamine white box containing
    3rd row                            miscellaneous cables
                                      Amazon brown box containing acer keyboards – 2
                                      Logear box containing cables – 2
                                      Sonic wall PWR ac charger AJGigabit PoE Injector – 3

    Room 14                           Brown box containing 8-port gigabit switches
    (Storage/Electrical Room)         Amazon brown box containing:
    Shelf against back wall- 4th        Wireless Finest packages unopened – 13
    row                                 Headset Buddy in boxes – 3
                                        Circuit board – 1
                                        Vonoto RJ9 audio adapter cable – 13
                                        Connectors – 4
                                        Plugable USB 2.0 Displaylink adapter – 1
                                        DVI(M) to VGA (F) video card – 1
                                        StarTech.com video adapters – 4
                                        Plantronics factory replacement parts in bags – 12
                                        Phone cables – 2
                                        Miscellaneous plug/adapter – 1
                                      hp black ProDesk – 1
                                      Dell black XPS – 1
                                      Dell grey Dimension 3000 – 1
                                      Dell back desk trays – 2




                                                                                     Page 14 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 16 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 14                            Brown box containing:
    (Storage/Electrical Room)            D-Link Gigabit switch – 1
    Shelf against back wall-             Pelink Balance 380 – 1
    bottom row                           CyberLink 24 port 10/100m switch – 1
                                         Sonicwall – 1
                                         Trendnet model TE100-S24 – 1
                                         Black tray – 1
                                         cables
                                       Dell brown box containing:
                                         Blue Cat5e acer monitor model G276HL – 1
                                       Brown box containing:
                                         acer LCD monitor model AL2216W – 1
                                         hp monitor – 1
                                         Yealink phone – 7
                                         Ultra power supply
                                       White long box containing parts and phone cables

    Room 14                            Office Depot box containing binders (empty) – 15
    (Storage/Electrical Room)          Nordic Washington Apple boxes (empty) – 12
    Shelf against left side wall-      Amazon brown box containing pluggable USB 2.0 Display
    top row                             link adaptors packaged – 20 and misc. cables
                                       Amazon brown box containing M22/M12 cables
                                       brown box containing vented metal shelf – 4
                                       loose vented metal shelf – 1
                                       brown box containing vented metal shelf – 1
                                       Jumper cables in black bag – 1

    Room 14                            Metal black trays – 3
    (Storage/Electrical Room)          Dell SonicWall NSA 3600 – 1
    Shelf against left side wall-      Cisco SF300-48P – 10
    2nd row                            Cisco SG300-28 – 2
                                       White box containing Bluetooth Lock Kero Deadbolt 99250-
                                        002 – 1
                                       Cisco Linksys E1200 – 1
                                       USRobotics Modem 3453C – 1
                                       Brown box containing old Quadranet drives FL450095827
                                        (box marked do not destroy or throw away)
                                    
    Room 14                            Blue cable wire
    (Storage/Electrical Room)          White box containing:
    Shelf against left side wall-        Yealink phone – 3
    3rd row                              Power Cables – 3
                                         Hard drives (some marked wiped or bad) – 13


                                                                                     Page 15 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 17 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 14                                Paper – Evidence Chain of custody tracking form Scott
    (Storage/Electrical Room)               Smith 2TB USB Drive – 1; Bitcoin Mining Servers - 2;
    Shelf against left side wall-           power cables - 2
    3rd row                            Amazon box containing WYSE box and cables
    (Continued)                        Plastic bag containing:
                                          Windows 7 Professional PC Software CD
                                          Asure ID 7 Software CD
                                          Asure Software CD
                                          hp Powerchute CD
                                          Xerox CD
                                          Cisco CD
                                          Miscellaneous software CDs
                                       hp 2530-246 switch – 1
                                       Dell Power connect 3524P – 1
                                       Peplink Balance 380 – 1
                                       Kidde Fire Extinguisher brown box containing:
                                         Plantronics headphones/cables
                                         baking sheets – 8
                                         Cable matters reliable connectivity – 2
                                         Dell power connect 5524 – 1
                                         Dell power connect 5548 – 3
                                       Brown box containing Cicso IP Phone 7970 series
                                        INM10241HKG


    Room 14                            305A Laserjet hp toner cartridge black – 1
    (Storage/Electrical Room)          305A Laserjet hp toner cartridge magenta – 1
    Shelf against left side wall-      305A Laserjet hp toner cartridge cyan – 1
    4th row                            Premium toner cartridge in green/white boxes – 6
                                       CF410A Value toner cartridge – 4
                                       CF411A Value toner cartridge – 2
                                       CF412A Value toner cartridge – 2
                                       CF413A Value toner cartridge – 4
                                       CF412XY Value toner cartridge – 1
                                       CF413XM Value toner cartridge – 1
                                       loose toner cartridges – 6
                                       Rhino drive black s/n 114120800020 – 1
                                       box pluggable USB serial adapter – 1
                                       TPLink Gigibit PCI network adapter – 3
                                       Brown box containing Plantronics phone equipment




                                                                                     Page 16 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 18 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 14                            Amazon brown box containing:
    (Storage/Electrical Room)            Oculus VR headset – 1
    Shelf against left side wall-        VR headset – 1
    4th row                              StarTech video adapters in package – 5
    (Continued)                          DVI(M) to VGA (F) video card – 1

    Room 14                            Georgia Pacific box containing metal cash boxes – 2
    (Storage/Electrical Room)          Acer monitor
    Shelf against left side wall-      hp Compaq drives – 12
    5th row                            Brown box containing:
                                         Linksys phones – 4
                                         Cisco phones – 4
                                         Yealink phones – 14

    Room 14                            Brown box (marked working/tested headsets containing
    (Storage/Electrical Room)           Plantronics headsets – 29
    Shelf against left side wall-      Plantronics headsets (loose) – 8
    6th row                            Kensington mouse – 1
                                       Epson Wi-Fi DS-560 printer – 1
                                       Publix bag containing cocktail plates and forks

    Room 14                            Cisco USRobotics Courier 3900 Series – 1
    (Storage/Electrical Room)          Black vented shelf – 2
    Shelf against left side wall-      Seagate hard drive CustoAgent 4020 – 1
    bottom row                         Furniture power distribution units – 2
                                       Sterno cans – 3
                                       APC Smart UPS X3000 in sealed box – 1
                                       hp Compaque 7900 – 4

    Room 14                            Acer monitor with stand G276HL – 1
    (Storage/Electrical Room)          Xerox WorkCentre 6505 – 1
    On Floor – right side              CDW Direct Synnex corporation 6041564528 Fuse ASY 110V
                                        sealed boxes– 4
                                       CDW Direct P: North S:blue 44-4420 sealed boxes – 2
                                       Xerox Synnex Corp. P:PDI S:P11 D22-RDL sealed boxes – 2
                                       West Digital hard drives in packages – 10
                                       Open brown box containing Dell equipment pieces
                                       Horizontal Finger Duct Rack Cable Manager w/cove – 20
                                       Dell brown box containing Dell parts bubble wrapped or
                                        boxed
                                       Chafing racks – 13
                                       Steam table pans – 18
                                       Red/White check tablecloths – 2


                                                                                      Page 17 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 19 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 14                        Adjustable dual height easel – 1
    (Storage/Electrical Room)      circuit breaker in box – 1
    On Floor – right side          Load Center Cover in box – 1
    (Continued)                    window film in box – 1
                                   window film application spray bottle – 1

    Room 14                        Brown box containing:
    (Storage/Electrical Room)        Yealink phones – 7
    On Floor – left side             Linksys phones – 4
                                   Grey metal server – Spondoolisteh 5P30 Username: Admin;
                                    password: demone31
                                   Green plastic container containing:
                                      Yealink phones – 4
                                      keyboards – 2
                                      miscellaneous cables
                                   Sealed brown box labeled Cisco Routers from Boca 12/27/15
                                   Plantronics headsets – 29
                                   Fellowes 73ci shredder
                                   Cyber Power battery backup in box
                                   black metal file divider
                                   hp Prodesk
                                   Dell Optiplex 960
                                   Yealink phones – 12
                                   Merritt sealed boxes 6x6x6 ULine R3-1-E M12U – 28
                                   plexiglass sheets – 2
                                   White/Dry erase board – 1

    Storage Room                   Gloves – Diamond Grip Micro Flex – Powder Free- Size XL –
    (Office and Cleaning            Non Sterile – 1 Box
    Supplies)                      “Muscle Bag” – 50 individually folded 55 Gallon garbage bags
                                    – 4 boxes
                                   Industrial roll of toilet paper – 24 rolls
                                   “Staples” brand plastic forks – 1000 qty. – 1 box
                                   Industrial brown paper towels – 3 rolls
                                   Rubbermaid Microburst 3000 - air freshener – Scent: Orchard
                                    Fields – 3 bottles
                                   Rubbermaid Microburst 3000 - air freshener – Scent: Country
                                    Delight – 1 bottle
                                   Purell Hand Sanitizer – 8 fl oz. pump – 5
                                   Gojo - Purell Advanced with Aloe – Instant hand sanitizer –
                                    1000 mL NXT refills - 4 qty. ea. box – 2 boxes
                                   Gloves - Ambitex – Large – Powder free nitrile gloves – 100
                                    qty. – 1 box
                                   Kleenex – Ultra Soft tissues – 70 qty. ea. – 4 boxes

                                                                                 Page 18 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 20 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Storage Room                  Glad Mega Pack - 13 gal. tall kitchen drawstring garbage bags
    (Office and Cleaning           – 100 qty. ea. – 2 boxes
    Supplies)                     Lysol disinfecting wipes – 240 wipes ea.– 3 pack – 2
    (Continued)                   Purell refreshing gel hand sanitizer – 67.6 fl oz. bottle/pump –
                                   3
                                  “Staples” tall drawstring kitchen garbage bags – 13 gal. – 120
                                   bags ea. – 5 boxes
                                  Kleenex tissues – 95 tissues ea. – 17 boxes
                                  Slippery floor caution cones – yellow – 2
                                  Zep grout cleaner/whitener – 32 fl. oz. – 1 bottle
                                  Coleman propane bottle – Camping gas – 16 oz. – 9
                                  “Sterno” green canned heat – 7 oz. ea. – 2 pack – 1
                                  “Party Dimensions” – 2 hour methanol gel can – 6 pack – 6.7
                                   oz. – 1
                                  “Party Dimensions” – 2 hour methanol gel – 6.7 oz. – 2 cans
                                  Modern Industrial Urinal Screen + Deodorizer in “New Green”
                                   –6
                                  Carpet Tiles – unknown quantity
                                  Wet umbrella bags – 1000 qty. – 1 box
                                  “USG Ceilings” - Ceiling tiles – 16 ea. – Black or white – 6
                                   boxes
                                  “Dart” J Cup – hot and cold cups – 10 oz. – 1000 cups ea. – 1
                                   box
                                  Advant Edge drinks – Abbott labs – carb control chocolate
                                   fudge – 11 fl. oz. – 4 bottles each pack – 3 packs
                                  Quilted Northern – Ultra Soft and Strong toilet paper – 6 roll
                                   each pack – 1 pack
                                  Brighton Professional/Staples sleeves of paper napkins – 55
                                  Nydree Flooring – “10 to 20 gloss” maple, wedge 33.9 sq. ft. –
                                   4” x RL UV finish – 1 box
                                  Fabuloso – Lavender – 128 fl. oz.
                                  Soft Soap – soothing Aloe Vera – 56 fl. oz. – 14
                                  Microfiber Wholesale – microfiber mop fiber attachments – 2
                                   qty. – 1 bag
                                  Clorox – cleaner + bleach – 32 fl. oz. – 7 bottles
                                  Lysol Disinfectant Spray – Crisp Linen – 19 oz. – 4
                                  Spray way – foaming glass cleaner – 19 oz – 1
                                  Dawn Ultra – liquid dish soap – original scent – 1.66 L. – 5
                                  Clorox urine remover – 1 gallon – 1
                                  Windex – 1 Gallon – 1
                                  Swiffer duster pads – 18 each box –2 boxes
                                  Scrubbing Bubbles – Vanish drop-ins – 12 ea. / 1.7 oz. – 2
                                   boxes



                                                                                   Page 19 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 21 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Storage Room                  Universal frame mirror – 18” w x 30” h – 1
    (Office and Cleaning          Capresso EC50 – Stainless steel pump espresso and
    Supplies)                      cappuccino machine – m/n: 117.05 - 1
    (Continued)                   “Party Size!!” Café Bustello – Espresso Ground coffee – 36
                                   oz. – 1
                                  Speedyink – toner cartridge – Magenta – 106R01595 – 4
                                  Speedyink – toner cartridge – Yellow – 106R01596 – 4
                                  Speedyink – toner cartridge – Cyan – 106R01594 – 3
                                  Speedyinks – toner cartridge – Black – MK106R01597 – 6
                                  Speedyinks – toner cartridge – Black – 901 XL –
                                   MKHP901XLB – 1
                                  Supricolor – Black – IH950XL – 3
                                  MIROO – toner cartridge – 920XL – Black - 4
                                  MIROO – toner cartridge – 920XL – Yellow - 1
                                  MIROO – toner cartridge – 920XL – Magenta - 1
                                  MIROO – toner cartridge – 920XL – Cyan - 1
                                  Standard clip boards – 5
                                  hp – toner cartridge - 902 XL – Black – 3
                                  LD – Ink Cartridge – Dell Color Laser Printer – Black – 2
                                  “Laser Toner” – Premium compatable cartridge – (Color not
                                   Designated) - NX6500Y – 4
                                  LD Toner Cartridge – Black – 106R01597 - 4
                                  LD Toner Cartridge – Magenta – 106R01595 – 5
                                  LD Toner Cartridge – Cyan – 106R01594 – 2
                                  LD - Ink Cartridge – Yellow – HP951XL – LD-CN048ANRIC
                                   –1
                                  LD - Ink Cartridge – Cyan – HP951XL – LD-CN046ANRIC –
                                   1
                                  LD - Ink Cartridge – Magenta – HP951XL – LD-
                                   CN047ANRIC – 1
                                  LD - Ink Cartridge – Black – HP950XL – LD-CN045ANRIC
                                   –1
                                  Silver metal file folder organizer – 1
                                  Sharpie – Highlighter – Assorted colors – 12 ct. – 2 boxes
                                  Bic – “Round Stic” – Black ink pens – GSM1120119 – 12 ct. –
                                   2 boxes
                                  Bic – “Bright Liner” – Assorted colored highlighters – 24 ct –
                                   1 box
                                  Staples pencil cup with non-skid base – 5
                                  Swingline rubber fingertips – 12 ct. – 1 box
                                  Staples – Standard staples – 5,000 ct. – 4 boxes
                                  Swingline – standard staples – 5,000 ct. – 5 ea. pack – 3 packs
                                  KW-trio – No. 5096 – Staple remover – 1



                                                                                  Page 20 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 22 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Storage Room                  Scotch magic tape – 8 rolls
    (Office and Cleaning          Staples tape dispenser – black – 2
    Supplies)                     Staples black desktop stapler – 2
    (Continued)                   Amazon Basics – Dry erase board eraser – 5
                                  Staples – standard paper clips – 100 qty. – 4 boxes
                                  Dustoff – compressed gas electronic duster – 1 bottle
                                  Pamprin – 40 caplets – 1 box
                                  Staples – Medium binder clips – 24 qty. – 1
                                  Staples – Large binder clips – 12 qty. – 1
                                  Staples – Medium binder clips – 12 qty. per pack – 12 packs
                                   per box – 1 box
                                  “Best” – stainless steel scissors – 3
                                  Highland – small – self-stick notes – 100 notes ea. – 12 pads
                                   ea. pack – 2 packs
                                  Staples – standard sized sticky notes – 100 notes ea. – 12 pads
                                   each pack – 1 pack
                                  Staples – standard sized sticky notes – 100 notes ea. – 4 pads
                                  Office Depot - College ruled white writing pads – 3” x 5” – 50
                                   sheets per pad – 6 pads per pack – 1 pack
                                  Staples – Narrow ruled perforated writing pads – 50 sheets ea.
                                   – 12 pads ea. pack – 3 packs
                                  Black wire file folder organizer – 1
                                  Mead – 1 subject – college ruled notebook – 70 sheets – 15
                                  Staples – wide ruled – writing pads – perforated – 50 sheets ea.
                                   – 11 pads
                                  Plastic Place – SKUW95LDB2RL - 5 bags per roll – 10 rolls
                                   per case – 32x29x68 – 95-96 gal. - 2 Mil. – Black– 1 case
                                  Staples – copy paper – 100 sheets per pack – 5 packs
                                  Mouse pads (3 blue, 1 black) – 4
                                  Amazon Basics – Manilla file folders – “B01LYHE49W” – 1
                                   box
                                  Check O Matic – 10x15 brown clasp open end – 28 LB
                                   envelopes – 30 qty. – 1 pack
                                  Continuous length white paper tape – 2.4 in. x 100 ft. – “DK-
                                   2205” – 3 boxes
                                  Wet floor signs - 4


    Room 15                 N/A


    Room 16                 N/A




                                                                                   Page 21 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 23 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 17                       Ikea MALKOLM BLK Rolling Office Chair – 1
                                  Logitech WAVE K350 Keyboard – 1
                                  Microsoft Wireless Mouse (Light Pink) – 1
                                  Acer LED Computer Monitor – 1
                                  “hp” Prodesk Computer - 1
                                  “Neat” Document Scanner - 1
                                  Canon MX922 Printer – 1
                                  “LACASSE” Desk (Reception Desk) – 1
                                  “LACASSE” Small Filing Cabinet with Two Drawers – 1
                                  BLK Metal Filing Cabinet with Two Drawers – 1
                                  BLK Metal Filing Cabinet with Three Drawers – 1
                                  “LACASSE” Floating Storage Shelf/Cabinet - 1
                                  Logitech Webcam – 1

    Room 18                       LACASSE U-Shape Walnut Colored Desk with Two-drawer
                                   filing cabinet
                                  Logitech Keyboard K800 - 1
                                  “hp” wired mouse -1
                                  Gateway KX2153 monitors – 4
                                  “hp” Prodesk 400 GI MT Computer - 1
                                  Bose Desk Speaker (Silver) – 2
                                  Logitech Webcam – 1
                                  Samsung Televisions – 2
                                  Samsung Remote for TV - 1
                                  Gray Fabric Couch w/pillows – 1
                                  Gray Stone/Wood Coffee Table - 1
                                  Nathan Anthony Yellow Leather Chairs – 2
                                  Calligans White Leather with/metal Chairs – 2
                                  Yeaklink Desktop Phone – 1
                                  Fellows Black Rolling Shredder – 1
                                  Igloo Mini Refrigerator – 1
                                  IGT Game King ST 19” Square Top (Cleopatra II Slot
                                   Machine)
                                  Black Leather Swivel Chair for Slot Machine - 1
                                  Standing Metal Lamp w/White Shade – 1
                                  Memorabilia:
                                  Yankees Final Game At Yankee Stadium Framed Photo
                                   “Perfect Game Battery Mates wit PG Insc. w/COA
                                  Marlins Inaugural Game 4/5/1993 Framed Photo of Joe Robbie
                                   Stadium, Marlins v. Dodgers
                                  Framed Photo of Dwayne Wade #3, Miami Heat signed
                                   w/COA
                                  Framed Photo of Orange Bowl Stadium 1937-2007 w/piece of
                                   wall from home locker room (Limited Edition 500)

                                                                              Page 22 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 24 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 18                       Framed Super Bowl XXV Tickets 1/27/91 Giants 20 Buffalo
    (Continued)                    19
                                  Framed Letter from NY Yankees to Bruce Dorfman
                                   congratulating the birth of Steven with signed Yogi Berra
                                   contract
                                  Framed Ruettiger #45 Jersey, signed
                                  Framed Iron Mike Tyson Title Belt, signed
                                  Framed “Rocky” Red White and Blue Boxing Trunks signed
                                   Stallone v. Dolph Lundgren
                                  Framed Iron Mike Tyson Black Boxing Trunks, signed
                                   (Collector's Edition 439/500
                                  Framed Arnold Palmer Pin Flag, signed PGA Tour
                                  Framed Chicago Bulls Michael Jordan #23 Jersey, signed
                                  Framed NY Yankes Mickey Mantle #7 Jersey and broken bat,
                                   signed
                                  Framed NY Giants Photo of Lawrence Taylor #56
                                  Framed 1936 Hialeah Dog Racing with Monkey as Jockeys
                                   Photo
                                  Encased signed football by Dan Marino #13, Miami Dolphins
                                  Encased signed football by #99 Miami Dolphins
                                  Encased signed football helmet UM Team 12-0 2001 National
                                   Champions
                                  Encased signed football helmet Emmitt Smith #22 Dallas
                                  Encased small football helmet signed by Rudy Ruettiger
                                  Encased signed basketball Miami Heat
                                  Encased signed basketball Boston Celtics
                                  Encased signed baseball JD Drew
                                  Encased signed baseball Chipper Jones
                                  Encased signed baseball Alex Rodriguez
                                  Encased signed baseball Yogi Berra & Don Larsen, 1956
                                   World Series Perfect Game
                                  Encased signed baseball Ron Fraser
                                  Encased signed baseball Joe DiMaggio
                                  Encased signed baseball Don Mattingely
                                  Encased signed baseball – Unknown – 2
                                  New York Yankees Replica Ring, Size 11
                                  Framed Art Hand Holding UM Helmet
                                  Framed Photo Cal Ripken Jr. 3,000th Hit with Game Ticket 4-
                                   15-2000; Ltd. Edition 140/250
                                  Framed Tiger Woods and Michael Jordon Golf Photo, signed
                                  Framed Masters Pin Flag signed by Phil Mickelson, 6/12/15
                                  Framed NY Yankees Tickets 27 World Championships
                                  Framed UM Michael Irvin #47 Jersey, signed



                                                                                Page 23 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 25 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 18                       Framed NY Yankees Black Baseball Bat Signed by Aaron
    (Continued)                    Judge 71/99
                                  Framed NY Yankees Baseball Bat “2000 Subway Series”
                                   multiple signatures

    Kitchen/Break Room            Frigidaire Microwave – 4
                                  “Mars Drinks” Beverage Maker/Dispenser RETURNED – 1
                                  “Follett” Ice/Water Dispenser – RETURNED 1
                                  GE Dishwasher – 1
                                  “innowave” Hot/Cold Water Dispenser - RETURNED 1
                                  “True” Commercial Kitchen Refrigerator - 1
                                  Georgia Pacific Paper Towel Wall Dispenser – 2
                                  Lids for Styrofoam Cups – 5 ½ Sleeves
                                  10 oz. Styrofoam Cups – 25 cups per sleeve – 39 Sleeves
                                  Dixie Paper Plates Pack – 48 plates per pack – 4 Packs
                                  Dixie Paper Plate Pack – 48 plates per pack – 10 Packs – 1
                                   Box
                                  Sweet n’ Low Sugar Packets – 2,000 packets – 1 Box
                                  Domino Sugar Packets – 500 packets – 1 Box
                                  Equal Sugar Packets – 2,000 packets - 1 Box
                                  Sweet ‘n Low Sugar Packets – 1 Opened Box for 2,000
                                   Packets
                                  N’ Joy Sugar Canister – 22 oz. – 5 Canisters
                                  N’ Joy Sugar Canister – 22 oz. – 8 Canisters – 3 Packs
                                  N’ Joy Sugar Canister – 22 oz. – 4 Canisters – 1 Pack
                                  Land o’ Lakes Mini Moos (Half n Half)1 – 192 ct. – 4 Boxes
                                  Coffemate Creamers – “The Original” – 180 ct. – 3 Boxes
                                  Coffemate Creamers – “French Vanilla” – 180 ct. – 1 Box
                                  Coffemate Creamers – “Hazelnut” – 180 ct. – 3 Boxes
                                  Dixie White Plastic Knives – 1,000 ct. – 1 Box
                                  Dixie White Plastic Forks – 1,000 ct. – 1 Box
                                  Dart Clear Plastic Disposable Cups – 50 ct. – 7 Sleeves
                                  Large Floor Tiles – 4 Boxes
                                  Aceroy Blue and White Tall Bar Stools – 5
                                  High Top Counter Tables – White – 2
                                  Aceroy Blue Table Chair – 36




                                                                                Page 24 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 26 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Kitchen/Break Room             For “Mars Drinks” Maker/Dispenser:
    (Continued)                   Alteria Coffee “Donut Shop” (Code A200) – 2 ½ Boxes
                                  Alteria Coffee “French Roast” (Code A184) – ½ Box
                                  Alteria Coffee “Hazelnut” (Code A185) – 1 Box
                                  Bright Tea Co. “Lemon Herbal” (Code B502) – 1 Box
                                  Bright Tea Co. “Peppermint Herbal” (Code B505) – 1 Box
                                  Bright Tea Co. “Select Green” (Code B508) – 1 Box
                                  Bright Tea Co. “Chai Spice” (Code B501) – 1 Box
                                  Bright Tea Co. “Lemon Herbal” (B502) – Box 1

    Janitor’s Closet              Sparkle Paper Towel – 101 Rolls


    Room 19                       Woodstock Marketing – Reg No.: CA44617(CN) – Black –
    Conference room                faux leather rolling chair with silver metal hardware – 14
                                  Giant conference table – www.ofsbrands.com – Item:
                                   CEV19248RT-X9X9B4ZMNWQS - 1
                                  Nine Stars – Automatic trash can – 1
                                  Ultra leather schooner – grey leathered lounge furniture – CBF
                                   Item: 689-72 - sold by JC White Architectual Int Products –
                                   3501 Commerce Pky. – 3
                                  Large faux succulent plant in large white planter/vase – 2
                                  Ultra leather schooner – grey leathered lounge furniture – CBF
                                   Item: 689-48 - sold by JC White Architectual Int Products –
                                   3501 Commerce Pky. – 1
                                  Vizio E70-C3 – 70” – 1
                                  Logitech – M/N: V-U0033 – video conference HUB – 1
                                  Polycom – Sound Station 2W – P/N: 2201-67880-160 - 1
                                  Polycom – Sound Station 2W – P/N: 2201-67810-160 – 1
                                  Logitech – camera - M/N: V-U0032 – P/N: 860-000504 – 1
                                  Action tec – ScreenBeam Transmitter – M/N: SBT100U
                                   (Needs to be used with ScreenBeam receiver) – 1
                                  Logitech wireless keyboard K520 – M/N: Y-R0012 – 1
                                  Logitech wireless mouse – M310 – P/N: 810-004004 – 1
                                  Logitech - expansion microphone – M/N: V-U0037 - 2
                                  Logitech – speakerphone - M/N: V-U0036 – 1
                                  HP ProDesk 400 G.2 Small Form Factor Business PC – P/N:
                                   L9F03UT#ABA – 1
                                  HP wired keyboard – M/N: KU-1156 – 1




                                                                                  Page 25 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 27 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 20                       IKEA – Malkolm – black rolling office chairs – 130
    Call Center                   HAWORTH - Double sided desk cubicle/tables – 24” x 48” –
                                   71
                                  BENQ LCD projector – 2
                                  “Elite Screens” – large projector screen – 2
                                  Samsung tablet – Model: SM-T900UD – 1
                                  Asus ZenPAD - tablet – 1
                                  Plantronics – wired headphones with microphone – M/N:
                                   A5.A355 – 1
                                  Euro Style, Inc. – Dist. by – high back, black rolling office
                                   chair – Container Ref: SNOF049 – 1
                                  Unbranded black podium – 1
                                  HAWORTH – L-shaped desk with storage below desk on each
                                   end – “1-WMFB” – 2


    Room 20                       Innoview monitors 2165M –2
    Call Center                   hp keyboard KU0016 –1
    H-1                           Amazon basic mouse MSU 0939 –1
                                  hp Compaq pn: KP721AV 7900 small form factor –1


    Room 20                       Innoview monitors 2165M –2
    Call Center                   keyboard US9851 –1
    H-2                           mouse –1
                                  hp Compaq pn: NP544USC 7900 small form factor –1


    Room 20                       Innoview monitors 2165M –2
    Call Center                   hp keyboard K45 –1
    H-3                           Amazon basic mouse MSU 0939 –1
                                  hp Compaq pn: NL36UC#ABA 7900 small form factor –1
                                  Plantronics headset audio 655 DSP –1


    Room 20                       Innoview monitors 2165M –2
    Call Center                   keyboard USSS9851 –1
    H-4                           Amazon basic mouse MSU 0939 –1
                                  hp Compaq pn: GV635AW#ABA dc7800p small form factor –1

    Room 20                       Innoview monitors 2165M –2
    Call Center                   AST keyboard –1
    H-5                           hp mouse –1
                                  hp Compaq pn: SE978UP#ABA 7900 small form factor –1


                                                                                 Page 26 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 28 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 20                       Innoview monitors 2165M –2
    Call Center                   hp keyboard K45 –1
    H-6                           Logitech mouse B100 –1
                                  hp Compaq pn: KR57BU#ABA 7900 small form factor –1
                                  Plantronics headset audio 655 DSP –1

    Room 20                       Innoview monitors 2165M –2
    Call Center                   hp keyboard K45 –1
    I-1                           Amazon basic mouse MSU 0939 –1
                                  hp Compaq pn: AQ645US#ABA 7900 small form factor –1

    Room 20                       Innoview monitors 2165M –2
    Call Center                   keyboard KB-US9851 –1
    I-2                           Amazon basic mouse MSU 0939 –1
                                  hp Compaq pn: NP544UC#ABA 7900 small form factor –1

    Room 20                       Innoview monitors 2165M –2
    Call Center                   Amazon Basisc keyboard KU0833 –1
    I-3                           Amazon Basic mouse MSU 0939 –1
                                  hp Compaq pn: KH27OUC#ABA dc7800p small form factor –1
                                  Plantronics headset audio 655 DSP –1

    Room 20                       Innoview monitors 2165M –2
    Call Center                   keyboard KB-US9851 –1
    I-4                           Amazon basic mouse MSU 0939 –1
                                  hp Compaq pn: KP721AV 7900 small form factor –1
                                  Plantronics headset audio 655 DSP - 1

    Room 20                       Innoview monitors 2165M –2
    Call Center                   AST keyboard –1
    I-5                           Amazon basic mouse MSU 0939 –1
                                  hp Compaq pn: NJ84UP#ABA 7900 small form factor –1
                                  Microsoft headset Lifechat LX-3000 –1

    Room 20                       Innoview monitors 2165M –2
    Call Center                   AST keyboard –1
    I-6                           Amazon basic mouse MSU 0939 –1
                                  hp Compaq pn: NJ84UP#ABA 7900 small form factor –1




                                                                              Page 27 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 29 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 20                       Innoview monitors 2165M –2
    Call Center                   keyboard US9851 –1
    J-1                           mouse –1
                                  hp Compaq pn: KQ220UC#ABA dc7800p small form factor –
                                   1
                                  Plantronics headset audio 655 DSP – 1

    Room 20                       Innoview monitors 2165M –2
    Call Center                   keyboard US9851 –1
    J-2                           Amazon basic mouse MSU 0939 –1
                                  hp Compaq pn: KP215UC#ABA dc7800 small form factor –1

    Room 20                       Innoview monitors 2165M –2
    Call Center                   hp keyboard KU 0316 –1
    J-3                           mouse –1
                                  hp Compaq pn: NP544UC#ABA 7900 small form factor –1
                                  Plantronics headset audio 655 DSP – 1

    Room 20                       Innoview monitors 2165M –2
    Call Center                   hp keyboard KU 1156 –1
    J-4                           Logitech mouse –1
                                  hp Compaq pn: GQ647AW#ABA dc 7800p small form factor –1
                                  Plantronics headset audio 655 DSP – 1

    Room 20                       Innoview monitors 2165M –2
    Call Center                   Logitech keyboard K120 mn:Y-U 0009 –1
    J-5                           hp mouse –1
                                  hp Compaq pn: VD968UC#ABA 7900 small form factor –1
                                  Plantronics headset audio 655 DSP – 1

    Room 20                       Innoview monitors 2165M –2
    Call Center                   Leonovo keyboard KU 0225 –1
    J-6                           mouse –1
                                  hp Compaq pn: KR578U#ABA 7900 small form factor –1
                                  Plantronics headset audio 655 DSP – 1

    Room 20                       Innoview monitors 2165M –2
    Call Center                   hp keyboard KU 1156 –1
    K-1                           mouse –1
                                  hp Compaq pn: SJ288UP#ABA 8000 elite small form factor –
                                   1
                                  Microsoft headset Lifechat LX 3000 – 1



                                                                               Page 28 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 30 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 20                       Innoview monitors 2165M –2
    Call Center                   hp keyboard KU 1156 –1
    K-2                           AST mouse –1
                                  hp Compaq pn: KR700UA#ABA 7900 small form factor –1
                                  Microsoft headset Lifechat LX 3000 – 1

    Room 20                       Innoview monitors 2165M –2
    Call Center                   Amazon Basic keyboard KU 0833 –1
    K-3                           mouse –1
                                  hp Compaq pn: KP721AV 7900 small form factor –1
                                  Microsoft headset Lifechat LX 3000 – 1

    Room 20                       Innoview monitors 2165M –2
    Call Center                   keyboard –1
    K-4                           Amazon Basic mouse –1
                                  hp Compaq pn: KP721AV 7900 small form factor –1
                                  Microsoft headset Lifechat LX 3000 – 1

    Room 20                       Innoview monitors 2165M –2
    Call Center                   AST keyboard –1
    K-5                           mouse –1
                                  hp Compaq pn: KP721AV 7900 small form factor –1

    Room 20                       Innoview monitors 2165M –2
    Call Center                   keyboard –1
    K-6                           mouse –1
                                  hp Compaq pn: NP544UC#ABA 7900 small form factor –1

    Room 20                       Gateway monitors KX2153 –2
    Call Center                   hp keyboard –1
    L-1                           hp mouse –1
                                  hp Compaq pn: SH005UC#ABA 7900 small form factor –1
                                  Microsoft headset Lifechat LX 3000 – 1

    Room 20                       Gateway monitors KX2153 –2
    Call Center                   keyboard –1
    L-2                           Amazon Basic mouse –1
                                  hp Compaq pn: SH642UP#ABA 6000 small form factor –1




                                                                             Page 29 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 31 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 20                       Gateway monitors KX2153 –2
    Call Center                   hp keyboard –1
    L-3                           mouse –1
                                  hp Compaq pn: SH642UP#ABA 6000 small form factor –1
                                  Plantronics headset audio 655 DSP – 1

    Room 20                       Gateway monitors KX2153 –2
    Call Center                   AST keyboard –1
    L-4                           Microsoft mouse –1
                                  hp Compaq pn: SH642UP#ABA 6000 small form factor –1
                                  Microsoft headset Lifechat LX 3000 – 1

    Room 20                       Gateway monitors KX2153 –2
    Call Center                   Lonovo keyboard –1
    L-5                           mouse –1
                                  hp Compaq pn: SH642UP#ABA 6000 small form factor –1
                                  Plantronics headset audio 655 DSP – 1

    Room 20                       Gateway monitors KX2153 –2
    Call Center                   Dell keyboard –1
    L-6                           mouse –1
                                  hp Compaq pn: NV493UA#ABA 7900 small form factor –1

    Room 20                       Acer monitors K222HQL –2
    Call Center                   hp keyboard –1
    M-1                           mouse –1
                                  hp Compaq pn: NJ804UP#ABA 7900 small form factor –1
                                  Plantronics headset audio 655 DSP – 1

    Room 20                       Acer monitors K222HQL –2
    Call Center                   keyboard –1
    M-2                           mouse –1
                                  hp Compaq pn: KP721AV 7900 small form factor –1

    Room 20                       Acer monitors K222HQL –2
    Call Center                   keyboard –1
    M-3                           mouse –1
                                  hp Compaq pn: KR5780A#ABA 7900 small form factor –1

    Room 20                       Acer monitors K222HQL –2
    Call Center                   keyboard –1
    M-4                           mouse –1
                                  hp Compaq pn: NJ804UP#ABA 7900 small form factor –1


                                                                             Page 30 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 32 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 20                       Gateway monitor KX2153 –1
    Call Center                   Acer monitors K222HQL –1
    M-5                           AST keyboard –1
                                  mouse –1
                                  hp Compaq pn: FS487AW#ABA 7900 small form factor –1
                                  Plantronics headset audio 655 DSP – 1

    Room 20                       Gateway monitors KX2153 –2
    Call Center                   keyboard –1
    M-6                           mouse –1
                                  hp Compaq pn: KP721AV 7900 small form factor –1

    Room 20                       Gateway monitors KX2153 –2
    Call Center                   keyboard –1
    N-1                           mouse –1
                                  hp Compaq pn: KP721AV 7900 small form factor –1

    Room 20                       Gateway monitors KX2153 –2
    Call Center                   hp keyboard –1
    N-2                           Logitech mouse –1
                                  hp Compaq pn: KR578UA#ABA 7900 small form factor –1

    Room 20                       Innoview monitor 2165M –1
    Call Center                   Acer monitor K222HQL –1
    N-3                           keyboard –1
                                  Logitech mouse –1
                                  hp Compaq pn: KR578UA#ABA 7900 small form factor –1
                                  Microsoft headset Lifechat LX 3000 – 1

    Room 20                       Gateway monitor KX2153 –1
    Call Center                   Innoview monitor 2165M –1
    N-4                           hp keyboard –1
                                  mouse –1
                                  hp Compaq pn: KR578UA#ABA 7900 small form factor –1

    Room 20                       Gateway monitor KX2153 –1
    Call Center                   Innoview monitor 2165M –1
    N-5                           keyboard –1
                                  mouse –1
                                  hp Compaq pn: H169UC#ABA 7900 small form factor –1




                                                                             Page 31 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 33 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 20                       Acer monitors K222HQL –2
    Call Center                   AST keyboard –1
    N-6                           mouse –1
                                  hp Compaq pn: KR578UA#ABA 7900 small form factor –1

    Room 20                       Gateway monitors KX2153 – 2
    Call Center                   keyboard –1
    O-1                           mouse –1
                                  hp Compaq pn: SH005UC#ABA dc 7900 small form factor –1

    Room 20                       Gateway monitors KX2153 – 2
    Call Center                   hp keyboard KU 0316 –1
    O-2                           mouse –1
                                  hp Compaq pn: SH193UC#ABA dc 7900 small form factor –1
                                  Microsoft headset Lifechat LX 3000 - 1

    Room 20                       Gateway monitors KX2153 – 2
    Call Center                   keyboard –1
    O-3                           AST mouse –1
                                  hp Compaq pn: SH169UC#ABA dc 7900 small form factor –1

    Room 20                       Gateway monitors KX2153 – 2
    Call Center                   AST keyboard –1
    O-4                           mouse –1
                                  hp Compaq pn: NN148UC#ABA dc 7900 small form factor –1
                                  Microsoft headset Lifechat LX 3000 - 1

    Room 20                       Gateway monitor KX2153 –1
    Call Center                   Acer monitor K222HQL –1
    O-5                           keyboard –1
                                  mouse –1
                                  hp Compaq pn: SH642UP#ABA 6000 pro small form factor –
                                   1
                                  Plantronics headset audio 655 DSP – 1

    Room 20                       Innoview monitors 2165M –2
    Call Center                   Dell keyboard –1
    O-6                           hp mouse –1
                                  hp Compaq pn: NV491UA#ABA dc7900 small form factor –1




                                                                            Page 32 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 34 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 20                       Acer monitors K22HQL –2
    Call Center                   hp keyboard –1
    P-1                           mouse –1
                                  hp Compaq pn: NK940UC#ABA dc7900 small form factor –1

    Room 20                       AOC monitors E226OSW –2
    Call Center                   AST mouse –1
    P-2                           hp Compaq pn: NL590UC#ABA dc7900 small form factor –1

    Room 20                       Innoview monitors 2165M –2
    Call Center                   mouse –1
    P-3                           hp Compaq pn: NL590UC#ABA dc7900 small form factor –1


    Room 20                       AOC monitors E226OSW –2
    Call Center                   mouse –1
    P-4                           hp Compaq pn: SH642UP#ABA 6000 pro small form factor –
                                   1

    Room 20                       Innoview monitor 2165M –1
    Call Center                   Acer monitor G226HQL –1
    P-5                           hp Compaq pn: NJ804UP#ABA dc 7900 small form factor –1


    Room 20                       AOC monitors E226OSW –2
    Call Center                   eMachines keyboard KB-0705 –1
    P-6                           hp Compaq pn: FS488AW#ABA dc7900 small form factor –1


    Room 20                       Gateway monitors KX2153 – 2
    Call Center                   hp keyboard –1
    Q-1                           mouse –1
                                  AST mouse –1
                                  Logitech webcam
                                  hp Compaq pn: SH642UP#ABA 6000 pro small form factor –
                                   1




                                                                            Page 33 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 35 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 20                       AOC monitors E22605W – 2
    Call Center                   keyboard –1
    Q-2                           mouse –1
                                  Logitech webcam
                                  hp Compaq pn: SH642UP#ABA 6000 pro small form factor –
                                   1

    Room 20                       Innoview monitors 2165M –2
    Call Center                   mouse –1
    Q-3                           Logitech webcam
                                  hp Compaq pn: SH005UC#ABA dc7900 small form factor –1

    Room 20                       AOC monitors E22605W – 2
    Call Center                   keyboard –1
    Q-4                           mouse –1
                                  hp Compaq pn: SH642UP#ABA 6000 pro small form factor –
                                   1

    Room 20                       Gateway monitors KX2153 – 2
    Call Center                   hp Compaq pn: SH642UP#ABA 6000 pro small form factor –
    Q-5                            1

    Room 20                       Innoview monitors 2165M –2
    Call Center                   hp keyboard –1
    Q-6                           hp Compaq pn: KP721AV dc7900 small form factor –1


    Room 20                       AOC monitors E22605W – 2
    Call Center                   AST keyboard –1
    R-1                           Amazon Basic mouse –1
                                  hp Compaq pn: NJUP#ABA dc7900 small form factor –1
                                  Plantronics headset audio 655 DSP – 1

    Room 20                       AOC monitors E22605W – 2
    Call Center                   keyboard –1
    R-2                           hp Compaq pn: SH005UC#ABA dc7900 small form factor –1

    Room 20                       Innoview monitors 2165M –2
    Call Center                   keyboard –1
    R-3                           mouse –1
                                  Logitech webcam
                                  hp Compaq pn: NJ804UP#ABA dc7900 small form factor –1
                                  Plantronics headset audio 655 DSP – 1



                                                                             Page 34 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 36 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 20                       AOC monitors E22605W – 2
    Call Center                   hp keyboard –1
    S-1                           mouse –1
                                  hp Compaq pn: NK940UC#ABA dc7900 small form factor –1
                                  Microsoft headset Lifechat LX 3000 - 1

    Room 20                       Innoview monitors 2165M –2
    Call Center                   hp keyboard –1
    S-2                           hp Compaq pn: SH169UC#ABA dc7900 small form factor –1
    *no mouse                     Microsoft headset Lifechat LX 3000 - 1

    Room 20                       Innoview monitors 2165M –2
    Call Center                   hp keyboard –1
    S-3                           hp mouse –1
                                  Yealink phone –1
                                  hp Compaq pn: NJ804UP#ABA dc7900 small form factor –1
                                  Plantronics headset audio 655 DSP – 1

    Room 20                       AOC monitors E22605W – 2
    Call Center                   keyboard –1
    T-1                           Amazon Basic mouse –1
                                  hp Compaq pn: SH005UC#ABA dc7900 small form factor –1
                                  Microsoft headset Lifechat LX 3000 - 1

    Room 20                       AOC monitors E22605W – 2
    Call Center                   keyboard –1
    T-2                           mouse –1
                                  hp Compaq pn: PP721AV dc7900 small form factor –1
                                  Plantronics headset audio 655 DSP – 2


    Room 20                       AOC monitors E22605W – 2
    Call Center                   Amazon Basic keyboard –1
    T-3                           mouse –1
                                  hp Compaq pn: NL590UC#ABA dc7900 small form factor –1




                                                                             Page 35 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 37 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 20                       AOC monitors E22605W – 2
    Call Center                   keyboard –1
    U-1                           Logitech webcam –1
    *no mouse                     hp Compaq pn: SH169UC#ABA dc7900 small form factor –1
                                  Microsoft headset Lifechat LX 3000 – 1
                                  black tape dispenser - 1
                                  black mesh oval desk organizer - 1
                                  black mesh pen holder - 1

    Room 20                       AOC monitors E22605W – 2
    Call Center                   keyboard –1
    U-2                           mouse –1
                                  hp Compaq pn: KP721AV dc7900 small form factor –1
                                  Plantronics headset audio 655 DSP – 1
                                  Plantronics device and charging station – 1
                                  Yealink phone –1
                                  Linksys phone adapter – 1
                                  Stapler –2
                                  Black plastic file organizer – 1
                                  Silver mesh pen holder – 1

    Room 20                       AOC monitors E22605W – 2
    Call Center                   keyboard –1
    U-3                           Logitech mouse –1
                                  hp Compaq pn: KP721AV dc7900 small form factor –1
                                  Plantronics headset audio 655 DSP – 1
                                  Black plastic file tray – 3
                               

    Room 20                       HP Compaq dc7900 Small Form Factor – P/N: KP721AV – 1
    Call Center                   AOC E2260SW monitor – M/N: 215LM00032 – 2
    V-1


    Room 20                       HP Compaq dc7900 Small Form Factor – P/N:
    Call Center                    SH169UC#ABA – 1
    V-2                           AOC E2260SW monitor – M/N: 215LM00032 – 2




                                                                             Page 36 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 38 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 20                       HP Compaq dc7900 Small Form Factor – P/N:
    Call Center                    NL590UC#ABA – 1
    V-3                           AOC E2260SW monitor – M/N: 215LM00032 – 2

    Room 20                       HP Compaq dc7900 Small Form Factor – P/N: KP721AV – 1
    Call Center                   AOC E2260SW monitor – M/N: 215LM00032 – 2
    V-4

    Room 20                       HP Compaq dc7900 Small Form Factor – P/N: KP721AV – 1
    Call Center                   AOC E2260SW monitor – M/N: 215LM00032 – 2
    V-5                           hp wired keyboard – M/N: KU-0316 – 1


    Room 20                       HP Compaq dc7900 Small Form Factor – P/N: KP721AV – 1
    Call Center                   AOC E2260SW monitor – M/N: 215LM00032 – 2
    V-6                           Plantronics headphones with microphone – M/N: B6.A355 – 1


    Room 20                       HP Compaq dc7900 Small Form Factor – P/N:
    Call Center                    FS486AW#ABA – 1
    V-7                           AOC E2260SW monitor – M/N: 215LM00032 – 2

    Room 20                       HP Compaq dc7900 Small Form Factor – P/N:
    Call Center                    SH193UC#ABA – 1
    W-1                           AOC E2260SW monitor – M/N: 215LM00032 – 2
                                  HP wired keyboard – M/N: KB57211

    Room 20                       HP Compaq dc7900 Small Form Factor – P/N:
    Call Center                    SH193UC#ABA – 1
    W-2                           AOC E2260SW monitor – M/N: 215LM00032 – 2

    Room 20                       HP Compaq dc7900 Small Form Factor – P/N:
    Call Center                    SH005UC#ABA – 1
    W-3                           AOC E2260SW monitor – M/N: 215LM00032 – 2

    Room 20                       HP Compaq dc7900 Small Form Factor – P/N:
    Call Center                    FS486AW#ABA – 1
    W-4                           AOC E2260SW monitor – M/N: 215LM00032 – 2


    Room 20                       HP Compaq dc7900 Small Form Factor – P/N:
    Call Center                    SG593UC#ABA – 1
    W-5                           AOC E2260SW monitor – M/N: 215LM00032 – 2



                                                                              Page 37 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 39 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 20                       HP Compaq dc7900 Small Form Factor – P/N:
    Call Center                    SF074UP#ABA – 1
    W-6                           AOC E2260SW monitor – M/N: 215LM00032 – 2

    Room 20                       HP Compaq dc7900 Small Form Factor – P/N:
    Call Center                    NJ804UP#ABA – 1
    W-7                           AOC E2260SW monitor – M/N: 215LM00032 – 2

    Room 20                       Plantronics headset phone thing??? – see picture - 1
    Call Center                   HP Compaq dc7900 Small Form Factor – P/N:
    X-1                            SF074UP#ABA – 1
                                  Dell monitor – M/N: SE2216HF – 2

    Room 20                       HP Compaq dc7900 Small Form Factor – P/N: KP721AV – 1
    Call Center                   Innoview monitor – M/N: 2165M – 21.5” – 2
    X-2                           Lenovo wired keyboard – M/N: KB1021 – 1
                                  Plantronics headphones with microphone – M/N: G5.A355 – 1

    Room 20                       HP Compaq dc7900 Small Form Factor – P/N:
    Call Center                    NJ804UP#ABA – 1
    X-3                           Dell monitor – M/N: SE2216Hf - 2
                                  HP Keyboard – M/N: KU-0316 – 1

    Room 20                       HP Compaq dc7900 Small Form Factor – P/N:
    Call Center                    NJ804UP#ABA – 1
    X-4                           Dell monitor – M/N: SE2216Hf - 2

    Room 20                       HP Compaq dc7900 Small Form Factor – P/N:
    Call Center                    NJ804UP#ABA – 1
    X-5                           Dell monitor – M/N: SE2216Hf - 2

    Room 20                       HP Compaq dc7900 Small Form Factor – P/N: NV493UA# –
    Call Center                    1
    X-6                           AOC E2260SW monitor – M/N: 215LM00032 – 2

    Room 20                       HP Compaq dc7900 Small Form Factor – P/N:
    Call Center                    NJ804UP#ABA – 1
    X-7                           AOC E2260SW monitor – M/N: 215LM00032 – 2




                                                                                  Page 38 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 40 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 20                       HP Compaq dc7900 Small Form Factor – P/N:
    Call Center                    SF074UP#ABA – 1
    Y-1                           Innoview monitor– M/N: 2165M – 2
                                  hp wired keyboard – M/N: KU-0316 – 1
                                  Plugable USB 2.0 display adapter – M/N: USB-VGA-165 – 1

    Room 20                       HP Compaq dc7900 Small Form Factor – P/N:
    Call Center                    SH005UC#ABA – 1
    Y-2                           Innoview monitor– M/N: 2165M – 2

    Room 20                       HP Compaq dc7900 Small Form Factor – P/N:
    Call Center                    SH005UC#ABA – 1
    Y-3                           Innoview monitor– M/N: 2165M – 2

    Room 20                       HP Compaq dc7900 Small Form Factor – P/N:
    Call Center                    SH005UC#ABA – 1
    Y-4                           Innoview monitor– M/N: 2165M – 2
                                  HP wired keyboard – M/N: KU-0316 – 1

    Room 20                       HP Compaq dc7900 Small Form Factor – P/N:
    Call Center                    SF074UP#ABA – 1
    Y-5                           Innoview monitor– M/N: 2165M – 2
                                  Plantronics headphones with microphone – M/N: E5.A355 – 1

    Room 20                       HP Compaq dc7900 Small Form Factor – P/N:
    Call Center                    NJ804UP#ABA – 1
    Y-6                           Innoview monitor– M/N: 2165M – 2

    Room 20                       HP Compaq dc7900 Small Form Factor – P/N: KP721AV – 1
    Call Center                   AOC E2260SW monitor – M/N: 215LM00032 – 2
    Y-7
    Room 20                       HP Compaq 6000 Pro Small Form Factor – P/N:
    Call Center                    SH642UP#ABA – 1
    Z-1                           ACER Monitor – M/N: K222HQL – 1
                                  Innoview monitor– M/N: 2165M – 1
                                  HP wired mouse – M/N: SM-2022

    Room 20                       HP Compaq dc7900 Small Form Factor – P/N:
    Call Center                    NL590UC#ABA – 1
    Z-2                           Gateway Monitor – M/N: FHX2303L – 1
                                  Acer monitor – M/N: K222HQL – 1
                                  HP wired keyboard – M/N: SK-2025 - 1




                                                                               Page 39 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 41 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 20                       HP Compaq dc7900 Small Form Factor – P/N:
    Call Center                    NJ804UP#ABA – 1
    Z-3                           Amazon Basics wired keyboard – M/N: KU-8033 – 1
                                  ViewSonic – monitor – M/N: VS14761 – 1
                                  Gateway KX2153 monitor – M/N: KX2153 – 1
                                  Microsoft wired mouse – no m/n

    Room 20                       Innoview monitor– M/N: 2165M – 2
    Call Center                   HP Compaq 6000 Pro Small Form Factor – P/N:
    Z-4                            SH642UP#ABA – 1

    Room 20                       HP Compaq dc 7800p Small Form Factor – P/N:
    Call Center                    GV635AW#ABA – 1
    Z-5                           Innoview monitor– M/N: 2165M – 2

    Room 20                       HP Compaq 6000 Pro Small Form Factor – P/N:
    Call Center                    SH642UP#ABA – 1
    Z-6                           Innoview monitor– M/N: 2165M – 2

    Room 20                       Plantronics headset phone thing??? – see picture - 1
    Call Center                   HP Compaq 6000 Pro Small Form Factor – P/N:
    Z-7                            SH642UP#ABA – 1
                                  Innoview monitor– M/N: 2165M – 2

    Room 20                       Acer monitors – M/N: K222HQL – 2
    Call Center                   HP wired keyboard – KU-0316 – 1
    AA-1                          HP Compaq 6000 Pro Small Form Factor – P/N:
                                   SH642UP#ABA – 1
                                  Microsoft Life Chat LX-3000 headphones with microphone –
                                   M/N: 1084 - 1

    Room 20                       Gateway monitor – M/N: KX2153 – 2
    Call Center                   HP wired keyboard – M/N: SK-2025 1
    AA-2                          HP Compaq 6000 Pro Small Form Factor – P/N:
                                   SH642UP#ABA – 1

    Room 20                       Gateway monitor – M/N: KX2153 – 2
    Call Center                   HP Compaq 6000 Pro Small Form Factor – P/N:
    AA-3                           SH642UP#ABA – 1

    Room 20                       Gateway monitor – M/N: KX2153 – 2
    Call Center                   HP Compaq dc 7900 Small Form Factor – P/N:
    AA-4                           SH169UC#ABA – 1



                                                                                  Page 40 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 42 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 20                       Gateway monitor – M/N: KX2153 – 2
    Call Center                   HP Compaq dc 7900 Small Form Factor – P/N:
    AA-5                           SG593UC#ABA – 1
                                  HP wired keyboard – M/N: KU-0316 - 1

    Room 20                       Acer K222HQL monitor – 2
    Call Center                   HP wired mouse – M/N: MOFYUO – 1
    AA-6                          HP wired keyboard – M/N: KU-0316 – 1
                                  HP Compaq 6000 Pro Small Form Factor – P/N:
                                   SH642UP#ABA – 1

    Room 20                       HP Compaq dc 7900 Small Form Factor – P/N: ? – 1
    Call Center                   Gateway monitor – M/N: KX2153 – 1
    AA-7                          Acer monitor – M/N: K222HQL – 1

    Room 20                       Gateway monitor – M/N: KX2153 – 1
    Call Center                   Innoview monitor – M/N: 2165M – 1
    BB-1                          HP wired keyboard – M/N: KU-0316 -1
                                  HP Compaq dc 7900 Small Form Factor – P/N:
                                   NE157UC#ABA – 1

    Room 20                       HP Compaq dc 7900 Small Form Factor – P/N:
    Call Center                    SH005UC#ABA – 1
    BB-2                          Gateway monitor – M/N: KX2153 – 2

    Room 20                       HP Compaq dc 7900 Small Form Factor – P/N:
    Call Center                    NL590UC#ABA – 1
    BB-3                          Gateway monitor – M/N: KX2153 – 2
                                  Microsoft LifeChat LX-3000 – M/N: 1084 – 1

    Room 20                       HP Compaq dc 7900 Small Form Factor – P/N: KP721AV – 1
    Call Center                   Acer monitor – M/N: K222HQL – 1
    BB-4                          Gateway monitor – M/N: KX2153 – 1
                                  Amazon Basics - wired keyboard – M/N:KU-0833 – 1
                                  Microsoft Life Chat LX-3000 – M/N: 1084 – 1

    Room 20                       Gateway monitor – M/N: KX2153 – 2
    Call Center                   HP wired keyboard – M/N: KU-0316 – 1
    BB-5                          HP Compaq dc 7900 Small Form Factor – P/N:
                                   NL590UC#ABA – 1




                                                                                Page 41 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 43 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 20                       HP Compaq dc 7800p Small Form Factor – P/N: GC760AV –
    Call Center                    1
    BB-6                          Microsoft Life Chat LX-3000 – 1
                                  Gateway monitor – M/N: KX2153 – 2


    Room 20                       HP Compaq 6000 Pro Small Form Factor – P/N:
    Call Center                    SH642UP#ABA – 1
    BB-7                          Microsoft LifeChat LX-3000 headphones with microphone – 1
                                  Gateway monitor – M/N: KX2153 – 2


    Room 20                       Gateway monitor – M/N: KX2153 – 1
    Call Center                   Innoview monitor – M/N: 2165M – 1
    CC-1                          Amazon Basics wired mouse – M/N: MSU0939 – 1
                                  Plantronics wired hedphones with microphone – M/N: Audio
                                   655 DSP – 1
                                  HP Compaq dc 7900 Small Form Factor – P/N:
                                   NJ804UP#ABA – 1

    Room 20                       Innoview monitor – M/N: 2165M – 2
    Call Center                   Amazon Basics wired mouse – M/N: MSU0939 – 1
    CC-2                          Microsoft Life Chat LX-3000 – wired headphones with
                                   microphone - M/N: 1084 – 1
                                  HP Compaq dc 7900 Small Form Factor – P/N:
                                   KR578UA#ABA – 1

    Room 20                       Innoview monitor – M/N: 2165M – 2
    Call Center                   Amazon Basics wired mouse – M/N: MSU0939 – 1
    CC-3                          Amazon Basics wired keyboard – M/N: KU-0833 – 1
                                  Microsoft Life Chat LX-3000 wired headphones with
                                   microphone – M/N: 0184 – 1
                                  HP Compaq dc 7900 Small Form Factor – P/N:
                                   NV493UA#ABA – 1

    Room 20                       Dell wired keyboard – M/N: SK-8115 – 1
    Call Center                   Innoview monitor – M/N: 2165M – 2
    CC-4                          HP Compaq 6000 Pro Small Form Factor – P/N:
                                   SH642UP#ABA – 1
                                  Microsoft Life Chat LX-3000 wired headphones with
                                   microphone – 1




                                                                              Page 42 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 44 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 20                       Innoview monitor – M/N: 2165M – 2
    Call Center                   Logitech wireless mouse – M/N: M-U0026 – 1
    CC-5                          HP Compaq dc 7900 Small Form Factor – P/N:
                                   FS487AW#ABA – 1

    Room 20                       Innoview monitor – M/N: 2165M – 2
    Call Center                   Plantronics wired headphones with microphone – M/N:
    CC-6                           B6.A355 – 1
                                  HP Compaq dc7900 Small Form Factor – P/N:
                                   NJ804UP#ABA – 1

    Room 20                       HP Compaq dc7900 Small Form Factor – P/N: KP721AV – 1
    Call Center                   Plantronics wired headphones with microphone – M/N:
    CC-7                           H5.A355 – 1
                                  Innoview monitor – M/N: 2165M – 1
                                  Acer monitor – M/N: K222HQL – 1

    Room 20                       Acer monitor – M/N: K222HQL – 1
    Call Center                   Gateway monitor – M/N: KX2153 – 1
    DD-1                          Microsoft Life Chat LX-3000 wired headphones with
                                   microphone – M/N: 1084 – 1
                                  HP Compaq dc7900 Small Form Factor – P/N: KR578UA – 1


    Room 20                       HP Compaq dc7900 Small Form Factor – P/N:
    Call Center                    NP898UC#ABA – 1
    DD-2                          Microsoft Life Chat LX-3000 wired headphones with
                                   microphone – M/N: 1084 – 1
                                  Gateway monitor – M/N: KX2153 – 2

    Room 20                       HP Compaq dc7900 Small Form Factor – P/N:
    Call Center                    SH005UC#ABA – 1
    DD-3                          Acer monitor – M/N: K222HQL – 1
                                  Gateway monitor – M/N: KX2153 – 1
                                  Amazon Basics wired mouse – M/N: MSU0939 – 1
                                  Dell wired keyboard – Model: SK-8115 – 1

    Room 20                       Gateway monitor – M/N: KX2153 – 2
    Call Center                   HP Compaq dc7900 Small Form Factor – P/N: KP721AV – 1
    DD-4                       




                                                                                Page 43 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 45 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 20                       Acer monitor – M/N: K222HQL – 2
    Call Center                   HP Compaq dc7900 Small Form Factor – P/N:
    DD-5                           NJ804UP#ABA – 1

    Room 20                       Gateway monitor – M/N: KX2153 – 1
    Call Center                   Acer monitor – M/N: K222HQL – 1
    DD-6                          Plantronics wired headphones with microphone – M/N: Audio
                                   655 DSP – 1
                                  Microsoft Life Chat LX-3000 wired headphones with
                                   microphones – M/N: 1084 – 1
                                  HP Compaq dc7900 Small Form Factor – P/N:
                                   SH005UC#ABA – 1

    Room 20                       AOC monitor – M/N: E2260SW – 1
    Call Center                   Innoview monitor – M/N: 2165M – 1
    DD-7                          Amazon Basics wireless mouse – M/N: MSU0939 – 1
                                  HP Compaq dc7900 Small Form Factor – P/N:
                                   SH005UC#ABA – 1
                                  Plantronics wired headphones with microphone – M/N:
                                   H5.A355

    Room 20                       Acer monitor – M/N: K222HQL – 1
    Call Center                   Gateway monitor – M/N: KX2153 – 1
    EE-1                          Plantronics wired headphones with microphone – M/N:
                                   G5.A355 – 1
                                  HP Compaq dc7900 Small Form Factor – P/N:
                                   NE157UC#ABA – 1

    Room 20                       Gateway monitor – M/N: KX2153
    Call Center                   Acer monitor – M/N: K222HQL – 1
    EE-2                          HP Compaq 6000 Pro Form Factor – P/N: scrapped off – 1
                                  Microsoft Life Chat LX-3000 wired headphones with
                                   microphone – M/N: 1084 – 1

    Room 20                       Gateway monitor – M/N: KX2153 -1
    Call Center                   Acer monitor – M/N: K222HQL – 1
    EE-3                          HP Compaq 6000 Pro Form Factor – P/N: SH642UP#ABA –
                                   1




                                                                               Page 44 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 46 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 20                       Acer monitor – M/N: K222HQL – 2
    Call Center                   Logitech wired mouse – M/N: M-U0026 – 1
    EE-4                          Logitech K120 wired keyboard – M/N: Y-U0009 – 1
                                  Plantronics wired headphones with microphone – M/N: Audio
                                   655 DSP – 1
                                  HP Compaq dc7800p Small Form Factor – P/N: illegible – 1

    Room 20                       Gateway monitor – M/N: KX2153 – 2
    Call Center                   Logitech B100 wired mouse – M/N: M-U0026 – 1
    EE-5                          Plantronics wired headphones with microphone – M/N: Audio
                                   655 DSP – 1
                                  HP Compaq 6000 Pro Small Form Factor - P/N:
                                   SH642UP#ABA – 1

    Room 20                       HP Compaq 6000 Pro Small Form Factor - P/N:
    Call Center                    SH642UP#ABA – 1
    EE-6                          Gateway monitor – M/N: KX2153 – 2
                                  Amazon Basics wired mouse – M/N: MSU0939 – 1
                                  HP wired keyboard – M/N: KU-0316 – 1
                                  Microsoft Life Chat LX-3000 – wired headphones with
                                   microphone – M/N: 1084 – 1

    Room 20                       Gateway monitor – M/N: KX2153 – 2
    Call Center                   HP wired keyboard – M/N: KU-0316 – 1
    EE-7                          HP Compaq dc 7900 Small Form Factor - P/N:
                                   NL336UC#ABA – 1

    Room 20                       Ikea white table Linnmon 16353
    Cabinets in Call Center       Black 2 drawer file cabinet – 2
    next to rows U and T          Grey garbage can – 1
                                  Grey file cabinet with blue fabric top – 2
                                  Epson PrecisionCore Workforce WF3640 printer – 1
                                  Yealink phone – 1
                                  Black mesh desk organizer – 1
                                  White Board/Dry Erase Board and easel – 1
                                  Eraser – 1
                                  Red marker – 1


    Room 20                       Large white – 3
    Planters in Call Center       Medium white – 1




                                                                                Page 45 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 47 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 20                         Gemini speaker – 1
    Back wall in Call Center        Portable/foldable table – 1
                                    Spin to Win money wheel – 1
                                    White Board/Dry Erase Board and easel – 1

    Room 20                         L-Desk Hayworth
    Desk A in Call Center           Black metal file organizer – 1
                                    Gateway monitors KX2153 – 2
                                    hp keyboard – 1
                                    ho mouse – 1
                                    Cisco phone – 1
                                    BenQ projector remote – 1
    Room 20
                                    ASUS Sonicmaster – 1
    Desk A in Call Center
                                    Panasonic phones – 2
    (Continued)
                                    Plantronics charging stations (empty) – 4
                                    Linksys phone adapter – 2
                                    Netgear prosafe GS108PE – 1

    Room 20                         Black mesh business card holder – 1
    – Drawer B                      Silver mesh business card holder – 1

    Room 20                         hp wired mouse – 1
    – Drawer C                      Plantronics headset M214C in box – 1

    Room 20                         ASUS Zen Pad – 1
    – Behind Desk                   ZTE phone 8573240172 – 1
    (on brown table and floor)      Charging base for 8 devices – 1
                                    Microsoft headsets – 6
                                    Plantronics headsets – 10

    Room 20                         Gateway monitor – M/N: KX2153 – 3
    Desk B in Call Center           Lenovo Tablet – Model: LenovoTAB2A10-70F – 1
                                    HP ProDesk 400 G1 MT – P/N: G5Q7SUT#ABA - 1
                                    HP OfficeJet 4630 printer – 1
                                    Scotch – C60 silver stapler – 1
                                    NEAT scanner – M/N: ND-1000 – 1
                                    Metal Mesh black file organizer – 1
                                    Pencil Cup – black metal – 1
                                    HP wired mouse – no m/n - 1
    Room 20
    Desk B in Call Center           Plantronics wired headphones with microphone – M/N:
    (Continued)                      C5.A355 – 1




                                                                                 Page 46 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 48 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 21                       Lacasse L Shape Desk
                                  Ikea Malkolm Black rolling chair – 1
                                  Blue fabric sitting chair – 2
                                  HP ProDesk 400 Small Form Factor Business PC – 1
                                  HP V242h monitor – 2
                                  Logitech webcam – 1
                                  Logitech keyboard – 1
                                  Logitech wireless mouse – 1
                                  Wired mouse – 1
                                  Logitech speaker – 2
                                  Logitech flash drive – 1
                                  Yealink phone – 1
                                  Logitech webcam (loose) – 1
                                  HP speaker (loose) – 2
                                  VXI L50 Handset Lifter (in box) – 1
                                  ZTE Phone – 1
                                  Black Sheet Stand – 1
                                  Black pen/pencil caddy – 1
                                  Hybrid Power calculator – 1
                                  Paper Pro Standout Stapler – 1
                                  EVO Paper Pro Stapler – 1
                                  Tape dispenser – 1
                                  Staple remover – 1
                                  Amazon Basics paper shredder – 1
                                  Grey garbage can – 1
                                  2 Drawer Black metal file cabinet (top drawer damaged) – 1
                                  Epson Workforce WF 3620 printer – 1
                                  Jarbo ink cartridges box – 2
                                  Cash in drawer $2.82
                                  Plantronics headsets

    Room 22                       Lacasse L Shape Desk
                                  Ikea Malkolm Black rolling chair – 1
                                  Blue fabric sitting chair – 2
                                  HP ProDesk 400 Small Form Factor Business PC – 1
                                  HP V242h monitor – 2
                                  Logitech speaker – 2
                                  Logitech webcam – 1
                                  Logitech keyboard – 1
                                  Wired mouse – 1
                                  HP Color Laser Jet Pro M452dn – 1
                                  Yealink Phone – 1
                                  LHR XTY in ear earpieces (in box) – 3


                                                                                 Page 47 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 49 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 22                       Belkin Surge Protector – 1
    (Continued)                   Premium toner cartridge (in box) – 2
                                  Grey garbage can – 1
                                  Black Sparco Stapler – 1
                                  Swingline Stapler – 1
                                  Ativa Calculator – 1

    Room 23                       Lacasse L Shape Desk
                                  Ikea Thingal Black rolling chair – 1
                                  Blue fabric sitting chair – 2
                                  HP ProDesk 400 Small Form Factor Business PC – 1
                                  HP V242h monitor – 2
                                  Logitech webcam – 1
                                  Logitech keyboard – 1
                                  Logitech mouse – 1
                                  Logitech speaker – 2
                                  Cisco phone – 1
                                  Microsoft Surface Pro 1724 128GB 061125654853 – 1
                                  Grey soft case for Surface Pro – 1
                                  Cyber Power 650VA Surge Protector – 1
                                  Smartech USB Port – 1
                                  Seagate Backup Plus Slim Portable Storage – 1
                                  Grey garbage can – 1
                                  Foreign coins in drawer - 29

    Room 24                       IKEA – Malkolm – black rolling office chairs – 11
    (Operations Dept.)            Premium – small/tall fridge with freezer – 1
                                  HAWORTH Desk – WSB, K, REC, 24 x 48, L, J, S, C 2015 –
                                   with attached two drawer storage cabinet – 12
                                  BernHardt Design – shipped/sold by JC White Architectural
                                   Interior Products – small grey soft leather upholstered chairs
                                   with shiny metal frame – 4
                                  LACASSE – small wood colored desk – P/N: N5KNN-
                                   RT2448A5 – 1
                                  “Shred-It” – paper shredding receptacle – 1
                                  Xerox – WorkCentre 6505 – printer – 1
                                  HP wired mouse – M/N: MOFYUO – 1
                                  Architec Market fresh prep - Black granite polyboard – poly
                                   cutting board – for food – 1
                                  Costco – Copy/print paper – 500 sheets ea. – 1
                                  The Academy – giant circular toppling tower - $29.00 – 1
                                  Front Porch Classics Indoor Cornhole – 1
                                  Kaz, Inc. – Honeywell fan – M/N: HHT-013-HD – 1


                                                                                 Page 48 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 50 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 24                       Purell Advanced Refreshing Aloe – hand sanitizing gel - 8 fl oz
    (Operations Dept.)             –3
    (Continued)                   Brighton Professional – Paper towel roll – 2
                                   Kleenex – Small square box – 3
                                  Baer’s Furniture – Cheetah statue – ($849.99 – year: 2015) – 1
                                  Dell wireless keyboard – M/N: WK636 – 1
                                  Dell wireless mouse – No M/N – 1
                                  Dell Inspiron – personal computer – M/N: D12U - 1
                                  Linksys phone adapter – M/N: PAP2
                                  Baer’s Furniture – Fish statue – 1
                                  “Davis” – dark grey leather chair – 1
                                  IKEA – Linnmon – white table – 1
                                  LACASSE – separate filing drawer/cabinet – 1
                                  Honeywell Quietset tower fan – M/N: H4-280-TGT – 1

    Room 24                       Allsop monitor stand – 1
    (Operations Dept.)            Amazon Basics monitor stand – 1
                                  hp V242h monitor – 2
                                  Logitech webcam – 1
                                  Plantronics- wireless headphones – GameCom 818 USB – 1
                                  hp wired mouse – M/N: SM-2022 – 1
                                  Dell wired keyboard – M/N: KB1421
                                  HP ProDesk 400 G1 MT – P/N: P4K78UT#ABA – 1

    Room 24                       HP ProDesk 400 G1 MT – P/N: P4K78UT#ABA – 1
    (Operations Dept.)            HP wired mouse – M/N: SM-2022 – 1
                                  HP V242h – monitor – 2
                                  HP wired keyboard – M/N: KU-??16 – 1
                                  Amazon Basics wireless mouse with nano receiver – Lot #:
                                   CH02150813 – 1


    Room 24                       HP ProDesk 400 G2.5 Small Form Factor Business PC – 1
    (Operations Dept.)            Plantronics – Audio 655 DSP – headphones with microphone –
    Empty WS                       1
                                  Plantronics – G5.A355 with Microphone – 1
                                  Microsoft Life Chat LX-3000 wired headphones with
                                   microphone – 1
                                  HP V242h monitor – 2
                                  X-ACTO pencil sharpener – M/N: 18XXBS – 1




                                                                                  Page 49 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 51 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 24                       HP ProDesk 400 G2.5 Small Form Factor Business PC – 1
    (Operations Dept.)            HP V242h monitor – 2
    Empty WS                      HP wired mouse – M/N: SM-2022 – 1
                                  HP wired keyboard – M/N: SK-2025 – 2
                                  Microsoft Life Chat LX-3000 – wired headphones with
                                   Microphone – 1
                                  Plantronics wired headphones with microphone – M/N:
                                   H5.A355 – 1
                                  Plantronics wired headphones with microphone – M/N:
                                   F5.A355 – 1
                                  Plantronics wired headphones with microphone – M/N:
                                   C6.A355 – 1


    Room 24                       Falco – Home Security lockbox – 1
    (Operations Dept.)            Logitech 1080p webcam – M/N: V-U0028
                                  HP V242h monitors – 2
                                  Lenovo wired keyboard – M/N: KB1021 - 1
                                  Clipco – black stapler – 1
                                  Monitor stand – unknown brand – 2
                                  Microsoft LifeChat LX-3000 – headphones with microphone –
                                   1
                                  HP ProDesk 400 G1 MT – P/N: P4K78UT#ABA – 1
                                  $1.22 (Pennies – 47; Nickels – 4; Dimes – 3; Quarters – 1)
                                  Logitech headphones – M/N: MH614 – 1
                                  Scotch C-38 Tape Dispenser - 1

    Room 24                       Logitech K120 wired keyboard – M/N: Y-U0009 – 1
    (Operations Dept.)            Microsoft Lifechat LX-3000 wired heaphones with
                                   microphone – M/N: 1084 – 1
                                  HP ProDesk 400 G1 MT – 1
                                  HP V242h monitor – 2
                                  Logitech wired mouse – M/N: M-U0026 – 1




                                                                               Page 50 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 52 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 24                       HP V242h monitors – 2
    (Operations Dept.)            Logitech K330 – wireless keyboard – M/N: Y-R0009 – 1
                                  Logitech M215 wireless mouse – M/N: M-R0028 – 1
                                  HP ProDesk 400 G1 MT – 1
                                  Plantronics Audio 655 DSP wired headphones with
                                   microphone – 1
                                  “SDorfman Steve” – Seagate – Barracuda – 1000GB hard
                                   drive – P/N: 1CH162-543 – 1
                                  Amazon Basics – AAA Batteries – 4 qty ea. – 14 packs
                                  Amazon Basics – AA Batteries – 4 qty ea. – 12 packs
                                  Amazon Basics – D Batteries – 6 qty ea. – 14 packs
                                  Google Chromecast – unopened – 1
                                  Staples – standard sized sticky notes – 100 notes ea. – 12 pads
                                   ea. pack – 1 pack
                                  Epson 252XL ink cartridge – Black – 1
                                  Swingline standard staples – 5000 staples
                                  Staples – invisible tape – 2 rolls
                                  Staples – standard sized sticky notes – 100 notes ea. pad – 6
                                   pads
                                  Microsoft Life Chat LX-3000 headphones with microphone –
                                   M/N: 1084 – 1
                                  Plantronics headphones with microphones – M/N: Audio 655
                                   DSP - 1

    Room 24                       HP V242h monitor – 2
    (Operations Dept.)            Plantronics headphones with microphone – M/N: C6.A355 – 1
                                  HP wired mouse – M/N: SM-2022 – 1
                                  HP ProDesk 400 G1 MT – 1
                                  HP wired keyboard – M/N: SK-2025 – 1
                                  Microsoft Life Chat LX-3000 – M/N: 1084 – 1
                                  Tops – “The Legal Pad” – small legal pad – 5
                                  Amazon Basics – small legal pad – yellow paper – 1
                                  The Bright Tea Co. – Peppermint – Code B505 – 75 packets

    Room 24                       HP V242h monitor – 2
    (Operations Dept.)            HP ProDesk 400 G2.5 Small Form Factor Business PC – P/N:
                                   L9F03UT#ABA
                                  Plantronics headphones with microphone – M/N: Audio 655
                                   DSP – 1
                                  HP wired mouse – M/N: SM-2022 – 1
                                  Honeywell – Mini Quietset – desktop tower fan – M/N:
                                   HTF210BTD1 – 1




                                                                                   Page 51 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 53 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    Room 24                       Plantronics headphones with microphone – M/N: B5-A355 – 1
    (Operations Dept.)            Plantronics headphones with microphone – M/N: I5-A355 – 1
    (Continued)


    Room 24                       HP V242h monitor – 2
    (Operations Dept.)            AST 3D optical wired mouse – 1
    Empty WS                      HP wired keyboard – M/N: SK-2025 – 1
                                  HP ProDesk 400 G2.5 Small Form Factor Business PC – P/N:
                                   L9F03UT#ABA

    Room 24                       Plantronics headphones with microphone – M/N: B6-A355 – 1
    (Operations Dept.)            Plantronics headphones with microphone – M/N: G5-A355 – 1
                                  Logitech M320 – red wireless mouse – M/N: M-R0051 – 1
                                  Swingline three hole puncher – 1
                                  Scotch Magic tape – 1
                                  Universal – Silver paper clips – 100 ea. – 2 boxes
                                  ACCO – Non-Skid paperclips – 100 ea. – 1 box
                                  Dell wired keyboard – M/N: Y-U0003-DEL5
                                  HP V242h monitor – 2
                                  HP ProDesk 400 G2.5 Small Form Factor BusinessPC – P/N:
                                   L9F03UT#ABA – 1

    Room 24                       HP V242h monitor – 2
    (Operations Dept.)            Plantronics headphones with microphone – M/N: H5.A355 – 1
                                  Black mesh metal file organizer – 1
                                  HP ProDesk 400 G2.5 Small Form Factor BusinessPC – P/N:
                                   L9F03UT#ABA – 1
                                  Amazon Basics – wired keyboard – M/N: KU-0833 – 1
                                  HP wired mouse – M/N: SM-2022 – 1
                                  Scotch – C-38 tape dispenser – 1

    SUITE 125                     Frigidaire – microwave – 1
    Room 1                        HP Compaq dc7900 Small Form Factor – PN:
                                   NL336UC#ABA - 1
                                  HP Compaq dc7900 Small Form Factor – PN: FS486#ABA - 1
                                  HP Compaq dc7900 Small Form Factor – PN:
                                   NP544UC#ABA - 1
                                  HP Compaq dc7900 Small Form Factor – PN: KP721AV - 1
                                  HP Compaq dc7900 Small Form Factor – PN: NJ804UP#ABA
                                   -1
                                  HP Compaq 6000 Pro Small Form Factor – PN:
                                   SH642UP#ABA - 1
                                  HP Compaq dc7900 Small Form Factor – PN: SF056UC#ABA

                                                                              Page 52 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 54 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    SUITE 125                     HP Compaq dc7900 Small Form Factor – PN:
    Room 1                         FS493AW#ABA
    (Continued)                   HP Compaq dc7900 Small Form Factor – PN:
                                   NP544UC#ABA
                                  HP Compaq dc7900 Small Form Factor – PN: KP721AV
                                  HP Compaq 6000 Pro Small Form Factor – PN:
                                   SH642UP#ABA
                                  HP Compaq dc7900 Small Form Factor – PN:
                                   NP544UC#ABA
                                  HP Office Jet Pro Pro 8610 – 1
                                  Lenovo – wired keyboard – M/N: KU-0225 – 1
                                  Acer monitor – M/N: G226HQL Bbd – 2
                                  HP 8000 elite small Form Factor – P/N: SH798UP#ABA – 1
                                  HAWORTH Desk with storage and hanging wall cabinet – 2
                                  Replacement lamp bulbs for BENQ LCD projector –
                                   5J.J8805.001 – 3
                                  Kleenex – 2 boxes
                                  Dell laptop – “Latitude” – no other information – 1
                                  Hand dryer – Eco Friendly – in box/used – 1
                                  TOSHIBA eStudio 455 – office printer – 1
                                  Samsung – Large refrigerator

    SUITE 125                     LACASSE – L-Desk w storage drawer and wall storage
    Room 2                         cabinet - 1
                                  LACASSE – separate small filing cabinet – 1
                                  HDX – Assorted bungee cords – 50 pack – 1
                                  Logitech projector – M/N: V0032 – 1
                                  NetGear ProSafe – 8 port gigabit witch – Model: GS108 – 1
                                  Logitech conference speaker – M/N: V-U0036 – 1
                                  Logitech mini speakers – M/N: V-U0037 – 2
                                  Logitech HUB (for video conference devices) – M/N: V-
                                   U0033 – 1
                                  HP Pro Desk 400 G2.5 – P/N: L9F03UT#ABA – 1
                                  LaserLink Software Suite 2015 – W-2 & 1099-Misc. – 2
                                  Dart – J-Cup – insulated Styrofoam cups – 1000 ea. box – 3
                                   boxes
                                  Davis – blue fabric chairs – 2
                                  IKEA – Malkolm – Rolling black office chair – 2
                                  Filing cabinets – grey metal – 2




                                                                                 Page 53 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 55 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    SUITE 125                     Unbranded black leather lounge chair – 1
    Room 3                        Xerox Work Centre 6505 – 1
                                  Medium dry erase board – 1
                                  HAWORTH desk with storage and wall cabinet/storage – 4
                                  Dell – M/N: E05S – 5
                                  Acer monitor – M/N: G276HL Gbd – 1
                                  HP Pro Desk 400 G1 MT – 1
                                  Dell Power Connect 5548 – 2
                                  Dell Power Connect 5524 – 2
                                  HP monitor – M/N: HPV242h – 2
                                  HP Pro Desk 400 G1 MT – P/N: P4K78UT#ABA – 1
                                  Acer monitor – M/N: G276HL Gbd – 1
                                  Dell Power Connect 8132 – 2
                                  Dell E04J – 3
                                  IKEA – Malkolm – black rolling office char – 4
                                  “Davis” – grey leather office chair – 1
                                  HP monitor – HPV242h – 2
                                  NetGear ProSafe – 8 port gigabit switch – M/N: GS108 – 1
                                  LACASSE table
                                  Dell Power Connect 5524 – 2
                                  “beam+ - Double Roboto - remote controlled robot – 2



    SUITE 125                     HAWORTH desk with storage + wall cabinet – 5
    Room 4                        HP monitor – HPV242h – 1
                                  Fellows – 79C – Paper shredder – 1
                                  IKEA – Malkolm – Rolling black office chair – 7
                                  **RECORDS BOOK** - 2018 Oakwood – Commissions
                                   Reports – Book 3 – April 11-May 21
                                  **RECORDS BOOK** - 2018 Oakwood – Commissions
                                   Reports – Book 2 – March 1-April 1
                                  **RECORDS BOOK** - 2018 Boca – Commissions Reports
                                   – Book 1 – January 1, 2018
                                  **RECORDS BOOK** - 2018 Doral – Commissions Reports
                                   – Book 1 – January 1, 2018
                                  **RECORDS BOOK** - 2017 Doral – Commissions Reports
                                   – Book 3 – July 21-November 11
                                  **RECORDS BOOK** - 2017 Doral – Commissions Reports
                                   – Book 2 – February 21-July 11
                                  **RECORDS BOOK** - 2017 Boca – Commissions Reports
                                   – Book 5 – November 1-December 11
                                  **RECORDS BOOK** - 2017 Boca – Commissions Reports
                                   – Book 4 – July 21-October 11

                                                                               Page 54 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 56 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    SUITE 125                     **RECORDS BOOK** - 2017 Boca – Commissions Reports
    Room 4                         – Book 3 – May 1-July 11
    (Continued)                   **RECORDS BOOK** - “Boca – Book 2 – February 21-April
                                   21, 2017”
                                  **RECORDS BOOK** - 2017 Oakwood – Commissions
                                   Reports – Book 5 – July 11 – September 21, 2017
                                  **RECORDS BOOK** - 2017 Oakwood – Commissions
                                   Reports – Book 4 – May 21-July 1, 2017
                                  **RECORDS BOOK** - “Oakwood – Book 3 – April 1-21-
                                   May 11, 2017”
                                  **RECORDS BOOK** - “Oakwood – Book 2 – February 21-
                                   March 21, 2017”
                                  **RECORDS BOOK** - “Earnings Report 2014 December
                                   >”
                                  HP Compaq 8000 Elite – P/N: VS652UA#ABA - 1
                                  **RECORDS BOOK** - 2017 Doral – Commissions Reports
                                   – Book 4 – November 21-December 21, 2017
                                  **RECORDS BOOK** - 2017 Boca – Commissions Reports
                                   – Book 6 – October 21
                                  **RECORDS BOOK** - 2018 Boca - Commissions Reports –
                                   Book 1 – January 1-April 2018
                                  **RECORDS BOOK** - 2017 Oakwood - Commissions
                                   Reports – Book 7 – November 21-December 21
                                  **RECORDS BOOK** - 2018 Oakwood - Commissions
                                   Reports – Book 1 – January 1, 2018
                                  **RECORDS BOOK** - 2017 Oakwood - Commissions
                                   Reports – Book 6 – October 1-November 21
                                  **RECORDS BOOK** - WII2014
                                  **RECORDS BOOK** - HBI Office Expense Reports 2014
                                  **RECORDS BOOK** - Expense Report – 3rd Quarter of
                                   2015 – July, August, and September
                                  **RECORDS BOOK** - Expense Report – 4th Quarter of
                                   2015 – October, November, and December
                                  **RECORDS BOOK** - Expense Report – 1st Quarter of
                                   2016 – 03/01/16-04/03/16
                                  **RECORDS BOOK** - Expense Report – 1st Quarter of
                                   2016 – Book 1 – January 1-February 29, 2016
                                  **RECORDS BOOK** - Expense Reports – 2nd Quarter of
                                   2016 – Book 1 – April 1-May 15, 2016
                                  **RECORDS BOOK** - Expense Reports – 2nd Quarter of
                                   2016 – Book 2 – May 16-July 3, 2016
                                  **RECORDS BOOK** - Expense Reports – 3rd Quarter of
                                   2016 – Book 1 – July 4-August 2016
                                  **RECORDS BOOK** - Expense Reports – 3rd Quarter of
                                   2016 – Book 2 – August 15-September 25, 2016

                                                                           Page 55 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 57 of
                                         187
                      Simple Health Inventory – 2 Oakwood Blvd.


    SUITE 125                     **RECORDS BOOK** - Expense Reports – 4th Quarter of
    Room 4                         2016 – Book 1 – September 26-November 13, 2016
    (Continued)                   **RECORDS BOOK** - Expense Reports – 4th Quarter of
                                   2016 – Book 2 – November 14-December 31, 2016
                                  **RECORDS BOOK** - 2017 Expense Reports – Book 1 –
                                   January 1-February 26, 2017
                                  **RECORDS BOOK** - 2017 Expense Reports – Book 2 –
                                   February 27-May 28, 2017
                                  **RECORDS BOOK** - 2017 Expense Reports – Book 3 –
                                   May 29-July 30, 2017
                                  **RECORDS BOOK** - 2017 Expense Reports – Book 4 –
                                   July 31-October 1, 2017
                                  **RECORDS BOOK** - 2017 Expense Reports – Book 5 –
                                   October 2-November 19, 2017
                                  AOC monitor – M/N: E2260SW – 1
                                  ViewSonic monitor – VS14761 - 1
                                  HP Compaq dc7900 Small Form Factor – P/N:
                                   FS486AW#ABA – 1
                                  ALera – Wire Cart Kit – M/N: ALE-SW342416BA - 2
                                  Medium-Large dry erase board - 1


    SUITE 125                     Denon Integrated Network AV Receiver – M/N: AVR-X3000
    Room 5                         –1
                                  Current Audio – M/N: AMP1270 – 2
                                  Creston MC3 – 1
                                  Vivotek NR8301 Network Video Recorder – 1
                                  Dell Sonicwall – M/N: IRK26-0A4 – 2
                                  Dell – M/N: E05S? – M/N: HBCTMDB01? – Sticker
                                   removed! – 1
                                  Dell monitor – M/N: E2015HV1 – 1
                                  Large cork board – 1
                                  Custom made large leather coat costume – lucha dora? – 1

    MISCELLANEOUS                 Abstract Hallway Wall Art - 10




                                                                              Page 56 of 56
   48587801;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 58 of
                                      187




               EXHIBIT "A-2"
             [Doral Inventory]
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 59 of
                                        187
                          Simple Health Inventory – Doral


                                Simple Health Doral Inventory
                                        (Preliminary)


                ROOM                        INVENTORY LIST - QUANTITY
    Reception Area (1)                Custom Built Reception desk – Sparkly white Terrazzo stone
    (Front of Reception Desk)          top with built in storage drawers - 1
                                      “The GunLocke Company” – Model GK1111-1 – Serial No.:
                                       8RJ59Z - Grey leather upholstered chairs - 2
                                      “the GunLocke Company” – Serial No.: 8EZ5KZ – Marble
                                       topped side table - 1
                                      IKEA – MALKOLM – black rolling office chair - 1


    Reception Area (1)                Dymo – Label Manager – M/N: Label Manager 160 - 1
    A                                 Dymo – Label Cassette – D1 – BLK and White sided – 1
    (Reception Desk)                  HP wired mouse – M/N: SM-2022 – 1
                                      Dell monitor – M/N: SE2216Hf – 2
                                      HP Compaq dc7900 Small Form Factor – P/N:
                                       NJ804UP#ABA – 1
                                      Magic Chef – Mini Fridge – 1
                                      IKEA – MALKOLM – Black Rolling Office Chair - 1


    Reception Area (1)                Dell Monitor – M/N: SE2216Hf – 2
    B                                 APC – Power Surge Protector – M/N: Back-UPS600 – 1
    (Reception Desk)                  Microsoft Life Chat LX-3000 – wired headphones with
                                       microphone – M/N: 1084 – 1
                                      IKEA- MALKOLM – Black Rolling Office Chair - 1


    Call Center (2)                   Samsung flat screen 60” LED TV – “620D – Series 6” – 2
                                      IKEA – MALKOLM – Rolling Black Office Chair – 91
                                      Xerox Work Centre 6505 – 1
                                      Haworth - double sided desk - 38
                                      Haworth - single desk - 14


    Call Center (2)                   InnoView Monitor – P/N: i22Lmh1 – M/N: 2165m – 1
    Desk A                            TFT LCD Monitor – M/N: 2165M – 1
                                      HP Compaq 8000 Elite – P/N: SJ288UP#ABA
                                      Microsoft Life Chat LX-3000 – wired headphones with
                                       microphone – M/N: 1084 - 1




   48587776;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 60 of
                                        187
                          Simple Health Inventory – Doral



    Call Center (2)               Microsoft Life Chat LX-3000 – wired headphones with
    Desk B                         microphone – M/N: 1084 – 1
                                  Acer monitor – M/N: G226HQL – 1
                                  Acer monitor – M/N: K222HQL – 1
                                  HP 8000 Elite – P/N: BZ245US#ABA – 1


    Call Center (2)               Acer monitor – M/N: G226HQL – 2
    Desk C                        Microsoft Life Chat LX-3000 – Wired headphones with
                                   microphone – M/N: 1084 – 1
                                  HP 8000 Elite – P/N: SH798UP#ABA – 1


    Call Center (2)               AOC – M/N: E2260Sw – 2
    Desk D                        Microsoft Life Chat LX-3000 – Wired headphones with
                                   microphone – M/N: 1084 – 1
                                  HP 8000 Elite – P/N: BZ245US#ABA - 1


    Call Center (2)               HP 8000 Elite – P/N: SH798UP#ABA – 1
    Desk E                        Microsoft Life Chat LX-3000 – Wired headphones with
                                   microphone – M/N: 1084 – 2
                                  TFT monitor – M/N: 2165M – 2
                                  Amazon Basics – wired mouse – M/N: MSU0939 - 1


    Call Center (2)               HP Compaq 8000 Elite - P/N: BZ245US#ABA
    Desk F                        Microsoft Life Chat LX-3000 – Wired headphones with
                                   microphone – M/N: 1084 - 1
                                  InnoView monitor – M/N: 20165M – 2
                                  Plantronics wired headphones with microphone – M/N:
                                   A5.A355


    Call Center (2)               TFT monitor – M/N: 20165M – 2
    Desk G                        Plantronics wired headphones with microphone – M/N: Audio
                                   655 DSP - 1
                                  HP Compaq 8000 Elite - P/N: SH798UP#ABA

    Call Center (2)               TFT monitor – M/N: 20165M – 2
    Desk H                        Plantronics wired headphones with microphone – M/N:
                                   C5.A355 - 1
                                  HP Compaq 8000 Elite - P/N: SJ288UP#ABA



   48587776;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 61 of
                                        187
                          Simple Health Inventory – Doral



    Call Center (2)               HP Compaq 8000 Elite - P/N: SH798UP#ABA
    Desk I                        Acer monitor – M/N: K222HQL – 2


    Call Center (2)               HP Compaq dc7900 - P/N: NJ804UP#ABA
    Desk J                        Plantronics - wired headphones with microphone – M/N:
                                   B5.A355 - 1
                                  Gateway Monitor – M/N: KX2153 - 2


    Call Center (2)               HP Compaq 8000 Elite - P/N: SH798UP#ABA
    Desk K                        Microsoft Life Chat LX-3000 – Wired headphones with
                                   microphone – M/N: 1084 – 1
                                  HP wired mouse – M/N: SM-2022 – 1
                                  AOC monitor – M/N: E2260Sw – 2


    Call Center (2)               HP Compaq 8000 Elite - P/N: SJ288UP#ABA
    Desk L                        Plantronics – wired headphones with microphone – M/N:
                                   F5.A355 – 1
                                  AOC monitor – M/N: E2260Sw - 2

    Call Center (2)               HP Compaq dc7900 - P/N: NK940UC#ABA
    Desk M                        Acer monitor – M/N: G227HQL – 2


    Call Center (2)               HP Compaq dc7900 - P/N: KP721AV
    Desk N                        AOC monitor – M/N: E2252Sw - 2


    Call Center (2)               HP Compaq dc7900 - P/N: AX497US#ABA
    Desk O                        AOC monitor – M/N: E2252Sw - 2


    Call Center (2)               HP Compaq dc7900 - P/N: NR622UC#ABA
    Desk P                        AOC monitor – M/N: E2252Sw – 2
                                  Microsoft Life Chat LX-3000 – Wired headphones with
                                   microphone – M/N: 1084 – 1

    Call Center (2)               HP Compaq 6000 Pro - P/N: SH642UP#ABA
    Desk Q                        AOC monitor – M/N: E2252Sw – 2
                                  HP wired mouse – M/N: MOFYUO – 1




   48587776;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 62 of
                                        187
                          Simple Health Inventory – Doral



    Call Center (2)               HP Compaq 6000 Pro - P/N: SH642UP#ABA
    Desk R                        AOC monitor – M/N: E2252Sw – 2
                                  Amazon Basics wired mouse – M/N: MSU0939 - 1


    Call Center (2)               TFT monitor – M/N: 2165M – 2
    Desk S                        Amazon Basics wired mouse – M/N: MSU0939 – 1
                                  HP Compaq 8000 Elite - P/N: SH798UP#ABA


    Call Center (2)               HP Compaq 8000 Elite - P/N: BZ245US#ABA
    Desk T                        Plantronics – wired headphones with microphone – M/N:
                                   A5.A355 – 1
                                  TFT monitor – M/N: 2165M – 2
                                  Amazon Basics wired mouse – M/N: MSU0939 – 1
                                  Amazon Basics wired Keyboard – M/N: KU-0833 – 1
                                  Plantronics – wired headphones with microphone – M/N:
                                   Audio 655DSP – 1

    Call Center (2)               HP Compaq 8000 Elite - P/N: BZ245US#ABA
    Desk U                        TFT monitor – M/N: 2165M – 2

    Call Center (2)               HP Compaq 8000 Elite - P/N: BZ245US#ABA
    Desk V                        TFT monitor – M/N: 2165M – 2
                                  Plantronics – wired headphones with microphone – M/N:
                                   L4.A355 – 1

    Call Center (2)               HP Compaq dc7900 - P/N: SH005UC#ABA
    Desk W                        TFT monitor – M/N: 2165M – 2

    Call Center (2)               HP Compaq dc7900 - P/N: NK940UC#ABA
    Desk X                        TFT monitor – M/N: 2165M – 2

    Call Center (2)               HP Compaq 6000 Pro - P/N: SH642UP#ABA
    Desk Y                        HP wired mouse – M/N: None - 1
                                  InnoView monitor – M/N: 2165M – 2

    Call Center (2)               HP Compaq 6000 Pro - P/N: SH642UP#ABA
    Desk Z                        TFT monitor – M/N: 2165M – 2

    Call Center (2)               HP Compaq 6000 Pro - P/N: SH642UP#ABA
    Desk AA                       AOC monitor – M/N: E2252Sw – 2
                                  Amazon Basics wired mouse – M/N: MSU0939 – 1


   48587776;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 63 of
                                        187
                          Simple Health Inventory – Doral



    Call Center (2)               HP Compaq 6000 Pro - P/N: SH642UP#ABA
    Desk BB                       AOC monitor – M/N: E2252Sw – 2

    Call Center (2)               HP Compaq dc7900 - P/N: NE157U #ABA
    Desk CC                       Acer monitor – M/N: K222HQL – 1
                                  Dell monitor – M/N: SE2216H – 1

    Call Center (2)               HP Compaq dc7900 - P/N: NJ804UP#ABA
    Desk DD                       TFT monitor – M/N: 2165M – 2

    Call Center (2)               HP Compaq 8000 Elite - P/N: SH798UP#ABA
    Desk EE                       Dell wired mouse – M/N: Can’t Read! – 1
                                  Lenovo wired keyboard – M/N: SK-8825 (L)
                                  Plantronics – wired headphones with microphone – M/N:
                                   G5.A355 – 1
                                  InnoView monitor – M/N: 2165M - 2

    Call Center (2)               InnoView monitor – M/N: 2165M – 2
    Desk FF                       Amazon Basics wired keyboard– M/N: KU-0833 – 1
                                  HP Compaq 8000 Elite - P/N: BZ245US#ABA
                                  Microsoft Life Chat LX-3000 – Wired headphones with
                                   microphone – M/N: 1084 – 1

    Call Center (2)               InnoView monitor – M/N: 2165M – 1
    Desk GG                       Acer monitor – M/N: M/N: K222HQL – 1
                                  Plantronics – wired headphones with microphone – M/N:
                                   C5.A355 – 1
                                  HP Compaq 8000 Elite - P/N: SH798UP#ABA

    Call Center (2)               Acer monitor – M/N: M/N: V226HQL – 2
    Desk HH                       HP wired mouse – M/N: SM-2022 – 1
                                  Microsoft Life Chat LX-3000 – Wired headphones with
                                   microphone – M/N: 1084 – 1
                                  HP Compaq 8000 Elite - P/N: BZ245US#ABA

    Call Center (2)               HP Compaq 8000 Elite - P/N: SH798UP#ABA
    Desk II                       TFT monitor – M/N: 2165M – 2
                                  Plantronics – wired headphones with microphone – M/N:
                                   A5.A355 – 1


    Call Center (2)               TFT monitor – M/N: 2165M – 2
    Desk JJ                       HP Compaq 8000 Elite - P/N: SJ288UP#ABA


   48587776;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 64 of
                                        187
                          Simple Health Inventory – Doral



    Call Center (2)               TFT monitor – M/N: 2165M – 2
    Desk KK                       Plantronics – wired headphones with microphone – M/N:
                                   A5.A355 – 1
                                  HP Compaq 8000 Elite - P/N: BZ245US#ABA

    Call Center (2)               HP Compaq 6000 Pro - P/N: SH642UP#ABA
    Desk LL                       Microsoft Life Chat LX-3000 – Wired headphones with
                                   microphone – M/N: 1084 – 1
                                  TFT monitor – M/N: 2165M – 2
                                  Amazon Basics wired mouse – M/N: MSU0939 – 1

    Call Center (2)               InnoView monitor – M/N: 2165M – 2
    Desk MM                       HP Compaq dc7900 - P/N: NJ804UP#ABA

    Call Center (2)               HP Compaq 8000 Elite - P/N: SH798UP#ABA
    Desk NN                       Microsoft Life Chat LX-3000 – Wired headphones with
                                   microphone – M/N: 1084 – 1
                                  Acer monitor – M/N: M/N: K222HQL – 2

    Call Center (2)               Acer monitor – M/N: M/N: K222HQL – 2
    Desk OO                       Microsoft Life Chat LX-3000 – Wired headphones with
                                   microphone – M/N: 1084 – 1
                                  HP Compaq 8000 Elite - P/N: SH798UP#ABA

    Call Center (2)               HP Compaq 8000 Elite - P/N: BZ245US#ABA
    Desk PP                       Amazon Basics wired keyboard– M/N: KU-0833 – 1
                                  Acer monitor – M/N: M/N: K222HQL – 2

    Call Center (2)               InnoView monitor – M/N: 2165M – 2
    Desk QQ                       HP Compaq 8000 Elite - P/N: BZ245US#ABA

    Call Center (2)               HP Compaq 8000 Elite - P/N: BZ245US#ABA
    Desk RR                       InnoView monitor – M/N: 2165M – 2
                                  Plantronics – wired headphones with microphone – M/N:
                                   G5.A355 – 1
                                  Plantronics – wired headphones with microphone – M/N:
                                   D5.A355 – 1

    Call Center (2)               HP Compaq 8000 Elite - P/N: BZ245US#ABA
    Desk SS                       Microsoft Life Chat LX-3000 – Wired headphones with
                                   microphone – M/N: 1084 – 1
                                  Dell monitor – M/N: SE2216H - 2



   48587776;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 65 of
                                        187
                          Simple Health Inventory – Doral



    Call Center (2)               HP Compaq 8000 Elite - P/N: BZ245US#ABA
    Desk TT                       InnoView monitor – M/N: 2165M – 2
                                  Microsoft Life Chat LX-3000 – Wired headphones with
                                   microphone – M/N: 1084 – 1

    Call Center (2)               HP Compaq dc7900 - P/N: SH005UC#ABA
    Desk UU                       InnoView monitor – M/N: 2165M – 2
                                  Microsoft Life Chat LX-3000 – Wired headphones with
                                   microphone – M/N: 1084 – 1

    Call Center (2)               InnoView monitor – M/N: 2165M – 2
    Desk VV                       Amazon Basics wired mouse – M/N: MSU0939 – 1
                                  Microsoft Life Chat LX-3000 – Wired headphones with
                                   microphone – M/N: 1084 – 1
                                  HP Compaq dc7900 - P/N: FS487AW#ABA

    Call Center (2)               Acer monitor – M/N: M/N: K222HQL – 2
    Desk WW                       Amazon Basics wired keyboard– M/N: KU-0833 – 1
                                  Plantronics – wired headphones with microphone – M/N:
                                   L4.A355 – 1
                                  HP Compaq dc7900 - P/N: NK940UC#ABA

    Call Center (2)               Dell monitor – M/N: SE2216H – 2
    Desk XX                       Corsair wireless headphones – 1
                                  HP wired keyboard – M/N: KU-1156 – 1
                                  HP Compaq dc7900 - P/N: SH005UC#ABA

    Call Center (2)               Acer monitor – M/N: M/N: K222HQL – 2
    Desk YY                       Plantronics – wired headphones with microphone – M/N:
                                   Audio 655DSP – 1
                                  HP Compaq 8000 Elite - P/N: BZ245US#ABA

    Call Center (2)               Plantronics – wired headphones with microphone – M/N:
    Desk ZZ                        L4.A355 – 1
                                  HP Compaq dc7900 - P/N: NJ804UP#ABA
                                  Acer monitor – M/N: M/N: K222HQL – 2

    Call Center (2)               Dell monitor – M/N: SE2216H – 2
    Desk AAA                      Amazon Basics wired mouse – M/N: MSU0939 – 1
                                  Microsoft Life Chat LX-3000 – Wired headphones with
                                   microphone – M/N: 1084 – 1
                                  HP Compaq dc7900 - P/N: NJ804UP#ABA



   48587776;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 66 of
                                        187
                          Simple Health Inventory – Doral



    Call Center (2)               Acer monitor – M/N: M/N: K222HQL – 2
    Desk BBB                      HP Compaq 8000 Elite - P/N: BZ245US#ABA
                                  Plantronics – wired headphones with microphone – M/N:
                                   Audio 655DSP – 1

    Call Center (2)               InnoView monitor – M/N: 2165M – 2
    Desk CCC                      Amazon Basics wired mouse – M/N: MSU0939 – 1
                                  HP Compaq dc7900 - P/N: NJ804UP#ABA
                                  Plantronics – wired headphones with microphone – M/N:
                                   A5.A355 – 1

    Call Center (2)               Microsoft Life Chat LX-3000 – Wired headphones with
    Desk DDD                       microphone – M/N: 1084 – 1
                                  HP Compaq dc7900 - P/N: NJ804UP#ABA
                                  Acer monitor – M/N: M/N: K222HQL – 2
                                  Amazon Basics wired keyboard– M/N: KU-0833 – 1

    Call Center (2)               HP Compaq dc7900 - P/N: SH005UC#ABA
    Desk EEE                      Plantronics – wired headphones with microphone – M/N:
                                   Audio 655DSP – 1
                                  Acer monitor – M/N: M/N: K222HQL – 2
                                  Amazon Basics wired mouse – M/N: MSU0939 – 1

    Call Center (2)               HP Compaq dc7900 - P/N: KP721AV
    Desk FFF                      Plantronics – wired headphones with microphone – M/N:
                                   G5.A355 – 1
                                  Amazon Basics wired mouse – M/N: MSU0939 – 1
                                  Acer monitor – M/N: M/N: K222HQL – 2


    Call Center (2)               InnoView monitor – M/N: 2165M – 2
    Desk GGG                      HP wired keyboard – M/N: KU-1156 – 1
                                  Plantronics – wired headphones with microphone – M/N:
                                   E5.A355 – 1
                                  HP Compaq dc7900 - P/N: NJ804UP#ABA


    Call Center (2)               InnoView monitor – M/N: 2165M – 2
    Desk HHH                      HP wired keyboard – M/N: SK-2025 – 1
                                  Microsoft Life Chat LX-3000 – Wired headphones with
                                   microphone – M/N: 1084 – 1
                                  HP Compaq dc7900 - P/N: NJ804UP#ABA



   48587776;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 67 of
                                        187
                          Simple Health Inventory – Doral



    Call Center (2)               HP Compaq dc7900 - P/N: SH005UC#ABA
    Desk III                      Corsair wired headphones – M/N: RDA0011 – 1
                                  Acer monitor – M/N: M/N: K222HQL – 2
                                  Amazon Basics wired keyboard– M/N: KU-0833 – 1

    Call Center (2)               Acer monitor – M/N: M/N: K222HQL – 2
    Desk JJJ                      HP Compaq 8000 Elite - P/N: BZ245US#ABA

    Call Center (2)               HP Compaq 8000 Elite - P/N: BZ245US#ABA
    Desk KKK                      Acer monitor – M/N: M/N: K222HQL – 2
                                  Plantronics – wired headphones with microphone – M/N:
                                   L4.A355 – 1

    Call Center (2)               Gateway monitor – M/N: KX2153 – 1
    Desk LLL                      Dell monitor – M/N: SE2216H – 1
                                  HP Compaq 8000 Elite - P/N: BZ245US#ABA


    Call Center (2)               TFT monitor – M/N: 2165M – 2
    Desk MMM                      Plantronics – wired headphones with microphone – M/N:
                                   A5.A355 – 1
                                  HP Compaq 8000 Elite - P/N: BZ245US#ABA

    Call Center (2)               Microsoft Life Chat LX-3000 – Wired headphones with
    Desk NNN                       microphone – M/N: 1084 – 1
                                  TFT monitor – M/N: 2165M – 2
                                  HP Compaq 8000 Elite - P/N: BZ245US#ABA

    Call Center (2)               HP Compaq 8000 Elite - P/N: SH798UP#ABA
    Desk OOO                      Microsoft Life Chat LX-3000 – Wired headphones with
                                   microphone – M/N: 1084 – 1
                                  Acer monitor – M/N: M/N: K222HQL – 2

    Call Center (2)               InnoView monitor – M/N: 2165M – 2
    Desk QQQ (2)                  Microsoft Life Chat LX-3000 – Wired headphones with
                                   microphone – M/N: 1084 – 1
                                  HP wired keyboard – M/N: SK-2025 – 1
                                  HP Compaq dc7900 - P/N: SH005UC#ABA

    Call Center (2)               HP Compaq dc7900 - P/N: NJ804UP#ABA
    Desk PPP                      InnoView monitor – M/N: 2165M – 2
                                  Amazon Basics wired mouse – M/N: MSU0939 – 1
                                  Amazon Basics wired keyboard– M/N: KU-0833 – 1


   48587776;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 68 of
                                        187
                          Simple Health Inventory – Doral



    Call Center (2)               HP Compaq dc7900 - P/N: NK940UC#ABA
    Desk QQQ                      InnoView monitor – M/N: 2165M – 2
                                  HP wired mouse – M/N: SM-2022 – 1
                                  Plantronics – wired headphones with microphone – M/N:
                                   Audio 655DSP – 1

    Call Center (2)               HP Compaq 8000 Elite - P/N: SJ2888UP#ABA
    Desk RRR                      InnoView monitor – M/N: 2165M – 2
                                  Plantronics – wired headphones with microphone – M/N:
                                   L4.A355 – 1
                                  Plantronics – wired headphones with microphone – M/N:
                                   C5.A355 – 1

    Call Center (2)               HP Compaq dc7900 - P/N: NK940UC#ABA
    Desk SSS                      Acer monitor – M/N: M/N: K222HQL – 2

    Call Center (2)               HP Compaq dc7900 - P/N: NK940UC#ABA
    Desk TTT                      InnoView monitor – M/N: 2165M – 2


    Call Center (2)               InnoView monitor – M/N: 2165M – 2
    Desk UUU                      HP Compaq dc7900 - P/N: NK940UC#ABA

    Call Center (2)               InnoView monitor – M/N: 2165M – 2
    Desk VVV                      Plantronics – wired headphones with microphone – M/N:
                                   D5.A355 – 1
                                  HP Compaq dc7900 - P/N: NK940UC#ABA

    Call Center (2)               Acer monitor – M/N: M/N: K222HQL – 1
    Desk WWW                      InnoView monitor – M/N: 2165M – 1
                                  Plantronics – wired headphones with microphone – M/N:
                                   A5.A355 – 1
                                  HP Compaq dc7900 - P/N: NK940UC#ABA

    Call Center (2)               InnoView monitor – M/N: 2165M – 2
    Desk XXX                      HP Compaq dc7900 - P/N: NK940UC#ABA
                                  Plantronics – wired headphones with microphone – M/N:
                                   A5.A355 – 1


    Call Center (2)               InnoView monitor – M/N: 2165M – 2
    Desk YYY                      HP Compaq 8000 Elite - P/N: BZ245US#ABA



   48587776;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 69 of
                                        187
                          Simple Health Inventory – Doral



    Call Center (2)               Acer monitor – M/N: M/N: K222HQL – 2
    Desk ZZZ                      Plantronics – wired headphones with microphone – M/N:
                                   A5.A355 – 1
                                  HP wired keyboard – M/N: SK-2025 – 1
                                  HP Compaq dc7900 - P/N: SH169UCUC#ABA
                                  Amazon Basics wired mouse – M/N: MSU0939 – 1

    Call Center (2)               Acer monitor – M/N: M/N: K222HQL – 2
    Desk AAAA                     Amazon Basics wired mouse – M/N: MSU0939 – 1
                                  HP Compaq dc7900 - P/N: NK940UC#ABA
                                  Plantronics – wired headphones with microphone – M/N:
                                   A5.A355 – 1

    Call Center (2)               Acer monitor – M/N: K222HQL – 2
    Desk BBBB                     HP Compaq dc7900 - P/N: NK940UC#ABA
                                  Plantronics – wired headphones with microphone – M/N:
                                   L4.A355 – 1

    Call Center (2)               Haworth – “L” shaped desk with storage/filing drawers on both
    Desk CCCC                      ends – 1
                                  Lacasse – small filing drawer/cabinet – 1
                                  Insignia – Stereo Receiver – M/N: NS-STR514 – 1
                                  HP Pro Desk 400 G1 MT – P/N: K1L92UT#ABA
                                  HP Compaq dc7900 - P/N: FS486AW#ABA
                                  HP monitor – M/N: HPV242h – 2
                                  Acer monitor – M/N: V226HQL – 1
                                  HP wired keyboard – M/N: SK-2025 - 1


    Call Center (2)               Haworth – “L” shaped desk with storage/filing drawers on both
    Desk DDDD                      ends – 1
                                  HP monitor – M/N: HPV242h – 2
                                  Acer monitor – M/N: V226HQL – 1
                                  Microsoft Life Chat LX-3000 – Wired headphones with
                                   microphone – M/N: 1084 – 1
                                  Speedyink – Magenta – MK106R01595 – 1
                                  HP Pro Desk 400 G1 MT – P/N: K1L92UT#ABA
                                  Lenovo Tablet – 2
                                  HP wired mouse – M/N: SM-2022 – 1
                                  Jabra headset – M/n: WHB003BS
                                  Amazon Basics wired mouse – M/N: MSU0939 – 1
                                  Amazon Basics wired keyboard– M/N: KU-0833 – 1



   48587776;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 70 of
                                        187
                          Simple Health Inventory – Doral



    Call Center (2)               Acer monitor – M/N: G227HQL – 1
    Desk EEEE                     InnoView monitor – M/N: 2165M – 1
                                  Logitech desktop speakers (Set of 2) – M/N: S-00038 – 1 pair
                                  Amazon Basics wired mouse – M/N: MSU0939 – 1
                                  Amazon Basics wired keyboard– M/N: KU-0833 – 1
                                  HP Compaq dc7900 - P/N: KP721AV


    Call Center (2)               InnoView monitor – M/N: 2165M – 2
    Desk FFFF                     Logitech webcam – M/N: V-U0018 – 1
                                  HP Compaq dc7900 - P/N: NK940UC#ABA


    Call Center (2)               InnoView monitor – M/N: 2165M – 2
    Desk GGGG                     Logitech webcam – M/N: V-U0018 – 1
                                  TP-Link – M/N: TL–SG1008P – 8 port gigabit desktop switch
                                   w/ 4 port PoE – 1
                                  Plantronics – wired headphones with microphone – M/N:
                                   A5.A355 – 1
                                  HP Compaq dc7800 - P/N: GC760AV


    Call Center (2)               InnoView monitor – M/N: 2165M – 2
    Desk HHHH                     HP wired mouse – M/N: SM-2022 – 1
                                  HP Compaq dc7900 - P/N: NK940UC#ABA


    Call Center (2)               InnoView monitor – M/N: 2165M – 2
    Desk IIII                     HP Compaq dc7900 - P/N: SH005UC#ABA


    Call Center (2)               InnoView monitor – M/N: 2165M – 2
    Desk JJJJ                     HP Compaq dc7900 - P/N: NK940UC#ABA


    Call Center (2)               Acer monitor – M/N: M/N: K222HQL – 2
    Desk KKKK                     HP Compaq dc7900 – P/N: NK940UC#ABA


    Call Center (2)               Dell monitor – M/N: E2715Hf – 2
    Desk LLLL                     Logitech desktop speakers (Set of 2) – M/N: S-00038 – 1 pair
                                  Amazon Basics wired mouse – M/N: MSU0939 – 2
                                  Amazon Basics wired keyboard– M/N: KU-0833 – 2


   48587776;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 71 of
                                        187
                          Simple Health Inventory – Doral


    Call Center (2)               Plugable docking station – USB 3.0 – M/N: UD-3900 - 1
    Desk LLLL (Continued)         Microsoft Life Chat LX-3000 – Wired headphones with
                                   microphone – M/N: 1084 – 1
                                  HP Envy laptop – P/N: X7V39UA#ABA – 1
                                  LD Toner – Cyan – “LD-106R01594” – 1
                                  LD Toner – Yellow – “LD-106R01596” – 1
                                  LD Toner – Black – “LD-106R01597” - 1
                                  IKEA – ADILAS – black table/desk - 2


    Call Center (2)               IKEA – ADILAS – black table/desk – 2
    Desk MMMM                     Neat – M/N: ND-1000 – 1
                                  Lorex – 1080p HD IR PC Bullet Camera – M/N: LBV2521-C
                                  Asus ZenPad – 4
                                  Logitech webcam – M/N: V-U0018
                                  Acer monitor – M/N: V226HQL – 2
                                  Amazon Basics wired mouse – M/N: MSU0939 – 1
                                  Plugable USB 2.0 display adapter – 7
                                  Microsoft Life Chat LX-3000 – Wired headphones with
                                   microphone – M/N: 1084 – 2
                                  Plantronics – wired headphones with microphone – M/N:
                                   L4.A355 – 1
                                  Western Digital – 1TB – S/N: WCAV5F028923 – MDL:
                                   WD10EARS-00Y5B1 – 1
                                  Seagate - 160GB - P/N: 9BE112-160 – 1
                                  Seagate - 1000GB - P/N: 9CA158-269 – 1
                                  Seagate - 750GB - P/N: 9BL148-269 – 1
                                  Hitachi – 1TB – P/N: 0A38876 – 1
                                  Hitachi – 1TB – P/N: 0A37239 – 1
                                  Hitachi – 1TB – P/N: 0F11387 - 1
                                  Hitachi – 1TB – P/N: 0A35832 - 1
                                  Hitachi – 1TB – P/N: 0A38876 - 1
                                  Logitech K520 – wireless keyboard – M/N: Y-R0012 - 1
                                  HP Compaq dc7900 – P/N: KR581UA#ABA (Maybe
                                   Broken!!)
                                  HP Compaq 8000 Elite – P/N: SH798UP#ABA
                                  HP Compaq dc7900 – P/N: FS486AW#ABA



    Call Center (2)               HP Compaq dc7900 - P/N: NJ804UP#ABA
    Desk NNNN                     InnoView monitor – M/N: 2165M – 2




   48587776;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 72 of
                                        187
                          Simple Health Inventory – Doral



    Call Center (2)               HP Compaq dc7900 - P/N: NJ804UP#ABA
    Desk OOOO                     InnoView monitor – M/N: 2165M – 2
                                  Amazon Basics wired mouse – M/N: MSU0939 – 1
                                  Plantronics – wired headphones with microphone – M/N:
                                   D5.A355 – 1

    Office (3)                    Lacasse – “L”-shaped desk w storage and floating wall storage
                                   –1
                                  HP Compaq dc7900 Small Form Factor – P/N:
                                   NK940UC#ABA – 1
                                  HP monitor – M/N: HP V242h – 2
                                  Plantronics – wired headphones with microphone – M/N:
                                   A5.A355 – 1
                                  HP wired keyboard – M/N: SK-2025 – 1
                                  Lacasse – separate large filing cabinet – desk height – 1
                                  RCA – Mini Fridge – 1
                                  ATIVA paper shredder – 1
                                  Davis – Blue fabric chairs – 2
                                  IKEA – Malkolm – black rolling office chair – 1

    Office (4)                    Lacasse – “L”-shaped desk w storage + extension desk, and
                                   floating wall storage – 1
                                  Lacasse – small filing cabinet – 2
                                  Lacasse – tall storage cabinet – 1
                                  Staples – professional series paper shredder – 1
                                  Epson – WorkForce – M/N: WF-3640 – 1
                                  HP monitors – M/N: HPV242h – 2
                                  HP wired keyboard – M/N: KB-0316 – 1
                                  Office World – ink cartridge – Yellow – Type: 252XL – 2
                                  LxTek – ink cartridge – Yellow – Type: 252XL – T252XL420
                                   –1
                                  EZ ink – ink cartridge – Yellow – Type: 252XL – T252XL420
                                   –1
                                  EZ ink – ink cartridge – Magenta – Type: 252XL –
                                   T252XL420 – 1
                                  Epson – Dura Brite Ultra ink – Yellow – Type: 252 – 2
                                  Epson – Dura Brite Ultra ink – Cyan – Type: 252 – 1
                                  Epson – Dura Brite Ultra ink – Black – Type: 220 – 1
                                  Epson – Dura Brite Ultra ink – Magenta – Type: 252 – 1
                                  EZ ink – ink cartridge – Black – Type: 252XXL –
                                   T252XXL120 – 1
                                  Office World – ink cartridge – Black – Type: 252XL – 5



   48587776;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 73 of
                                        187
                          Simple Health Inventory – Doral


    Office (4)                    Epson – Dura Brite Ultra ink – BOXED – Cyan, Magenta,
    (Continued)                    Yellow – Type: 252 – 1
                                  LxTek – ink cartridge – Black – Type: 252XL – T252XL120 –
                                   4
                                  Epson – Dura Brite Ultra ink – Black – Type: 252XL – 1
                                  Dymo – Label Cassette - D1 – Black and White sided – 2
                                  IKEA – Malkolm – black rolling office chair – 1
                                  Davis – blue fabric chairs – 3
                                  Lacasse – medium round table - 1

    Training Room (5)             Acer desktop computer – M/N: Aspire Z3-710 – 11
                                  Acer – wireless keyboard – M/N: SK-9662 – 11
                                  Acer – wireless mouse – M/N: SM-9662 – 11
                                  HAWORTH – “Very Seminar Chair” – M/n: 110-1442 – Dist.
                                   by JC White Architectural Interiors – blue fabric seat with grey
                                   plastic back and silver frame – 12
                                  Microsoft Life Chat LX-3000 – Wired headphones with
                                   microphone – M/N: 1084 – 9
                                  StarTech.com – Lockable/secured storage container with glass
                                   display front for servers, routers, tech etc. – 1
                                  IKEA – Malkolm – black rolling office chair – 1
                                  White console storage cabinet/table – HAWORTH? – 1
                                  HAWORTH – InterTek 30” x 72” desk/table (one seats two
                                   people on the same side - two people per table/desk) - 6
                                  HP wired mouse – M/N: SM-2022 – 1
                                  Acer monitor – M/N: 6226HQL – 1
                                  Amazon Basics wired keyboard – M/N: KU-0833 – 1
                                  Vizio 65” flat screen TV – M/N: E65x-C2 – 1
                                  HP Pro Desk 400 G1 MT – M/N: ?
                                  Cyber Power surge protector – M/N: 600VA - 1

    Closet (Storage)              Paycom – time punch – in opened box – 1
                                  IKEA – Adilas – table (legs in garbage can next to tables) – 24
                                  HP Compaq dc5800 – P/N: SF050UC#ABA
                                  HP Compaq 8000 Elite – P/N: BZ245US#ABA
                                  HP Compaq dc7800p – P/N: KH270UC#ABA
                                  HP Compaq dc7900 – P/N: SH005UC#ABA
                                  HP Compaq dc7800 – P/N: GC760AV
                                  HP Compaq dc7900 – P/N: NK940UC#ABA
                                  Acer monitor – M/N: G226HQL – 2
                                  Acer monitor – M/N: V226HQL – 15
                                  TFT LCd monitor – M/N: 2165M – 2
                                  Acer monitor – M/N: V226HQL Bbd – 1
                                  Acer monitor – M/N: G276HQL – 1


   48587776;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 74 of
                                        187
                          Simple Health Inventory – Doral


    Closet (Storage)              StarTech.com – 2U Horizontal Finger Duct Rack Cable
    (Continued)                    Manager w Cover – 1
                                  HP Compaq dc7800p – P/N: KH270UC#ABA
                                  HP Compaq dc7900 – P/N: NK940UC#ABA
                                  HP Compaq dc7800p – P/N: KH270UC#ABA
                                  HP Compaq dc7900 – P/N: covered
                                  HP Compaq dc7900 - P/N: KP721AV
                                  HP Compaq dc7800p – P/N: KG220UC#ABA
                                  HP Compaq dc7900 – P/N: SH005UC#ABA
                                  HP Compaq dc7900 – P/N: FS486AW#ABA
                                  HP Compaq dc7900 – P/N: SH005UC#ABA
                                  HP Compaq dc7900 – P/N: FS486AW#ABA
                                  HP Compaq dc7900 – P/N: SH005UC#ABA
                                  HP Compaq dc7900 – P/N: NJ804UP#ABA

    Server Room                   HP Pro Desk 400 G2.5 – P/N: L9F03UT#ABA
                                  InnoView monitor – M/N: 2165M – 1
                                  Accedian Networks – Metro NID – 1
                                  Cisco – M/N: 3925 – 3900 Series – 1
                                  APC – MOD: SMX120BP – 1
                                  APC – MOD: SMX3000LV – 1
                                  HP Pro Desk 400 G1 MT – P/N: K1L92UT#ABA – 1
                                  ADT Pulse – Model: PGZNG1 – 1
                                  Dell PowerConnect 5524 – 2
                                  Netgate – M/N: XG-7100-M2 – 24GB – 2
                                  Dell PowerConnect 5548P – 1
                                  Dell PowerConnect 5548 - 3

    Break Room                    ERG International – blue stained wood seat – metal legged,
                                   tall stools – 4
                                  Frigidaire microwave – 1
                                  Panasonic – Inverter – microwave – 1
                                  Newco – Coffee Brewer – Large -1
                                  Mr. Coffee – Espresso Machine – 1
                                  GE dishwasher – M/N: GLDT69”J – New? – 1
                                  “True Refrigerator” – WebstaurantStore – AAW10176G – 1
                                  ERG International – blue stained wood seat – metal legged
                                   chairs – 4
                                  HAWORTH – small white round table – 1




   48587776;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 75 of
                                      187




               EXHIBIT "A-3"
             [Texas Inventory]
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 76 of
                                        187
                        Simple Health Inventory – 12005 Ford

                                  Simple Health Inventory
                                       (Preliminary)
                  See Computer Inventory for details on computing equipment

    Room 1(Main Room)
                  General 4 TVs on wall – TLC and Samsung
                          Round Table
                  Row A Cubicles – 0 workstations (Keyboards, monitors, system units,
                          headsets, mice)

                    Row B Lockers

                    Row C Cubicles – 0 workstations (Keyboards, monitors, system units,
                          headsets, mice)

                   Row D Keyboard - 1
                         Desktop RAM – 4

                    Row E Monitors – Acer – 11
                          Keyboards – AST – 3
                          SYSTEM UNITs – 5 (unassembled system unit with components
                          exposed)
                          Head set with microphones – 3
                          Mice – 4

                   Row F Monitors – 28
                         Keyboards – 14
                         SYSTEM UNITs – 16
                         Head set with microphones
                         – 16
                         Mice – 16
                   Row G Monitors – 7
                         Keyboards – 2
                         SYSTEM UNITs – 4
                         Mice – 3

                   Row H Monitors – 14
                         Keyboards – 6
                         SYSTEM UNITs – 6
                         Mice – 6

                    Row I Monitors – 14
                          Keyboards – 12
                          Mice – 13
                          Head set with microphones – 11
                          SYSTEM UNITs – 13


                                                                                 Page 1 of 8
   48587771;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 77 of
                                        187
                        Simple Health Inventory – 12005 Ford

                   Row J Side 1                         Side 2
                         Monitors – 14                  Monitors - 16
                         Keyboards – 7                  Keyboards - 8
                         Mice – 7                       Mice - 7
                         Headset with microphones – 7   Headsets - 2
                         SYSTEM UNITs – 7               SYSTEM UNITS - 8


                  Row K Side 1                      Side 2 - On table
                        SYSTEM UNITs – 7            Monitors – 2
                        SYSTEM UNITs –              HP SYSTEM UNIT - 1
                        unassembled system unit
                        with components exposed –
                        2
                        Hard drives – 3
                        MA 1240a multizone amplifier - 1
                        Mouse – 1
                        Keyboard – 1
                        Routers - 3
                        Rocket fish HDMI 4x – 2
                        Pluggable USB 2.0
                        Samsung TV Flatscreen (on wall)

                  Row L Lockers




                  Row M Monitors – 4
                        SYSTEM UNITs – 2
                        Keyboard – 2
                        Mice – 2
                        Head set with microphones – 1
                        On table – several head set with microphones
                        3 ASUS LCD Monitors VS228 – 13 Boxes unopened – new


                  Row N Side 1                          Side 2
                        Monitors – 5                    Monitors - 0
                        Keyboards -3                    Keyboards - 0
                        SYSTEM UNITs – 3                SYSTEM UNITS - 1
                        Mice – 5                        Mice - 0
                        Headset with microphones – 0    Headsets - 0




                                                                              Page 2 of 8
   48587771;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 78 of
                                        187
                        Simple Health Inventory – 12005 Ford

                      Row O Side 1                           Side 2
                            0 workstations (Keyboards,       0 workstations (Keyboards,
                            monitors, system units,          monitors, system units, headsets,
                            headsets, mice)                  mice)
                      Row P Side 1                           Side 2
                            0 workstations (Keyboards,       0 workstations (Keyboards,
                            monitors, system units,          monitors, system units, headsets,
                            headsets, mice)                  mice)

                     Row Q Paint buckets –0 workstations (Keyboards, monitors, system units,
                             headsets, mice)
                     Row R Boxes, Epson
                      Item S Telepresence Robot (Beam)
            Chairs - General Wooden chairs – 5
                             Stacked white plastic chairs – 4
                             Black w/round back -1
                             Blue mesh short upholstered arms – 7
                             Black leather tall back with seams - 118
                             Grey and pink polka dot fabric office chair – 2
                             Black mesh chairs – 1 (silver adjust knob at back)
                             Black mesh chair w/plain back - 2
                             Black plastic chair /short -2
                             Purple fabric office chair – 1
                             Upholstered brown and tan chair – 2
                             Upholstered blue chair - 2
    Room 2 - Office          Dry erase board – 1
                             Monitor – 1
                             Keyboard – 1
                             Mouse – 1
                             Printer – 1 HP Office Jet Pro 8720

    Room 3 - Office           Head set with microphone – 1
                              Pictures, framed – 2

    Room 4 – Training         Monitors – 13
    Room                      Keyboards – 11
                              Mice – 6
                              SYSTEM UNITs – 10, and 1 unassembled system unit with
                              components exposed
                              Hard drives – 1
                              Linksys – 1
                              Netgear prosafe – 1
                              1 Samsung TV
                              1 TLC TV




                                                                                          Page 3 of 8
   48587771;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 79 of
                                        187
                        Simple Health Inventory – 12005 Ford


    Room 5 - Kitchen       Tables – round (sm) – 2
                           Tables – round (lrg) – 2
                           Tables – rectangular – 2
                           2 microwaves (RCA)
                           Microwave oven trim kit - 2

                           Chairs – Plastic/black/translucent/short – 13
                           Chairs – Plastic/black/solid/bar height – 4


                           True Refrigerator/Slim - 1
                           NewCo coffee maker brew (2 serv) - 1

                           Mayflow ice machine - 1
                           Blue upholstered – 2
                           Service set up (fork/spoons/knives) metal – 1
                           Coffee setup center/blk/ styrofoam cups/sugar/creamer holder -1
                           In cabinets: paper towels, plastic cups, coffee creamer, coffee
                           service items



    Room 6                 CPA Server Room – not on map – NOT OURS
    Room 7 – Lobby         Monitors – 3
                           Printer (HP Office Jet Pro 8740) – 1
                           Phone – 1
                           Mouse – 1
                           Keyboard – 1
                           TruVision NVR 105




    Room 7 Packing Boxes   4 switches
                           1 DVR
                           1 Server “Reistation Server – Dallas, TX”

                           2 boxes   Trash bags
                           1 box     Misc decorative
                           1 box     Monitors x3
                                     Small shredder
                                     Notepad with notes
                           1 box     12 monitors
                           1 box     Misc kitchen
                           1 box     Misc cleaning supplies

                                                                                      Page 4 of 8
   48587771;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 80 of
                                        187
                        Simple Health Inventory – 12005 Ford

                         1 box     Coffee products
                         1 box     Boxes of padlocks x4
                         1 box     Paper producs
                         3 boxes   Styrofoam cups
                         1 box     Lids
                         1 box     Misc decorations
                         1 box     Misc computer equipment
                                   – head set with microphones
                                   – mousepads
                                   – approx. 30 HDD
    Room 8               Monitors – 13
                         Keyboards – 11
                         Mice – 11
                         Desktop RAM – 8
                         SYSTEM UNITs – unassembled system unit with components
                         exposed – 1
                         SYSTEM UNITs – 25

    Room 9               Monitors – 3
                         Keyboards – 2
                         Mice – 1
                         SYSTEM UNITs – 1

    Room 10              Desk
                         0 workstations (Keyboards, monitors, system units, headsets,
                         mice)

    Room 11              Desk
                         Credenza
                         0 workstations (Keyboards, monitors, system units, headsets,
                         mice)

    Room 12              Wooden file cab (snow globe on top) 4 drawer – 1
                         Suggestion box – 1

    Room 13              Monitors – 2

    Area #14             Monitors – 6
                         Black/plastic cart 3 trays
    Room 15              Rectangle table – 2
                         Wooden chairs – (4 - added to count above)
                         Microwave – Kenmore

                         Coffee setup server ( 5 sections and cup section) -1

                         In cabinets: styrofoam cups, coffee creamer, coffee service items


                                                                                     Page 5 of 8
   48587771;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 81 of
                                        187
                        Simple Health Inventory – 12005 Ford

                         Mini fridge - 1
                         Filtered Water dispenser – 1

    Room 16              Monitors – 2
                         File cab/3drawer/ metal - 1

    Room 15              Break room, see above

    Room 18              File cabs/grey – 4 drawer – 3
                         Wooden file cab – 4 drawer – 1
                         36 count Box of Kleenex/ open – 1
                         Plastic crates or stands (?) blk and white/taped together – 2 sets

    Room 17              Keyboard – 1
                         Mouse – 1
                         Monitors – 2
                         HP Officejet Pro 8740 – 1
                         Shredder (Staples Pro Series) – 1
                         File cab – 2 drawer/grey – 2
                         Phone – 1
                         SYSTEM UNIT – HP Pro Desk – 1




                                                                                        Page 6 of 8
   48587771;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 82 of
                                        187
                        Simple Health Inventory – 12005 Ford



                   Home Depo Boxes in Rm #1 at back of room outside of Rm 2

    Box of misc cords and office computer cables, office nuts/screws

    Box of monitors
    Box of plastic tubes
    Box of Kitchen coffee tea                      Box of Keyboards, computer __/cords
    Box of Monitors                                Box of Monitors
    Box of Monitors                                Box of Monitors

    Box of SYSTEM UNITs
    Box of Keyboards
    Box of SYSTEM UNITs (bad board)                Keyboard and computer wire
    Box of Monitors                                SYSTEM UNIT and mice cables
    Box of Monitors                                SYSTEM UNIT
    Box of Monitors                                Box of Monitors
    Box of Monitors                                Box of Monitors
    Box of Monitors                                Box of Monitors
    Box of Phones                                  Box of Monitors
    Box of SYSTEM UNITs

    Empty box                                      Box of Computer/power cords
    Box of Monitors                                __________
    Box of Monitors
    Box of Plastic tubs                            Small box – cell phone __ holders
    Box of Kitchen supplies
    Box of SYSTEM UNIT and computer cable
    Box of computer cable
    Box of Monitors
    Box of Monitor and SYSTEM UNIT

    Numbered boxes [numbered by FTC]
    #3 Monitors and hard drives

    #2 SYSTEM UNITs

    4 SYSTEM UNITs and phones

    #1 laptops and monitors

    #5 SYSTEM UNITs

    #6 SYSTEM UNITs

    #7 SYSTEM UNITs


                                                                                         Page 7 of 8
   48587771;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 83 of
                                        187
                        Simple Health Inventory – 12005 Ford

    #8 SYSTEM UNITs

    #9 SYSTEM UNITs

    #10 Files forms SPIFF and sheets, weights/dumbbell, clothing, desk sets, head set with
    microphones

    #11 Monitor, files, Halloween candy, clip board,
    low budget/no sales sheets, 9/10 – 9/25/2018 SPIFF and gifts

    Boxes in R section

    Igloo cooler
    Office supplies/file sorters
    Radio FM/AM stereo cassette recorder

    Box of computer cords
    Box of Computer cords
    Box of Computer cords
    Box of Monitor stand parts
    Box of Computer cords
    Box of Computer cords
    Box of Computer cords
    Box of Computer stand parts

    Cork boards – 2

    Boxes/Epson printer, Precision Core Workforce WF 3640 - 3

    Boxes in Rm #18

    Empty Visio TV box 70 inch

    Trash can/plastic w speaker parts

    Box of Simple Health promotional items (water bottle, stress ball (car), shirts)

    Box of Monitors

    Empty boxes on top of file cabs

    Plastic container (waste can) of head sets

    Green strips – desktop RAM 1 gig




                                                                                       Page 8 of 8
   48587771;1
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 84 of
                                      187




                      EXHIBIT "B"
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 85 of
                                      187


                                                                                                     EXHIBIT "B"


                       Federal Trade Commission v. Simple Health Plans, LLC, et al.
                         United States District Court, Southern District of Florida
                                     Case No.: 18-cv-62953-GAYLES

                                       LIST OF FROZEN ACCOUNTS



 Institution               Account                  Account           Amount Frozen                   Comments
   Name                     Name                    Number             as of date of
                                                                       Asset Freeze
                                                                       [10/31/2018]
 JPMorgan      HBC Direct LLC                          0103
   Chase
               Simple Insurance Leads LLC              0195
               Health Benefits One LLC                 0336
               Health Benefits One LLC                 1607
               Health Center Management                1628
               Corporation
               Simple Insurance Leads LLC              3639       $            28,546.79
               Innovative Customer Care LLC            5162
               Innovative Customer Care LLC            5170
               Senior Benfits One LLC                  5910       $             1,470.34
               Health Benefits One LLC                 6444
               Senior Benfits One LLC                  7106
               Health Benefits One LLC                 7310
               Health Benefits One LLC                 7519
               Smart Health Programs Inc               7616
               Simple Insurance Leads LLC              7736
               Simple Insurance Leads LLC              7751
               Simple Insurance Leads LLC              9171
               Health Benefits One LLC                 9206
 Iberiabank    Health Benefits One                     9606       $        391,571.35 11/19/18 - Account liquidated by the
                                                                                           Receiver. Initial amount of frozen
                                                                                           funds was $323,501.46; however,
                                                                                           two additional deposits were posted
                                                                                           to the account on 117/18 and
                                                                                           11/9/19 post-appointment.


               Health Benefits One                     9614       $         31,542.75
               Health Benefits One                     9622       $            150.00
               Simple Insurance Leads                  9630       $        112,658.20
               Simple Insurance Leads                  9649       $               -
               Senior Benefits One                     9657       $          4,584.40
               Senior Benefits One                     9665       $               -
               Health Center Management                9673       $          5,535.39
               Innovative Customer Care                9681       $          9,327.20
               Innovative Customer Care                9703       $               -
               Steven Dorfman                          9711       $          5,894.80
               Steven Dorfman                          9738       $         66,651.51
               Steven Dorfman                          9746       $          1,000.00

                                                 Page 1 of 3
                                   Prepared by Michael l. Goldberg, Receiver
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 86 of
                                      187


                                                                                                       EXHIBIT "B"


                       Federal Trade Commission v. Simple Health Plans, LLC, et al.
                         United States District Court, Southern District of Florida
                                     Case No.: 18-cv-62953-GAYLES

                                        LIST OF FROZEN ACCOUNTS



  Institution              Account                    Account           Amount Frozen                Comments
    Name                    Name                      Number             as of date of
                                                                         Asset Freeze
                                                                         [10/31/2018]
              Steven Dorfman                            9754        $            3,572.46
              Steven Dorfman                            9762        $            1,000.00
              Health Benefits One                       6356        $                  -
Evo Payments Health Benefits One                        4411        $           94,641.38
              Simple Insurance Leads                    2166        $                  -
              Health Benefits                           9803        $                  -
TD Ameritrade Steven Dorfman                            1707        $           45,803.35
    UBS       Health Benefits One                   XX XXX48 YB     $        2,432,549.87 FMV as of 10/31/18
              Health Benefits One                   XX XXX12 YB     $        2,096,972.71 FMV as of 10/31/18
              Health Benefits One                    XX XXX10       $       (2,863,206.69) UBS claims a security interest and
                                                         YB                                  priority lien over the FTC's claim.
                                                                                             Loan Balance as of 10/31/18 is
                                                       Line of                               $2,863,206.69; Accrues interest.
                                                       Credit
Banco Popular Soluciones Omfri SRL                       6746       $                     - 11/19/18 - Simple Health's Senior
                                                                                             Accountant advised that total
                                                                                             balance in all Banco Popular
                                                                                             accounts should be approximately
                                                                                             $200k after pending checks have
                                                                                             cleared per review of the company's
                                                                                             QuickBook ledger.

                                                                                             Note: On 11/1/18, the TRO was
                                                                                             served on the bank and receipt was
                                                                                             acknowledged on 11/2/18. The
                                                                                             Receiver's office contacted the bank
                                                                                             on 11/14/18 and 11/15/18 due to
                                                                                             their lack of response and was
                                                                                             advised that the TRO was sent to
                                                                                             the bank manager for response. On
                                                                                             12/15/18 the Receiver contacted
                                                                                             Defendant's counsel requesting that
                                                                                             Dorfman immediately take all steps
                                                                                             necessary o have the funds
                                                                                             repitrated back into the custody of
                                                                                             the Receiver. To date, the bank has
                                                                                             failed respond to the TRO and there
                                                                                             has been no further communication
                                                                                             from Defendant's counsel on the
                                                                                             status of the funds.




                                                   Page 2 of 3
                                     Prepared by Michael l. Goldberg, Receiver
 Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 87 of
                                       187


                                                                                                          EXHIBIT "B"


                            Federal Trade Commission v. Simple Health Plans, LLC, et al.
                              United States District Court, Southern District of Florida
                                          Case No.: 18-cv-62953-GAYLES

                                             LIST OF FROZEN ACCOUNTS



   Institution                  Account                  Account           Amount Frozen              Comments
     Name                        Name                    Number             as of date of
                                                                            Asset Freeze
                                                                            [10/31/2018]
                   Soluciones Omfri SRL                     0296       $                  -
                   Soluciones Omfri SRL                     6795       $                  -
 Patriot Health    Health Benefits One LLC                             $           17,533.54
  Wells Fargo      Steven Dorfman                           6009       $         143,057.07 Account consists of 1000 shares of
                                                                                                JPMorgan Chase Co. stock - Value
   Advisors
                                                                                                $108,980.00 plus cash/money
                                                                                                market value which fluctuates daily.


 First Progress Steven Dorfman                              4250       $               500.00 Secured Credit Card. Security
                                                                                                deposit held on card. Account
      Card
                                                                                                frozen.
  Wells Fargo      Dorfman & Freitas                        8531       $          433,004.23
                   Dorfman & Freitas                        8523       $           35,029.13
                   Steve Dorfman                            0747       $           14,676.89
                   Steve Dorfman                            6609       $            1,000.00
                   Steve Dorfman                            7787       $              100.03
                   Steve Dorfman Revocable Trust            4077       $            3,500.31
                   Steve Dorfman and Patricia Dorfman       0835       $           49,875.93




Wellness Plan of September, 2018                                       $            16,912.54 Commissions frozen and not paid
    America
                 October 15-21, 2018                                   $               655.00
                 October 22-28, 2018                                   $               215.00
                 October 28 - November 4, 2018                         $               330.00

                             TOTAL FUNDS FROZEN:                       $        3,186,655.48

                 AMOUNT LIQUIDATED BY RECEIVER:                        $         (391,571.35)

                            NET FUNDS AVAILABLE:                      $         2,795,084.13




                                                      Page 3 of 3
                                        Prepared by Michael l. Goldberg, Receiver
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 88 of
                                      187




                      EXHIBIT "C"
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 89 of
                                      187




                                                                   EXHIBIT "C"

               Federal Trade Commission v. Simple Health Plans, LLC, et al.
                 United States District Court, Southern District of Florida
                             Case No.: 18-cv-62953-GAYLES

                                        JEWELRY INVENTORY
                                          November 1, 2018


              Item                  Description                      Est. Value
               1     Audemars Piguet Watch                                Unknown
               2     Cartier Roadster Watch                               Unknown
               3     Cartier Santos Watch                                 Unknown
               4     Cartier Richard Mille Watch                          Unknown
               5     Cartier Bracelet                                     Unknown
               6     Cartier Bracelet                                     Unknown
               7     Cartier Bracelet                                     Unknown
               8     Cartier Ring Panther                                 Unknown
               9     Gold Rope Necklace with Star of David                Unknown
               10    Gold Necklace Floral Cluster                         Unknown
               11    Diamond Engagement Ring                              Unknown
               12    Diamond Wedding Band (Female)                        Unknown
               13    Diamond Wedding Band (Male)                          Unknown




                                            Page 1 of 1
                              Prepared by Michael l. Goldberg, Receiver
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 90 of
                                      187
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 91 of
                                      187
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 92 of
                                      187
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 93 of
                                      187
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 94 of
                                      187
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 95 of
                                      187
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 96 of
                                      187
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 97 of
                                      187




                     EXHIBIT "D"
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 98 of
                                      187

                                        Name                    Tld
                   addictionrelief.info                   .info
                   addictionreliefnetwork.com             .com
                   affordablemedsuppplan.com              .com
                   afteropenenrollment.org                .org
                   americanhealthinsure.com               .com
                   americanhealthinsure.info              .info
                   americanhealthinsure.net               .net
                   americanhealthinsure.org               .org
                   americanlifeinsurance.org              .org
                   basicinsurancequote.com                .com
                   brandinsurancequotes.com               .com
                   brokerinsurancequotes.com              .com
                   burialinsurancenow.org                 .org
                   CASHFORJUNKLEADS.COM                   .com
                   DAKINATOR.COM                          .com
                   eptcf.com                              .com
                   etrumpcare.com                         .com
                   EZINSUREQUOTE.COM                      .com
                   freedomcarequotes.com                  .com
                   HBCAGENTS.COM                          .com
                   HBCDIRECTLLC.COM                       .com
                   HBCENTERCORP.COM                       .com
                   HBCHEALTHADVISOR.COM                   .com
                   HBCINSURE.COM                          .com
                   HBCQUOTES.COM                          .com
                   hbcquotes.direct                       .direct
                   HEALTHBENEFITSONE.COM                  .com
                   healthbpoagents.com                    .com
                   healthico.com                          .com
                   healthinsurance2017deadline.com        .com
                   healthinsurancedeadline2018.com        .com
                   healthinsurancefinalcall.com           .com
                   HEALTHINSURANCEWEEKLY.COM              .com
                   HEALTHINSURANCEWEEKLY.ORG              .org
                   healthquote.io                         .io
                   healthquotesexpress.com                .com
                   individualhealthinsurance.us           .us
                   innovativecustomercare.com             .com
                   insurancetricks.org                    .org
                   ivantageinsurance.com                  .com
                   ivantageinsurance.info                 .info
                   ivantageinsurance.net                  .net
                   ivantageinsurance.org                  .org
                   ivantageinsuranceadministrators.com    .com
                   ivantageinsuranceadministrators.info   .info
                   ivantageinsuranceadministrators.net    .net
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 99 of
                                      187

                                       Name                    Tld
                   ivantageinsuranceadministrators.org   .org
                   ivantageinsurancegroup.com            .com
                   ivantageinsurancegroup.info           .info
                   ivantageinsurancegroup.net            .net
                   ivantageinsurancegroup.org            .org
                   ivantageinsuranceholdings.com         .com
                   ivantageinsuranceholdings.info        .info
                   ivantageinsuranceholdings.net         .net
                   ivantageinsuranceholdings.org         .org
                   ivantageinsurancesolutions.com        .com
                   ivantageinsurancesolutions.info       .info
                   ivantageinsurancesolutions.net        .net
                   ivantageinsurancesolutions.org        .org
                   ivantagesolution.com                  .com
                   ivantagesolution.info                 .info
                   ivantagesolution.net                  .net
                   ivantagesolution.org                  .org
                   ivantagesolutions.biz                 .biz
                   ivantagesolutions.com                 .com
                   ivantagesolutions.info                .info
                   ivantagesolutions.net                 .net
                   ivantagesolutions.org                 .org
                   ivantagesolutions.us                  .us
                   lifeinsurancealert.net                .net
                   makehealthcaregreatagain.com          .com
                   medicareinsurancequotes.org           .org
                   medicareready.net                     .net
                   medigapquote.org                      .org
                   missedopenenrollment.org              .org
                   myobamacareapplication.com            .com
                   nationaldentalsavings.com             .com
                   nysmedicalinsurance.com               .com
                   obamacare-healthquotes.com            .com
                   obamacarehealthquotes.org             .org
                   premiumautoquote.com                  .com
                   premiumhealthquotes.com               .com
                   premiuminsuranceplan.com              .com
                   premiumlifequote.com                  .com
                   quickquotez.com                       .com
                   RXONLINE123.COM                       .com
                   SBOINSURE.COM                         .com
                   short-termhealthplans.net             .net
                   shortterm.healthcare                  .healthcare
                   shorttermhealth.care                  .care
                   SILEADS.COM                           .com
                   SIMPLE-HEALTH-INSURANCE.COM           .com
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 100 of
                                      187

                                       Name                 Tld
                    simpleaffiliatenetwork.com        .com
                    SIMPLEAUTOINSURANCEQUOTES.COM     .com
                    SIMPLEAUTOPLANS.COM               .com
                    simpleburialinsurance.com         .com
                    simplehealth.care                 .care
                    simplehealth.deals                .deals
                    simplehealth.services             .services
                    SIMPLEHEALTHPLANS.COM             .com
                    simplehealthvmo.com               .com
                    SIMPLEHOMEPLANS.COM               .com
                    SIMPLEHOMEWARRANTY.COM            .com
                    SIMPLEINSURANCEGROUP.COM          .com
                    SIMPLEINSURANCELEADS.COM          .com
                    SIMPLEINSURANCEPLANS.COM          .com
                    SIMPLEINSURANCETECHNOLOGIES.COM   .com
                    simpleinsurancevmo.com            .com
                    simplelifeinsuranceplans.com      .com
                    SIMPLEMEDICAREPLANS.COM           .com
                    SIMPLEVMO.COM                     .com
                    siplans.com                       .com
                    smarthealthprogramsinc.com        .com
                    thesimple.network                 .network
                    THESIMPLECOMPANIES.COM            .com
                    thesimplenetwork.com              .com
                    trktsn.com                        .com
                    trumpcare-plans.com               .com
                    trumpcareexchange.org             .org
                    trumpcarequote.com                .com
                    trumpcarequotes.com               .com
                    trumpcarequotes2.com              .com
                    UNICORNCRM.COM                    .com
                    usaautoinsure.org                 .org
                    usahealthinsure.net               .net
                    usahealthinsure.org               .org
                    usalifeinsure.org                 .org
                    usamedicare.info                  .info
                    usamedsupp.org                    .org
                    weeklyhealthcaretips.com          .com
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 101 of
                                      187




                      EXHIBIT "E"
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 102 of
                                      187


    Hello (FIRST NAME) my name is _______, and I am going to be helping you with
    your online application that you recently submitted for an affordable health insurance
    quote. I am to inform you this call may be recorded for quality assurance. Are you
    looking for an individual or family plan?

    Great! The name of my company is Simple Health, and we represent most of the MAJOR
    "A Rated" CARRIERS in the state of _____... So I'm able to give all of your options, and
    find you the BEST PLAN out there for the BEST PRICE!

    Are you currently insured?

     (If YES) What insurance company are you currently with? What’s making you shop
    around?

    How much are you spending?

    (If NO) Have you been without coverage for more than 63 days?

    Pre-Qualification Questions

 1. Please verify any pre-existing medical conditions.
    2. How many medications are you taking? (Generic or Name Brand?)
    3. How many times do you go visit the DR each year?
    4. And I see that you put here your approx. height and weight is__________correct?
    5. Are you a smoker?
    6. Have you ever been denied for health insurance?
    7. (There Name) what aspects of your insurance are most important to you?

    (BUILD RAPPORT WITH YOUR CLIENT!)

    "OK, I know exactly what you’re looking for; we want to find you a PPO, that way you
    can keep your own doctors and hospitals. I want to get you prescription and lab coverage
    for your preventative care and maintenance... and MOST IMPORTANTLY, you want a
    plan that will have very low out of pocket expenses, right?"

    OK great! Well let's not get ahead of ourselves; we need to see first what is available for
    you in your state at this time.

    What will be affordable for you on a monthly basis? What is an ideal price range?
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 103 of
                                      187


   (MAKE THEM ANSWER!!!)

   IF I'm able to find you a plan that meets your needs and your budget at the same time,
   when do you want your plan to start?

   (MAKE THEM ANSWER!!!)

   Just so you know, I work with most of the “A” rated carriers in the state of _____, most
   insurance companies are VERY DISCRIMINATORY against pre-existing health
   conditions. So I may not be able to get you approved for anything right now. What I’m
   going to do is place you on a very brief hold, I'm going to submit your application and
   place a search in (state), and when I come back, we'll go over all of your options, if there
   are any, and make sure we find you the best plan for the best price. One moment please.

   ------------------PLACE THEM ON HOLD FOR ABOUT A MINUTE--------------------
   -------

   (Their name) I have some great news for you! Based upon your application, I was able to
   get you approved into a plan in the state of (state). This is an "A Rated" carrier and a
   PPO. Do you know what a PPO stands for? (Regardless of answer, tell them!) PPO
   stands for Preferred Provider Organization, which simply means you can choose your
   own doctors and hospitals, and you don't need a referral to see a specialist.

   (READ THIS PARAGRAPH ONLY FOR THOSE WITH PRE-EXISTING CONDITIONS)

   This program is normally a large group association plan, which typically are for large
   groups and businesses, however, individuals like you can join this plan, and still qualify
   for paying this low rate. This will save you hundreds on your monthly premium, but
   obviously price is not the only important part of your insurance. Most carriers are VERY
   DISCRIMINATORY!!! What's the point of paying all that money every month if it’s not
   going to cover the most important things, right??? Exactly!!! This plan covers you from
   day 1 with NO waiting periods on accidents! Joining this group works similar as if you
   were getting insurance through an employer... They don't discriminate against any of
   your pre-existing conditions within the First Health Network.

   Now, this program utilizes the First Health Nationwide PPO network, which is one of the
   largest PPO networks in the country; With more than 1,000,000 healthcare providers
   under contract.
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 104 of
                                      187


   You will receive doctor visits, diagnostic testing for blood & lab work, 3 options of your
   medications, medical, surgical, and hospital coverage with NO DEDUCTIBLE! This plan
   has NO waiting periods for accidental benefits, NO claim forms to file, NO limits on the
   plans usage within First Health, and a ZERO DEDUCTIBLE!!!

   The monthly premium is (amount per month) and for your first month, there is also a
   one-time enrollment fee of (enrollment fee). Also, your rate will never increase because
   you use the plan and your plan is month is month with no contracts. Lastly your plan is
   Nationwide! So if you move or travel you’re covered in every state.

   This plan becomes effective as of midnight tonight. Again the first month will be: (newly
   revised rate), and every month after that it is only (monthly rate). Is that affordable for
   you TODAY before I go over all the benefits with you? (MAKE THEM ANSWER YES
   OR DON'T PITCH THEM!!!)

   Let me start with your doctor visits. Now, you can go to any doctor in the country. Every
   time you go to the doctor within the First Health PPO network you will receive the
   contracted rate off your bill. On top of that, you will receive an additional $50 / $100 off
   of the remaining balance. For example, (First Name) let's say your doctor charges you
   $200 for that visit and you were to receive the contracted rate of $100…YOU DON'T
   HAVE TO PAY THAT, again for that doctor visit you will receive an additional $50
   / $100 off the remaining balance. So in this exact situation, you end up spending $50 /
   $0 on that $200 visit... do you understand?

   Now as you know, MOST PLANS come with high deductibles that will have you paying
   THOUSANDS out of pocket BEFORE your insurance will pay for ANYTHING!! This
   plan does not work that way. This is a FIRST DOLLAR COVERAGE PLAN, which
   means THIS PLAN covers you from the MOMENT you enter the hospital. So again, first
   the PPO network will take your entire hospital bill, and re-price. (pause) After the PPO
   network covers you, your plan pays additional insurance benefits to help you cover the
   rest. When all is said and done you end with pennies on the dollar if any cost at all!! The
   whole idea of this plan is to make your out of pocket expenses as low as possible, without
   you EVER having to meet a deductible first.

   You will NEVER incur ANY upfront costs on this PPO and your insurance can be used
   at virtually ANY inpatient, or outpatient facility in the NATION...

   Included is a prescription card for your RX needs. Name Brand will be highly re-priced at
   virtually ANY pharmacy in the nation. We can also recommend a mail order pharmacy to
   help you order in 3 month supplies which helps you save EVEN MORE MONEY!
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 105 of
                                      187


   (Prescription Hope: If they are asking for specific pricing)

   (ONLY US IF ABSOLUTELY NECESSARY!!!)

   Let me ask you a question; do your household income exceed $100,000.00 a year? (If
   Not) Let me check your prescriptions here….. (check meds at www.prescription
   hope.com) Ok, great news! I can get these prescriptions for you at a $35 co-pay.

   (Pharmacy Checker: If they don’t financially qualify for Prescription Hope)

   Great news! I was able to get your prescriptions for you at ($$$) and you can choose to
   fill them at a 3 month supply if you wish and receive these right to your home!

   Now, for your benefit I have included an additional dental plan along with your policy.
   This additional card gives you a dental and vision savings benefit which gives you more
   coverage than any other traditional insurance plan. Also, I have included additional
   insurance benefits such as Accidental Death AND an Accident Medical Expense plan
   along with your package. This benefit package will provide you with additional insured
   benefits which typically are not included in a traditional insurance plan. You will also
   receive access to the most affordable mail order pharmacies in the nation such as
   www.pharmacychecker.com...It’s very similar to MedCo!

   Now, I have your full name as (state there first and last name). Do you want your middle
   initial printed on your ID cards as well?

   And your date of birth is (MM/DD/YYYY), is that correct?

   And to the best of your knowledge, everything you have told me today is true?

   OK GREAT! Now you can always change the method of payment later. For the
   first payment, will you be using a debit or credit card?

    (REMAIN SILENT- 1st person to talk loses!!!)
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 106 of
                                        187
                                   Legion Limited Medical Post Close

                             (Read slowly and word for word to prevent Cancels!)

Now on behalf of Simple Health, and all of our participating carriers, I'd like to be the first to
say CONGRATULATIONS on your NEW INSURANCE POLICY!! Now, you still have your pen and paper
handy? Great. Please write down my company information. Again, my name is_________ our number here is
1-954-606-9070 and my extension is____. If you have any questions between now, and the time you receive
your package, or even afterwards, PLEASE DO NOT HESITATE TO CALL ME OR MY CASE MANAGER!
Our CUSTOMER SERVICE DEPT is ALWAYS going to be here for you Monday through Friday from 8am-
7pm EST.

Now, what we do here is transfer your application to our corporate verification department where your personal
agent will do a brief recording for your protection and they go over the plan with you on the verification, SOME
OF THE INFORMATION WILL APPLY TO YOU, AND SOME OF WHICH WILL NOT APPLY TO YOU.
I just want you to know what parts affect you, and what don’t; because they read the SAME SCRIPT to
everyone.

Remember, we work for YOU (first name), NOT the Insurance companies, so should you have ANY
QUESTIONS WHATSOEVER, please call me back, so that myself, or another case manager can take care of
you. Your Insurance Company is A RATED but because the group you are joining is so LARGE, you may have
to wait on hold for quite a while when you contact them. That‘s the beauty of doing business with US. WE
WORK FOR YOU; if you have ANY QUESTIONS WHATSOEVER about your plan, call us at the number I
just gave you. Unlike calling the Insurance carrier... by calling US, you'll be sure to speak with a LICENSED
AGENT like me, not just any unlicensed staff member, OKAY? Our world-class customer service department
is always here for you Monday ·Friday from 8am-7pm Eastern-Standard time, OKAY?

Now, fortunately for YOU, this IS a GUARANTEED ISSUE health insurance plan. Because of the OPEN
ENROLLMENT in your state, you’re approved TODAY, regardless of your conditions, On the Verification,
they will state there is a 12/12 preexisting clause that applies to your hospital and surgical benefits for any
preexisting diagnosis you've had within the past 12 months. Now because of this OPEN ENROLLMENT,
you’re approved today, REGARDLESS of those conditions. The only waiting period you’d have is on your
CASH BENEFITS in the hospital for you preexisting conditions. You will still get the First Health contracted
rate, even for a surgery or hospitalization from DAY ONE.

(READ ONLY FOR DENTALCARDS)

Now on verification, there will be two separate parts, one for your health, and the other for your EXCLUSIVE
DENTAL/Rx card. Again, you’re going to see them appear as two separate charges on your billing
statement". One for your medical (which is $____ each month), and another for your exclusive dental card
which is Indiv-$30 Indiv+One-$40 Family-$50 each month. Again, these charges are COMPLETELY separate
neither has ANYTHING to do with the other. The first month comes out to be $125/$155 more, simply because
of the enrollment fees. $125 is for your health enrollment fee, and $30 is for your dental enrollment fee. I made
these charges separate for you, so THIS WAY you can ALWAYS upgrade or downgrade either one without it
EVER compromising the other, Okay??

REMEMBER TO VISIT THE MAIL-ORDER PHARMACY AT: WWW.PHARMACYCHECKER.COM TO
CHECK THE PRICES ON ALL OF YOUR MEDICATIONS!  (make sure they write it down!)

Now, they ALSO tell you that this is not a major medical plan OR A DISCOUNT PLAN. Obviously this isn't
a discount plan. This IS INSURANCE. We already went over this, but let me explain it to you again, just to
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 107 of
                                                  187
MAKE SURE you understand everything correctly. A lot of people tend to think that a Major Medical stands
for coverage in the EVENT of a MAJOR hospital occurrence.... It doesn’t! A major med is a certain TYPE of
insurance just like any HMO or PPO...a Major Med MUST HAVE TWO THINGS to be DEFINED as a major
medical plan.

It’s really just insurance terms, but let me go over them with you again just to MAKE SURE you understand
everything correctly. For Insurance to be DEFINED as a Major Medical, it MUST HAVE a deductible and co-
insurance.

The BEAUTY of your NEW PLAN is that it has NONE of those. It has, NO DEDUCTABLES, NO annual or
lifetime caps, and No medical underwriting. . . therefore it’s called a Limited Medical INDEMNITY Insurance
Plan, not a Major Med.

Remember, your plan has no deductible and is a 2-sided plan. FIRST, ALL of your medical bills will be re-
priced down to their lowest form, THEN, your ADDITIONAL INSURED CASH benefits will apply towards
the remaining balance. Remember, the whole idea of this plan is to make your out of pocket expense AS LOW
AS POSSIBLE, without you having to meet ANY deductibles first.

When you receive your NEW INSURANCE CARDS in the mail in the next 7 to 10 business days, you will see
all of your insured and non-insured benefits outlined in writing. You will also see all the additional noninsured
benefits which come included with your plan! Now remember (First Name), ALL YOUR MEDICAL BILLS
WILL BE REDUCED DOWN TO IT’S LOWEST FORM before any of` those BONUS cash benefits are
applied!

On the verification they will also let you know the details of the INSURANCE PORTION of your plan, and
then let you know the details of the discount part of your plan. Remember, when you get your packing in the
email, you will get 2 sets of ID cards. One card does it all and has your name and policy and member ID
number on it and it works for all of your benefits included in the plan! No separate card to carry around for each
product. That is the one that you need to put in your wallet right away. The other will be identical and you will
need to put it away just in case you lose the one in your wallet.

Again your plan will start on __, and you can begin utilizing ALL OF your benefits 30 days after your effective
date...there is a 30 day waiting period for doctor visits. However, you will have Emergency and Hospital
Coverage right away.

Now REMEMBER, this is a GROUP PLAN. In the verification, the Agent will ask you to re-verify your
preexisting conditions. They will also ask you if you are joining this group either because you cannot afford
traditional insurance, or because you cannot qualify because of a health condition. You must answer those
questions to get accepted into this group. They just want to make sure that certain people aren't taking
advantage of the price for this group plan, so please answer those questions honestly, and we‘ll get you
approved into this group. REMEMBER, once you are a part of this group, you can keep it as long as you want,
and never have your rates increased! We couldn't PAY people to drop these types of plans, because once you're
IN, YOU‘RE IN! Your rates can never go up; just remember that this group is reserved for people who need
help qualifying for an affordable group plan, so please be honest on the verification...this is only way we can get
you approved into this group, okay?

Now I work mostly off of a referral basis, so once you use this plan, and see the true value of the benefits, if you
gave my name and number to some of your friends and family, I'd REALLY appreciate it. About 60% of` my
business is based off referrals, and that is the ABSOLUTE BEST compliment I can get!

Also, other representatives will be calling you about other plans, so just let them know that you are now
INSURED, OKAY? Some people in this industry are very unethical, and will just want to sell you a cheap plan
   Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 108 of
                                                        187
that pays them the highest commissions, not genuinely HELP you. Remember, the benefits that you receive
from your health plan are just as important as the price is.

Your new PPO will cover everything you need AND be affordable at the same time. This is ABSOLUTELY the
best plan you'll receive in your price range. Remember, I work with virtually EVERY PLAN available in your
state, so if I thought there were ANYTHING OUT THERE that was more beneficial for you than THIS plan,
then THAT is what I'd be offering you! I take a lot of pride in what I do and I like to think that our relationship
starts TODAY, okay? Remember, the name your Nationwide PPO Doctor Network is: First Health. This is what
you will want to let your doctor know you have, okay?

Again, (first name) although you are able to contact your carrier directly and they are very nice people, they
literally get paid minimum wage to read the answers to your questions off a piece of paper. Everyone here at
Simple Health is fully licensed, trained on your policy, and here to help you. Please keep in touch with us for
any question or concerns about your plan. Now I am going to transfer you to the verification department to get
you APPROVED. Do you have any questions before I transfer you?

GREAT! I’M SENDING YOU NOW. IF YOU HAVE ANY QUESTIONS PLEASE DON’T HESITATE TO
CALL ME OR MY CUSTOMER CARE MANAGER ANYTIME AT 1-954-606-9070, AND IF YOU HAVE
ANY QUESTIONS DURING VERIFICATION, DO ME A FAVOR, IF YOU CAN, AND JUST HOLD THEM
UNTIL THE END, BECAUSE THEY ONLY GIVE US A FEW MINUTES OF TAPE TIME, AND IF THEY
DON’T FINISH- THEY HAVE TO DO IT ALL OVER AGAIN FROM THE BEGINNING, SO YOU CAN
CALL ME BACK, OKAY? This is really done for your protection to ensure you understand what you are
purchasing. Great. I’m so happy we were able to find you a plan that’s going to meet your needs & budget at the
same time! One moment please let me transfer you.
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 109 of
                                      187




                      EXHIBIT "F"
5:34 PM
11/30/18
                                                                                             Receivership Entities1                                                                                  Exhibit F
                                    Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 110 of
Accrual Basis                                                   Consolidated187  Profit and Loss
                                                                  Inception through October 2018


                                                                                                       Health Center      Innovative
                                                                               Health Benefits         Management       Customer Care        Senior Benefits   Simple Insurance
                                                                                 One, LLC               Corporation          LLC                One LLC           Leads, LLC          TOTAL
                  Ordinary Income/Expense
                     Income
                       Total Income
                         500 · HIIQ
                            500.01 · Core                                     $     23,380,670     $              -    $             -       $           -     $           -      $    23,380,670
                            500.02 · Ancillary Products                             76,250,468                    -                  -                   -                 -           76,250,468
                            500.03 · Renewals                                       18,594,711                    -                  -                   -                 -           18,594,711
                            500.04 · Bonus                                           4,931,374                    -                  -                   -                 -            4,931,374
                            500.05 · Contra (Giveback)                              (4,450,000)                   -                  -                   -                 -           (4,450,000)
                            500.06 · Shared Revenue                                   (170,594)                   -                  -                   -                 -             (170,594)
                            500 · HIIQ - Other                                       4,187,125                    -                  -                   -              19,147          4,206,273
                         Total 500 · HIIQ                                          122,723,754                    -                  -                   -              19,147    $   122,742,901
                         501 · Axis Legion Limited
                            501.01 · Core                                           21,786,183                    -                  -                   -                 -           21,786,183
                            501.02 · Renewals                                        2,668,572                    -                  -                   -                 -            2,668,572
                            501.03 · Shared Revenue                                    (70,974)                   -                  -                   -                 -              (70,974)
                            501 · Axis Legion Limited - Other                          874,652                    -                  -                   -                 -              874,652
                         Total 501 · Axis Legion Limited                            25,258,434                    -                  -                   -                 -           25,258,434
                         502 · WPA
                            502.01 · Core                                               792,360                   -                  -                   -                 -              792,360
                            502.02 · Dental                                             296,470                   -                  -                   -                 -              296,470
                            502.03 · Renewals                                         1,878,389                   -                  -                   -                 -            1,878,389
                            502.04 · WPA / Adroit - Our Merchant                          7,615                   -                  -                   -                 -                7,615
                            502.05 · WPA / Adroit - Chargebacks                            (315)                  -                  -                   -                 -                 (315)
                            502.06 · WPA 4 Core Health                                  376,772                   -                  -                   -                 -              376,772
                            502.07 · WPA 4 Core Health - Chargebacks                     (3,820)                  -                  -                   -                 -               (3,820)
                         Total 502 · WPA                                              3,347,471                   -                  -                   -                 -            3,347,471
                         503 · GetMed PatriotHealth
                            503.01 · Core                                               356,124                   -                  -                   -                 -              356,124
                            503.02 · Renewals                                         1,655,120                   -                  -                   -                 -            1,655,120
                         Total 503 · GetMed PatriotHealth                             2,011,244                   -                  -                   -                 -            2,011,244
                         504 · NCE/Unified
                            504.01 · Unified - Core                                     459,143                   -                  -                   -                 -              459,143
                            504.02 · Unified - Renewals                               1,132,907                   -                  -                   -                 -            1,132,907
                            504.03 · Premier - Core                                   1,173,821                   -                  -                   -                 -            1,173,821
                            504.04 · Premier - Renewals                                 454,160                   -                  -                   -                 -              454,160
                            504 · NCE/Unified - Other                                       -                     -                  -                   -                 -                  -
                         Total 504 · NCE/Unified                                      3,220,031                   -                  -                   -                 -            3,220,031
                         505 · Careington                                                27,295                   -                  -                   -                 -               27,295
                         506 · A1 Health Adroit -OLD
                            506.01 · Core                                               595,348                   -                  -                   -                 -              595,348
                            506.02 · Renewals                                           818,417                   -                  -                   -                 -              818,417
                         Total 506 · A1 Health Adroit -OLD                            1,413,765                   -                  -                   -                 -            1,413,765



1
    Information obtained from Receivership Entities' QuickBooks accounting software and has not been verified or adjusted by the Receiver.                                                            Page 1 of 7
5:34 PM
11/30/18
                                                                                             Receivership Entities1                                                                              Exhibit F
                                    Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 111 of
Accrual Basis                                                   Consolidated187  Profit and Loss
                                                                  Inception through October 2018


                                                                                                    Health Center         Innovative
                                                                               Health Benefits      Management          Customer Care        Senior Benefits   Simple Insurance
                                                                                 One, LLC            Corporation             LLC                One LLC           Leads, LLC      TOTAL
                           507 · National Dental Savings
                             507.01 · NDS Gross Sales                                    33,147                  -                   -                   -                 -          33,147
                             507.02 · NDS Chargebacks                                    (2,228)                 -                   -                   -                 -          (2,228)
                           Total 507 · National Dental Savings                           30,919                  -                   -                   -                 -          30,919
                           543 · Downline - All Web 702601
                             543.01 · Core                                              24,494                   -                   -                   -                 -          24,494
                             543.02 · Core - Legion                                     81,368                   -                   -                   -                 -          81,368
                             543.03 · Ancillary Products                                93,994                   -                   -                   -                 -          93,994
                             543.04 · Renewals                                         384,432                   -                   -                   -                 -         384,432
                           Total 543 · Downline - All Web 702601                       584,287                   -                   -                   -                 -         584,287
                           544 · Downline - All Web 702602
                             544.01 · Core                                              271,747                  -                   -                   -                 -          271,747
                             544.02 · Core - Legion                                     431,246                  -                   -                   -                 -          431,246
                             544.03 · Ancillary Products                                352,941                  -                   -                   -                 -          352,941
                             544.04 · Renewals                                        1,566,734                  -                   -                   -                 -        1,566,734
                             544.05 · Shared Revenue                                 (1,657,139)                 -                   -                   -            (316,846)    (1,973,985)
                           Total 544 · Downline - All Web 702602                        965,530                  -                   -                   -            (316,846)       648,684
                           545 · Downline - Helping Hands Health
                             545.01 · Core                                             128,448                   -                   -                   -                 -         128,448
                             545.03 · Ancillary Products                                50,353                   -                   -                   -                 -          50,353
                             545.04 · Renewals                                         706,619                   -                   -                   -                 -         706,619
                           Total 545 · Downline - Helping Hands Health                 885,420                   -                   -                   -                 -         885,420
                           546 · Downline - Brian Fife
                             546.01 · Core                                              12,635                   -                   -                   -                 -          12,635
                             546.02 · Core - Legion                                        580                   -                   -                   -                 -             580
                             546.03 · Ancillary Products                                 1,431                   -                   -                   -                 -           1,431
                             546.04 · Renewals                                          71,068                   -                   -                   -                 -          71,068
                           Total 546 · Downline - Brian Fife                            85,715                   -                   -                   -                 -          85,715
                           547 · All Others                                            539,384                   -                   -                    69               -         539,453
                           548 · Fees - SIL Lead Gen
                             548.01 · Lead Gen Rev - HBO                                     45                  -                   -                   -           6,797,067     6,797,112
                             548.02 · Lead Gen Rev - 3rd Party                              356                  -                   -                   -           4,280,339     4,280,695
                           Total 548 · Fees - SIL Lead Gen                                  401                  -                   -                   -          11,077,406    11,077,807
                           549 · Mgmt Processing Fees
                             549.01 · Mgmt Proc Fees - HBO                                 -                    -               850,500             573,000         60,622,311    62,045,811
                             549.02 · Mgmt Proc Fees - SIL                             210,000                  -                   -                   900                -         210,900
                             549.05 · Mgmt Proc Fees - SBO                             172,000                  -                   -                   -                  -         172,000
                             549.06 · Mgmt Proc Fees - ICC                                 -                    -                   -                   -                  -             -
                             549.07 · Mgmt Proc Fees - HCM                                 -                 15,050                 -                   -                  -          15,050
                             549.08 · Mgmt Proc Fees - HBC Direct                          -                    -                   -                   -                  -             -
                             549.09 · Mgmt Proc Fees - SHP                                 -                    -                   -                   -                  -             -
                           Total 549 · Mgmt Processing Fees                            382,000               15,050             850,500             573,900         60,622,311    62,443,761
                           550 · Back Processing Ops



1
    Information obtained from Receivership Entities' QuickBooks accounting software and has not been verified or adjusted by the Receiver.                                                        Page 2 of 7
5:34 PM
11/30/18
                                                                                             Receivership Entities1                                                                              Exhibit F
                                    Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 112 of
Accrual Basis                                                   Consolidated187  Profit and Loss
                                                                  Inception through October 2018


                                                                                                    Health Center         Innovative
                                                                               Health Benefits      Management          Customer Care        Senior Benefits    Simple Insurance
                                                                                 One, LLC            Corporation             LLC                One LLC            Leads, LLC      TOTAL
                             550.01 · WPA - Commissions                                    478                   -                   -                   -                  -              478
                             550.02 · WPA - Training                                     6,580                   -                   -                   -                  -            6,580
                             550.03 · WPA - Customer Service                           331,289                   -                   -                   -                  -          331,289
                             550.04 · QQUS - Leads Transfers                            26,936                   -                   -                   -                  -           26,936
                          Total 550 · Back Processing Ops                              365,283                   -                   -                   -                  -          365,283
                          591 · Fees - Health Life ADB                              31,396,111                   -                   -              (332,745)               -       31,063,366
                          592 · Fees - Dental Vision RX
                             592.01 · Dental - HIIQ                                   2,890,130                  -                   -              332,745                 -        3,222,875
                             592.02 · Dental - WPA                                      996,019                  -                   -                  -                   -          996,019
                             592.03 · Dental Rx - Careington                            566,343                  -                   -                  -                   -          566,343
                          Total 592 · Fees - Dental Vision RX                         4,452,491                  -                   -              332,745                 -        4,785,237
                          593 · Fees - Downline
                             593.01 · AmeriQuote Fees                                     3,281                  -                   -                   -                  -           3,281
                          Total 593 · Fees - Downline                                     3,281                  -                   -                   -                  -           3,281
                          594 · Medicare                                                    -                    -                   -                22,913                -          22,913
                          595 · Life Insurance
                             595.01 · AIG - New                                            -                    -                   -                21,286                 -           21,286
                             595.03 · Forester - New                                       -                    -                   -                33,678                 -           33,678
                             595.04 · Forester - Renewals                                  -                    -                   -                 1,829                 -            1,829
                             595.05 · United of Omaha - New                                -                    -                   -                13,088                 -           13,088
                             595.07 · Fidelity - Renewals                                  -                    -                   -                   -                   -              -
                          Total 595 · Life Insurance                                       -                    -                   -                69,880                 -           69,880
                        Total Total Income                                         197,692,815               15,050             850,500             666,762          71,402,019    270,627,146
                      Total Income                                                 197,692,815               15,050             850,500             666,762          71,402,019    270,627,146
                      Cost of Goods Sold
                        600 · Total COGS
                          601 · Leads Cost                                          35,629,398                   -                   -              325,660          72,051,691    108,006,748
                          602 · Media Buys                                               1,152                   -                   -                  -             9,543,415      9,544,566
                          603 · Earnings                                            17,442,183                   -                   -               65,358                 -       17,507,541
                          604 · Bonuses                                                 89,655                   -                   -                  -                   -           89,655
                          605 · Spiffs                                                 754,596                   -                   -                2,460                 -          757,056
                          606 · Referral Bonus                                          34,600                   -                   -                  -                   -           34,600
                          607 · Sign-on Bonus                                           86,500                   -                   -                  -                   -           86,500
                          608 · Dental Care Rx Costs                                   148,506                   -                   -                  -                   -          148,506
                          609 · Total Proc Fees
                             609.01 · Proc Fees - HBO                                      -                     -                   -              172,000             210,000        382,000
                             609.02 · Proc Fees - SIL                               60,622,311                   -                   -                  -                   -       60,622,311
                             609.03 · Proc Fees - HBCC                               9,154,788                   -                   -                  -                   -        9,154,788
                             609.04 · Proc Fees - Omfri                              6,526,437                   -                   -                  -                   -        6,526,437
                             609.05 · Proc Fees - SBO                                  573,000                   -                   -                  -                   900        573,900
                             609.06 · Proc Fees - ICC                                  850,500                   -                   -                  -                   -          850,500
                             609.09 · Proc Fees - SHP                                    2,300                   -                   -                  -                   -            2,300
                             609.10 · Proc Fees - Gen                                  127,188                   -                   -                  -                    81        127,268



1
    Information obtained from Receivership Entities' QuickBooks accounting software and has not been verified or adjusted by the Receiver.                                                        Page 3 of 7
5:34 PM
11/30/18
                                                                                             Receivership Entities1                                                                                Exhibit F
                                    Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 113 of
Accrual Basis                                                   Consolidated187  Profit and Loss
                                                                  Inception through October 2018


                                                                                                    Health Center         Innovative
                                                                               Health Benefits      Management          Customer Care        Senior Benefits     Simple Insurance
                                                                                 One, LLC            Corporation             LLC                One LLC             Leads, LLC       TOTAL
                         Total 609 · Total Proc Fees                                77,856,523                   -                   -              172,000              210,981      78,239,504
                         610 · Ins Carrier Costs
                           610.01 · National Dental Savings                             58,489                  -                   -                   -                     -           58,489
                           610.02 · WPA                                                 79,015                  -                   -                   -                     -           79,015
                         Total 610 · Ins Carrier Costs                                 137,503                  -                   -                   -                     -          137,503
                       Total 600 · Total COGS                                      132,180,615                  -                   -               565,478            81,806,086    214,552,179
                     Total COGS                                                    132,180,615                  -                   -               565,478            81,806,086    214,552,179
                    Gross Profit                                                    65,512,200               15,050             850,500             101,284           (10,404,067)    56,074,967
                     Expense
                       700 · G&A
                         711 · Total Advertising
                           711.01 · Advert & Promo                                       1,833                   -                   -                   -                13,523         15,355
                           711 · Total Advertising - Other                             115,020                   -                   -                   -                   -          115,020
                         Total 711 · Total Advertising                                 116,852                   -                   -                   -                13,523        130,375
                         712 · Total Mktg
                           712.01 · Mkting & Promo                                     173,386                   -                   -                   -                35,021        208,407
                           712.02 · Gifts                                               36,779                   -                   -                   -                   -           36,779
                         Total 712 · Total Mktg                                        210,166                   -                   -                   -                35,021        245,186
                         714 · Total Bank Charges
                           714.01 · Bank Charges                                         69,821                 515                 120                1,236               6,433         78,125
                           714.02 · Merchant Fees                                        20,820                 -                   -                    425               9,434         30,679
                         Total 714 · Total Bank Charges                                  90,641                 515                 120                1,661              15,867        108,804
                         715 · Total Auto Expense
                           715.01 · Auto                                                203,888                  -                   -                   -                   -           203,888
                           715.02 · Fuel                                                 31,335                  -                   -                       8                54          31,398
                           715.03 · Auto Insurance                                       35,879                  -                   -                   -                   -            35,879
                         Total 715 · Total Auto Expense                                 271,102                  -                   -                       8                54         271,164
                         717 · Uniforms                                                  30,181                  -                   -                   -                   -            30,181
                         720 · Charitable Contrib                                       171,286                  -                   -                   -                   -           171,286
                         732 · Depreciation                                           2,373,423                  -                   -                   -                 9,457       2,382,880
                         734 · Dues & Subs                                              151,278                  -                   -                   -                17,638         168,916
                         735 · Equipment Rental                                             625                  -                   -                   -                   -               625
                         740 · Total Info Tech
                           742 · Peak 10                                                  2,000                  -                  -                    -                   -             2,000
                           743 · Equinix Inc                                             72,591                  -                  -                    -                   -            72,591
                           744 · Terremark                                               84,667                  -                  -                    -                   -            84,667
                           745 · Computer SW                                            851,605                  -                  -                    190             235,307       1,087,102
                           746 · Computer HW                                             77,635                  -                  100                  -                 6,138          83,872
                           747 · Repairs                                                 72,393                  -                  -                    -                   700          73,093
                           748 · Internet                                               477,671                  -                  -                  9,777              13,042         500,490
                           749 · Cable TV Service                                        32,044                  -                  -                    -                   -            32,044
                           740 · Total Info Tech - Other                                    433                  -                  -                    -                   -               433
                         Total 740 · Total Info Tech                                  1,671,037                  -                  100                9,967             255,187       1,936,291



1
    Information obtained from Receivership Entities' QuickBooks accounting software and has not been verified or adjusted by the Receiver.                                                          Page 4 of 7
5:34 PM
11/30/18
                                                                                             Receivership Entities1                                                                            Exhibit F
                                    Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 114 of
Accrual Basis                                                   Consolidated187  Profit and Loss
                                                                  Inception through October 2018


                                                                                                    Health Center         Innovative
                                                                               Health Benefits      Management          Customer Care        Senior Benefits   Simple Insurance
                                                                                 One, LLC            Corporation             LLC                One LLC           Leads, LLC      TOTAL
                           750 · Total Insurance
                             750.01 · Ins - Off Health                                  69,000                   -                   -                   -               1,415       70,414
                             750.02 · Ins - Bus Contents                                22,197                   -                   -                   -                 -         22,197
                             750.03 · Ins - Work Comp                                  118,691                   -                 4,662                 -              13,207      136,560
                             750.04 · Ins - Gen Liability                              414,506                   -                   -                 9,718             7,815      432,039
                             750.05 · Ins - Health EE                                      -                     -                   -                   -              16,881       16,881
                             750.06 · Ins - Cyber Liability                             17,077                   -                 2,710                 -                 -         19,787
                           Total 750 · Total Insurance                                 641,470                   -                 7,372               9,718            39,318      697,878
                           751 · Total Prof Fees
                             751.01 · Consulting Fees                                   474,726                  -                   -                   -              69,701       544,427
                             751.02 · Acctg Fees                                        253,315                  -                   -                   -               4,000       257,315
                             751.03 · Legal Fees                                      1,829,036                  -                   -                 2,744            15,667     1,847,447
                             751.04 · Audit Fees                                         81,500                  -                   -                   -                 -          81,500
                             751.05 · Temp Staffing                                      68,833                  -                   -                   -             132,018       200,851
                             751.06 · Contracted Call Centers                           575,685                  -                   -                   -             407,395       983,081
                           Total 751 · Total Prof Fees                                3,283,095                  -                   -                 2,744           628,782     3,914,620
                           754 · Postage & Ship                                          23,341                  -                   -                   -               4,424        27,766
                           755 · Office Expense                                         915,771                  -                 1,666               7,245            16,221       940,902
                           756 · Total Payroll Exp
                             756.01 · Salaries - Execs                               6,730,044                   -                  -                    -           1,028,572     7,758,616
                             756.02 · Salaries - Staff US                           12,772,777                   -              893,426                  -           3,084,938    16,751,141
                             756.03 · Salaries - Staff Offshore                         38,019                   -                  -                    -           2,005,852     2,043,872
                             756.04 · 1099 - Execs                                   1,522,454                   -                  -                    -                 -       1,522,454
                             756.05 · 1099 - Staff                                   1,920,952                   -                  -                    -             177,017     2,097,969
                             756.06 · Termination Pay                                   32,641                   -                  -                    -                 -          32,641
                             756.07 · Bonus                                             73,812                   -                4,502                  -              16,336        94,650
                           Total 756 · Total Payroll Exp                            23,090,699                   -              897,929                  -           6,312,715    30,301,342
                           757 · Total Payroll Tax Exp
                             757.01 · FICA - CAJA - TSS                               1,152,122                  -               94,943                  -             675,767     1,922,833
                             757.02 · FUTA                                               27,434                  -               10,100                  -              18,015        55,549
                             757.03 · SUTA                                               58,052                  -                1,755                  -              14,819        74,626
                           Total 757 · Total Payroll Tax Exp                          1,237,608                  -              106,799                  -             708,600     2,053,007
                           758 · Payroll Fees                                           287,267                  -               12,839                  -              46,772       346,878
                           759 · Security & Alarm Svcs                                  355,679                  -                  -                    -                 -         355,679
                           840 · Repairs & Maint                                        361,713                  -                  -                    -               3,140       364,853
                           855 · Rent/CAM
                             855.01 · Rent                                            3,013,538                  -                   -                40,543           221,777     3,275,858
                             855.02 · CAM                                               469,048                  -                   -                   -              50,905       519,953
                             855 · Rent/CAM - Other                                       9,627                  -                   -                   -                 -           9,627
                           Total 855 · Rent/CAM                                       3,492,213                  -                   -                40,543           272,683     3,805,439
                           856 · Total Storage
                             856.01 · Storage - Physical                                 37,631                  -                   -                   -                 -         37,631
                           Total 856 · Total Storage                                     37,631                  -                   -                   -                 -         37,631



1
    Information obtained from Receivership Entities' QuickBooks accounting software and has not been verified or adjusted by the Receiver.                                                      Page 5 of 7
5:34 PM
11/30/18
                                                                                             Receivership Entities1                                                                              Exhibit F
                                    Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 115 of
Accrual Basis                                                   Consolidated187  Profit and Loss
                                                                  Inception through October 2018


                                                                                                    Health Center          Innovative
                                                                               Health Benefits      Management           Customer Care       Senior Benefits   Simple Insurance
                                                                                 One, LLC            Corporation              LLC               One LLC           Leads, LLC       TOTAL
                          857 · Contracted Services                                    268,937                   -                   -                   -                  -        268,937
                          858 · Taxes & Licenses
                             858.01 · Licenses                                         888,738                   -                 5,948              21,890               644       917,220
                             858.02 · Taxes                                             32,883                   -                   261              21,836               175        55,155
                             858 · Taxes & Licenses - Other                               (142)                  -                   -                   -                 -            (142)
                          Total 858 · Taxes & Licenses                                 921,480                   -                 6,209              43,726               819       972,233
                          860 · Total Recruiting
                             860.01 · Training                                          41,011                   -                   -                 1,240             4,580        46,831
                             860.02 · Recruiting                                       535,078                   -                   -                   -              20,031       555,110
                          Total 860 · Total Recruiting                                 576,090                   -                   -                 1,240            24,611       601,941
                          867 · Telephone                                              926,353                   -                   -                   -              64,229       990,582
                          868 · Total T&E
                             868.01 · Meals @ 50%                                       762,400                  -                   -                 1,178            33,828        797,405
                             868.02 · Meals @ 100%                                      451,483                  -                   -                 1,011            11,014        463,508
                             868.03 · Entertainment                                   1,625,948                  -                   -                   875             9,990      1,636,813
                             868.04 · Air - Rail                                        769,084                  -                   -                   -              64,688        833,771
                             868.05 · Auto Rental                                        29,389                  -                   -                   -               1,625         31,014
                             868.06 · Uber, Taxi, Tolls, Misc                           107,363                  -                   -                   -              17,108        124,471
                             868.07 · Hotel-Lodging                                     682,513                  -                   -                   -              72,293        754,807
                             868.08 · Trade Shows                                        39,243                  -                   -                   -              59,290         98,534
                             868.10 · Per Diem                                           38,245                  -                   -                   -                 -           38,245
                          Total 868 · Total T&E                                       4,505,668                  -                   -                 3,063           269,837      4,778,568
                          869 · Total Utilities
                             869.01 · Utilities - Electric                             152,789                  -                   -                   -                   -         152,789
                             869.02 · Utilities - AC                                    57,377                  -                   -                   -                   -          57,377
                             869.03 · Utilities - All Other                             65,012                  -                   -                   -                   -          65,012
                             869 · Total Utilities - Other                               6,450                  -                   -                   -                   -           6,450
                          Total 869 · Total Utilities                                  281,628                  -                   -                   -                   -         281,628
                          870 · Write Off Bad Debt                                     514,479                  -                   -                   -                53,820       568,299
                        Total 700 · G&A                                             46,807,712                  515           1,033,033             119,915           8,792,716    56,753,892
                      Total Expense                                                 46,807,712                  515           1,033,033             119,915           8,792,716    56,753,892
                  Net Ordinary Income                                               18,704,488               14,535            (182,533)            (18,631)        (19,196,784)     (678,925)
                  Other Income/Expense
                    Other Income
                      910 · Total Other Income
                        910.01 · Interest Inc                                           38,092                   -                   -                   -                 -          38,092
                        910.02 · Capital Gains                                         158,210                   -                   -                   -                 -         158,210
                        910.03 · Other Income                                           11,672                       0               -                   -                 -          11,673
                        910.04 · Early Pay Discount                                    174,894                   -                   -                 2,100           547,433       724,427
                        910 · Total Other Income - Other                                18,443                   -                   -                   -                 -          18,443
                      Total 910 · Total Other Income                                   401,311                       0               -                 2,100           547,433       950,845
                    Total Other Income                                                 401,311                       0               -                 2,100           547,433       950,845
                    Other Expense



1
    Information obtained from Receivership Entities' QuickBooks accounting software and has not been verified or adjusted by the Receiver.                                                        Page 6 of 7
5:34 PM
11/30/18
                                                                                             Receivership Entities1                                                                                    Exhibit F
                                    Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 116 of
Accrual Basis                                                   Consolidated187  Profit and Loss
                                                                  Inception through October 2018


                                                                                                       Health Center      Innovative
                                                                               Health Benefits         Management       Customer Care        Senior Benefits    Simple Insurance
                                                                                 One, LLC               Corporation          LLC                One LLC            Leads, LLC           TOTAL
                      920 · Total Other Expense
                        920.01 · Other Interest Exp                                    194,533                    -                 -                    -                   -              194,533
                        920.02 · Settlements                                           917,790                    -                 -                    -                   -              917,790
                      Total 920 · Total Other Expense                                1,112,323                    -                 -                    -                   -            1,112,323
                      930 · Gain/Loss Assets Dispositions                              267,825                    -                 -                    -                   -              267,825
                      9999 · Suspense                                                      -                      -                 -                    -                   -                  -
                    Total Other Expense                                              1,380,148                    -                 -                    -                   -            1,380,148
                 Net Other Income                                                     (978,836)                     0               -                  2,100             547,433           (429,303)
                Net Income                                                    $     17,725,652     $           14,535   $      (182,533)     $       (16,532)   $    (18,649,350)   $    (1,108,228)




1
    Information obtained from Receivership Entities' QuickBooks accounting software and has not been verified or adjusted by the Receiver.                                                              Page 7 of 7
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 117 of
                                      187




                      EXHIBIT "G"
9:48 AM
12/03/18
                                                                                                                            Affiliated Entities1                                                                                            Exhibit G
Accrual Basis                            Case 0:18-cv-62593-DPG DocumentConsolidated
                                                                         122-1 Entered            onLoss
                                                                                         Profit and    FLSD Docket 04/12/2019 Page 118 of
                                                                                       187October 2018
                                                                          Inception through



                                                                                                                                                                                 NMS Insurance
                                                                                                                                                                                  Agency LLC,
                                                            Health Benefits                                  Venture                              iVantage                       DBA: Essential
                                                                Center          Soluciones Omfri           Vocational                            Insurance                         Insurance       Smart Health     Shift Health
                                                             Corporation              SRL                 Institute, Inc.   HBC Direct LLC     Solutions, LLC       Mexico           Agency       Programs, Inc.   Solutions LLC        TOTAL
       Ordinary Income/Expense
           Income
             Total Income
               549 · Mgmt Processing Fees
                  549.08 · Mgmt Proc Fees - HBC Direct      $            -      $            -        $                -    $         4,304    $          -     $            -   $          -     $          -     $          -     $        4,304
                  549.09 · Mgmt Proc Fees - SHP                          -                   -                         -                -                 -                  -              -                300              -                300
                  549 · Mgmt Processing Fees - Other               9,150,932           6,526,437                       -                -                 -                  -              -                -                -         15,677,369
               Total 549 · Mgmt Processing Fees                    9,150,932           6,526,437                       -              4,304               -                  -              -                300              -         15,681,973
             Total Total Income                                    9,150,932           6,526,437                       -              4,304               -                  -              -                300              -         15,681,973
           Total Income                                            9,150,932           6,526,437                       -              4,304               -                  -              -                300              -         15,681,973
           Cost of Goods Sold
             600 · Total COGS
               603 · Earnings                                          4,600                  -                        -                 -                -                  -              -                -                -             4,600
               604 · Bonuses                                         538,032                  -                        -                 -                -                  -              -                -                -           538,032
               605 · Spiffs                                           78,731                      5                    -                 -                -                  -              -                -                -            78,736
               609 · Total Proc Fees
                  609.01 · Proc Fees - HBO                               -                    -                        -                -                 -                  -              -                -                -                -
               Total 609 · Total Proc Fees                               -                    -                        -                -                 -                  -              -                -                -                -
             Total 600 · Total COGS                                  621,363                   5                       -                -                 -                  -              -                -                -            621,368
           Total COGS                                                621,363                   5                       -                -                 -                  -              -                -                -            621,368
         Gross Profit                                              8,529,570           6,526,432                       -              4,304               -                  -              -                300              -         15,060,605
           Expense
             700 · G&A
               711 · Total Advertising
                  711.01 · Advert & Promo                              3,311              12,293                       -                 -                -                  -              -                -                -            15,604
               Total 711 · Total Advertising                           3,311              12,293                       -                 -                -                  -              -                -                -            15,604
               712 · Total Mktg
                  712.01 · Mkting & Promo                              3,765                5,048                      -                 -                 65                -              -                -                -             8,878
                  712.02 · Gifts                                       4,380                4,644                      -                 -                -                  -              -                -                -             9,025
               Total 712 · Total Mktg                                  8,146                9,692                      -                 -                 65                -              -                -                -            17,903
               714 · Total Bank Charges
                  714.01 · Bank Charges                               11,419                5,943                      -                 36               110                -              -                400              -            17,908
                  714.02 · Merchant Fees
                    714.02 · Merchant Fees - Other                       -                    -                        -                 -                323                -              -                -                -               323
                  Total 714.02 · Merchant Fees                           -                    -                        -                 -                323                -              -                -                -               323
               Total 714 · Total Bank Charges                         11,419                5,943                      -                  36              433                -              -                400              -            18,231
               715 · Total Auto Expense
                  715.01 · Auto                                          190               5,942                       -                 -                -                  -              -                -                -             6,132
                  715.02 · Fuel                                          274               5,073                       -                 -                 30                -              -                -                -             5,376
                  715 · Total Auto Expense - Other                       -                 1,042                       -                 -                -                  -              -                -                -             1,042
               Total 715 · Total Auto Expense                            463              12,057                       -                 -                 30                -              -                -                -            12,550
               717 · Uniforms                                          1,307               1,585                       -                 -                -                  -              -                -                -             2,892
               732 · Depreciation                                     88,091             422,144                       -                 -                -                  -              -                -                -           510,235
               734 · Dues & Subs                                         -                    35                       -                 -                -                  -              -                -                -                35
               735 · Equipment Rental                                    -                 1,700                       -                 -                -                  -              -                -                -             1,700
               740 · Total Info Tech
                  745 · Computer SW                                   14,345              10,963                       -                 -              2,574                -              -                -              8,288          36,170
                  746 · Computer HW                                   72,782              50,668                       -                 -                -                  -              -                -                -           123,450
                  747 · Repairs                                          362              14,563                       -                 -                -                  -              -                -                -            14,925
                  748 · Internet                                     193,112             191,313                       -                 -              1,028                -              -                -                398         385,851
                  749 · Cable TV Service                                 444               2,000                       -                 -                -                  -              -                -                -             2,444
               Total 740 · Total Info Tech                           281,045             269,507                       -                 -              3,601                -              -                -              8,686         562,840
               750 · Total Insurance
                  750.01 · Ins - Off Health                            1,260                  -                        -                 -                -                  -              -                -                -             1,260
                  750.04 · Ins - Gen Liability                           -                  4,168                      -                 -             54,482                -            7,919              -                -            66,569




1
Information obtained from Receivership Entities' QuickBooks accounting software and has not been verified or adjusted by the Receiver.                                                                                                          Page 1 of 3
9:48 AM
12/03/18
                                                                                                                         Affiliated Entities1                                                                                     Exhibit G
Accrual Basis                               Case 0:18-cv-62593-DPG DocumentConsolidated
                                                                            122-1 Entered            onLoss
                                                                                            Profit and    FLSD Docket 04/12/2019 Page 119 of
                                                                                          187October 2018
                                                                             Inception through



                                                                                                                                                                           NMS Insurance
                                                                                                                                                                            Agency LLC,
                                                            Health Benefits                               Venture                               iVantage                   DBA: Essential
                                                                Center          Soluciones Omfri        Vocational                             Insurance                     Insurance       Smart Health     Shift Health
                                                             Corporation              SRL              Institute, Inc.   HBC Direct LLC      Solutions, LLC   Mexico           Agency       Programs, Inc.   Solutions LLC    TOTAL
                  Total 750 · Total Insurance                          1,260                4,168                   -                    -           54,482            -            7,919              -                -        67,829
                  751 · Total Prof Fees
                    751.01 · Consulting Fees                           3,932              27,868                    -                    -           99,609            -              -                -             40,000     171,409
                    751.02 · Acctg Fees                               11,858              44,266                    -                    -            7,500            -              -                -                -        63,624
                    751.03 · Legal Fees                               27,725              81,655                    -                    -              -              -              -                -                -       109,380
                    751.04 · Audit Fees                                  -                   568                    -                    -              -              -              -                -                -           568
                    751.05 · Temp Staffing                               615                 227                    -                    -              -              -              -                -                -           842
                  Total 751 · Total Prof Fees                         44,130             154,585                    -                    -          107,109            -              -                -             40,000     345,824
                  754 · Postage & Ship                                 5,581                 284                    -                    -            1,364            -              -                -                -         7,229
                  755 · Office Expense                               218,082             595,673                    -                    -            1,589            -              -                -                 64     815,408
                  756 · Total Payroll Exp
                    756.03 · Salaries - Staff Offshore             5,907,391           4,405,722                    -                    -              -              -              -                -                -     10,313,113
                    756.05 · 1099 - Staff                                -                 1,221                    -                    -              -              -              -                -                -          1,221
                    756.06 · Termination Pay                         604,664             560,057                    -                    -              -              -              -                -                -      1,164,721
                  Total 756 · Total Payroll Exp                    6,512,055           4,967,000                    -                    -              -              -              -                -                -     11,479,055
                  757 · Total Payroll Tax Exp
                    757.01 · FICA - CAJA - TSS                     1,040,427             593,025                    -                    -              -              -              -                -               -       1,633,452
                    757 · Total Payroll Tax Exp - Other                  -                     6                    -                    -              -              -              -                -               -               6
                  Total 757 · Total Payroll Tax Exp                1,040,427             593,031                    -                    -              -              -              -                -               -       1,633,457
                  758 · Payroll Fees                                      80                  49                    -                    -              -              -              581              -               589         1,299
                  759 · Security & Alarm Svcs                          1,133              18,984                    -                    -              -              -              -                -               -          20,117
                  840 · Repairs & Maint                               51,775             115,650                    -                    -              -              -              -                -               -         167,425
                  855 · Rent/CAM
                    855.01 · Rent                                    718,689             819,544                    -                    -              -              -              -                -                -      1,538,233
                    855.02 · CAM                                      86,944             356,402                    -                    -              -              -              -                -                -        443,345
                    855 · Rent/CAM - Other                               -                   -                      -                    -              -              -              -                -              8,036        8,036
                  Total 855 · Rent/CAM                               805,632           1,175,946                    -                    -              -              -              -                -              8,036    1,989,614
                  858 · Taxes & Licenses
                    858.01 · Licenses                                  1,075               4,972                    -                4,373           51,982            -           27,203              -             35,539     125,144
                    858.02 · Taxes                                     1,593              96,220                    -                  -             11,462            -               75              -                 85     109,436
                    858 · Taxes & Licenses - Other                       441                 -                      -                  -                -              -              -                -                -           441
                  Total 858 · Taxes & Licenses                         3,109             101,192                    -                4,373           63,445            -           27,278              -             35,624     235,021
                  860 · Total Recruiting
                    860.01 · Training                                    -                 4,289                    -                    -              430            -              -                -                -         4,719
                    860.02 · Recruiting                                2,626              10,122                    -                    -              -              -              -                -                -        12,748
                    860 · Total Recruiting - Other                       -                   163                    -                    -              -              -              -                -                -           163
                  Total 860 · Total Recruiting                         2,626              14,573                    -                    -              430            -              -                -                -        17,629
                  867 · Telephone                                      6,934              37,115                    -                    -              -              -              -                -                -        44,049
                  868 · Total T&E
                    868.01 · Meals @ 50%                              14,116              10,460                    -                    -              -              -              -                -                -        24,576
                    868.02 · Meals @ 100%                             35,852              90,153                    -                    -              -              -              -                -                -       126,005
                    868.03 · Entertainment                            44,214              10,053                    -                    -              -              -              -                -                -        54,267
                    868.04 · Air - Rail                               79,407               6,418                    -                    -              -              -              -                -                -        85,826
                    868.06 · Uber, Taxi, Tolls, Misc                   2,267              27,950                    -                    -              -              -              -                -                -        30,216
                    868.07 · Hotel-Lodging                            13,423               8,307                    -                    -              -              -              -                -                -        21,730
                    868.08 · Trade Shows                                 -                 5,309                    -                    -              -              -              -                -                -         5,309
                    868.09 · Local Transport - DR                         80             292,614                    -                    -              -              -              -                -                -       292,694
                    868.10 · Per Diem                                    -                   875                    -                    -              -              -              -                -                -           875
                  Total 868 · Total T&E                              189,359             452,140                    -                    -              -              -              -                -                -       641,498
                  869 · Total Utilities
                    869.01 · Utilities - Electric                    156,133             286,602                    -                  -                -              -              -                -                -        442,735
                    869.02 · Utilities - AC                            7,975                 834                    -                  -                -              -              -                -                -          8,809
                    869.03 · Utilities - All OTher                     3,750               9,613                    -                  -                -              -              -                -                -         13,363
                  Total 869 · Total Utilities                        167,858             297,049                    -                  -                -              -              -                -                -        464,907
                Total 700 · G&A                                    9,443,823           9,262,395                    -                4,409          232,547            -           35,778              400           92,999   19,072,351




1
Information obtained from Receivership Entities' QuickBooks accounting software and has not been verified or adjusted by the Receiver.                                                                                                Page 2 of 3
9:48 AM
12/03/18
                                                                                                                           Affiliated Entities1                                                                                                    Exhibit G
Accrual Basis                            Case 0:18-cv-62593-DPG DocumentConsolidated
                                                                         122-1 Entered            onLoss
                                                                                         Profit and    FLSD Docket 04/12/2019 Page 120 of
                                                                                       187October 2018
                                                                          Inception through



                                                                                                                                                                                    NMS Insurance
                                                                                                                                                                                     Agency LLC,
                                                            Health Benefits                                 Venture                                 iVantage                        DBA: Essential
                                                                Center          Soluciones Omfri          Vocational                               Insurance                          Insurance        Smart Health      Shift Health
                                                             Corporation              SRL                Institute, Inc.   HBC Direct LLC        Solutions, LLC        Mexico           Agency        Programs, Inc.    Solutions LLC         TOTAL
          Total Expense                                            9,443,823            9,262,395                     -              4,409              232,547                 -           35,778               400            92,999        19,072,351
     Net Ordinary Income                                            (914,253)          (2,735,963)                    -               (105)            (232,547)                -          (35,778)             (100)          (92,999)       (4,011,745)
     Other Income/Expense
        Other Income
          910 · Total Other Income
            910.01 · Interest Inc                                         -                    16                     -                   -                 -                   -              -                 -                 -                   16
          Total 910 · Total Other Income                                  -                    16                     -                   -                 -                   -              -                 -                 -                   16
        Total Other Income                                                -                    16                     -                   -                 -                   -              -                 -                 -                   16
        Other Expense
          920 · Total Other Expense
            920.02 · Settlements                                         -                 76,625                     -                   -                 -                   -              -                 -                 -               76,625
          Total 920 · Total Other Expense                                -                 76,625                     -                   -                 -                   -              -                 -                 -               76,625
          930 · Gain/Loss Assets Dispositions                        118,524                  -                       -                   -                 -                   -              -                 -                 -              118,524
        Total Other Expense                                          118,524               76,625                     -                   -                 -                   -              -                 -                 -              195,149
     Net Other Income                                               (118,524)             (76,609)                    -                   -                 -                   -              -                 -                 -             (195,133)
    Net Income                                              $     (1,032,777)   $      (2,812,572)   $                -    $             (105)   $     (232,547)   $            -   $      (35,778)   $         (100)   $      (92,999)   $    (4,206,878)




1
Information obtained from Receivership Entities' QuickBooks accounting software and has not been verified or adjusted by the Receiver.                                                                                                                Page 3 of 3
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 121 of
                                      187




                      EXHIBIT "H"
5:22 PM
11/30/18
                                                                                               Receivership Entities1                                                                           Exhibit H
                                    Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 122 of
Accrual Basis                                                   Consolidated187 Balance Sheet
                                                                      As of October 31, 2018

                                                                                                     Health Center      Innovative
                                                                            Health Benefits          Management       Customer Care      Senior Benefits   Simple Insurance
                                                                              One, LLC                Corporation          LLC              One LLC           Leads, LLC          TOTAL
                   ASSETS
                    Current Assets
                      Checking/Savings
                        100 · Total Cash in Banks
                          101 · HBO Bank Accounts
                            101.01 · 6444 - Chase Ops                       $         (4,859)    $              -     $           -      $           -     $           -      $       (4,859)
                            101.02 · 7310 - Chase Payroll                            (27,920)                   -                 -                  -                 -             (27,920)
                            101.05 · 1008 - AMEX Savings (new)                        (3,727)                   -                 -                  -                 -              (3,727)
                            101.06 · TD Ameritrade MMA                                 3,192                    -                 -                  -                 -               3,192
                            101.09 · 6510 - Wells Merchant                               806                    -                 -                  -                 -                 806
                            101.10 · 6805 - Wells Fargo MMA                              544                    -                 -                  -                 -                 544
                            101.13 · 9606 - HBO IBERIA Ops                           509,219                    -                 -                  -                 -             509,219
                            101.14 · 9614 - HBO IBERIA Reserve                        31,543                    -                 -                  -                 -              31,543
                            101.15 · 9622 - HBO IBERIA Payroll                           150                    -                 -                  -                 -                 150
                            101.16 · UBS Financial Services                        5,430,319                    -                 -                  -                 -           5,430,319
                          Total 101 · HBO Bank Accounts                            5,939,267                    -                 -                  -                 -      $    5,939,267
                          102 · SIL Bank Accounts
                            102.01 · 3639 - Chase SIL Ops                                -                      -                 -                  -              23,086           23,086
                            102.04 · 9630 - IBERIA SIL Ops                               -                      -                 -                  -             103,093          103,093
                          Total 102 · SIL Bank Accounts                                  -                      -                 -                  -             126,179          126,179
                          105 · SBO Bank Accounts
                            105.01 · 5910 - Chase SBO Ops                                -                      -                 -                1,482               -               1,482
                            105.03 · 9657 - IBERIA SBO Ops                               -                      -                 -                3,373               -               3,373
                          Total 105 · SBO Bank Accounts                                  -                      -                 -                4,855               -               4,855
                          107 · HCM Bank Accounts
                            107.02 · 9673 - IBERIA HCM Ops                               -                    5,535               -                  -                 -               5,535
                          Total 107 · HCM Bank Accounts                                  -                    5,535               -                  -                 -               5,535
                          110 · ICC Bank Accounts
                            110.03 · 9681 - IBERIA ICC Ops                               -                      -               9,327                -                 -               9,327
                          Total 110 · ICC Bank Accounts                                  -                      -               9,327                -                 -               9,327
                          121 · Total Petty Cash
                            121.01 · Hollywood                                         1,506                    -                 -                  -                 -               1,506
                          Total 121 · Total Petty Cash                                 1,506                    -                 -                  -                 -               1,506
                          122 · Merchant Suspense                                        -                      -                 -                  -                 449               449
                        Total 100 · Total Cash in Banks                            5,940,773                  5,535             9,327              4,855           126,628         6,087,119
                      Total Checking/Savings                                       5,940,773                  5,535             9,327              4,855           126,628         6,087,119
                      Accounts Receivable
                        130 · Accounts Receivable                                     85,160                    -                 -                  -             208,699          293,859
                      Total Accounts Receivable                                       85,160                    -                 -                  -             208,699          293,859
                      Other Current Assets
                        170 · B2B Loan                                                60,000                    -                -                   -                 -             60,000
                        180 · Ownership - SIL LLC                                     28,773                    -                -                   -                 -             28,773
                        190 · Employee Loan - Richard Dorfman                        469,985                    -             20,000                  20               -            490,005
                        213 · Prepaid Rent


1
    Information obtained from Receivership Entities' QuickBooks accounting software and has not been verified or adjusted by the Receiver.                                                       Page 1 of 4
5:22 PM
11/30/18
                                                                                               Receivership Entities1                                                                         Exhibit H
                                    Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 123 of
Accrual Basis                                                   Consolidated187 Balance Sheet
                                                                      As of October 31, 2018

                                                                                                  Health Center        Innovative
                                                                            Health Benefits       Management         Customer Care       Senior Benefits   Simple Insurance
                                                                              One, LLC             Corporation            LLC               One LLC           Leads, LLC       TOTAL
                            213 · Prepaid Rent - Other                                28,403                  -                   -                  -                 -           28,403
                         Total 213 · Prepaid Rent                                     28,403                  -                   -                  -                 -           28,403
                         214 · Prepaid Software
                            214.02 · FTC - Do Not Call List                            4,255                  -                   -                  -                 -            4,255
                         Total 214 · Prepaid Software                                  4,255                  -                   -                  -                 -            4,255
                         216 · Prepaid VA Auto Lease                                   6,036                  -                   -                  -                 -            6,036
                         217 · Prepaid Insurance
                            217.01 · Gen Liability                                     5,636                 -                   -                   -                 -            5,636
                            217.02 · Cyber Liability                                   1,687                 -                   -                   -                 -            1,687
                            217.03 · Auto                                             10,176                 -                   -                   -                 -           10,176
                         Total 217 · Prepaid Insurance                                17,499                 -                   -                   -                 -           17,499
                       Total Other Current Assets                                    614,950                 -                20,000                  20               -          634,970
                     Total Current Assets                                          6,640,884               5,535              29,327               4,875           335,327      7,015,948
                     Fixed Assets
                       300 · Total Fixed Assets
                         301 · Furniture                                             932,470                  -                   -                  -                 -          932,470
                         302 · Vehicles
                            302.01 · Vehicle 1 RRovr                                 163,930                  -                   -                  -                 -          163,930
                            302.02 · Vehicle 2 Lambo                                 389,064                  -                   -                  -                 -          389,064
                            302.04 · Vehicle 4 RRoic                                 209,538                  -                   -                  -                 -          209,538
                         Total 302 · Vehicles                                        762,533                  -                   -                  -                 -          762,533
                         303 · Equipment
                            303.01 · Terramark                                       409,455                  -                   -                  -                 -           409,455
                            303.02 · Peak 10                                         307,260                  -                   -                  -                 -           307,260
                            303.03 · Equip. All Other                                633,951                  -                   -                  -                 -           633,951
                         Total 303 · Equipment                                     1,350,667                  -                   -                  -                 -         1,350,667
                         305 · Leasehold Imp                                         421,913                  -                   -                  -                 -           421,913
                         306 · Moving & Setup                                         87,418                  -                   -                  -                 -            87,418
                         307 · Accum Depr                                         (2,217,621)                 -                   -                  -                     0    (2,217,621)
                         300 · Total Fixed Assets - Other                               (100)                 -                   -                  -                 -              (100)
                       Total 300 · Total Fixed Assets                              1,337,278                  -                   -                  -                     0     1,337,279
                     Total Fixed Assets                                            1,337,278                  -                   -                  -                     0     1,337,279
                     Other Assets
                       220 · Security Deposits                                       114,240                 -                   -                   -                 -          114,240
                     Total Other Assets                                              114,240                 -                   -                   -                 -          114,240
                   TOTAL ASSETS                                                    8,092,402               5,535              29,327               4,875           335,327      8,467,467
                   LIABILITIES & EQUITY
                     Liabilities
                       Current Liabilities
                         Accounts Payable
                            230 · Accounts Payable                                   113,135                  -                   -                  -             405,418        518,552
                         Total Accounts Payable                                      113,135                  -                   -                  -             405,418        518,552
                         Credit Cards



1
    Information obtained from Receivership Entities' QuickBooks accounting software and has not been verified or adjusted by the Receiver.                                                     Page 2 of 4
5:22 PM
11/30/18
                                                                                               Receivership Entities1                                                                          Exhibit H
                                    Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 124 of
Accrual Basis                                                   Consolidated187 Balance Sheet
                                                                      As of October 31, 2018

                                                                                                  Health Center        Innovative
                                                                            Health Benefits       Management         Customer Care       Senior Benefits    Simple Insurance
                                                                              One, LLC             Corporation            LLC               One LLC            Leads, LLC       TOTAL
                           245 · IBERIA Total Credit Cards
                              245.01 · 5734 - IBERIA HBO Parent Card                (223,378)                 -                   -                  -                  -         (223,378)
                              245.02 · 5742 - Steve Dorfman                              142                  -                   -                  -                  -              142
                              245.04 · 5767 - E. Shawn Gibson                             51                  -                   -                  -                  -               51
                              245.05 · 5775 - John Sand                               67,771                  -                   -                  -                  -           67,771
                              245.06 · 5783 - Robert Traitz                              701                  -                   -                  -                  -              701
                              245.07 · 5791 - Cameron Girouard                            81                  -                   -                  -                  -               81
                              245.08 · 5809 - Shelly Melcher                          11,437                  -                   -                  -                  -           11,437
                              245.09 · 5817 - Jessica Jarecki                          4,872                  -                   -                  -                  -            4,872
                              245.10 · 5825 - Monica Minor                             2,610                  -                   -                  -                  -            2,610
                              245.15 · 7714 - Candida Girouard                        16,070                  -                   -                  -                  -           16,070
                              245.11 · 5965 - IBERIA SIL Parent Card                     -                    -                   -                  -               (2,662)        (2,662)
                              245.14 · 5999 - Kimberly O'Connell                         -                    -                   -                  -               12,443         12,443
                           Total 245 · IBERIA Total Credit Cards                    (119,643)                 -                   -                  -                9,781       (109,862)
                           247 · AMEX Platinum #16007                                  6,475                  -                   -                  -                  -            6,475
                           248 · AMEX Black #11006                                    18,657                  -                   -                  -                  -           18,657
                           249 · AMEX Plum HBO #31000                                 21,090                  -                   -                  -                  -           21,090
                           250 · AMEX Plum SIL #91007                                    -                    -                   -                  -              511,220        511,220
                           255 · AMEX Plum SIL #61007                                    -                    -                   -                  -              (94,288)       (94,288)
                         Total Credit Cards                                          (73,421)                 -                   -                  -              426,714        353,293
                         Other Current Liabilities
                           240 · Total Accrued Liabilities
                              240.04 · Accrued FICA Caja TSS                          11,195                  -                   -                  -                   -          11,195
                           Total 240 · Total Accrued Liabilities                      11,195                  -                   -                  -                   -          11,195
                           265 · UBS Debt                                          2,855,294                  -                   -                  -                   -       2,855,294
                           360 · Total Deferred Revenue
                              360.01 · Def Rev - Hii                               8,287,478                  -                   -                  -                   -       8,287,478
                           Total 360 · Total Deferred Revenue                      8,287,478                  -                   -                  -                   -       8,287,478
                           370 · Deferred Rent
                              370 · Deferred Rent - Other                            305,617                  -                   -                  -                   -         305,617
                           Total 370 · Deferred Rent                                 305,617                  -                   -                  -                   -         305,617
                           380 · Total Auto Loan
                              380.01 · LBO Lease                                    126,777                   -                   -                  -                  -          126,777
                              380.02 · LBO Balloon                                    5,000                   -                   -                  -                  -            5,000
                           Total 380 · Total Auto Loan                              131,777                   -                   -                  -                  -          131,777
                         Total Other Current Liabilities                         11,591,362                   -                   -                  -                  -       11,591,362
                       Total Current Liabilities                                 11,631,075                   -                   -                  -              832,131     12,463,206
                     Total Liabilities                                           11,631,075                   -                   -                  -              832,131     12,463,206
                     Equity
                       400 · Total Equity
                         410 · Distributions                                      (4,459,957)            (10,000)                 -                  -              (10,048)     (4,480,005)
                         454 · Distribution - InterCo
                           454.01 · Distribution to HBO                                  -                    -               (98,078)           (60,000)         (9,037,180)    (9,195,258)
                           454.02 · Distribution to SIL                          (17,651,443)                 -                   -             (350,000)                -      (18,001,443)


1
    Information obtained from Receivership Entities' QuickBooks accounting software and has not been verified or adjusted by the Receiver.                                                      Page 3 of 4
5:22 PM
11/30/18
                                                                                              Receivership Entities1                                                                               Exhibit H
                                    Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 125 of
Accrual Basis                                                   Consolidated187 Balance Sheet
                                                                      As of October 31, 2018

                                                                                                    Health Center       Innovative
                                                                            Health Benefits         Management        Customer Care      Senior Benefits    Simple Insurance
                                                                              One, LLC               Corporation           LLC              One LLC            Leads, LLC           TOTAL
                          454.03 · Distribution to HBCC                           (4,566,821)                  -                  -                  -                25,699         (4,541,122)
                          454.04 · Distribution to Sol Omfri                      (9,133,786)                  -                  -                  -             1,580,006         (7,553,779)
                          454.05 · Distribution to SBO                              (431,467)                  -                  -                  -                   -             (431,467)
                          454.06 · Distribution to HBC Direct                       (152,500)                  -                  -                  -                   -             (152,500)
                          454.07 · Distribution to HCM                               (16,050)                  -                  -                  -                   -              (16,050)
                          454.09 · Distribution to ICC                              (309,938)                  -                  -                  -                   -             (309,938)
                          454.11 · Distribution to SHIFT                            (102,000)                  -                  -                  -                   -             (102,000)
                          454.12 · Distribution to NMS                              (102,000)                  -                  -                  -                   -             (102,000)
                          454.13 · Distribution to IIS                               (66,154)                  -                  -                  -                   -              (66,154)
                        Total 454 · Distribution - InterCo                       (32,532,159)                  -              (98,078)          (410,000)         (7,431,475)       (40,471,712)
                        455 · Paid In Capital - InterCo
                          455.01 · Paid In Capital - HBO                                 -                  16,050           309,938            431,467           17,651,443        18,408,898
                          455.02 · Paid In Capital - SIL                           9,037,180                   -                 -                  -                    -           9,037,180
                          455.03 · Paid In Capital - HBCC                          3,462,474                   -                 -                  -                  6,178         3,468,653
                          455.04 · Paid In Capital - Sol Omfri                     3,431,248                   -                 -                  -                738,035         4,169,283
                          455.05 · Paid In Capital - SBO                              60,000                   -                 -                  -                350,000           410,000
                          455.06 · Paid In Capital - HBC Direct                      145,000                   -                 -                  -                    -             145,000
                          455.08 · Paid In Capital - SHP                               1,900                   -                 -                  -                    -               1,900
                          455.09 · Paid In Capital - ICC                              98,078                   -                 -                  -                    -              98,078
                        Total 455 · Paid In Capital - InterCo                     16,235,880                16,050           309,938            431,467           18,745,657        35,738,992
                      Total 400 · Total Equity                                   (20,756,237)                6,050           211,860             21,467           11,304,134        (9,212,725)
                      470 · Retained Earnings                                     (6,797,296)                 (440)           27,995             11,976            4,330,739        (2,427,026)
                      Net Income                                                  24,014,860                   (75)         (210,528)           (28,568)         (16,131,677)        7,644,013
                    Total Equity                                                  (3,538,672)                5,535            29,327              4,875             (496,804)       (3,995,739)
                   TOTAL LIABILITIES & EQUITY                               $      8,092,402    $            5,535    $       29,327     $        4,875     $        335,327    $    8,467,467




1
    Information obtained from Receivership Entities' QuickBooks accounting software and has not been verified or adjusted by the Receiver.                                                          Page 4 of 4
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 126 of
                                      187




                       EXHIBIT "I"
9:29 AM
                                                                                                                          Affiliated Entities1
                                                                                                    FLSD Docket 04/12/2019 Page 127 of Exhibit I
12/03/18
Accrual Basis                            Case 0:18-cv-62593-DPG DocumentConsolidated
                                                                         122-1 Entered Balanceon Sheet
                                                                                     18731, 2018
                                                                             As of October



                                                                                                                                                                                NMS Insurance
                                                                                                                                                                                 Agency LLC,
                                                           Health Benefits                                 Venture                              iVantage                        DBA: Essential
                                                               Center          Soluciones Omfri          Vocational                            Insurance                          Insurance       Smart Health     Shift Health
                                                            Corporation              SRL                Institute, Inc.   HBC Direct LLC     Solutions, LLC        Mexico          Agency        Programs, Inc.   Solutions LLC         TOTAL
     ASSETS
       Current Assets
         Checking/Savings
           100 ꞏ Total Cash In Banks
              103 ꞏ HBCC Bank Accounts
                 103.01 ꞏ 1229 - LaFise HBCC Ops           $         15,662    $             -      $                -    $              -   $          -      $            -   $          -     $          -     $          -      $      15,662
                 103.02 ꞏ 1255 - LaFise HBCC Payroll                     51                  -                       -                   -              -                   -              -                -                -                 51
              Total 103 ꞏ HBCC Bank Accounts                         15,713                  -                       -                   -              -                   -              -                -                -             15,713
              104 ꞏ Sol Omfri Bank Accounts
                 104.01 ꞏ 6746 - Popular Ops DRP                         -                7,684                      -                   -              -                   -              -                -                -              7,684
                 104.02 ꞏ 0296 - Popular Payroll DRP                     -               12,420                      -                   -              -                   -              -                -                -             12,420
                 104.03 ꞏ 6795 - Popular Deposits USD                    -              759,816                      -                   -              -                   -              -                -                -            759,816
              Total 104 ꞏ Sol Omfri Bank Accounts                        -              779,921                      -                   -              -                   -              -                -                -            779,921
              106 ꞏ HBC Direct
                 106.02 ꞏ 9711 - IBERIA HBC Direct Ops                   -                   -                       -              5,895               -                   -              -                -                -               5,895
              Total 106 ꞏ HBC Direct                                     -                   -                       -              5,895               -                   -              -                -                -               5,895
              111 ꞏ IIS Bank Accounts
                 111.04 ꞏ 0019 - IIS Iberia Ops                          -                   -                       -                   -          222,344                 -              -                -                -            222,344
                 111.05 ꞏ 0035 - IIS Iberia Payroll                      -                   -                       -                   -            1,410                 -              -                -                -              1,410
                 111.06 ꞏ 0027 - IIS Iberia Merchant                     -                   -                       -                   -              817                 -              -                -                -                817
              Total 111 ꞏ IIS Bank Accounts                              -                   -                       -                   -          224,571                 -              -                -                -            224,571
              112 ꞏ SHIFT Bank Accounts
                 112.01 - 6633 Chase Ops                                -                   -                        -                -                 -                   -              -                -             (5,546)           (5,546)
                 112.02 ꞏ 9754 Iberia Ops                               -                   -                        -                -                 -                   -              -                -              3,572             3,572
                 112.03 ꞏ 9762 Iberia Pay                               -                   -                        -                -                 -                   -              -                -              1,000             1,000
              Total 112 ꞏ SHIFT Bank Accounts                           -                   -                        -                -                 -                   -              -                -               (974)             (974)
              9738 - NMS Iberia Ops                                     -                   -                        -                -                 -                   -           65,222              -                -              65,222
              9746 - NMS Iberia Pay                                     -                   -                        -                -                 -                   -            1,000              -                -               1,000
              100 ꞏ Total Cash In Banks - Other                         -                   -                        -                -              (3,317)                -              -                -                -              (3,317)
           Total 100 ꞏ Total Cash In Banks                           15,713             779,921                      -              5,895           221,254                 -           66,222              -               (974)        1,088,031
           100 Total Cash in Banks
         Total Checking/Savings                                      15,713             779,921                      -              5,895           221,254                 -           66,222              -               (974)        1,088,031
         Other Current Assets
           213 ꞏ Prepaid Rent
              213 ꞏ Prepaid Rent - Other                             27,016                  -                       -                   -              -                   -              -                -              2,055           29,071
           Total 213 ꞏ Prepaid Rent                                  27,016                  -                       -                   -              -                   -              -                -              2,055           29,071
           217 ꞏ Prepaid Insurance
              217.01 ꞏ Gen Liability                                    -                   -                        -                -                 -                   -              -                -              7,919             7,919
           Total 217 ꞏ Prepaid Insurance                                -                   -                        -                -                 -                   -              -                -              7,919             7,919
         Total Other Current Assets                                  27,016                 -                        -                -                 -                   -              -                -              9,974            36,991
       Total Current Assets                                          42,729             779,921                      -              5,895           221,254                 -           66,222              -              9,001         1,125,021
       Other Assets
         220 ꞏ Security Deposits                                     26,403              11,408                      -                -                 -                   -              -                -                -              37,811
       Total Other Assets                                            26,403              11,408                      -                -                 -                   -              -                -                -              37,811
     TOTAL ASSETS                                                    69,132             791,329                      -              5,895           221,254                 -           66,222              -              9,001         1,162,832
     LIABILITIES & EQUITY
       Liabilities
         Current Liabilities
           Other Current Liabilities
              240 ꞏ Total Accrued Liabilities
                 240.02 ꞏ Accrued Payroll                             8,524                 -                        -                   -              -                   -              -                -                -              8,524
                 240.04 ꞏ Accrued FICA Caja TSS                           0                 -                        -                   -              -                   -              -                -                -                  0
                 240.05 ꞏ Accrued Expenses - General                 17,976              76,625                      -                   -              -                   -              -                -                -             94,601
              Total 240 ꞏ Total Accrued Liabilities                  26,500              76,625                      -                   -              -                   -              -                -                -            103,125
              370 ꞏ Deferred Rent
                 370 ꞏ Deferred Rent - Other                          2,940                   0                      -                   -              -                   -              -                -                -              2,940
              Total 370 ꞏ Deferred Rent                               2,940                   0                      -                   -              -                   -              -                -                -              2,940
           Total Other Current Liabilities                           29,440              76,625                      -                   -              -                   -              -                -                -            106,065
         Total Current Liabilities                                   29,440              76,625                      -                   -              -                   -              -                -                -            106,065
       Total Liabilities                                             29,440              76,625                      -                   -              -                   -              -                -                -            106,065



1
Information obtained from Receivership Entities' QuickBooks accounting software and has not been verified or adjusted by the Receiver.                                                                                                          Page 1 of 2
9:29 AM
12/03/18
                                                                                                                          Affiliated Entities1
Accrual Basis                            Case 0:18-cv-62593-DPG DocumentConsolidated
                                                                         122-1 Entered Balanceon    FLSD Docket 04/12/2019 Page 128 of
                                                                                                 Sheet
                                                                                     18731, 2018
                                                                             As of October



                                                                                                                                                                                NMS Insurance
                                                                                                                                                                                 Agency LLC,
                                                           Health Benefits                                 Venture                              iVantage                        DBA: Essential
                                                               Center          Soluciones Omfri          Vocational                            Insurance                          Insurance        Smart Health       Shift Health
                                                            Corporation              SRL                Institute, Inc.   HBC Direct LLC     Solutions, LLC        Mexico          Agency         Programs, Inc.     Solutions LLC        TOTAL
      Equity
        400 ꞏ Total Equity
          410 ꞏ Distributions                                            -                   -                       -                   -         (100,000)                -              -                  -                 -           (100,000)
          450.05 ꞏ Members Capital - R. Dorfman                          -                   -                       -                   -          553,801                 -              -                  -                 -            553,801
          454 ꞏ Distribution - InterCo
            454.01 ꞏ Distribution to HBO                         (3,462,474)          (3,431,248)                    -          (145,000)               -                   -              -               (1,900)         100,000         (6,940,622)
            454.02 ꞏ Distribution to SIL                             (6,178)            (738,035)                    -               -                  -                   -              -                  -                -             (744,214)
            454.04 ꞏ Distribution to Sol Omfri                          -                525,976                     -               -              (66,154)                -              -                  -                -              459,822
          Total 454 ꞏ Distribution - InterCo                     (3,468,653)          (3,643,307)                    -          (145,000)           (66,154)                -              -               (1,900)         100,000         (7,225,014)
          455 ꞏ Paid in Capital - InterCo
            455.01 ꞏ Paid In Capital - HBO                        4,566,821            8,684,435                     -           152,500             66,154                 -          100,000             2,000               -          13,571,910
            455.02 ꞏ Paid In Capital - SIL                          (25,699)          (1,580,006)                    -               -                  -                   -              -                 -                 -          (1,605,705)
            455.13 ꞏ Paid In Capital - IIS                              -                 66,154                     -               -                  -                   -              -                 -                 -              66,154
          Total 455 ꞏ Paid in Capital - InterCo                   4,541,122            7,170,583                     -           152,500             66,154                 -          100,000             2,000               -          12,032,359
          450.06 ꞏ Members Capital - SHIFT                              -                    -                       -               -                  -                   -              -                 -               2,000             2,000
        Total 400 ꞏ Total Equity                                  1,072,470            3,527,276                     -             7,500            453,801                 -          100,000               100           102,000         5,263,146
        470 ꞏ Retained Earnings                                     (59,758)                 -                       -               -             (121,726)                -              -                  80               -            (181,404)
        Net Income                                                 (973,019)          (2,646,672)                    -            (1,605)          (110,821)                -          (35,778)             (180)          (92,999)       (3,861,075)
        470 ꞏ Retained Earnings (Undistributed earning                  -               (165,900)                    -               -                  -                   -              -                 -                 -            (165,900)
          Members Capital - NMS                                         -                    -                       -               -                  -                   -            2,000               -                 -               2,000
      Total Equity                                                   39,693              714,704                     -             5,895            221,254                 -           66,222               -               9,001         1,056,767
     TOTAL LIABILITIES & EQUITY                        $             69,132    $         791,329    $                -    $        5,895     $      221,254    $            -   $       66,222    $          -       $       9,001    $    1,162,832




1
Information obtained from Receivership Entities' QuickBooks accounting software and has not been verified or adjusted by the Receiver.                                                                                                            Page 2 of 2
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 129 of
                                      187




                       EXHIBIT "J"
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019
                                                         Exhibit J      Page 130 of
                                      187
                            FTC v. Simple Health Plans LLC, et al.
                                 Case No. 18-cv-62593-DPG
                                United States District Court
                                 Southern District of Florida

                               Simple Health Plans LLC, et al.
                               List of Cash Accounts Utilized


Source: Simple Health Plans LLC, et al. QuickBooks Cash General Ledger Accounts.

                     Entity                               QuickBooks Cash Account
HBC Direct LLC                                 106.01 · 0103 - Chase HBC Ops
HBC Direct LLC                                 106.02 · 9711 - IBERIA HBC Direct Ops
Health Benefits Center Corporation             103.01 · 1229 - LaFise HBCC Ops
Health Benefits Center Corporation             103.02 · 1255 - LaFise HBCC Payroll
Health Benefits One, LLC                       0336_Chase Matt
Health Benefits One, LLC                       0661_Chase VVI Ops
Health Benefits One, LLC                       1008 Amex Savings
Health Benefits One, LLC                       101.01 · 6444 - Chase Ops
Health Benefits One, LLC                       121.01_Hollywood
Health Benefits One, LLC                       1607_Chase Steve Cl
Health Benefits One, LLC                       6510_Wells Merchant
Health Benefits One, LLC                       6805_WF MMA
Health Benefits One, LLC                       6845_Amex Savings
Health Benefits One, LLC                       7310_Chase Payroll
Health Benefits One, LLC                       7519_Chase Reserve
Health Benefits One, LLC                       9206_Chase S Dorfman
Health Benefits One, LLC                       9606_HBO Iberia Ops
Health Benefits One, LLC                       9614_HBO Iberia Reserve
Health Benefits One, LLC                       9622_HBO Iberia Payroll
Health Benefits One, LLC                       TD Ameritrade MMA
Health Benefits One, LLC                       UBS Financial Services
Health Center Management Corporation           1628 - Chase HCM Bus. Select
Health Center Management Corporation           9673 - IBERIA HCM Ops
Innovative Customer Care LLC                   5162 - Chase ICC Ops
Innovative Customer Care LLC                   5170 - Chase ICC Payroll
Innovative Customer Care LLC                   9681 - IBERIA ICC Ops
Innovative Customer Care LLC                   9703 - IBERIA ICC Payroll
iVantage Insurance Solutions, LLC              0019 - IIS Iberia Ops
iVantage Insurance Solutions, LLC              0027 - IIS Iberia Merchant
iVantage Insurance Solutions, LLC              0035 - IIS Iberia Payroll
iVantage Insurance Solutions, LLC              2038 - Chase IIS Ops
iVantage Insurance Solutions, LLC              2053 - Chase IIS Payroll
iVantage Insurance Solutions, LLC              2061 - Chase IIS Reserve
iVantage Insurance Solutions, LLC              TOTAL CASH IN BANKS - Other
NMS Insurance Agency LLC                       7830 - NMS Chase Ops
NMS Insurance Agency LLC                       9738 - NMS Iberia Ops



                                                                                       Page 1 of 2.......
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019
                                                         Exhibit J      Page 131 of
                                      187
                                FTC v. Simple Health Plans LLC, et al.
                                     Case No. 18-cv-62593-DPG
                                    United States District Court
                                     Southern District of Florida

                                   Simple Health Plans LLC, et al.
                                   List of Cash Accounts Utilized


Source: Simple Health Plans LLC, et al. QuickBooks Cash General Ledger Accounts.

                       Entity                                QuickBooks Cash Account
NMS Insurance Agency LLC                           9746 - NMS Iberia Pay
Senior Benefits One LLC                            5910 - Chase SBO Ops
Senior Benefits One LLC                            7106 - Chase SBO Payroll
Senior Benefits One LLC                            9657 - IBERIA SBO Ops
Senior Benefits One LLC                            9665 - IBERIA SBO Payroll
Shift Health Solutions, LLC                        6633 Chase Ops
Shift Health Solutions, LLC                        9754 Iberia Ops
Shift Health Solutions, LLC                        9762 Iberia Pay
Simple Insurance Leads, LLC                        102.01 · 3639 - Chase SIL Ops
Simple Insurance Leads, LLC                        102.02 · 9171 - Chase SIL Payroll
Simple Insurance Leads, LLC                        102.03 · 0195 - Chase SIL Reserve
Simple Insurance Leads, LLC                        102.04 · 9630 - IBERIA SIL Ops
Simple Insurance Leads, LLC                        102.05 · 9649 - IBERIA SIL Payroll
Simple Insurance Leads, LLC                        122 · Merchant Suspense
Smart Health Programs, Inc                         3362 - Chase NY Payroll
Smart Health Programs, Inc                         3370 - Chase NY Reserve
Smart Health Programs, Inc                         7616 - Chase NY Ops
Soluciones Omfri SRL                               0296 - Popular Payroll DRP
Soluciones Omfri SRL                               121.04 · Sol Omfri (Petty Cash)
Soluciones Omfri SRL                               1419 - Reservas Ops DRP
Soluciones Omfri SRL                               1509 - Reservas Deposits USD
Soluciones Omfri SRL                               4465 - Reservas Payroll DRP
Soluciones Omfri SRL                               6746 - Popular Ops DRP
Soluciones Omfri SRL                               6795 - Popular Deposits USD




                                                                                        Page 2 of 2.......
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 132 of
                                      187




                      EXHIBIT "K"
 Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 133
                                                                          Exhibit K of
                                       187
                                            FTC v. Simple Health Plans LLC, et al.
                                                 Case No. 18-cv-62593-DPG
                                                United States District Court
                                                 Southern District of Florida

                                          Simple Health Plans LLC, et al.
               Summary of QuickBooks Cash Account Activity: Sorted Highest to Lowest by Net Activity
                            For the Period from May 15, 2013 through October 31, 2018


Source: Simple Health Plans LLC, et al. QuickBooks Cash General Ledger Accounts. See Exhibit 1 for a list of cash accounts
utilized.

                                                                      Deposits /          Checks /                Net
            Payee / Received From per QuickBooks
                                                                       Credits             Debits               Activity
Beginning Balance Forward                                           $   158,191.86    $              -    $      158,191.86

Insiders
  Chase Credit Card #9985 - Mc Spiewak                                     2,056.89        1,601,192.07        (1,599,135.18)
  Chase Credit Card #2993 - M. Spiewak                                    18,651.65          903,809.17          (885,157.52)
  Iberia Credit Card #5734 - Health Benefits One LLC                            -            346,471.87          (346,471.87)
  Marc Spiewak                                                                  -            335,000.00          (335,000.00)
  Iberia Credit Card #5965 - Simple Insurance Lead LLC                          -             17,854.68           (17,854.68)
  Matthew Spiewak                                                               -             12,250.00           (12,250.00)
  Steven Dorfman                                                                -             10,200.00           (10,200.00)
  Patricia Dorfman                                                              -              6,250.00            (6,250.00)
  Rachael Spiewak                                                               -              5,866.94            (5,866.94)
  Richard Dorfman                                                               -              4,367.14            (4,367.14)
  Spiewak & Associates                                                    16,608.66                 -              16,608.66
                                                Insiders Subtotal         37,317.20        3,243,261.87        (3,205,944.67)

Other
 American Express                                                         49,713.09       60,672,097.83       (60,622,384.74)
 ADP                                                                      85,612.55       19,945,986.93       (19,860,374.38)
 Payroll - Further Investigation Required                                912,788.39       14,249,418.35       (13,336,629.96)
 PayCom Payroll, LLC                                                      39,908.91       10,350,554.23       (10,310,645.32)
 All Web Leads                                                                 0.35        4,901,597.12        (4,901,596.77)
 Exact Match Media, LLC                                                         -          4,285,361.00        (4,285,361.00)
 Domain Development Studios                                                     -          3,433,354.90        (3,433,354.90)
 Go Direct Lead Generation, LLC                                                 -          3,279,555.29        (3,279,555.29)
 Katch                                                                    17,482.61        1,937,802.43        (1,920,319.82)
 Viber Media                                                                    -          1,905,160.00        (1,905,160.00)
 RevImpact, Inc.                                                                -          1,780,080.00        (1,780,080.00)
 Global American Solutions                                                 5,000.00        1,556,571.00        (1,551,571.00)
 QuickQuoteUS, LLC                                                              -          1,506,914.50        (1,506,914.50)
 Bright Horizons Media Inc                                                      -          1,332,078.00        (1,332,078.00)
 Maedia Genix Corp                                                              -          1,253,249.00        (1,253,249.00)
 HealthCare, Inc.                                                        505,332.96        1,633,755.20        (1,128,422.24)
 Aminoff and Co. LLC                                                            -          1,041,000.00        (1,041,000.00)
 Get Seen Media Group, LLC                                                      -          1,027,472.53        (1,027,472.53)
 Homer Bonner Jacobs, PA                                                  15,000.00          974,497.94          (959,497.94)
 Rank Media Agency                                                              -            935,232.00          (935,232.00)
 DC Construction Associates                                                     -            913,001.70          (913,001.70)
 Withdrawal                                                                1,506.00          881,074.06          (879,568.06)
 TSS and INFOTEP Pms                                                         732.58          877,285.66          (876,553.08)
 PJP Decoraciones                                                               -            829,132.74          (829,132.74)
 Global Finance & Investments, S.A                                              -            780,603.40          (780,603.40)
 Customer Engagement Services, LLC                                              -            655,188.00          (655,188.00)



                                                                                                                      Page 1 of 14.......
 Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 134
                                                                          Exhibit K of
                                       187
                                         FTC v. Simple Health Plans LLC, et al.
                                              Case No. 18-cv-62593-DPG
                                             United States District Court
                                              Southern District of Florida

                                         Simple Health Plans LLC, et al.
              Summary of QuickBooks Cash Account Activity: Sorted Highest to Lowest by Net Activity
                           For the Period from May 15, 2013 through October 31, 2018


Source: Simple Health Plans LLC, et al. QuickBooks Cash General Ledger Accounts. See Exhibit 1 for a list of cash accounts
utilized.

                                                                     Deposits /          Checks /              Net
           Payee / Received From per QuickBooks
                                                                      Credits             Debits             Activity
 JC White Office Furn                                                          -           644,603.93        (644,603.93)
 CSS - Caja de Seguro Social Panama                                            -           631,269.49        (631,269.49)
 G&I VIII Doral Concourse, LLC                                                 -           597,057.08        (597,057.08)
 Visiqua LLC                                                            102,357.24         696,594.24        (594,237.00)
 Click2CallNetwork                                                             -           587,881.00        (587,881.00)
 Barrington Media Group                                                        -           569,251.00        (569,251.00)
 Further Investigation Required - Accrued Expenses: General           1,014,898.23       1,548,091.93        (533,193.70)
 Koeppel Direct                                                                -           528,156.30        (528,156.30)
 Health Plan Intermediaries Holdings                                           -           523,465.00        (523,465.00)
 Hyper Target Mktg                                                             -           514,175.00        (514,175.00)
 DPF Venture CC Lease Mgmt, LLC                                                -           505,457.85        (505,457.85)
 11 Percent of NY, LLC                                                        1.00         481,226.00        (481,225.00)
 Boca Corporate Center                                                         -           476,996.34        (476,996.34)
 OfferWeb, LLC                                                                 -           453,436.00        (453,436.00)
 NP 1, LLC                                                               10,000.00         421,640.45        (411,640.45)
 Peak Advertising, LLC                                                    7,519.32         393,957.32        (386,438.00)
 Ismanet Call Center Service                                                   -           383,876.91        (383,876.91)
 Excel Impact, LLC                                                             -           381,148.82        (381,148.82)
 Countershot Media                                                             -           371,872.00        (371,872.00)
 Underground Elephant                                                          -           350,048.40        (350,048.40)
 Flovalue Corp.                                                                -           348,498.00        (348,498.00)
 Envyus Media Corp                                                             -           342,591.00        (342,591.00)
 Quantum Digital Media, Inc.                                                   -           318,540.00        (318,540.00)
 Bob Traitz                                                               4,776.87         321,423.99        (316,647.12)
 Nelson Taplin Goldwater                                                       -           310,265.60        (310,265.60)
 Vision Hospitality Svcs                                                       -           306,599.41        (306,599.41)
 CSPi Technology Solutions                                                     -           302,751.70        (302,751.70)
 Promedia Group                                                                -           299,673.00        (299,673.00)
 Torchlight Technology Group, LLC                                       139,802.42         435,131.00        (295,328.58)
 Inside Response                                                        286,497.56         577,349.70        (290,852.14)
 RLS 5401 Partners LLC                                                    6,350.00         295,600.00        (289,250.00)
 dVeloping                                                                     -           276,000.00        (276,000.00)
 Salesforce.com                                                                -           269,925.63        (269,925.63)
 HealthPocket, Inc.                                                            -           268,192.00        (268,192.00)
 Goldwater Taplin Group                                                        -           264,613.44        (264,613.44)
 Imperial PFS Corporation                                                      -           261,245.78        (261,245.78)
 Cash                                                                     7,266.20         261,177.39        (253,911.19)
 Edesur                                                                        -           245,916.32        (245,916.32)
 Direct Lead Generation LLC                                                    -           236,052.50        (236,052.50)
 Fiorentino Insurance Group                                               5,615.53         234,232.18        (228,616.65)
 Union Square Media                                                            -           227,760.50        (227,760.50)
 Call Miner                                                              17,000.00         237,650.50        (220,650.50)
 Side Kick Leads, LLC                                                          -           215,882.00        (215,882.00)
 Signature Fin Payment                                                         -           211,247.40        (211,247.40)



                                                                                                                   Page 2 of 14.......
 Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 135
                                                                          Exhibit K of
                                       187
                                         FTC v. Simple Health Plans LLC, et al.
                                              Case No. 18-cv-62593-DPG
                                             United States District Court
                                              Southern District of Florida

                                         Simple Health Plans LLC, et al.
              Summary of QuickBooks Cash Account Activity: Sorted Highest to Lowest by Net Activity
                           For the Period from May 15, 2013 through October 31, 2018


Source: Simple Health Plans LLC, et al. QuickBooks Cash General Ledger Accounts. See Exhibit 1 for a list of cash accounts
utilized.

                                                                     Deposits /          Checks /              Net
           Payee / Received From per QuickBooks
                                                                      Credits             Debits             Activity
 Retiro Ahorro                                                                 -           211,095.00        (211,095.00)
 Diesel of Houston                                                             -           210,738.32        (210,738.32)
 Daszkal Bolton                                                                -           208,305.04        (208,305.04)
 AT&T                                                                          -           202,151.13        (202,151.13)
 HBC - Commissions                                                          133.64         198,005.35        (197,871.71)
 Lead Gen Pro, LLC                                                             -           193,275.00        (193,275.00)
 Manuel Mueses Transporte                                                      -           190,717.08        (190,717.08)
 Further Investigation Required - Payroll                                      -           188,801.07        (188,801.07)
 Avenge Digital, LLC                                                           -           186,595.00        (186,595.00)
 Incorporating Services, Ltd.                                             3,040.59         187,804.87        (184,764.28)
 Paul Lindsay                                                                  -           182,107.55        (182,107.55)
 Cx3Ads                                                                        -           180,875.00        (180,875.00)
 Columbus Networks                                                             -           179,361.30        (179,361.30)
 Innovation Direct Group                                                       -           178,920.00        (178,920.00)
 HealthPlans.com                                                               -           176,820.59        (176,820.59)
 Google                                                                        -           172,208.98        (172,208.98)
 Financial Management Resources Group Inc                                      -           165,816.90        (165,816.90)
 Norvax / Go Health                                                            -           164,844.12        (164,844.12)
 HBC - Patrick Edwards                                                    1,200.00         163,232.70        (162,032.70)
 Bernard Kishoiyian                                                            -           160,190.27        (160,190.27)
 Cosmopolitan Hotel/Casino Las Vegas                                           -           158,000.00        (158,000.00)
 Interiors By Steven G                                                         -           156,798.91        (156,798.91)
 Intelecom International                                                       -           156,600.00        (156,600.00)
 Steven Douglas Associates                                                     -           156,250.00        (156,250.00)
 Job Case                                                                      -           155,593.00        (155,593.00)
 Ring Latino                                                                   -           154,727.00        (154,727.00)
 CPX Interactive                                                               -           153,521.00        (153,521.00)
 Avendia Management, Inc.                                                      -           153,387.00        (153,387.00)
 UpTrending                                                                    -           152,685.75        (152,685.75)
 Matrix Consulting, LLC                                                        -           151,912.72        (151,912.72)
 FPL                                                                      7,674.29         157,219.85        (149,545.56)
 Sherie Hammerman                                                              -           146,051.25        (146,051.25)
 Boca T-REx Borrower LLC                                                 70,124.48         213,786.83        (143,662.35)
 Saul Suster                                                                   -           143,485.99        (143,485.99)
 Red Line Holding                                                              -           137,522.30        (137,522.30)
 Locke Lord LLP                                                           4,956.18         139,798.13        (134,841.95)
 Jose Graterol Desings Inc                                                     -           133,672.00        (133,672.00)
 Cable Onda / Telecarrier                                                      -           133,463.32        (133,463.32)
 American First Finance, Inc.                                                 1.00         132,560.24        (132,559.24)
 Steve James Inc.                                                              -           129,356.20        (129,356.20)
 Josef Mysorewala, Esq.                                                        -           128,748.83        (128,748.83)
 RevPoint Media                                                                -           126,941.00        (126,941.00)
 Insurance Marketing Innovations                                               -           126,495.00        (126,495.00)
 ABM Insurance Service of Miami                                                -           126,105.28        (126,105.28)



                                                                                                                   Page 3 of 14.......
 Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 136
                                                                          Exhibit K of
                                       187
                                         FTC v. Simple Health Plans LLC, et al.
                                              Case No. 18-cv-62593-DPG
                                             United States District Court
                                              Southern District of Florida

                                         Simple Health Plans LLC, et al.
              Summary of QuickBooks Cash Account Activity: Sorted Highest to Lowest by Net Activity
                           For the Period from May 15, 2013 through October 31, 2018


Source: Simple Health Plans LLC, et al. QuickBooks Cash General Ledger Accounts. See Exhibit 1 for a list of cash accounts
utilized.

                                                                     Deposits /          Checks /              Net
           Payee / Received From per QuickBooks
                                                                      Credits             Debits             Activity
 Interest Expense                                                              -           125,799.48        (125,799.48)
 Paramount Refreshment Solutions                                               -           122,136.68        (122,136.68)
 George Kaftan                                                                 -           118,604.25        (118,604.25)
 Taylor & Mathis                                                               -           116,174.48        (116,174.48)
 ZMS and Associates (Zachary Spiewak)                                          -           115,539.69        (115,539.69)
 MMJ Electric                                                             2,322.67         116,305.80        (113,983.13)
 Jonathan Bercowicz                                                            -           113,577.62        (113,577.62)
 Jonathan Kaufman                                                              -           112,696.62        (112,696.62)
 Edward Jacobs                                                                 -           111,859.48        (111,859.48)
 ABM Insurance Service of S FL                                                 -           110,966.15        (110,966.15)
 Dale Jankowski                                                                -           109,858.25        (109,858.25)
 Prestige Imports                                                              -           109,416.28        (109,416.28)
 Cogent Communications, Inc                                                    -           109,209.03        (109,209.03)
 Ryan Estrada                                                                  -           109,039.74        (109,039.74)
 Chicago Title of Nevada                                                       -           108,325.11        (108,325.11)
 Palo Media Group, LLC                                                         -           108,202.00        (108,202.00)
 Destina Decile                                                                -           105,959.24        (105,959.24)
 Aman Stefanos                                                                 -           105,855.65        (105,855.65)
 Jornaya                                                                       -           105,000.00        (105,000.00)
 Oakwood Business Center                                                       -           104,244.63        (104,244.63)
 Michael Graham Blessings, LLC                                                 -            99,307.40         (99,307.40)
 Ring Router, Inc.                                                             -            98,313.00         (98,313.00)
 Kathleen Baptiste                                                             -            97,912.70         (97,912.70)
 Munoz Concepto Mobiliario SRL                                                 -            97,536.69         (97,536.69)
 Oracle NetSuite                                                               -            97,088.14         (97,088.14)
 DKOR Interiors                                                                -            96,444.04         (96,444.04)
 Doris Barreto                                                                 -            96,153.68         (96,153.68)
 Lori Thies                                                                    -            95,804.49         (95,804.49)
 Adrian Raventos                                                               -            95,279.27         (95,279.27)
 Richard Dixon                                                                 -            94,831.64         (94,831.64)
 Jesse Drewett                                                                 -            94,147.86         (94,147.86)
 Noboa Curiel & Asociados                                                      -            93,927.68         (93,927.68)
 Roccasalvo Sales, LLC                                                         -            92,841.36         (92,841.36)
 Click to call networks                                                        -            92,384.00         (92,384.00)
 LeadiD                                                                        -            91,500.00         (91,500.00)
 Peak10 1Vault Inc                                                             -            91,064.40         (91,064.40)
 Discover Credit Card #0270                                                    -            90,754.60         (90,754.60)
 Naqwesha Porsha O'Farrill                                                     -            90,734.14         (90,734.14)
 CallX, Inc.                                                                   -            89,794.00         (89,794.00)
 Mad*Pow Media Solutions, LLC                                                  -            89,500.00         (89,500.00)
 William Molasky                                                               -            87,268.78         (87,268.78)
 Drinker Biddle & Reath LLP                                                    -            85,675.00         (85,675.00)
 Tommy Perez                                                                   -            85,398.10         (85,398.10)
 Terremark North America                                                       -            85,104.18         (85,104.18)



                                                                                                                   Page 4 of 14.......
 Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 137
                                                                          Exhibit K of
                                       187
                                         FTC v. Simple Health Plans LLC, et al.
                                              Case No. 18-cv-62593-DPG
                                             United States District Court
                                              Southern District of Florida

                                         Simple Health Plans LLC, et al.
              Summary of QuickBooks Cash Account Activity: Sorted Highest to Lowest by Net Activity
                           For the Period from May 15, 2013 through October 31, 2018


Source: Simple Health Plans LLC, et al. QuickBooks Cash General Ledger Accounts. See Exhibit 1 for a list of cash accounts
utilized.

                                                                     Deposits /          Checks /              Net
           Payee / Received From per QuickBooks
                                                                      Credits             Debits             Activity
 Jeffrey Auguste                                                            60.00          84,671.17          (84,611.17)
 GlobalWide Media, Ltd.                                                         -          84,133.50          (84,133.50)
 BizHaus                                                                        -          83,363.18          (83,363.18)
 Medlife Corporation                                                            -          83,311.61          (83,311.61)
 Daren Fontaine                                                                 -          82,829.41          (82,829.41)
 DGII                                                                           -          82,584.32          (82,584.32)
 Overseas Employment Services Corp                                              -          82,475.52          (82,475.52)
 Aragon Advertising, LLC                                                        -          81,686.00          (81,686.00)
 Propel Media                                                                   -          80,847.50          (80,847.50)
 Gee Whiz Tek Services                                                          -          80,705.41          (80,705.41)
 Arthur Zeitlin                                                                 -          79,950.24          (79,950.24)
 ATK Sales Corp                                                                 -          79,689.76          (79,689.76)
 Natalia Rowe                                                                   -          79,573.68          (79,573.68)
 Edgardo Castro                                                                 -          79,076.09          (79,076.09)
 Bolanle Victoria Akinrinsa                                                     -          78,758.17          (78,758.17)
 Tricom                                                                         -          78,695.30          (78,695.30)
 Voxify, LLC                                                                    -          78,598.00          (78,598.00)
 Juan Cuadra                                                                    -          78,543.70          (78,543.70)
 Barry Brookoff                                                          1,000.00          78,823.91          (77,823.91)
 ERhard Motor Sales                                                             -          77,108.04          (77,108.04)
 IB New Facility Set up/7553463                                                 -          77,000.00          (77,000.00)
 Leander Small                                                                  -          76,600.16          (76,600.16)
 Los Galaches                                                                   -          76,556.02          (76,556.02)
 Allodin Anglin                                                                 -          76,280.99          (76,280.99)
 Telcine Black                                                                  -          76,077.45          (76,077.45)
 DPR Holdings                                                                   -          76,033.90          (76,033.90)
 Assurance IQ, Inc.                                                             -          74,880.00          (74,880.00)
 9Gauge Partners LLC                                                            -          74,601.25          (74,601.25)
 Terena Baker                                                                   -          74,557.85          (74,557.85)
 Kashka Internet Marketing                                                      -          74,392.00          (74,392.00)
 J Fucci Insurance                                                              -          73,271.46          (73,271.46)
 Michael D'Addio                                                                -          72,945.00          (72,945.00)
 Katz Baskies & Wolf, PLLC                                                      -          72,869.61          (72,869.61)
 Equinix Inc                                                                    -          72,590.74          (72,590.74)
 Robert Dolan                                                                   -          72,096.83          (72,096.83)
 Digital Remedy                                                                 -          70,501.00          (70,501.00)
 AdMediary LLC                                                                  -          70,344.50          (70,344.50)
 Adriana Plaza                                                                  -          70,109.99          (70,109.99)
 Atlantis Adventure                                                             -          70,000.00          (70,000.00)
 SNI Companies                                                                  -          69,259.47          (69,259.47)
 Ralph Coleman                                                                  -          69,173.14          (69,173.14)
 Wilson Care Corp.                                                              -          67,805.91          (67,805.91)
 Lesa Fuller                                                                    -          67,208.77          (67,208.77)
 iDrive Interactive, LLC                                                        -          67,173.50          (67,173.50)



                                                                                                                   Page 5 of 14.......
 Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 138
                                                                          Exhibit K of
                                       187
                                         FTC v. Simple Health Plans LLC, et al.
                                              Case No. 18-cv-62593-DPG
                                             United States District Court
                                              Southern District of Florida

                                         Simple Health Plans LLC, et al.
              Summary of QuickBooks Cash Account Activity: Sorted Highest to Lowest by Net Activity
                           For the Period from May 15, 2013 through October 31, 2018


Source: Simple Health Plans LLC, et al. QuickBooks Cash General Ledger Accounts. See Exhibit 1 for a list of cash accounts
utilized.

                                                                     Deposits /          Checks /              Net
           Payee / Received From per QuickBooks
                                                                      Credits             Debits             Activity
 Jovanny Garcia                                                                -           66,841.36          (66,841.36)
 Berenice A Peralta Ramirez                                                    -           66,707.85          (66,707.85)
 Candida Girouard                                                         1,200.53         67,881.51          (66,680.98)
 WhiteBMG, LLC                                                                 -           66,680.00          (66,680.00)
 Catherine Higgs-Palmer                                                        -           66,647.56          (66,647.56)
 Fluent, LLC                                                                   -           66,570.00          (66,570.00)
 James Laine                                                                   -           66,480.27          (66,480.27)
 Coconut Grove Resources                                                       -           66,336.98          (66,336.98)
 Zachary Lichten                                                               -           65,876.13          (65,876.13)
 Bank Fees                                                                1,098.52         66,590.43          (65,491.91)
 Vantage Media                                                                 -           65,375.00          (65,375.00)
 Leevibes, LLC                                                                 -           65,086.59          (65,086.59)
 People, Inc.                                                                  -           64,950.99          (64,950.99)
 Brian D'Andrea                                                                -           64,859.37          (64,859.37)
 Santisha Ragins                                                               -           64,603.45          (64,603.45)
 Digital Thrive                                                                -           63,973.00          (63,973.00)
 PH Torre Global                                                               -           63,771.61          (63,771.61)
 Sircon Corporation                                                            -           63,311.45          (63,311.45)
 Brian Mckee                                                              1,950.00         65,228.14          (63,278.14)
 Hugo Scamarone                                                                -           63,113.88          (63,113.88)
 Patricia Jimenez Guerrero                                                     -           62,171.80          (62,171.80)
 IB a 718974132                                                                -           61,121.53          (61,121.53)
 Gennaro Finelli                                                               -           60,933.21          (60,933.21)
 Wendell Tilford                                                            965.00         61,020.07          (60,055.07)
 Scott Sullivan                                                                -           60,000.00          (60,000.00)
 Treasure Florida PC                                                           -           60,000.00          (60,000.00)
 HT Link, SRL                                                                  -           59,823.53          (59,823.53)
 Cable and Wireless Panama                                                  500.00         60,148.98          (59,648.98)
 Bluefin Ventures, LLC                                                         -           59,590.00          (59,590.00)
 Aero Electric                                                                 -           59,235.47          (59,235.47)
 Zackary Barraclough                                                      2,115.00         60,916.38          (58,801.38)
 Dylan Consulting, LLC                                                         -           58,488.64          (58,488.64)
 Denise Vocale-Newman                                                          -           57,702.46          (57,702.46)
 Brenda Swain                                                                  -           57,681.65          (57,681.65)
 Shadea Devoe                                                                  -           57,663.19          (57,663.19)
 Ashley Paola Pena                                                             -           57,636.16          (57,636.16)
 360 Wise Network, Inc                                                         -           57,561.33          (57,561.33)
 Anntel Consulting Services Inc                                                -           57,027.02          (57,027.02)
 Daniel Gonzalez                                                               -           56,955.77          (56,955.77)
 Credit Protection Association, LP                                             -           56,587.71          (56,587.71)
 Manuel Pellero Pozo-Patricia Jimenez                                          -           55,804.38          (55,804.38)
 David Pender                                                                  -           55,716.91          (55,716.91)
 Americas Education, Inc.                                                      -           55,642.50          (55,642.50)
 FJ Enterprise Marketing, Inc.                                                 -           55,249.81          (55,249.81)



                                                                                                                   Page 6 of 14.......
 Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 139
                                                                          Exhibit K of
                                       187
                                         FTC v. Simple Health Plans LLC, et al.
                                              Case No. 18-cv-62593-DPG
                                             United States District Court
                                              Southern District of Florida

                                         Simple Health Plans LLC, et al.
              Summary of QuickBooks Cash Account Activity: Sorted Highest to Lowest by Net Activity
                           For the Period from May 15, 2013 through October 31, 2018


Source: Simple Health Plans LLC, et al. QuickBooks Cash General Ledger Accounts. See Exhibit 1 for a list of cash accounts
utilized.

                                                                     Deposits /          Checks /              Net
           Payee / Received From per QuickBooks
                                                                      Credits             Debits             Activity
 Fito Jean-Louis                                                               -            55,078.81         (55,078.81)
 Terry Gusmano                                                                 -            54,918.00         (54,918.00)
 Gamelin Corp II                                                               -            54,706.50         (54,706.50)
 Dean-Hamilton Insurance, LLC                                                  -            54,516.65         (54,516.65)
 Wragg & Casas                                                                 -            54,260.00         (54,260.00)
 Kimberly Pace                                                                 -            54,184.18         (54,184.18)
 Angelic Marketing Group                                                       -            53,998.20         (53,998.20)
 IB 805602448                                                                  -            53,120.00         (53,120.00)
 B2 Direct                                                                     -            53,091.00         (53,091.00)
 Search Cactus, LLC                                                            -            53,086.00         (53,086.00)
 Yoytec Computer                                                         19,910.35          72,856.94         (52,946.59)
 GoHealth, LLC                                                                 -            52,921.32         (52,921.32)
 Rose Augustin                                                                 -            52,852.17         (52,852.17)
 JSB Financial, LLC                                                            -            52,749.43         (52,749.43)
 Ivan Richman                                                                  -            52,614.54         (52,614.54)
 First Consulting                                                              -            52,124.31         (52,124.31)
 Geeks of Technology                                                           -            51,935.97         (51,935.97)
 Kimco Realty                                                           863,906.04         914,621.44         (50,715.40)
 W4 LLC                                                                        -            50,198.50         (50,198.50)
 Focus Insurance Partners LLC                                                  -            50,000.00         (50,000.00)
 Ari Pasternak                                                                 -            49,960.51         (49,960.51)
 Jonelle Jean-Paul                                                             -            49,678.90         (49,678.90)
 IDice, SRL                                                                    -            49,610.34         (49,610.34)
 Darryl Robinson                                                          1,200.00          50,676.58         (49,476.58)
 Michelle Gonzalez                                                             -            49,237.20         (49,237.20)
 Forensiq                                                                      -            49,223.14         (49,223.14)
 Kemberly Paz                                                                  -            48,919.73         (48,919.73)
 Contactability.com                                                            -            48,500.00         (48,500.00)
 Daniel Ferreira                                                               -            48,000.93         (48,000.93)
 Hyper Clean Panama                                                            -            47,405.83         (47,405.83)
 Vertigen, LLC                                                                 -            47,310.00         (47,310.00)
 Isamanet Call Center Service                                                  -            47,060.00         (47,060.00)
 Trusource Marketing                                                           -            46,643.00         (46,643.00)
 Dina De Weever                                                                -            46,131.75         (46,131.75)
 Adrienne Baerson                                                              -            46,115.70         (46,115.70)
 Linda Scott                                                                   -            45,920.17         (45,920.17)
 Progressive Express Ins Company                                            179.41          46,054.00         (45,874.59)
 Bryan Brown                                                                   -            45,848.63         (45,848.63)
 P2 Interiors                                                             1,015.00          46,669.69         (45,654.69)
 Executive Cleaning Services                                                   -            45,216.50         (45,216.50)
 Manuel Fermin Cabral                                                          -            44,889.62         (44,889.62)
 Jeffrey Ehrlich                                                               -            44,559.13         (44,559.13)
 Melody Martin                                                                 -            44,165.04         (44,165.04)
 Ann Song                                                                      -            43,840.94         (43,840.94)



                                                                                                                   Page 7 of 14.......
 Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 140
                                                                          Exhibit K of
                                       187
                                         FTC v. Simple Health Plans LLC, et al.
                                              Case No. 18-cv-62593-DPG
                                             United States District Court
                                              Southern District of Florida

                                         Simple Health Plans LLC, et al.
              Summary of QuickBooks Cash Account Activity: Sorted Highest to Lowest by Net Activity
                           For the Period from May 15, 2013 through October 31, 2018


Source: Simple Health Plans LLC, et al. QuickBooks Cash General Ledger Accounts. See Exhibit 1 for a list of cash accounts
utilized.

                                                                     Deposits /          Checks /              Net
           Payee / Received From per QuickBooks
                                                                      Credits             Debits             Activity
 Mathew Powell                                                                 -           43,751.12          (43,751.12)
 Shavene Parchment                                                             -           43,705.53          (43,705.53)
 Franklin Miguel                                                               -           43,208.81          (43,208.81)
 Omar Manrique                                                                 -           43,181.60          (43,181.60)
 Toby Cohan                                                                    -           43,095.14          (43,095.14)
 Stacie Arrasmith                                                              -           42,779.98          (42,779.98)
 Darryl Wallace                                                                -           42,733.44          (42,733.44)
 Charles Rosenfeld                                                             -           42,671.54          (42,671.54)
 DLF Sales Training, Inc.                                                      -           42,668.36          (42,668.36)
 Mora Insurance Services, Inc.                                                 -           42,494.75          (42,494.75)
 Nisha Maharaj                                                                 -           42,318.41          (42,318.41)
 SpeedPlexer, Inc.                                                             -           42,102.50          (42,102.50)
 Mojo Media, LLC                                                          6,728.00         48,764.00          (42,036.00)
 Mobile Fused                                                                  -           41,880.00          (41,880.00)
 Transporte Mueses                                                             -           41,879.21          (41,879.21)
 Capital One Credit Card #4991                                                 -           41,527.13          (41,527.13)
 David Elias                                                                   -           41,477.00          (41,477.00)
 Michael Acosta                                                                -           41,265.06          (41,265.06)
 Brenda Williams                                                               -           41,235.58          (41,235.58)
 David Bernstein                                                               -           41,057.85          (41,057.85)
 Alan Nettles                                                                  -           41,005.79          (41,005.79)
 Shazad Khan                                                                   -           40,825.14          (40,825.14)
 Daniel Hamm                                                                   -           40,178.48          (40,178.48)
 Lewis Urivetsky                                                               -           40,084.60          (40,084.60)
 Landmarc Strategies, Inc                                                      -           40,000.00          (40,000.00)
 Leslie Gaber                                                                  -           39,975.00          (39,975.00)
 JR Torres PA                                                                  -           39,809.84          (39,809.84)
 Eighty Five Sixty, Inc                                                        -           39,778.00          (39,778.00)
 Michael O' Connor                                                             -           39,498.76          (39,498.76)
 MJ Enterprises & Investment Group, Inc.                                       -           39,364.88          (39,364.88)
 JBE Holdings                                                                  -           39,178.00          (39,178.00)
 Shane Sangster                                                                -           39,142.99          (39,142.99)
 Juana King                                                                    -           39,104.03          (39,104.03)
 MJ Ventures, LLC                                                              -           38,648.50          (38,648.50)
 Cavin Sanders                                                                 -           38,615.60          (38,615.60)
 Robert Siegel                                                                 -           38,419.40          (38,419.40)
 Alfred Deblasio                                                               -           38,045.01          (38,045.01)
 PriceSmart                                                                    -           37,925.99          (37,925.99)
 Henry Kupczyk                                                                 -           37,873.95          (37,873.95)
 Sjon Jones                                                                    -           37,763.77          (37,763.77)
 Rudolf Dollmayer (Victoria Consulting LLC)                                    -           37,490.09          (37,490.09)
 Mark Rudow                                                                    -           37,483.21          (37,483.21)
 Apple One                                                                     -           37,400.00          (37,400.00)
 Unitrade                                                                      -           37,369.72          (37,369.72)



                                                                                                                   Page 8 of 14.......
 Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 141
                                                                          Exhibit K of
                                       187
                                         FTC v. Simple Health Plans LLC, et al.
                                              Case No. 18-cv-62593-DPG
                                             United States District Court
                                              Southern District of Florida

                                         Simple Health Plans LLC, et al.
              Summary of QuickBooks Cash Account Activity: Sorted Highest to Lowest by Net Activity
                           For the Period from May 15, 2013 through October 31, 2018


Source: Simple Health Plans LLC, et al. QuickBooks Cash General Ledger Accounts. See Exhibit 1 for a list of cash accounts
utilized.

                                                                     Deposits /          Checks /              Net
           Payee / Received From per QuickBooks
                                                                      Credits             Debits             Activity
 Craig Schneider                                                               -            37,035.39         (37,035.39)
 Access Intelligence, LLC                                                      -            36,540.00         (36,540.00)
 IB Unitrade SRL Banco BHD SA                                                  -            36,275.00         (36,275.00)
 Lindon Campbell                                                               -            36,247.02         (36,247.02)
 Direct Ring Media LLC                                                         -            36,225.00         (36,225.00)
 Antionette Neal                                                               -            36,184.41         (36,184.41)
 ADH Ventures LLC                                                              -            36,095.00         (36,095.00)
 Sheldon Glucksman                                                        1,000.00          37,070.30         (36,070.30)
 Paul Anderson                                                                 -            36,006.82         (36,006.82)
 Carmen Goudie                                                                 -            35,973.28         (35,973.28)
 Sumaya Dominguez                                                              -            35,807.14         (35,807.14)
 Margaret Gallagher                                                            -            35,718.58         (35,718.58)
 Rebecca Furman                                                                -            35,698.08         (35,698.08)
 Jeffrey Gross                                                                 -            35,520.47         (35,520.47)
 Robert Urban                                                                  -            35,416.60         (35,416.60)
 TW Telecom                                                                    -            35,378.96         (35,378.96)
 United States Treasury                                                  12,943.82          48,262.87         (35,319.05)
 MaxBounty, Inc.                                                               -            35,178.00         (35,178.00)
 Laurie Jackson                                                                -            35,059.26         (35,059.26)
 Dominique Ferguson                                                            -            34,755.89         (34,755.89)
 Elizee Sagaille                                                               -            34,399.94         (34,399.94)
 Taylor and Mathis                                                             -            34,342.44         (34,342.44)
 James Ayala                                                                   -            34,267.97         (34,267.97)
 Christopher Zimmerman                                                         -            34,139.69         (34,139.69)
 Richard Moe                                                                   -            34,117.06         (34,117.06)
 My Agent Solutions, Inc.                                                      -            33,962.00         (33,962.00)
 David Katana                                                                  -            33,575.00         (33,575.00)
 Scott Klasek                                                                  -            33,177.53         (33,177.53)
 Further Investigation Required                                         207,567.74         240,613.78         (33,046.04)
 Jose Arroliga                                                                 -            32,867.19         (32,867.19)
 Mike Valentine                                                               1.00          32,730.09         (32,729.09)
 Indeed                                                                        -            32,673.60         (32,673.60)
 Jeffrey Ringer                                                                -            32,600.41         (32,600.41)
 Selien Dorvulus                                                               -            32,596.24         (32,596.24)
 Celerity Telecom                                                              -            32,511.46         (32,511.46)
 Florida Blue                                                                  -            32,412.34         (32,412.34)
 Luis F. Tome                                                             5,720.00          37,700.00         (31,980.00)
 Commissions - Spiffs                                                          -            31,687.98         (31,687.98)
 Recibo                                                                        -            31,674.88         (31,674.88)
 Don Silsby                                                                    -            31,642.51         (31,642.51)
 Gunster, Yoakley, and Stewart PA                                              -            31,564.60         (31,564.60)
 Chad Racine                                                                320.00          31,861.65         (31,541.65)
 ASI Computers                                                                 -            31,515.61         (31,515.61)
 Francisco J. Mateo                                                            -            31,321.73         (31,321.73)



                                                                                                                   Page 9 of 14.......
 Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 142
                                                                          Exhibit K of
                                       187
                                         FTC v. Simple Health Plans LLC, et al.
                                              Case No. 18-cv-62593-DPG
                                             United States District Court
                                              Southern District of Florida

                                         Simple Health Plans LLC, et al.
              Summary of QuickBooks Cash Account Activity: Sorted Highest to Lowest by Net Activity
                           For the Period from May 15, 2013 through October 31, 2018


Source: Simple Health Plans LLC, et al. QuickBooks Cash General Ledger Accounts. See Exhibit 1 for a list of cash accounts
utilized.

                                                                     Deposits /          Checks /              Net
           Payee / Received From per QuickBooks
                                                                      Credits             Debits             Activity
 Ashley Butler                                                                 -           31,310.00          (31,310.00)
 David Caldes                                                                  -           31,209.40          (31,209.40)
 Marcum LLP                                                                    -           30,971.00          (30,971.00)
 Popular Marketing, LLC                                                   1,755.09         32,498.30          (30,743.21)
 Your Permit Solution                                                          -           30,534.45          (30,534.45)
 Missing Support                                                         40,306.55         70,613.08          (30,306.53)
 Mitch Levine                                                                  -           30,207.81          (30,207.81)
 Gary Baerson                                                                  -           30,183.61          (30,183.61)
 DLA Piper LLP                                                                 -           29,917.50          (29,917.50)
 Suzanne Delawar LLC                                                           -           29,547.50          (29,547.50)
 Ulrich Jansen                                                                 -           29,539.92          (29,539.92)
 YMB Services, Inc                                                             -           29,377.11          (29,377.11)
 Vaupen Financial Advisors                                                     -           29,350.00          (29,350.00)
 Wellness Plan of America                                                49,787.12         79,014.75          (29,227.63)
 Santee Pinnock                                                                -           29,188.39          (29,188.39)
 Park Creek Counsulting                                                   9,900.00         38,850.00          (28,950.00)
 Julian Siler                                                                  -           28,906.64          (28,906.64)
 William Glades                                                                -           28,812.58          (28,812.58)
 Richard Cromartie                                                             -           28,781.07          (28,781.07)
 Justal, Inc.                                                                  -           28,678.14          (28,678.14)
 Herminda Cruz                                                                 -           28,566.93          (28,566.93)
 Alan Posner                                                                   -           28,490.76          (28,490.76)
 Clifford Belton                                                               -           28,260.29          (28,260.29)
 Irene Golden                                                                  -           28,118.64          (28,118.64)
 Claudia Redclift                                                              -           27,855.99          (27,855.99)
 LBMC, LLC                                                                     -           27,649.50          (27,649.50)
 Randolph Jesse Drewett                                                        -           27,544.23          (27,544.23)
 Elisabeth Paiswonsky                                                          -           27,120.93          (27,120.93)
 Cai Wu                                                                        -           27,023.71          (27,023.71)
 Nadiana Pericas                                                               -           27,010.23          (27,010.23)
 George Lopez                                                                  -           27,002.13          (27,002.13)
 Insurance Revenue                                                             -           26,965.00          (26,965.00)
 Joseph Ruschak                                                                -           26,839.48          (26,839.48)
 Alexis Akins                                                                  -           26,779.91          (26,779.91)
 Health Solutions Sales Inc.                                                   -           26,715.20          (26,715.20)
 Jesus Peña                                                                    -           26,665.39          (26,665.39)
 Harleigh Holmes                                                               -           26,451.96          (26,451.96)
 Robert Berry                                                                  -           26,393.35          (26,393.35)
 Tom Grebe                                                                     -           26,258.67          (26,258.67)
 Computernet                                                                   -           26,145.57          (26,145.57)
 Robert Campos                                                            1,190.00         27,295.00          (26,105.00)
 Carrie Zach Events                                                       1,022.62         26,745.24          (25,722.62)
 Grupo Cemca                                                                   -           25,714.70          (25,714.70)
 Mobile Display Genius                                                         -           25,655.00          (25,655.00)



                                                                                                                  Page 10 of 14.......
 Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 143
                                                                          Exhibit K of
                                       187
                                         FTC v. Simple Health Plans LLC, et al.
                                              Case No. 18-cv-62593-DPG
                                             United States District Court
                                              Southern District of Florida

                                         Simple Health Plans LLC, et al.
              Summary of QuickBooks Cash Account Activity: Sorted Highest to Lowest by Net Activity
                           For the Period from May 15, 2013 through October 31, 2018


Source: Simple Health Plans LLC, et al. QuickBooks Cash General Ledger Accounts. See Exhibit 1 for a list of cash accounts
utilized.

                                                                     Deposits /          Checks /              Net
           Payee / Received From per QuickBooks
                                                                      Credits             Debits             Activity
 PowerClub                                                                     -           25,573.85          (25,573.85)
 Lodz Rosemond                                                                 -           25,569.20          (25,569.20)
 QuoGen, LLC                                                                   -           25,444.00          (25,444.00)
 EdeEste                                                                       -           25,258.88          (25,258.88)
 Power Source Marketing, LLC                                                   -           25,165.00          (25,165.00)
 Sanford Guritzky                                                              -           25,135.57          (25,135.57)
 Mark Osho                                                                     -           25,027.21          (25,027.21)
 Indy Women in Tech                                                            -           25,000.00          (25,000.00)
 All Pro Real Estate, LLC                                                      -           24,858.63          (24,858.63)
 Joe Burns                                                                     -           24,772.97          (24,772.97)
 John Sand                                                                     -           24,697.03          (24,697.03)
 Rafael Mas                                                              10,000.00         34,563.95          (24,563.95)
 Daniel Mora                                                                   -           24,445.39          (24,445.39)
 Winifred G. Gardner                                                           -           24,352.95          (24,352.95)
 AMS Professional Services, LLC                                                -           24,302.50          (24,302.50)
 Josette Archer                                                           1,050.00         25,309.25          (24,259.25)
 Celebraciones Abala                                                           -           24,250.67          (24,250.67)
 Next Wave Marketing Strategies                                                -           24,150.00          (24,150.00)
 Obtainium, LLC                                                                -           24,000.00          (24,000.00)
 Rob Sharone                                                                   -           23,968.43          (23,968.43)
 Ad1 Media Group                                                               -           23,821.50          (23,821.50)
 Fred Hessen                                                                   -           23,685.51          (23,685.51)
 Olarewaju Akinduro                                                            -           23,645.00          (23,645.00)
 Joel Soodeen                                                             1,428.30         24,976.50          (23,548.20)
 Zeta Global Corp.                                                        4,187.00         27,721.50          (23,534.50)
 Jonathan Henry                                                                -           23,363.39          (23,363.39)
 Special Events Flooring LLC                                                   -           23,200.00          (23,200.00)
 Larry Kornblum                                                                -           23,188.44          (23,188.44)
 American Compensation Insurance                                               -           23,165.00          (23,165.00)
 Boca B-Note Associates                                                        -           23,130.38          (23,130.38)
 Debora Spinella                                                               -           23,089.02          (23,089.02)
 Sheronne Singleton                                                            -           23,063.27          (23,063.27)
 Comcast                                                                       -           22,840.32          (22,840.32)
 Michael Harvey                                                                -           22,724.35          (22,724.35)
 Susan Mendez                                                                  -           22,644.00          (22,644.00)
 Ralph Lopez                                                                   -           22,575.63          (22,575.63)
 Patricia Kendrick                                                             -           22,483.97          (22,483.97)
 Carol Strausburg                                                           830.00         23,289.04          (22,459.04)
 AF*Kapital Management                                                         -           22,324.00          (22,324.00)
 Herby Dulorier                                                                -           22,281.03          (22,281.03)
 The Henao Group, LLC                                                          -           22,271.32          (22,271.32)
 Vivid Resourcing East Coast LLC                                               -           22,100.00          (22,100.00)
 Cassandra Genna                                                               -           21,916.28          (21,916.28)
 Katherine y Jaquez Utate                                                      -           21,902.13          (21,902.13)



                                                                                                                  Page 11 of 14.......
 Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 144
                                                                          Exhibit K of
                                       187
                                         FTC v. Simple Health Plans LLC, et al.
                                              Case No. 18-cv-62593-DPG
                                             United States District Court
                                              Southern District of Florida

                                         Simple Health Plans LLC, et al.
              Summary of QuickBooks Cash Account Activity: Sorted Highest to Lowest by Net Activity
                           For the Period from May 15, 2013 through October 31, 2018


Source: Simple Health Plans LLC, et al. QuickBooks Cash General Ledger Accounts. See Exhibit 1 for a list of cash accounts
utilized.

                                                                     Deposits /          Checks /              Net
           Payee / Received From per QuickBooks
                                                                      Credits             Debits            Activity
 Apollo Intereactive                                                           -            21,864.00         (21,864.00)
 Aquaviva Bottling SA                                                          -            21,754.41         (21,754.41)
 Luxor Service Group Intl                                                      -            21,719.57         (21,719.57)
 Insure Me Health                                                           445.00          22,110.00         (21,665.00)
 Agent Link Marketing                                                          -            21,594.00         (21,594.00)
 Diane Moore                                                                   -            21,568.01         (21,568.01)
 Microsoft Bing Adds                                                           -            21,559.09         (21,559.09)
 Terrell Parham                                                                -            21,455.98         (21,455.98)
 IB 763392230                                                                  -            21,433.00         (21,433.00)
 Kemi Foster                                                                   -            21,370.27         (21,370.27)
 Milka De La Piedra                                                            -            21,284.70         (21,284.70)
 Constructora Jimenez & associados                                             -            21,097.44         (21,097.44)
 Andrew Stromfeld                                                              -            21,047.55         (21,047.55)
 Leslie Campbell                                                               -            20,867.83         (20,867.83)
 Sandra Ruggles                                                                -            20,727.00         (20,727.00)
 Sammy Ceran                                                                   -            20,690.08         (20,690.08)
 Madnox Corp                                                                   -            20,519.90         (20,519.90)
 Jeremy Goldwasser                                                             -            20,455.23         (20,455.23)
 William Orange                                                                -            20,280.96         (20,280.96)
 Sr Manuel J POZO                                                              -            20,224.72         (20,224.72)
 AIG Consulting                                                                -            20,000.00         (20,000.00)
 Net outflow less than $20,000 in aggregate                             342,636.86       6,489,772.57      (6,147,135.71)
 Net inflow less than $20,000 in aggregate                              447,388.35         144,004.71         303,383.64
 EPX Merchant Settlment                                                  20,324.37                -            20,324.37
 American General                                                        20,884.65                -            20,884.65
 Enfuego                                                                 21,430.92                -            21,430.92
 Fortegra                                                                24,122.63                -            24,122.63
 Simpson Financial                                                       28,261.90           2,385.68          25,876.22
 Patriot Health Inc                                                      28,458.14                -            28,458.14
 Foresters USA                                                           35,941.00           2,777.87          33,163.13
 Bantam                                                                  40,301.85                -            40,301.85
 Suntrust Merchant Svcs                                                 144,768.46         103,845.06          40,923.40
 CarMax                                                                  47,034.00                -            47,034.00
 Spring Venture (United Medical Advisors)                                63,458.90                -            63,458.90
 Merchant Service                                                        67,042.94                -            67,042.94
 RMS Lead/Health Choice One                                              76,000.00           7,000.00          69,000.00
 QuoteWizard                                                             93,635.62           9,486.00          84,149.62
 Media Alpha                                                            962,356.61         864,614.94          97,741.67
 QuoteLab LLC                                                           104,801.46                -           104,801.46
 Ideal Concept                                                          148,367.53                -           148,367.53
 WPA - 4 CoreHealth                                                     176,071.07          11,707.71         164,363.36
 NextGen Leads                                                          208,784.79           5,235.80         203,548.99
 BKCD Processing                                                        339,485.23         110,866.81         228,618.42
 WPA-BPO                                                                250,953.47                -           250,953.47



                                                                                                                  Page 12 of 14.......
 Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 145
                                                                          Exhibit K of
                                       187
                                         FTC v. Simple Health Plans LLC, et al.
                                              Case No. 18-cv-62593-DPG
                                             United States District Court
                                              Southern District of Florida

                                         Simple Health Plans LLC, et al.
              Summary of QuickBooks Cash Account Activity: Sorted Highest to Lowest by Net Activity
                           For the Period from May 15, 2013 through October 31, 2018


Source: Simple Health Plans LLC, et al. QuickBooks Cash General Ledger Accounts. See Exhibit 1 for a list of cash accounts
utilized.

                                                                     Deposits /          Checks /              Net
           Payee / Received From per QuickBooks
                                                                      Credits             Debits            Activity
 Datalot                                                                386,583.60          70,080.65         316,502.95
 Further Investigation Required - Office Expense                        518,090.12          83,829.14         434,260.98
 Fidelity Life                                                        1,663,812.34       1,127,940.79         535,871.55
 Gain/Loss on Investment                                                931,050.78         384,258.89         546,791.89
 Precise Leads                                                          672,505.11                -           672,505.11
 Cumulative Transactions - 2014                                       1,071,262.29         305,937.23         765,325.06
 Adroit Group                                                         1,389,330.56             119.95       1,389,210.61
 Adjusting Journal Entry - per QB memo                                5,096,732.82       2,934,411.41       2,162,321.41
 NCE                                                                  2,730,991.06                -         2,730,991.06
 GetMed Patriot Health                                                3,240,945.66                -         3,240,945.66
 WPA - Old Business (Customer)                                        4,392,997.28                -         4,392,997.28
 Health Insurance Innovations Inc (HIIQ)                            181,546,375.48         959,324.89     180,587,050.59
                                                   Other Subtotal   211,909,084.60    201,897,831.01       10,011,253.59

                               Cash Account Activity Subtotal       212,104,593.66    205,141,092.88        6,963,500.78

Intercompany - (Note 1)
  Intercompany - Simple Insurance Leads                               3,035,296.24      85,477,862.89     (82,442,566.65)
  Intercompany - Soluciones Omfri SRL                                          -        12,187,995.92     (12,187,995.92)
  Intercompany - Health Benefits Center Corporation                            -         9,917,864.92      (9,917,864.92)
  Intercompany - Innovative Customer Care, LLC                          118,078.02       1,159,071.17      (1,040,993.15)
  Intercompany - iVantage Insurance Solutions, LLC                      166,154.14         590,674.14        (424,520.00)
  Intercompany - NMS Insurance Agency LLC                                      -           102,000.00        (102,000.00)
  Intercompany - Shift Health Solutions LLC                                    -           102,000.00        (102,000.00)
  Intercompany - HBC Direct, LLC                                        145,000.00         151,000.00          (6,000.00)
  Intercompany - Smart Health Programs, Inc                               1,900.00           2,300.00            (400.00)
  Intercompany - Health Center Management Corp                           20,000.00           1,000.00          19,000.00
  Intercompany - Senior Benefits One, LLC                             1,528,255.86         994,400.00         533,855.86
  Intercompany - Health Benefitss One, LLC                          110,734,167.66       4,851,033.88     105,883,133.78
                                        Intercompany Subtotal       115,748,851.92    115,537,202.92          211,649.00

Intracompany - (Note 2)
  Intracompany - HBC Direct LLC                                           5,188.55          5,188.55                   -
  Intracompany - Health Benefits Center Corporation                   3,586,985.04      3,586,985.04                   -
  Intracompany - Health Benefits One LLC                            227,186,786.20    227,186,786.20                   -
  Intracompany - Health Center Management Corp                            4,535.39          4,535.39                   -
  Intracompany - Innovative Customer Care LLC                            62,275.27         62,275.27                   -
  Intracompany - iVantage Insurance Solutions, LLC                      257,585.09        257,585.09                   -
  Intracompany - NMS Insurance Agency LLC                                71,935.89         71,935.89                   -
  Intracompany - Senior Benefits One LLC                                 55,050.80         55,050.80                   -
  Intracompany - Shift Health Solutions LLC                              57,486.12         57,486.12                   -
  Intracompany - Simple Insurance Leads, LLC                            959,695.14        959,695.14                   -
  Intracompany - Soluciones Omfri SRL                                13,941,872.62     13,941,872.62                   -



                                                                                                                  Page 13 of 14.......
 Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 146
                                                                          Exhibit K of
                                       187
                                          FTC v. Simple Health Plans LLC, et al.
                                               Case No. 18-cv-62593-DPG
                                              United States District Court
                                               Southern District of Florida

                                          Simple Health Plans LLC, et al.
               Summary of QuickBooks Cash Account Activity: Sorted Highest to Lowest by Net Activity
                            For the Period from May 15, 2013 through October 31, 2018


Source: Simple Health Plans LLC, et al. QuickBooks Cash General Ledger Accounts. See Exhibit 1 for a list of cash accounts
utilized.

                                                                      Deposits /          Checks /              Net
            Payee / Received From per QuickBooks
                                                                       Credits             Debits             Activity
                                         Intracompany Subtotal      246,189,396.11      246,189,396.11                   -

                            Cash Account Activity Grand Total $ 574,042,841.69        $ 566,867,691.91    $   7,175,149.78


Notes:
1) Intercompany transfers includes amounts received from and sent to other Simple Health Plans entities included in this
reconstruction. For example, Simple Insurance Leads received transfers of $85,477,862.89 and disbursed $3,035,296.24 to
other Simple Health Plans LLC entities. The QuickBooks file for Health Benefits One, LLC did not contain transaction level
detail for 2014. The cash entries were recorded in batches and labeled as Cumulative Transactions - 2014.
2) Intracompany transfers includes amounts transferred between bank accounts for the same entity.




                                                                                                                    Page 14 of 14.......
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 147 of
                                      187




                       EXHIBIT "L"
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page
                                                                        Exhibit148
                                                                                L of
                                      187
                                         FTC v. Simple Health Plans LLC, et al.
                                              Case No. 18-cv-62593-DPG
                                              United States District Court
                                              Southern District of Florida



                 Summary of Intercompany Activity Between Recevership Entities


Source: QuickBooks


                                                                                    Receipts /  Disbursements /
                        Description                              Reference
                                                                                     Credits        Debits
Total cash activity per QuickBooks for Receivership                               $ 574,042,842 $ 566,867,692
                                                                     A
Entities and Affiliated Entities
Less: intracompany transfers                                         B              246,189,396     246,189,396
Total activity excluding intracompany transfers                   C = A-B           327,853,446     320,678,296

Intercompany activity between the Receivership Entities
                                                                     D                91,887,518     91,882,518
per QuickBooks

Intercompany activity between the Receivership
Entities as a percentage of total activity excluding              E = D/C             28.0%          28.7%
intercompany transfers

Intercompany activity for all entities                               F              115,748,852     115,537,203

Intercompany activity for all entities as a percentage
                                                                  G = F/C             35.3%          36.0%
of total activity excluding intercompany transfers




                                                                                                             Page 1 of 1.......
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 149 of
                                      187




                     EXHIBIT "M"
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Exhibit
                                                                        Page 150M of
                                      187
                                         FTC v. Simple Health Plans LLC, et al.
                                              Case No. 18-cv-62593-DPG
                                             United States District Court
                                             Southern District of Florida

                                                 Health Benefits One
                                      Summary of Net Credit Card Account Activity
                               For the Period From May 2, 2015 through October 26, 2018


Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 &
#31008).

                                                    Marc A          Matthew E             Steve
                 Category                                                                                     Total
                                                   Spiewak           Spiewak             Dorfman
Beginning Balance Forward                      $             -    $          -       $             -     $               -

Disbursements
 Select activity less than $500 in aggregate            (3,295)            (3,920)            (18,449)           (25,664)
 Auto                                                   (3,212)            (5,596)            (35,706)           (44,514)
 Business                                          (17,406,477)        (1,289,358)           (187,494)       (18,883,328)
 Entertainment
   Event Planner                                           -                  -              (217,339)           (217,339)
   Gentlemen's Club                                        -                 (832)            (72,994)            (73,826)
   Museum / Theme Park / Tour                              -                 (657)             (9,682)            (10,339)
   Nightclub                                           (14,755)            (6,776)           (449,816)           (471,346)
   Salon / Spa                                             -                  -               (16,545)            (16,545)
   Sports / Concert                                     (9,933)           (12,329)           (767,987)           (790,248)
   Theatrical                                             (298)            (5,012)             (9,082)            (14,392)
                         Total Entertainment           (24,985)           (25,606)         (1,543,444)         (1,594,035)

  Luxury Goods                                             -                 (184)           (347,516)           (347,700)
  Medical                                                 (380)               (25)             (8,763)             (9,168)
  Miscellaneous                                        (11,214)            (7,274)            (27,418)            (45,906)
  Missing Statement (Note 1)                           (40,633)           (25,036)             (1,549)            (67,218)
  Parking                                                  (72)               -               (11,763)            (11,835)
  Repairs And Maintenance                               (5,544)            (4,508)             (3,955)            (14,006)
  Restaurant                                           (50,101)           (25,549)           (461,479)           (537,129)
  Retail                                               (65,571)          (364,069)           (181,397)           (611,037)
  Travel                                               (46,340)           (29,666)         (1,346,275)         (1,422,282)
  Wedding                                                  -                  -              (116,003)           (116,003)
                     Total Disbursements           (17,657,824)        (1,780,792)         (4,291,210)       (23,729,826)

Receipts
 Credit Card Adjustment                                176,025                -                   -              176,025
 Credit Card Payments                               23,046,890            426,731              34,509         23,508,130
                            Total Receipts          23,222,916            426,731              34,509         23,684,155

                Total Credit Card Activity $         5,565,092    $    (1,354,062) $       (4,256,702) $             (45,671)


Notes:
1) This analysis is missing the credit card statement for Amex #15009 for the period from January 16, 2014 through
December 15, 2014 and Amex #31000 for the period from June 27, 2017 through July 27, 2017.




                                                                                                                             Page 1 of 1.......
Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 151 of
                                      187




                      EXHIBIT "N"
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 152Nof
                                                                             Exhibit
                                        187
                                               FTC v. Simple Health Plans LLC, et al.
                                                    Case No. 18-cv-62593-DPG
                                                   United States District Court
                                                   Southern District of Florida

                                                         Health Benefits One
                                Detail of Credit Card Account Activity: Sorted by Category and Payee
                                     For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                  Marc A           Matthew E            Steve
                         Category                                                                                         Total
                                                                 Spiewak            Spiewak            Dorfman
Beginning Balance Forward                                    $             -     $          -      $             -    $              -

 Select activity less than $500 in aggregate
  Cojean                                                                  -                 -                   (6)                  (6)
  Committee                                                               -                 -                 (49)                  (49)
  Cooper City Westar                                                      -                 (35)              -                     (35)
  Court Option North M                                                    -                 (40)              -                     (40)
  Court Options-Palmet                                                    -                 (40)              -                     (40)
  Cowboy Bills                                                            -                 -                 (29)                  (29)
  Coyo Taco                                                               -                 -                 (24)                  (24)
  Crazy Wok Inc                                                           -                 -                 (41)                  (41)
  Creditreport                                                            -                 -                 (15)                  (15)
  Cumberland Farms 962                                                    -                 -                 (10)                  (10)
  D J Management of Woodside                                              -                 -                   (8)                  (8)
  Dallas 1259                                                             -                 -                   (3)                  (3)
  Danny Sihabouth                                                         -                 -                 (52)                  (52)
  Dd Br 339396 Q35                                                        -                 (32)              -                     (32)
  Deck 8465                                                               (43)              -                 -                     (43)
  Delivery Wow                                                            -                 -                (107)                 (107)
  Delmar Dell                                                             -                 -                 (49)                  (49)
  Deluxe N1                                                               -                 -                 (20)                  (20)
  Den Gamle By                                                            -                 -                 (43)                  (43)
  Designcrowd Pty Ltd Usa                                                 -                (272)              -                    (272)
  Digicertinc                                                            (419)              -                 -                    (419)
  Dirtyblondes                                                            -                 -                 (25)                  (25)
  Dispute Sales Technology                                                -                 300               -                     300
  Divine Dellcacies Custom                                                -                 -                (235)                 (235)
  Dnc Travel                                                              -                 -                 (27)                  (27)
  Doc Docstoc.Com                                                         -                (135)              -                    (135)
  Doc Ristorante Gr                                                       -                 -                (422)                 (422)
  Dolce Idea Punta Pac                                                    -                 -                (163)                 (163)
  Dos 000000001                                                           -                 -                (482)                 (482)
  Dos Corps Bur 0531                                                      -                (125)              -                    (125)
  Downstairs 11345                                                        -                 -                 (30)                  (30)
  Dq Foodquest                                                            -                 -                 (29)                  (29)
  Dramafever Subcrip                                                      -                 -                   (9)                  (9)
  Ds Marketplace                                                          -                 -                 (16)                  (16)
  Duane Reade                                                             -                 -                (392)                 (392)
  Dufry Loja Franca                                                       -                 -                 (68)                  (68)
  Dufry Shop Sts Dumont                                                   -                 -                (291)                 (291)
  Dunkin St 1299                                                          -                 -                 (51)                  (51)
  East China                                                              -                 -                (134)                 (134)
  Ecampus.Com                                                             -                (249)              -                    (249)
  Echosign                                                                -                (339)              -                    (339)
  Edible Arrangements                                                     -                 (92)              -                     (92)
  El Carajo Intern Ati                                                    -                 -                   (9)                  (9)
  El Corte Ingles Castellana                                              -                 -                 (43)                  (43)
  Employtest                                                             (200)              -                 -                    (200)
  Emporium Complex 062832                                                 -                 -                 (27)                  (27)
  Engine Co No 28                                                         -                 -                 (44)                  (44)
  Entertain St 991                                                        -                 -                 (49)                  (49)
  Epstein Bared                                                           -                 -                (440)                 (440)
  Eptl 318084810052548                                                   (407)              -                 -                    (407)



                                                                                                                                  Page 1 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 153Nof
                                                                             Exhibit
                                        187
                                               FTC v. Simple Health Plans LLC, et al.
                                                    Case No. 18-cv-62593-DPG
                                                   United States District Court
                                                   Southern District of Florida

                                                         Health Benefits One
                                Detail of Credit Card Account Activity: Sorted by Category and Payee
                                     For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                 Marc A           Matthew E             Steve
                         Category                                                                                        Total
                                                                Spiewak            Spiewak             Dorfman
   Ermita De La Caridad                                                   -                -                  (72)                 (72)
   Estefan Kitchen                                                        -                -                  (49)                 (49)
   Etags Direct                                                             (2)            -                  -                     (2)
   Exprezo                                                                -                -                  (30)                 (30)
   F B Hard Rock Hote                                                     -                -                  (47)                 (47)
   Faber Book Stores 1                                                    -                -                  (19)                 (19)
   Fado Irish Pub                                                         -                -                  (93)                 (93)
   Famous Daves                                                           (64)             -                  -                    (64)
   Famous Famiglia 65                                                     -                -                  (41)                 (41)
   Fandango.Com                                                           -                -                  (29)                 (29)
   Farmacia Carol Acropolis Santo Domingo Pesos Drug                      -                -                  (15)                 (15)
   Farmacia Carol-Churchill                                               -                -                  (64)                 (64)
   Fatburger                                                              -                -                  (21)                 (21)
   Fc Dl Faras Pizza                                                      -                -                  (62)                 (62)
   Fills 3                                                                -                -                  (25)                 (25)
   First American Tobac                                                   -                -                  (13)                 (13)
   Fl Dl & Tag                                                           (231)            (121)               (25)                (377)
   Fl Notary Service 02                                                   -               (267)               -                   (267)
   Fl School of Ins                                                       (30)             -                  -                    (30)
   Flowers.Com                                                            -                -                 (363)                (363)
   Footaction 5744357                                                     -                -                  (22)                 (22)
   Fort Lauderdale Airport                                                -                (15)              (179)                (194)
   Foxnewsst 2513                                                         -                -                    (5)                 (5)
   Fresh Attractions Bag Claim D                                          -                -                    (4)                 (4)
   Fresh Co                                                               -                -                  (21)                 (21)
   Fresh Mkt-037 Pem 542929800102378                                      -                -                 (307)                (307)
   Froots Hollywood 084890018523964                                       -                -                  (23)                 (23)
   Fs Macroplant                                                          -                -                  (35)                 (35)
   Fsh Macao Front Office Macau Lodging                                   -                -                 (359)                (359)
   G&B Standard Inc                                                       -                -                 (185)                (185)
   Gadget Express 1                                                       -                -                 (214)                (214)
   Gale South Beach                                                       -                -                 (317)                (317)
   Gamaroffs                                                              (29)             -                  -                    (29)
   Garnize                                                                -                -                  (76)                 (76)
   Gastronomia Mexicanas R                                                -                -                 (109)                (109)
   Gate2Shop                                                              -                127                -                    127
   Gibsons Bar Ste 5                                                      -                -                 (113)                (113)
   Gift Sho                                                               -                -                  (16)                 (16)
   Giorgio Armani Sh Ifc Shop China Shanghai Sh Renm                      -                -                 (286)                (286)
   Giraffasbra                                                            -                -                  (52)                 (52)
   Gjelina                                                                -                -                 (400)                (400)
   Global Tcmllc 0684                                                     -                -                  (80)                 (80)
   Gloryprofitcom                                                         -                (11)               -                    (11)
   Godiva Chocolatier                                                     -                -                  (13)                 (13)
   Gogoai R C                                                             -                -                  (22)                 (22)
   Goose Island                                                           -                -                  (19)                 (19)
   Gourmet To You Inc                                                     -                -                    (8)                 (8)
   Grappa Aps Aarhus C                                                    -                -                 (110)                (110)
   Great Amer Bagel                                                       -                -                    (3)                 (3)
   Great American Group                                                   -                -                  (14)                 (14)
   Great Americn Bagel B                                                  -                -                  (22)                 (22)
   Greenblatts                                                            -                -                  (61)                 (61)
   Gru Margaritaville                                                     -                -                  (45)                 (45)



                                                                                                                                 Page 2 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 154Nof
                                                                             Exhibit
                                        187
                                               FTC v. Simple Health Plans LLC, et al.
                                                    Case No. 18-cv-62593-DPG
                                                   United States District Court
                                                   Southern District of Florida

                                                         Health Benefits One
                                Detail of Credit Card Account Activity: Sorted by Category and Payee
                                     For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                 Marc A           Matthew E             Steve
                         Category                                                                                        Total
                                                                Spiewak            Spiewak             Dorfman
   Grupo Zuma Srl Higuey Dominican Republic                               -                -                   (39)             (39)
   Gulf Coasttaxi Gulf                                                    -                -                   (54)             (54)
   H&M                                                                    -                -                   (86)             (86)
   Haagen-Dazs                                                            -                -                   (30)             (30)
   Harbor Freight Tools                                                   -                -                   (48)             (48)
   Hassan B                                                               -                -                   (36)             (36)
   Havana 1957                                                            -                -                   (41)             (41)
   Haven                                                                  -                -                  (108)            (108)
   Heist                                                                  -                -                   (47)             (47)
   Hexx Kitchen 379875                                                    -                -                  (261)            (261)
   Hireright Inc                                                          -               (151)                -               (151)
   Hn21 Santos Dumont                                                     -                -                   (14)             (14)
   Hn-Dunkin St 1021                                                      -                -                  (139)            (139)
   Holiday Cvs LLC                                                        -                  (3)               -                 (3)
   Hollywood And Highl                                                    -                -                     (7)             (7)
   Hollywood Collectibles                                                 -                -                   (95)             (95)
   Hollywood Galaxy Sprk                                                  -                -                     (8)             (8)
   Homeboy Industries                                                     -                -                   (39)             (39)
   Horkolaartaxa Denmark Aarhus V                                         -                -                   (26)             (26)
   Hulk Photo Op                                                          -                -                   (85)             (85)
   Hulu                                                                   -                -                   (24)             (24)
   Humane Society of Greater 65                                           -                -                  (211)            (211)
   Hutchins Bbq                                                           -                -                   (59)             (59)
   Intelius.Com                                                          (183)             -                   (11)            (194)
   Iovrinstantcheckmate.Com                                               (35)             -                   -                (35)
   J Seabra Super                                                         -                -                  (117)            (117)
   Johnny Foleys Irish                                                    -                -                   (52)             (52)
   Jr C Absolute Carw                                                     -                -                   (32)             (32)
   King Cafe Gourmet                                                      -                -                     (2)             (2)
   Ktlo Hair Lounge                                                       -                -                   (50)             (50)
   L Etoile Venitienne Paris                                              -                -                   (59)             (59)
   La Cocina Puertorriq                                                   -                (32)                -                (32)
   La Fregate Paris                                                       -                -                   (72)             (72)
   La Galere Markets 65                                                   -                -                     (4)             (4)
   La Loggia 0057                                                         (46)             -                   -                (46)
   Ladureeroyale Paris Pa 0142602179                                      -                -                   (39)             (39)
   Las Olas                                                               (12)             -                   -                (12)
   Latte News Espresso                                                    -                -                   (13)             (13)
   Le Roy Rene                                                            -                -                     (3)             (3)
   Light Mini In The Bo                                                   -                (21)                -                (21)
   Limebike                                                               -                -                   (10)             (10)
   MAC Cosmetics                                                          -                -                  (357)            (357)
   Magasin Aarhus Aarhus C                                                -                -                   (28)             (28)
   Magic Neep Car                                                         -                -                     (5)             (5)
   Mankind For Men Mank                                                   -                -                  (110)            (110)
   Mdc Seaport Depart G                                                   -                (60)                -                (60)
   Miami Beach Del Mar                                                    -                -                  (113)            (113)
   Miami Dade Community                                                  (125)             -                   -               (125)
   Michael A Kimmelman                                                   (100)             -                   -               (100)
   Michael Mina                                                           -                -                  (299)            (299)
   Mtnm 1129                                                              -                -                  (392)            (392)
   Musika Lessons                                                         -                -                (1,352)          (1,352)
   N La Cienega Blvd Sprk 826                                             -                -                     (3)             (3)



                                                                                                                                 Page 3 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 155Nof
                                                                             Exhibit
                                        187
                                                FTC v. Simple Health Plans LLC, et al.
                                                     Case No. 18-cv-62593-DPG
                                                    United States District Court
                                                    Southern District of Florida

                                                          Health Benefits One
                                 Detail of Credit Card Account Activity: Sorted by Category and Payee
                                      For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                  Marc A           Matthew E             Steve
                          Category                                                                                       Total
                                                                 Spiewak            Spiewak             Dorfman
   Nails Right Now Nail                                                    -                -                  (175)           (175)
   Neepcart 901785                                                         -                -                     (4)            (4)
   Normal                                                                  -                -                     (9)            (9)
   North Brand                                                             -                -                     (6)            (6)
   Opcn Irginia Scc 444043833                                              (50)             -                   -               (50)
   Passage To India                                                        -                -                   (42)            (42)
   Pelican                                                                 -                -                  (111)           (111)
   Persopo.Com                                                             -                -                   (20)            (20)
   Pgc Iah Airport Store 400003                                            -                -                   (27)            (27)
   Ph Heart Bar                                                            -                -                  (112)           (112)
   Pharmacie Des Capuciparis Pa                                            -                -                   (17)            (17)
   Photobucket.Com                                                         -               (400)                -              (400)
   Phx Matts Br                                                            -                -                   (41)            (41)
   Piazza Dl Giorgio Ca                                                    -                (58)                -               (58)
   Picsolve International                                                  -                -                   (27)            (27)
   Pink Dot                                                                -                -                   (28)            (28)
   Pink Pony                                                               -                -                  (489)           (489)
   Piola                                                                   -                -                  (168)           (168)
   Pirate                                                                  -                -                   (54)            (54)
   PJ's Coffee and Wow Winger                                              -                -                   (38)            (38)
   Plasticplace.Com                                                        -               (418)                -              (418)
   Plat Parking-Lot 2                                                      -                -                   (10)            (10)
   Plntation Dntl Art A                                                    -                -                  (385)           (385)
   Plus Unlimited                                                          -                -                  (130)           (130)
   Pmt Broward Cnty Fee                                                      (4)            -                   -                (4)
   Pmt Veh Tag Renew Broward 10088                                         (93)             -                   -               (93)
   Point Uberlandia                                                        -                -                   (66)            (66)
   Pokergo                                                                 -                -                   (20)            (20)
   Popeyss                                                                 -                -                   (11)            (11)
   Port of Subs                                                            -                -                   (31)            (31)
   Posto                                                                   -                -                   (53)            (53)
   Pq Aventura                                                             -                -                   (14)            (14)
   Precheck 7008                                                           -                -                   (85)            (85)
   Presto Nuevo                                                            -                -                   (10)            (10)
   Primevideo                                                              -                -                   (14)            (14)
   Ps Plus Inc                                                             -                -                   (16)            (16)
   Pupaholic Dadeland                                                      -                -                   (82)            (82)
   Ranch                                                                   -                -                     (5)            (5)
   Rangoon New Bureau                                                      -                -                     (9)            (9)
   Rest E Bar Transa                                                       -                -                   (32)            (32)
   Roc                                                                     -                -                   (86)            (86)
   Roku                                                                    -                -                   (97)            (97)
   Rs Brasil                                                               -                -                   (23)            (23)
   Rudys Country Store                                                     -                -                   (11)            (11)
   Rumbergers Gulf 876147                                                  -                -                   (30)            (30)
   Sabadell Financial C                                                    -                -                     (8)            (8)
   Safeway Store 1748                                                      -                -                     (3)            (3)
   Saint Clair Letraiteur Saintcloud Ha                                    -                -                   (55)            (55)
   Salesforce Com Salesforce.Com                                           -             (1,050)                -            (1,050)
   Sammys-El Segundo                                                       -                -                   (43)            (43)
   Sangoma Us Inc 65                                                       (99)             -                   -               (99)
   Santo Grao                                                              -                -                   (43)            (43)
   Sarim Gifts                                                             -                -                   (11)            (11)



                                                                                                                                 Page 4 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 156Nof
                                                                             Exhibit
                                        187
                                               FTC v. Simple Health Plans LLC, et al.
                                                    Case No. 18-cv-62593-DPG
                                                   United States District Court
                                                   Southern District of Florida

                                                         Health Benefits One
                                Detail of Credit Card Account Activity: Sorted by Category and Payee
                                     For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                 Marc A           Matthew E             Steve
                         Category                                                                                        Total
                                                                Spiewak            Spiewak             Dorfman
   Saveurs Et Styles Paris                                                -                -                  (22)                 (22)
   Scsc 200048 Paris Pa                                                   -                -                  (17)                 (17)
   Seminole Auto Salon                                                    -                -                  (30)                 (30)
   Sherlock                                                               -                -                  (54)                 (54)
   Shine Society                                                          -                -                  (66)                 (66)
   Siena Tx                                                               -                -                  (46)                 (46)
   Simple Insurance Leads                                                 -                   (1)             -                     (1)
   Simple Mobile Services                                                 (82)              -                 -                    (82)
   Smoothie Plus Of                                                       -                 -                   (5)                 (5)
   Smoothie Spo                                                           -                 -                 (35)                 (35)
   So Doces                                                               -                 -                   (7)                 (7)
   So Pt Arena Bar                                                        -                 -                 (10)                 (10)
   So Tahoe Parking Gar                                                   -                 -                 (13)                 (13)
   Soda Vending                                                           -                 -                   (7)                 (7)
   South                                                                  -                 -                 (70)                 (70)
   Spk Spoke 01800699426                                                  -                 -                   (2)                 (2)
   Spybar                                                                 -                 -                 (53)                 (53)
   Sr Dallas Dallas Tx                                                    -                 -                 (26)                 (26)
   Ss 15                                                                  -                 -                 (10)                 (10)
   Ss 15000000000340225                                                   -                 -                 (17)                 (17)
   Stagecoach-Slice Of Stateline                                          -                 -                 (46)                 (46)
   Subscription Charge San Francisco Ny New Line                          -                 -                 (73)                 (73)
   Tailwindtlh Airport                                                    -                 -                   (8)                 (8)
   Tanglewood E23                                                         -                 -                 (41)                 (41)
   Texaco                                                                 -                 -                 (95)                 (95)
   The Brig                                                               -                 -                 (41)                 (41)
   The Briny River Fron                                                   -                 (15)              -                    (15)
   The Clachan                                                            -                 -                 (36)                 (36)
   The County Line On The Lake                                            -                 -                 (36)                 (36)
   The Daily Cr                                                           -                 -                 (67)                 (67)
   The Fifties Com Alim Ltda                                              -                 -                 (46)                 (46)
   The Grove                                                              -                 -                 (26)                 (26)
   The Gwen                                                               -                 -                 (76)                 (76)
   The Keg King                                                          (378)              -                 -                   (378)
   The Market Place                                                      (111)              -                 -                   (111)
   The Nutty Bavarian                                                     -                   (7)             -                     (7)
   The Otheroom                                                           -                 -                 (70)                 (70)
   The Panamera                                                           -                 -                (204)                (204)
   The Paradies Shops                                                     -                 -                (164)                (164)
   The Phoenician Resort The Phoenician                                   -                 -                 (46)                 (46)
   The Salty Pelican Ba                                                   (37)              -                 -                    (37)
   The Varsity                                                            -                 -                 (28)                 (28)
   The Wayland                                                            -                 -                (262)                (262)
   Three Broomsti                                                         -                 -                 (49)                 (49)
   Tienda Hard Rock Ii                                                    -                 -                 (50)                 (50)
   Time Warner Cable                                                     (214)              -                 -                   (214)
   Time Warner Center Cprk                                                -                 -                 (65)                 (65)
   Tip                                                                    -                 -                (223)                (223)
   Tm-Battlefro 8442288                                                   (94)              -                 -                    (94)
   Tom James Company                                                     (106)              -                 -                   (106)
   Tony Luke Inc 0447                                                     -                 -                 (23)                 (23)
   Tonychansw                                                             -                 -                (119)                (119)
   Toon Dippin Do                                                         -                 -                   (5)                 (5)



                                                                                                                                 Page 5 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 157Nof
                                                                             Exhibit
                                        187
                                                  FTC v. Simple Health Plans LLC, et al.
                                                       Case No. 18-cv-62593-DPG
                                                      United States District Court
                                                      Southern District of Florida

                                                          Health Benefits One
                                 Detail of Credit Card Account Activity: Sorted by Category and Payee
                                      For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                    Marc A          Matthew E            Steve
                          Category                                                                                       Total
                                                                   Spiewak           Spiewak            Dorfman
   Toon Icee                                                                -                -                    (4)            (4)
   Touchtunes Mobile                                                        -                -                  (10)            (10)
   Towel Hut Retail                                                         -                (58)               -               (58)
   Tracfone Airtime                                                         (17)             -                  -               (17)
   Tracfone Phones                                                          (33)             -                  -               (33)
   Transamerican Hoteles Hot                                                -                -                 (184)           (184)
   Travel Insurance                                                        (102)            (172)               (64)           (338)
   Travel Traders                                                           -                -                  (10)            (10)
   Tropicalnewsst                                                           -                -                 (353)           (353)
   Union                                                                    -                -                  (90)            (90)
   University Car                                                           -                (32)               -               (32)
   Usa Avendco                                                              -                -                  (11)            (11)
   Usconnect Rfsol Vend 2 S 65                                              -                -                    (4)            (4)
   Venicci Inc                                                              -                -                  (41)            (41)
   Vfw Nat L Headquarte                                                     -                (30)               -               (30)
   Virginia Scc                                                             (75)             -                  -               (75)
   Virk Properties                                                          -                -                  (15)            (15)
   Vitamin Shoppe 420                                                       -                (60)               -               (60)
   Vitasquad LLC                                                            -                -                 (330)           (330)
   Vueflfinsrv                                                              126              -                  -               126
   Wet                                                                      -                  (6)              (20)            (26)
   White And Blue                                                           -                -                  (14)            (14)
   White Elephant Sal                                                       -                -                  (24)            (24)
   Zablong                                                                  -                -                  (22)            (22)
             Total Select activity less than $500 in aggregate           (3,295)          (3,920)           (18,449)        (25,664)

Auto
   17th St Ft Lauderdale                                                    -                 -                 (13)            (13)
   7-Eleven                                                                 -                 (10)           (1,247)         (1,257)
   Allstate                                                                 (74)              -                 -               (74)
   Auto Plaza                                                               -                 -                 (35)            (35)
   Aventuras Finest Hand                                                    -                 -                 (28)            (28)
   Biscayne U Gas                                                           -                 -                (356)           (356)
   Bp                                                                       -                 -                (268)           (268)
   Brickell Bp                                                              -                 -                 (53)            (53)
   Broward Bp                                                               -                 -                 (49)            (49)
   Broward Marathon                                                         -                 -                 (53)            (53)
   Broward Petroleum LLC                                                    -                 -                 (14)            (14)
   Bryan Petr 104                                                           (56)              -                 -               (56)
   Carmax                                                                   (61)              -                 -               (61)
   Carwash Lube                                                             -                 (15)              (22)            (38)
   Chevron                                                                 (477)             (725)           (7,333)         (8,534)
   Citgo                                                                    -                 -                (854)           (854)
   Coconut Creek Valero                                                     (45)              -                 -               (45)
   Copans Bp 8870                                                           -                 -                 (17)            (17)
   Costco Gas                                                              (177)              -                 -              (177)
   Diesel of Houston                                                        -                 -              (1,000)         (1,000)
   Downtown Marathon                                                        -                 -                 (16)            (16)
   Elite Roads                                                              -                 -              (4,100)         (4,100)
   Exxonmobil                                                              (250)              (25)           (1,472)         (1,747)
   Federal Bp                                                               -                 (56)              -               (56)
   Federal Marathon                                                         -                 -                 (53)            (53)
   Geico                                                                    -                (339)             (615)           (954)



                                                                                                                                 Page 6 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 158Nof
                                                                             Exhibit
                                        187
                                               FTC v. Simple Health Plans LLC, et al.
                                                    Case No. 18-cv-62593-DPG
                                                   United States District Court
                                                   Southern District of Florida

                                                         Health Benefits One
                                Detail of Credit Card Account Activity: Sorted by Category and Payee
                                     For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                 Marc A           Matthew E             Steve
                         Category                                                                                        Total
                                                                Spiewak            Spiewak             Dorfman
   Hallandale U Gas                                                       -                -                     (8)             (8)
   Hess                                                                   (17)             (45)                (96)            (157)
   Hollywood Bp                                                           -               (225)               (292)            (517)
   Hollywood Marathon                                                     -                -                   (15)             (15)
   Icon Auto Spa                                                          -                -                  (146)            (146)
   Land Rover Ft Lauder                                                   -                -                (7,537)          (7,537)
   Las Vegas Collision Cent 0756                                          -                -                (1,729)          (1,729)
   Lauderdale Bmw Mini                                                    (47)             -                   -                (47)
   Lexus of Pembroke Pines Lexus of Pembr                              (1,000)          (3,041)                -             (4,041)
   Marathon Gas                                                           -                -                (1,706)          (1,706)
   Miami Auto Spa                                                         -                -                  (771)            (771)
   Nationwide Allied                                                     (316)            (646)                -               (963)
   Racetrac                                                               -                -                  (127)            (127)
   Shell Oil                                                             (452)            (420)             (4,779)          (5,650)
   Speedway                                                               -                -                  (209)            (209)
   Sunoco                                                                 -                (18)                (60)             (78)
   Sunshine                                                               -                -                   (88)             (88)
   Ultimate Car Wash                                                      -                -                   (46)             (46)
   V A Leasing                                                           (240)             -                   -               (240)
   Valero                                                                 -                -                   (71)             (71)
   Wash A Rama                                                            -                -                   (14)             (14)
   Wawa                                                                   -                -                     (6)             (6)
   Westar                                                                 -                (30)               (409)            (439)
                                                Total Auto             (3,212)          (5,596)            (35,706)         (44,514)

Business
   2Co.Com                                                                -                (216)               -               (216)
   A.D. Banker                                                           (157)              -                  -               (157)
   Aa Aalf Bc                                                            (540)             (744)               -             (1,283)
   Abc Financial                                                          -                 -                 (306)            (306)
   Adengage LLC                                                           -                 (50)               -                (50)
   Adobe Acropro Subs Adobe Systems                                    (2,470)           (3,219)               -             (5,689)
   ADT Security                                                        (3,881)           (5,625)               -             (9,506)
   Affiliate Summit.Com                                                   -                 -               (3,995)          (3,995)
   AHIP                                                                   -                 (43)               -                (43)
   Alcazar Networks Inc                                                   -              (2,155)               -             (2,155)
   All Web Leads                                                   (8,256,100)          (20,539)               -         (8,276,639)
   Alpert Enterprises                                                  (4,300)              -                 (270)          (4,570)
   Annual Membership Fee                                              (28,617)           (7,800)            (3,015)         (39,432)
   Arkansas Gov Pymnt                                                     (84)              -                  -                (84)
   Arthur J Gallagher Risk                                                (15)              -                  -                (15)
   Asc Insurance Division                                                (350)              -                  -               (350)
   Asp Marketing Group                                                 (3,967)              -                  -             (3,967)
   AT&T                                                               (32,488)           (1,161)            (4,841)         (38,490)
   Atlassian                                                           (3,625)           (1,536)               -             (5,161)
   Attorney General Offic                                                (750)              -                  -               (750)
   Balsamiq                                                               -                (393)               -               (393)
   BeenVerified.Com                                                       (54)             (503)               -               (557)
   Bizchair.Com                                                           -                 -                 (401)            (401)
   Blue Jeans Network                                                    (150)              -                  -               (150)
   Bocacom Net                                                            -                (400)               -               (400)
   Box Net Bus Srvcs                                                      -              (1,260)               -             (1,260)
   Budget Notary                                                         (109)              -                  -               (109)



                                                                                                                                 Page 7 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 159Nof
                                                                             Exhibit
                                        187
                                                FTC v. Simple Health Plans LLC, et al.
                                                     Case No. 18-cv-62593-DPG
                                                    United States District Court
                                                    Southern District of Florida

                                                          Health Benefits One
                                 Detail of Credit Card Account Activity: Sorted by Category and Payee
                                      For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                  Marc A          Matthew E              Steve
                          Category                                                                                       Total
                                                                 Spiewak           Spiewak              Dorfman
   Business 21                                                            -                (219)                -              (219)
   Buy Squad                                                              -              (4,180)                -            (4,180)
   CableOrganizer                                                         -                 (68)                -               (68)
   Canteen Rs                                                          (1,389)              -                   -            (1,389)
   Carbonite Backup                                                        99              (328)                -              (229)
   Careerbuilder                                                      (13,176)          (13,780)                -           (26,956)
   Careington International Corporation                                   -             (90,505)                -           (90,505)
   Catalant Technologies                                                  -              (6,000)            (19,400)        (25,400)
   Cbeyond Communication                                                  -              (2,994)                -            (2,994)
   Cbi Winzip Cleverbrisoftware                                           (16)              -                   -               (16)
   CCH Taxwise                                                            (40)              -                   -               (40)
   CDS Amaluna                                                            -                 -                   (15)            (15)
   CDW Direct                                                            (660)              -                   -              (660)
   CDW Government                                                        (191)              -                   -              (191)
   Celerity Telecom Inc                                                   -              (6,743)                -            (6,743)
   Comcast                                                               (381)             (298)               (721)         (1,400)
   Concur Technologie                                                 (20,655)              -                   -           (20,655)
   Core 4 Solutions                                                   (40,606)           (7,400)                -           (48,006)
   Counterpath                                                            -                (611)                -              (611)
   CPA Texas Tax                                                          (51)              (51)                -              (102)
   CPanel Inc                                                             -                (180)                -              (180)
   Craigslist Inc                                                     (10,050)         (109,125)                (25)       (119,200)
   Crain Communications                                                   -                (293)                -              (293)
   Dallas Janitorial                                                   (5,842)              -                   -            (5,842)
   Datalot Inc                                                            -                 -                  (400)           (400)
   Decisions Unlimited                                                    -                 -                  (314)           (314)
   Dell Marketing LP                                                     (180)              -                   -              (180)
   DHL Express Usa Inc                                                    -                 -                   (49)            (49)
   Digital River                                                          -                (715)                -              (715)
   Direct Lead Technologies                                               -                 -                (5,925)         (5,925)
   Docusign                                                            (1,216)             (638)                -            (1,854)
   Domain Dev Studios                                                (265,949)              -                   -          (265,949)
   Dotcom Computers                                                      (398)           (6,320)                -            (6,718)
   Doublerobotics.Com                                                     -                 -                (3,388)         (3,388)
   Driver On Demand LLC                                                   -                 -                (2,881)         (2,881)
   Dropbox                                                                (99)              -                   -               (99)
   Dropoff Inc                                                            -              (2,316)                -            (2,316)
   DTCOM                                                                  -              (2,194)               (260)         (2,454)
   Ebquickstart LLC                                                    (7,975)           (7,063)                -           (15,038)
   Emedco, Inc.                                                           -                (918)                -              (918)
   Envoy Com Visitor Reg                                               (2,540)           (3,207)                -            (5,747)
   Equifax                                                                -                 -                  (918)           (918)
   Equinox                                                                -                 -                (9,969)         (9,969)
   Esquared                                                               -                 -                  (431)           (431)
   ETB Technologies Ltd                                                (6,858)              -                   -            (6,858)
   Experian                                                              (101)              -                (1,842)         (1,943)
   Fab Technologies Ltd                                                (4,696)              -                   -            (4,696)
   Facebook                                                               -                 -                   (85)            (85)
   Fastsigns                                                          (10,334)          (19,788)                -           (30,122)
   Federal Trade Commision                                            (16,482)          (17,021)                -           (33,503)
   FedEx                                                               (2,960)             (489)               (407)         (3,855)
   Financial Media Group                                                  -              (1,000)                -            (1,000)
   Firewalls.Com                                                      (63,202)          (10,646)                -           (73,848)



                                                                                                                                 Page 8 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 160Nof
                                                                             Exhibit
                                        187
                                                  FTC v. Simple Health Plans LLC, et al.
                                                       Case No. 18-cv-62593-DPG
                                                      United States District Court
                                                      Southern District of Florida

                                                         Health Benefits One
                                Detail of Credit Card Account Activity: Sorted by Category and Payee
                                     For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                    Marc A          Matthew E           Steve
                         Category                                                                                        Total
                                                                   Spiewak           Spiewak           Dorfman
   Florida Dept of State                                                 (1,633)           (1,490)             -             (3,123)
   Florida Power Light                                                   (2,496)              -               (199)          (2,695)
   Github                                                                (2,155)           (1,300)             -             (3,455)
   Global American Solutions                                         (1,530,247)              -             (5,478)      (1,535,725)
   Global Industrial Eq                                                     -              (3,399)          (2,328)          (5,727)
   Godaddy.Com                                                           (5,160)           (5,910)             -            (11,070)
   Goharddrive.Com                                                          -                (479)             -               (479)
   Gold Coast Schools                                                       -              (1,494)            (425)          (1,919)
   Goodhire LLC                                                             -              (5,432)             -             (5,432)
   Google.Com                                                           (37,343)           (9,377)             -            (46,721)
   GoToMyPC                                                              (1,438)             (447)             -             (1,885)
   Goverlaninc                                                           (3,840)           (3,299)             -             (7,139)
   Greater Miami Chamb                                                      -                 -             (4,220)          (4,220)
   Headsets Direct Inc                                                      -                (851)             -               (851)
   Hello Direct Inc                                                         -                 -               (598)            (598)
   Hipaa Training                                                           -              (1,000)             -             (1,000)
   Hiring Success 18                                                       (595)              -                -               (595)
   Hivelocity Sparknod                                                   (4,262)           (4,992)             -             (9,254)
   Hourlynerd.Com                                                           -              (1,111)             -             (1,111)
   Hp                                                                       -              (1,070)             (75)          (1,144)
   Hudson News                                                              -                 (41)          (1,160)          (1,201)
   Ibt Iis Fingerprint                                                     (749)           (2,419)             -             (3,168)
   Icm Instantcheckmate.Com                                                (174)              -                -               (174)
   ICMG                                                                  (3,095)              -                -             (3,095)
   IFI Atlanta                                                              -                 -               (158)            (158)
   Image360 Fort Laud                                                       -                 -               (458)            (458)
   Incorporating Services                                                  (108)              -                -               (108)
   Indeed                                                               (56,285)          (21,501)             -            (77,786)
   Inmotion Mia                                                             -                 -               (230)            (230)
   Insurance Licensing                                                   (2,014)           (1,716)             -             (3,731)
   Insurance Premium                                                       (716)              -                -               (716)
   InsureTech Connect                                                    (6,580)              -                -             (6,580)
   Intuit QuickBooks                                                    (11,217)           (3,921)             -            (15,139)
   IOA                                                                      -                 -               (543)            (543)
   Iqpc Idga Events                                                     (21,585)              -                -            (21,585)
   Jetbrains                                                                -              (3,418)             -             (3,418)
   Job News                                                              (7,500)              -                -             (7,500)
   Keepersecurity.Com                                                   (11,598)             (205)             -            (11,803)
   Keeps Subscription San Francisco Ny New Line                             -                 -               (108)            (108)
   Labor Law Center.Com                                                     -                 (38)             -                (38)
   Law Office of Mindy                                                      (75)              -                -                (75)
   Lexington Law                                                            -                 -             (1,499)          (1,499)
   Linkedin                                                              (2,344)           (2,588)         (13,999)         (18,931)
   LogMeIn                                                               (1,259)              -                -             (1,259)
   Logmein Joinme                                                        (1,439)              -                -             (1,439)
   Lv Water District                                                        -                 -               (914)            (914)
   L-Zone                                                                   -                 -               (151)            (151)
   Malloy and Malloy PL                                                    (795)              -                -               (795)
   Market Ax                                                                -                 -               (108)            (108)
   Marketing Campaigns                                                      -                (534)             -               (534)
   Marlins Foundation Blackbaud Inc                                         -                 -             (5,125)          (5,125)
   Matth Herman                                                             -                 -               (500)            (500)
   MergerNetwork                                                            -                 -               (754)            (754)



                                                                                                                                 Page 9 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 161Nof
                                                                             Exhibit
                                        187
                                               FTC v. Simple Health Plans LLC, et al.
                                                    Case No. 18-cv-62593-DPG
                                                   United States District Court
                                                   Southern District of Florida

                                                         Health Benefits One
                                Detail of Credit Card Account Activity: Sorted by Category and Payee
                                     For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                 Marc A           Matthew E             Steve
                         Category                                                                                        Total
                                                                Spiewak            Spiewak             Dorfman
   Metrofax Services                                                      (69)             (339)               -               (407)
   Mga Financial Service                                                  -             (35,451)               -            (35,451)
   Miami Top Cleaning                                                     -                 -                 (298)            (298)
   Microsoft                                                           (4,489)           (1,070)              (250)          (5,809)
   Mitec                                                                  -                (640)               -               (640)
   Mmj Electric In                                                     (6,622)              -                  -             (6,622)
   Mouser Electronics                                                     -                (938)               -               (938)
   Mulready Ok Ins                                                     (1,500)              -                  -             (1,500)
   My Agent Solutions                                                     -                 -               (2,700)          (2,700)
   Mylife Com Inc                                                        (107)              -                  -               (107)
   NAIC General National Association                                   (1,075)              -                  -             (1,075)
   NAPA                                                                (1,757)           (2,916)               -             (4,673)
   National Association O                                              (1,185)              -                  -             (1,185)
   Nea-Eo For Less                                                       (255)              -                  -               (255)
   Nespresso Usa Inc                                                      -                 -                  (81)             (81)
   Netgate                                                            (13,522)           (1,617)               -            (15,139)
   Newsconnection                                                         -                 -                 (198)            (198)
   NIPR Licensing National Insurance                                 (323,592)           (9,839)               -           (333,431)
   Norvax                                                             (11,250)          (18,000)               -            (29,250)
   Notaries.Com                                                          (140)              -                  -               (140)
   Off Broward                                                            -                 -                 (199)            (199)
   Office Depot                                                          (693)           (3,329)            (1,486)          (5,508)
   Office Max                                                            (130)             (471)               (10)            (612)
   Orderfind.Com                                                          -                 -                 (412)            (412)
   Payeasebj Technology Ltd Bj China                                      -                 -               (3,361)          (3,361)
   Paymentsed Forum Inc                                                (4,080)              -                  -             (4,080)
   Pc 123                                                                 -                (523)               -               (523)
   PC Nation Office Nation                                                -                (635)               -               (635)
   PC Wholesale                                                           -                 -                  -                -
   Peoplesmart Com                                                        -                (758)              (520)          (1,278)
   Pepperjam                                                              -              (1,544)               -             (1,544)
   Phillip Emerman                                                        -                 -                 (595)            (595)
   Pk Graphics                                                         (1,190)              -                 (487)          (1,677)
   Post Up Stand                                                       (1,512)              -               (1,245)          (2,757)
   Prospectzone                                                    (6,073,000)         (133,700)               -         (6,206,700)
   Public Storage                                                      (1,881)           (3,619)           (16,123)         (21,622)
   Quadranet Inc                                                     (109,340)          (49,126)               -           (158,466)
   Random Source Inc                                                   (4,107)              -                  -             (4,107)
   Red Butler                                                             -                 -               (1,600)          (1,600)
   Redcap                                                                 -                 -              (11,208)         (11,208)
   Refurb Phone Ex                                                        -              (5,200)               -             (5,200)
   Registered Agent Solutions Inc                                        (218)              -                  -               (218)
   Sales Technology                                                       -              (1,000)               -             (1,000)
   Salsbury Industries                                                    -             (16,137)               -            (16,137)
   Samsung                                                                -              (4,378)               -             (4,378)
   Schneider Electric                                                     -              (2,287)               -             (2,287)
   Schools In                                                             -                (529)              (873)          (1,402)
   Sendgrid                                                            (2,745)           (2,544)               -             (5,288)
   Seop.Com                                                           (18,000)              -                  -            (18,000)
   Server Supply Com In                                                (1,683)             (544)               -             (2,227)
   Servermonkey.Com                                                   (77,625)          (50,038)               -           (127,663)
   Sharefile                                                             (188)           (2,625)               -             (2,813)
   Shop Pop Displays                                                      -                 -                 (349)            (349)



                                                                                                                             Page 10 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 162Nof
                                                                             Exhibit
                                        187
                                               FTC v. Simple Health Plans LLC, et al.
                                                    Case No. 18-cv-62593-DPG
                                                   United States District Court
                                                   Southern District of Florida

                                                         Health Benefits One
                                Detail of Credit Card Account Activity: Sorted by Category and Payee
                                     For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                 Marc A           Matthew E             Steve
                         Category                                                                                        Total
                                                                Spiewak            Spiewak             Dorfman
   Shred Trust                                                            -                (850)               -               (850)
   Simplisafe.Com                                                         -                 -                 (414)            (414)
   Site5 Com Webhosting                                                  (120)             (335)               -               (454)
   Smartsign                                                           (1,017)           (1,091)               (43)          (2,151)
   Sobe Express LLC                                                    (1,612)             (864)               -             (2,476)
   Society for Human Resource Management                                 (607)             (369)               -               (976)
   Society of Corporate Compliance & Ethics                               -                (159)               -               (159)
   Spamhero.Com                                                          (276)             (240)               -               (516)
   Spokeo.Com                                                            (101)              -                  -               (101)
   Spring Creek                                                           -                 -                 (141)            (141)
   Staples                                                            (11,317)              -                 (254)         (11,572)
   State Insurance License                                             (2,965)          (11,440)               (42)         (14,448)
   Stirling Road Oper LLC                                                (502)             (105)               -               (607)
   Storage Mart                                                           -                 -              (13,744)         (13,744)
   Stor-All Storage                                                       -                 -               (1,584)          (1,584)
   Suitabletech                                                        (2,140)              -                  -             (2,140)
   Tenant Evaluation 10                                                   -                 -                 (200)            (200)
   Texas Secretary Of State                                               (15)              -                  -                (15)
   The Webstaurant Store                                                  -              (6,866)               -             (6,866)
   Tiger Direct                                                        (5,534)          (84,541)            (2,674)         (92,749)
   T-Mobile                                                              (714)              -               (2,636)          (3,351)
   Total Cable Solutions                                                  -                (396)               -               (396)
   Tower Of Power Center                                                 (151)              -                 (417)            (568)
   TrafficVance                                                           -              (1,000)               -             (1,000)
   Trumpia                                                             (4,680)              -                  -             (4,680)
   Tw Telecom                                                             -              (1,045)               -             (1,045)
   Twilio Inc                                                         (16,907)          (40,574)               -            (57,481)
   United Moving And Stor N                                               -                 -               (1,883)          (1,883)
   UPS                                                                   (924)             (592)              (604)          (2,120)
   Upwork                                                                 -                 -                    (0)             (0)
   Ushealth Administrators                                               (206)             (294)               -               (500)
   Vertical Cable                                                      (1,848)             (474)               -             (2,322)
   Vicidial Group                                                         -                (800)               -               (800)
   Vistage Florida                                                        -                 -               (8,275)          (8,275)
   Vistapr                                                                -                (117)               -               (117)
   Vitelity                                                          (145,100)         (327,000)               -           (472,100)
   VMware                                                                 -                (285)               -               (285)
   Vocalocity Inc                                                         -                 (14)               -                (14)
   Voxtell                                                                -              (5,193)               -             (5,193)
   Vsp                                                                    -              (1,500)               -             (1,500)
   Vue Fl Fin Srv                                                        (420)           (2,184)               -             (2,604)
   Vz Wireless                                                            (16)              -                  -                (16)
   Wa Secretary Of State                                                  (60)              -                  -                (60)
   Wains Commissioner                                                    (395)              -                  -               (395)
   Web.Com                                                             (3,229)              -                  -             (3,229)
   WebCE                                                                 (378)             (170)               -               (548)
   Weebly Business Site Weebly Business                                   -                 -                 (116)            (116)
   Weebly Custom Domain Weebly Custom                                     -                 -                  (75)             (75)
   Whitepages Premium                                                     (30)              -                  (10)             (40)
   Worldwide Insurance Service                                            -                 -              (13,500)         (13,500)
   Wrapbootstrap                                                          -                 (36)               -                (36)
   Yourmembership Careers Your Membership                                 -                (325)               -               (325)
   Ziprecruiter                                                       (10,059)           (8,645)               -            (18,704)



                                                                                                                             Page 11 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 163Nof
                                                                             Exhibit
                                        187
                                                FTC v. Simple Health Plans LLC, et al.
                                                     Case No. 18-cv-62593-DPG
                                                    United States District Court
                                                    Southern District of Florida

                                                          Health Benefits One
                                 Detail of Credit Card Account Activity: Sorted by Category and Payee
                                      For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                  Marc A          Matthew E              Steve
                          Category                                                                                       Total
                                                                 Spiewak           Spiewak              Dorfman
   Zoho Corporation                                                    (2,890)           (3,300)                -             (6,190)
                                            Total Business        (17,406,477)       (1,289,358)           (187,494)     (18,883,328)

Entertainment
 Event Planner
   Stupak Las Vegas                                                       -                 -              (217,339)       (217,339)

 Gentlemen's Club
  Benelux Corporation (Palazio) - Gentlemen's Club                        -                 -                  (726)            (726)
  Cheetah Gentlemen's Club                                                -                 -                (3,171)          (3,171)
  Diamond Entertainment - Gentlemen's Club                                -                 -                (6,835)          (6,835)
  E11even - Gentleman's club                                              -                 -                (5,516)          (5,516)
  Entertainment USA (Christie Cabaret) - Gentlemen's Club                 -                 -                  (725)            (725)
  J W Lee Inc (Scarletts) - Gentlemen's Club                              -                 -                   (50)             (50)
  Miami Gardens Sq1 Club (Tootsie's Cabaret) - Gentlemen's C              -                (832)            (29,936)         (30,768)
  O C Food Beverage LLC (Rachel's) - Gentleman's Club                     -                 -               (13,046)         (13,046)
  Outwest Ventures Gentleman's club                                       -                 -                (1,812)          (1,812)
  Solid Gold - Gentleman's club                                           -                 -                (3,578)          (3,578)
  Spearmint Rhino - Gentlemen's Club                                      -                 -                (5,529)          (5,529)
  VC Lauderdale (Vegas Cabaret) - Gentlemen's Club                        -                 -                (2,071)          (2,071)
                                    Total Gentlemen's Club                -                (832)            (72,994)         (73,826)

 Museum / Theme Park / Tour
  9/11 Memorial                                                           -                 -                  (108)            (108)
  Atlantis Aquaquest                                                      -                (657)                -               (657)
  Battlefield Vegas                                                       -                 -                (2,210)          (2,210)
  Disney World                                                            -                 -                  (437)            (437)
  Linq High Roller                                                        -                 -                   (46)             (46)
  Moet Chandon Epernay                                                    -                 -                (4,186)          (4,186)
  Musee Du Louvre Paris                                                   -                 -                  (622)            (622)
  Pacific Park                                                            -                 -                   (51)             (51)
  Ripleys Orlando                                                         -                 -                   (43)             (43)
  Rusty Wallace Racing Experience                                         -                 -                  (525)            (525)
  Santas Enchanted Forest                                                 -                 -                  (168)            (168)
  Show Management                                                         -                 -                  (450)            (450)
  The London Eye Company Limited                                          -                 -                   (24)             (24)
  Universal Orlando                                                       -                 -                  (200)            (200)
  Universal Studios Hollywood                                             -                 -                  (613)            (613)
                         Total Museum / Theme Park / Tour                 -                (657)             (9,682)         (10,339)

 Nightclub
  Below Zero Absolut                                                      -                 -                   (44)             (44)
  Capitale                                                                -                 -                  (228)            (228)
  Capones                                                                 -                 -                   (48)             (48)
  Club De Hong Kong                                                       -                 -                (4,020)          (4,020)
  Club Euro                                                               -                 -                  (600)            (600)
  Club Space                                                              -                 -                  (600)            (600)
  Cubic Macau Bar Nightclub                                               -                 -                  (952)            (952)
  Drais Afterhours LLC                                                    -                 -                (1,119)          (1,119)
  Ellio Ibiza Ba Bar Nightclub Euro                                       -                 -                (1,489)          (1,489)
  Fontainebleau - Liv                                                     -                 -               (70,294)         (70,294)
  Gold Club - Gentelmen's Club                                            -                 -                  (992)            (992)
  Hakkasan                                                                -              (3,112)            (18,779)         (21,891)



                                                                                                                              Page 12 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 164Nof
                                                                             Exhibit
                                        187
                                               FTC v. Simple Health Plans LLC, et al.
                                                    Case No. 18-cv-62593-DPG
                                                   United States District Court
                                                   Southern District of Florida

                                                         Health Benefits One
                                Detail of Credit Card Account Activity: Sorted by Category and Payee
                                     For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                 Marc A           Matthew E             Steve
                          Category                                                                                       Total
                                                                Spiewak            Spiewak             Dorfman
   Harrah's Peek                                                          -                -                 (3,220)         (3,220)
   Hyde Lnge at American Airlines Arena                                  (324)            (405)                (909)         (1,638)
   Joy Eslava                                                             -                -                   (665)           (665)
   L'Arc Club Paris                                                       -                -                 (8,525)         (8,525)
   Living Room                                                            -                (89)                (131)           (220)
   Mansion                                                                -                -                   (720)           (720)
   Marquee Las Vegas                                                      -                -               (158,241)       (158,241)
   Mekka Nightclub Miami                                                  -                -                   (468)           (468)
   Merenguebar Santo Domingo Pesos Bar Nightclub                          -                -                   (327)           (327)
   Miami Hyde                                                             -                -                (10,566)        (10,566)
   Muse Club                                                              -                -                   (515)           (515)
   Mynt Lounge                                                            -                -                (12,035)        (12,035)
   Nikki Beach Club                                                       -                (62)              (3,844)         (3,906)
   Oasis El Paraiso Escondid                                              -                -                   (459)           (459)
   Off The Hookah                                                         -                -                 (3,259)         (3,259)
   Omnia Las Vegas                                                        -                -                 (3,001)         (3,001)
   Ora Miami                                                              -                -                 (4,069)         (4,069)
   Pacha Ibiza Ibiza Ba Bar Nightclub Euro                                -                -                 (6,668)         (6,668)
   Pacha Reservas                                                         -                -                 (4,699)         (4,699)
   Passion Nightclub                                                      -                -                 (1,326)         (1,326)
   Round Up                                                               -                -                   (625)           (625)
   Sayers Club                                                            -                -                 (2,557)         (2,557)
   Shay Bar Nightclub                                                     -                -                 (2,440)         (2,440)
   Story Nightclub                                                        -                -                (57,506)        (57,506)
   Surrender Nightclub                                                    -                -                (11,064)        (11,064)
   Tao Night Club                                                         -                -                 (7,418)         (7,418)
   Tl Gilleys Nightclub                                                   -                -                 (1,132)         (1,132)
   Vibe                                                               (14,431)          (3,108)             (38,647)        (56,187)
   Vip Room                                                               -                -                 (1,071)         (1,071)
   XS-Encore                                                              -                -                 (4,544)         (4,544)
                                           Total Nightclub            (14,755)          (6,776)            (449,816)       (471,346)

 Salon / Spa
  Andrea Hair Center B                                                    -                 -                   (29)            (29)
  Bamboo Wellness Inc                                                     -                 -                  (138)           (138)
  Bliss 49                                                                -                 -                  (280)           (280)
  Boca Tanning                                                            -                 -                   (91)            (91)
  Boca Tanning Brickell                                                   -                 -                   (94)            (94)
  Body Rock Spa                                                           -                 -                (1,547)         (1,547)
  Chic La Vie                                                             -                 -                  (660)           (660)
  Contour Day Spa                                                         -                 -                  (295)           (295)
  Cosmo Sahra Spa                                                         -                 -                  (544)           (544)
  Escape Nails & Spa                                                      -                 -                  (428)           (428)
  Glamsquad Inc                                                           -                 -                (3,515)         (3,515)
  Hard Rock Hotel Spa                                                     -                 -                  (110)           (110)
  Hochstein Medical Spa                                                   -                 -                  (512)           (512)
  Leelou Salon & Spa                                                      -                 -                  (100)           (100)
  Red Door Salon                                                          -                 -                  (135)           (135)
  Reviv Medical Spa                                                       -                 -                  (215)           (215)
  Salon Rik Rak                                                           -                 -                (3,858)         (3,858)
  Sarracino Salon                                                         -                 -                (1,050)         (1,050)
  Serenity Spa Gifts                                                      -                 -                  (215)           (215)
  Spa At Icon Brickell                                                    -                 -                (1,436)         (1,436)



                                                                                                                             Page 13 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 165Nof
                                                                             Exhibit
                                        187
                                                FTC v. Simple Health Plans LLC, et al.
                                                     Case No. 18-cv-62593-DPG
                                                    United States District Court
                                                    Southern District of Florida

                                                          Health Benefits One
                                 Detail of Credit Card Account Activity: Sorted by Category and Payee
                                      For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                  Marc A          Matthew E              Steve
                         Category                                                                                        Total
                                                                 Spiewak           Spiewak              Dorfman
   Tease Salon                                                             -               -                    (483)          (483)
   The Magic Touch Group                                                   -               -                    (520)          (520)
   Xpresspa                                                                -               -                    (291)          (291)
                                          Total Salon / Spa                -               -                 (16,545)       (16,545)

 Sports / Concert
  American Airlines Arena                                                 -                 (157)             (1,281)        (1,438)
  Anatomy at Miami Beach                                                  -                  -                (8,808)        (8,808)
  Aramark Citi Field                                                      -                  -                   (80)           (80)
  Bali Hai Golf Club                                                      -                  -                  (870)          (870)
  BB&T Center Concession                                                  -                  -                   (70)           (70)
  Beach Club-Encore                                                       -                  -               (14,370)       (14,370)
  Black Tie Ski Rental                                                    -                  -                  (951)          (951)
  BUC-UM Concession                                                       -                  -                   (21)           (21)
  Carolina Panthers Concession                                            -                  -                   (40)           (40)
  CSD @ At&T Stadium                                                      -                  -                (1,130)        (1,130)
  Dave Busters                                                         (2,447)           (11,988)               (915)       (15,349)
  Davie Pro Rodeo Tckts                                                   -                  -                  (438)          (438)
  Dolphin Stadium                                                         -                  -               (45,880)       (45,880)
  Dolphin Stadium Concession                                              (24)                 (8)               (39)           (71)
  Golden Yacht Charter                                                    -                  -               (15,516)       (15,516)
  Hard Rock Stadium                                                       -                  -                (1,535)        (1,535)
  Heavenly Sport                                                          -                  -                (1,940)        (1,940)
  Helifirst Paris                                                         -                  -                (3,198)        (3,198)
  Holiday Lanes                                                           -                  -                (1,812)        (1,812)
  IFC Islamorada FL                                                       -                  -                  (109)          (109)
  Jacaranda Golf Club                                                     -                  -                  (116)          (116)
  Kings Miami Doral                                                    (6,118)               -                   -           (6,118)
  La Fitness                                                              -                  -                  (296)          (296)
  Laplaya Beach Golf                                                      -                  -                (3,047)        (3,047)
  Legends Dal Cowboys                                                     -                  -                   (99)           (99)
  Livingsocial                                                            (20)               -                   -              (20)
  Lock Load Miami LLC                                                     -                  -                  (930)          (930)
  LSU Stadium Club                                                        -                  -                   (21)           (21)
  Marlins Park                                                            -                  -                (3,790)        (3,790)
  Miami Dolphins                                                          -                  -                     (8)           (8)
  Miami Marlins                                                           -                 (143)                -             (143)
  Miami River Yacht Club                                                  -                  -                  (439)          (439)
  MLB                                                                     -                  -                (1,507)        (1,507)
  MSG Concessions                                                         -                  -                  (181)          (181)
  Ny-Nyhotelshow Ticket                                                   -                  -                  (595)          (595)
  Oakland Arena                                                           -                  -                   (20)           (20)
  Palazzo Stadium Club                                                    -                  -                  (394)          (394)
  Pembroke Gun Range                                                      -                  -                  (954)          (954)
  River Yacht Club                                                        -                  -                  (257)          (257)
  Snow.Com                                                                -                  -                  (630)          (630)
  Splitsville Orlando                                                     -                  -                   (38)           (38)
  Stubhub Inc                                                            (812)               -              (136,104)      (136,916)
  Sun Life Stadium Suites                                                 -                  -              (453,554)      (453,554)
  Ticket Master                                                          (459)               -                  (608)        (1,067)
  Ticketfly Events                                                        -                  -                  (851)          (851)
  T-Mobile Arena                                                          -                  -                   (64)           (64)
  Tommy Bahama Fashn Shw                                                  -                  -                (1,284)        (1,284)



                                                                                                                             Page 14 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 166Nof
                                                                             Exhibit
                                        187
                                                FTC v. Simple Health Plans LLC, et al.
                                                     Case No. 18-cv-62593-DPG
                                                    United States District Court
                                                    Southern District of Florida

                                                          Health Benefits One
                                 Detail of Credit Card Account Activity: Sorted by Category and Payee
                                      For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                  Marc A          Matthew E              Steve
                           Category                                                                                      Total
                                                                 Spiewak           Spiewak              Dorfman
   Top Golf                                                               (54)              -                 (2,253)        (2,307)
   Tropical 5k                                                            -                 (34)                 -              (34)
   Um Athletic Tickets                                                    -                 -                (58,400)       (58,400)
   Vegas Entertainment                                                    -                 -                 (1,393)        (1,393)
   Vegas Indoor Skydiving                                                 -                 -                   (550)          (550)
   World Wrestling Entertainment Inc                                      -                 -                   (509)          (509)
   Yankee Stadium Insea                                                   -                 -                    (92)           (92)
                                           Sports / Concert            (9,933)          (12,329)            (767,987)      (790,248)

 Theatrical
  AMC Aventura                                                             -                 -                   (47)           (47)
  ApoteoSurprise                                                           -                 -                (5,508)        (5,508)
  Atlantis Kodak Photo                                                     -                 (70)                -              (70)
  B&H Photo                                                                -              (4,273)                -           (4,273)
  Broadway.Com                                                              (0)             (602)                -             (602)
  Century Theatres                                                        -                  -                   (80)           (80)
  Cinemark Theatres                                                       -                  -                   (53)           (53)
  Circus Circus                                                           -                  -                   (39)           (39)
  Cirque Du Soliel                                                        -                  -                   (40)           (40)
  IPIC Theaters                                                          (162)               -                  (364)          (526)
  Netflix                                                                 -                  -                  (377)          (377)
  Pandora Radio                                                          (136)               -                   -             (136)
  Paragon Grove 13                                                        -                  -                  (141)          (141)
  Regal Cinemas                                                           -                  (68)               (146)          (214)
  Siriusxm.Com                                                            -                  -                (1,926)        (1,926)
  Treasure Island Cirque                                                  -                  -                  (291)          (291)
  Zummanity                                                               -                  -                   (69)           (69)
                                            Total Theatrical             (298)            (5,012)             (9,082)       (14,392)

                                        Total Entertainment           (24,985)           (25,606)         (1,543,444)    (1,594,035)

Luxury Goods
   Armani Exchange                                                         -                 -                (1,200)        (1,200)
   Bergdorf Goodman                                                        -                 -               (28,800)       (28,800)
   Burberry                                                                -                 -                  (165)          (165)
   Cartier                                                                 -                 -              (108,719)      (108,719)
   Chanel Boutique                                                         -                 -               (15,741)       (15,741)
   Christian Louboutin                                                     -                 -               (19,322)       (19,322)
   Dior                                                                    -                 -                  (642)          (642)
   Dolce Gabbana                                                           -                 -                  (898)          (898)
   Euphoria                                                                -                 -                (1,327)        (1,327)
   Ferrari of Fort Lauderdale                                              -                 -                (3,630)        (3,630)
   Field of Dreams                                                         -                 -                (2,718)        (2,718)
   Fine Linens                                                             -                 -                (2,892)        (2,892)
   G.R. Fischelis Paris                                                    -                 -                (3,071)        (3,071)
   Giuseppe Zanotti Design                                                 -                 -                (5,051)        (5,051)
   Gucci                                                                   -                 -                (9,863)        (9,863)
   Harry Winston                                                           -                 -                (3,959)        (3,959)
   Hermes                                                                  -                 -               (40,637)       (40,637)
   Hugo Boss                                                               -                 -               (17,324)       (17,324)
   Louis Vuitton                                                           -                 -               (19,485)       (19,485)
   Mont Blanc                                                              -                 -                (1,441)        (1,441)
   Neiman Marcus                                                           -                 -                (3,414)        (3,414)



                                                                                                                             Page 15 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 167Nof
                                                                             Exhibit
                                        187
                                               FTC v. Simple Health Plans LLC, et al.
                                                    Case No. 18-cv-62593-DPG
                                                   United States District Court
                                                   Southern District of Florida

                                                         Health Benefits One
                                Detail of Credit Card Account Activity: Sorted by Category and Payee
                                     For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                 Marc A           Matthew E             Steve
                         Category                                                                                        Total
                                                                Spiewak            Spiewak             Dorfman
   Nordstrom                                                              -                -                 (6,264)         (6,264)
   Prestige Imports Miami - Audi Lamborghini                              -                -                (15,218)        (15,218)
   Printemps Haussmann                                                    -                -                 (2,309)         (2,309)
   Saks Fifth Avenue                                                      -                -                 (8,501)         (8,501)
   Salvatore Ferragamo                                                    -                -                 (1,202)         (1,202)
   T-Bird Jewels                                                          -                -                 (3,428)         (3,428)
   Tiffany Co                                                             -                -                 (1,440)         (1,440)
   Tom Ford                                                               -                -                 (9,139)         (9,139)
   Trunk Club                                                             -               (184)                (890)         (1,074)
   Tumi Stores Inc                                                        -                -                 (1,691)         (1,691)
   Yves Saint Laurent                                                     -                -                 (1,903)         (1,903)
   Yves Salomon Paris                                                     -                -                 (5,233)         (5,233)
                                        Total Luxury Goods                -               (184)            (347,516)       (347,700)

Medical
  Affordable Animal Hospital                                              -                 -                  (200)           (200)
  Alhambra Family Practice                                                -                 -                   (70)            (70)
  Aliera Healthcare Inc                                                  (150)              -                   -              (150)
  Automated Pet Care P                                                    -                 -                  (755)           (755)
  Below Zero Cryotherapy                                                  -                 -                   (45)            (45)
  BetterHelp Davis Jul                                                    -                 -                  (260)           (260)
  BMG Florida                                                             -                 -                (1,000)         (1,000)
  Emi Health                                                              -                 -                  (320)           (320)
  Fertility Ivf Center of                                                 -                 -                  (130)           (130)
  Gables Optimal Health 0891                                              -                 -                  (150)           (150)
  Highlandes of Dallas                                                    -                 -                  (477)           (477)
  Jazzy Eyes Inc                                                          -                 -                  (200)           (200)
  Las Olas Dermatology                                                    -                 -                  (105)           (105)
  Longs                                                                   -                 -                   (48)            (48)
  Memorial Preservices                                                    -                 -                  (604)           (604)
  Miami Veterinary Spe                                                    -                 -                  (274)           (274)
  Minuteclinic                                                            -                 -                  (321)           (321)
  Navarro Discount Rx                                                     -                 -                   (37)            (37)
  Passport Health                                                         -                 -                  (547)           (547)
  Patriot Health Inc                                                     (230)              -                   -              (230)
  Quest Diagnostics                                                       -                 -                   (50)            (50)
  Sunset Medical Center                                                   -                 -                     (4)            (4)
  The Miami Hypnosis Center                                               -                 -                (1,477)         (1,477)
  Um2 Dermatology Umh                                                     -                 -                   (35)            (35)
  United Healthcare                                                       -                 (25)                -               (25)
  Urgent Care                                                             -                 -                  (360)           (360)
  Urgent Care and Surgery                                                 -                 -                  (325)           (325)
  Visionworks                                                             -                 -                  (969)           (969)
                                             Total Medical               (380)              (25)             (8,763)         (9,168)


Miscellaneous
   American Express Cash Return                                           -                 -                (9,285)         (9,285)
   Automated Vending                                                      -                 -                    (2)             (2)
   Big Pink                                                               -                 -                  (228)           (228)
   Blue Tree Ju                                                           -                 -                   (29)            (29)
   Carfax Vehicle History                                                 -                 -                  (100)           (100)
   Carmen G Soto PA                                                       -                 -                  (200)           (200)



                                                                                                                             Page 16 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 168Nof
                                                                             Exhibit
                                        187
                                                 FTC v. Simple Health Plans LLC, et al.
                                                      Case No. 18-cv-62593-DPG
                                                     United States District Court
                                                     Southern District of Florida

                                                           Health Benefits One
                                  Detail of Credit Card Account Activity: Sorted by Category and Payee
                                       For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                   Marc A          Matthew E              Steve
                          Category                                                                                        Total
                                                                  Spiewak           Spiewak              Dorfman
   Cart M-1                                                                -                -                      (3)             (3)
   Chargeback Services                                                  (2,411)            (125)                 -            (2,536)
   Chicago Elite                                                           -                -                    (73)            (73)
   City of Coral Gables                                                    -                -                    (43)            (43)
   Clearme.Com                                                             -                -                   (558)           (558)
   COH Alarms                                                              -                (36)                 -               (36)
   Coh Lbtr Online 0603                                                    -             (1,125)                 -            (1,125)
   Corners Transport                                                       -                -                 (1,254)         (1,254)
   Corporations Usa LLC                                                   (271)             -                    -              (271)
   Court or Ticket                                                         -                -                   (179)           (179)
   DCCA                                                                 (1,125)             -                    -            (1,125)
   DealStream                                                              -                -                   (799)           (799)
   Directv                                                                (869)          (1,154)                 -            (2,023)
   Express Cash Return Fee                                                 (38)             (38)                 (38)           (114)
   Fgm Frontgate                                                           -                -                 (1,037)         (1,037)
   Fragomen Del Rey Bernsen                                                -                -                 (4,500)         (4,500)
   Ftd Ftd Com 800                                                         -                -                 (2,171)         (2,171)
   Gasc 2544                                                               -               (359)              (1,557)         (1,916)
   Gts Online Limited Flexispy                                             -                  0                  -                  0
   Icon Brickell                                                           -                -                 (1,852)         (1,852)
   Initiation Fee                                                          -                -                    -               -
   Instacart                                                               -                -                   (382)           (382)
   Jdate.Com                                                               -                -                   (164)           (164)
   Lagrange                                                                -                -                   (193)           (193)
   Laurel Wolf                                                             -                -                   (199)           (199)
   Leonardo Villaraza                                                   (1,000)             -                    -            (1,000)
   Loma                                                                    -             (1,795)                 -            (1,795)
   Loopnetinc                                                              -             (2,159)                 -            (2,159)
   Loyalty Bonus                                                             0              -                    -                  0
   Miami Ft Lauder Komen                                                   -                (70)                 -               (70)
   Modern Healthcare subscription                                          -               (414)                 -              (414)
   Moss Holding Company                                                 (5,500)             -                    -            (5,500)
   News Express                                                            -                -                    (91)            (91)
   School Donation                                                         -                -                 (1,003)         (1,003)
   Srwpb                                                                   -                -                   (309)           (309)
   The First Tee Of Central Florida                                        -                -                 (1,000)         (1,000)
   Washington Management                                                   -                -                   (170)           (170)
                                        Total Miscellaneous            (11,214)          (7,274)             (27,418)        (45,906)

Missing Statement
   Missing Statement                                                   (40,633)           (25,036)            (1,549)        (67,218)

Parking
   900 Biscayne                                                             -                 -                    (10)            (10)
   Abm Parking Aman                                                         -                 -                    (11)            (11)
   Ampco Parking                                                            -                 -                    (12)            (12)
   Asta Parking                                                             -                 -                    (10)            (10)
   Bal Harbour Shops Parking                                                -                 -                    (24)            (24)
   Bayside Marketplace Parking                                              -                 -                    (25)            (25)
   Brickell City Centre Sprk                                                -                 -                     (3)             (3)
   City of CG Parking                                                       -                 -                     (2)             (2)
   City of FL Parking Services                                              -                 -                     (5)             (5)
   City of Miami Beach Parking                                              -                 -                     (9)             (9)



                                                                                                                              Page 17 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 169Nof
                                                                             Exhibit
                                        187
                                                 FTC v. Simple Health Plans LLC, et al.
                                                      Case No. 18-cv-62593-DPG
                                                     United States District Court
                                                     Southern District of Florida

                                                           Health Benefits One
                                  Detail of Credit Card Account Activity: Sorted by Category and Payee
                                       For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                   Marc A          Matthew E              Steve
                            Category                                                                                     Total
                                                                  Spiewak           Spiewak              Dorfman
   City of South Miami                                                      -               -                     (3)            (3)
   Cosmo Self Parking                                                       -               -                    (20)           (20)
   Dfw Airport Parking                                                      -               -                     (2)            (2)
   La City Metered Park                                                     -               -                     (3)            (3)
   Las Olas Centrel Sprk 32741                                              (12)            -                     (8)           (20)
   Lax Airport Lot P                                                        -               -                   (126)          (126)
   Mccarran Airpt Parking                                                   -               -                     (6)            (6)
   Mia Parking                                                              -               -                 (3,390)        (3,390)
   Miami Beach Park Pa                                                      -               -                     (2)            (2)
   Miami Cdd Parking South                                                  -               -                     (3)            (3)
   Mpa Parking Pay By Phone 0139                                            -               -                    (11)           (11)
   Park One Icon                                                            -               -                 (7,911)        (7,911)
   Parking                                                                  -               -                    (30)           (30)
   Parking Garage On 5Th Michigan Ave                                       -               -                     (8)            (8)
   Parking Verrus 0971                                                      -               -                    (11)           (11)
   Parkmobil                                                                -               -                    (22)           (22)
   United Parking Systems                                                   -               -                     (7)            (7)
   Ush Parking Rc                                                           -               -                    (30)           (30)
   Valet                                                                    (60)            -                    (60)          (120)
                                               Total Parking                (72)            -                (11,763)       (11,835)

Repairs And Maintenance
   Aero Electric Inc                                                    (3,929)              -                   -           (3,929)
   All My Sons Mia                                                         -                 -                   (50)           (50)
   Atlantic Relocation Systems                                          (1,615)              -                   -           (1,615)
   Mr Handyman                                                             -                 -                (2,857)        (2,857)
   Oxi Fresh Of Fort Wort                                                  -                 -                (1,041)        (1,041)
   Oxxo                                                                    -                 -                     (6)           (6)
   Tirone Electric                                                         -              (4,508)                -           (4,508)
                             Total Repairs and Maintenance              (5,544)           (4,508)             (3,955)       (14,006)

Restaurant
   #00 Saloon                                                               -                -                  (378)          (378)
   1 Oak                                                                    -                -                (1,613)        (1,613)
   10 Degrees Bar                                                           -                -                   (93)           (93)
   2nd Ave Dell                                                             -                -                  (317)          (317)
   Aberdeen Angus Steak                                                     -                -                  (160)          (160)
   Acting Cafe                                                              -                -                   (26)           (26)
   All Stars Sports Bar & Grill                                             -                -                   (29)           (29)
   Allegro Restaurant Bar                                                   -                -                  (190)          (190)
   Amoco Food Shop                                                          -                -                   (50)           (50)
   Anadale                                                                  -                -                   (26)           (26)
   Angus Steak House                                                        -                -                  (144)          (144)
   Anthonys Coal Fired                                                      (41)             -                   -              (41)
   Applebees                                                                -                -                  (156)          (156)
   Aquamarcafe Inc                                                          -                -                   (94)           (94)
   Area 31 Restaurant                                                       -                -                  (470)          (470)
   Ark Gallaghers Bkrm                                                      -                -                  (227)          (227)
   Ark Hollywood LLC                                                        -                -                   (76)           (76)
   Ark Nyny Greenwich C                                                     -                -                   (12)           (12)
   Ark Tampa                                                                -                -                   (14)           (14)
   Asia Bay                                                                 -                (55)               (134)          (189)
   Asian Chao                                                               -                -                   (14)           (14)



                                                                                                                             Page 18 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 170Nof
                                                                             Exhibit
                                        187
                                               FTC v. Simple Health Plans LLC, et al.
                                                    Case No. 18-cv-62593-DPG
                                                   United States District Court
                                                   Southern District of Florida

                                                         Health Benefits One
                                Detail of Credit Card Account Activity: Sorted by Category and Payee
                                     For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                 Marc A           Matthew E             Steve
                         Category                                                                                        Total
                                                                Spiewak            Spiewak             Dorfman
   Atlantic Surf Club                                                     -                (32)                -                (32)
   Atlantis Food & Beverage                                               -               (191)                -               (191)
   Auntie Annes                                                           -                -                   (58)             (58)
   Aura Restaurant                                                        -                -                   (89)             (89)
   Avenue                                                                 -                -               (87,499)         (87,499)
   Azteca Real                                                            (57)             -                   -                (57)
   B And B Steakhouse                                                     -                -               (24,432)         (24,432)
   B Fresh Attrac                                                         -                (37)                -                (37)
   B Patisserie                                                           -                -                   (31)             (31)
   Bacardi Mojito Bar d                                                   -                -                     (9)             (9)
   Bagatelle Beach                                                        -                -                (1,066)          (1,066)
   Bagel & Schmear                                                        -                -                   (21)             (21)
   Bagel Cove Restaurant                                                  -                -                   (93)             (93)
   Bagel Emporium                                                         -                -                  (215)            (215)
   Baires Grill                                                           -                -                   (74)             (74)
   Balboa Cafe                                                            -                -                  (282)            (282)
   Barneys                                                                -                -                  (129)            (129)
   Barolo Point                                                           -                -                   (64)             (64)
   Barolo Ristoranti                                                      -                -                   (61)             (61)
   Barons Cove Restaurant                                                (103)             -                   -               (103)
   Barsecco                                                               -                -                  (185)            (185)
   Barton G Restaurant                                                    -                -                  (449)            (449)
   Bb Steakhouse                                                          -                -                (8,934)          (8,934)
   Bds Restaurant                                                         -                -                  (369)            (369)
   Be Our Guest-Mk-Qsr                                                    -                -                   (49)             (49)
   Bella Roma Italian R                                                   (90)             -                   -                (90)
   Bellagio Yellowtail                                                    -                -                  (611)            (611)
   Bellagio-Lilly                                                         -                -                  (400)            (400)
   Bellagio-Prime Steakhouse                                              -                -                (1,165)          (1,165)
   Benihana                                                               -                -                  (364)            (364)
   Benjamins Steak House                                                  -                -                  (187)            (187)
   Better Days                                                            -                -                  (111)            (111)
   Beverly Hills Cafe                                                     -                -                   (30)             (30)
   Big City Tavern                                                       (233)             (21)                (96)            (350)
   Big Cs Downtown Pizza                                                  (14)             -                   (24)             (38)
   Big Daddys Food Inc                                                    -                -                   (42)             (42)
   Big Easy                                                               -                -                  (283)            (283)
   Big Louies Pizza Ita                                                  (167)            (643)               (563)          (1,373)
   Big Pink Inc                                                           -                -                  (323)            (323)
   Bjs Restaurants                                                        -                -                   (48)             (48)
   Black Tap Bar                                                          -                -                  (117)            (117)
   BLT Prime                                                              -                -                  (246)            (246)
   BLT Steak                                                              -                -                  (318)            (318)
   Blue Martini                                                           -                -                  (435)            (435)
   Blue Mermaid Restaurant                                                -                -                   (40)             (40)
   Blue Moon Diner Co                                                     (43)             -                   -                (43)
   Blue Plate Restaurant                                                  -                -                  (619)            (619)
   Blue Plate Taco                                                        -                -                  (201)            (201)
   BOA Steakhouse                                                         -                -                (2,741)          (2,741)
   Boatyard 2                                                             -                -                  (213)            (213)
   Bobby Vans Grill                                                       -                -                  (105)            (105)
   Bobs Steak and Chop House                                              -                -                  (298)            (298)
   Bodega Negra                                                           -                -                  (772)            (772)



                                                                                                                             Page 19 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 171Nof
                                                                             Exhibit
                                        187
                                               FTC v. Simple Health Plans LLC, et al.
                                                    Case No. 18-cv-62593-DPG
                                                   United States District Court
                                                   Southern District of Florida

                                                         Health Benefits One
                                Detail of Credit Card Account Activity: Sorted by Category and Payee
                                     For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                 Marc A           Matthew E             Steve
                         Category                                                                                        Total
                                                                Spiewak            Spiewak             Dorfman
   Bojangles                                                              -                -                   (10)             (10)
   Bokampers Sports Bar                                                   -                -                   (62)             (62)
   Bonnie Spring Ranch                                                    -                -                   (77)             (77)
   Boston Bagel Bakery                                                    -                -                   (21)             (21)
   Boston Market                                                         (218)            (440)                (75)            (733)
   Bostwicks Chowder                                                      (74)             -                   -                (74)
   Bowery Bay Tavern                                                      -                -                   (86)             (86)
   Brass Monkey LLC                                                       -                -                   (43)             (43)
   Brasserie Blanc                                                        -                -                   (94)             (94)
   Bread Butter 29                                                        -                -                   (23)             (23)
   Brewco                                                                 -                -                   (52)             (52)
   Brother Jimmys BBQ                                                     -                -                   (61)             (61)
   Brueggers Bagles                                                       -                -                     (9)             (9)
   Bubbles                                                                -                -                   (62)             (62)
   Buffalo Wild Wings                                                     -                -                   (71)             (71)
   Bull & Whistle                                                         -                -                  (106)            (106)
   Burger & Beer Joint                                                   (150)             -                   -               (150)
   Burger Beer                                                            -                -                  (133)            (133)
   Burger Fi                                                              -                  (9)               -                 (9)
   Burger King                                                            -                -                  (171)            (171)
   C.R. Chicks Village                                                    -                -                   (28)             (28)
   Caesars Bacchanal Buffet                                               -                -                  (189)            (189)
   Caesars Old Homestead                                                  -                -                  (917)            (917)
   Caesars Spanish Step                                                   -                -                   (36)             (36)
   Caesars Spirit Bar                                                     -                -                  (129)            (129)
   Cafe 53                                                                -                -                     (6)             (6)
   Cafe Sbg                                                               -                -                  (797)            (797)
   Café Viggo                                                             -                -                   (92)             (92)
   California Pizza Kitchen                                               -                -                  (247)            (247)
   Camilas Steakhouse                                                     -                -                  (206)            (206)
   Cantina La Veinte                                                      -                -                (1,233)          (1,233)
   Capital Grille                                                         -                -                (4,323)          (4,323)
   Capones Italian Pizzeria                                               -             (1,448)               (180)          (1,627)
   Carls Jr                                                               -                -                   (25)             (25)
   Carmines Pizzeria                                                      -                -                  (114)            (114)
   Carpaccio At Bal Har                                                   -                -                  (100)            (100)
   Carrabbas                                                              -                (56)                -                (56)
   Casey's Corner                                                         -                -                   (23)             (23)
   Casolas Pizzeria Sub Shop                                              -                -                   (95)             (95)
   Celavi-Restaurant                                                      -                -                  (274)            (274)
   Center Bar                                                             -                -                   (60)             (60)
   Cervejaria Devassa                                                     -                -                   (92)             (92)
   Cest Bon Cafe 65                                                       -                -                   (21)             (21)
   CH3LV                                                                  -                -                (1,289)          (1,289)
   Charley's                                                              -                -                  (532)            (532)
   Charleys Celebration                                                   -                -                  (195)            (195)
   Checkers                                                               -                (38)                (15)             (53)
   Cheeseburger                                                           -                -                   (71)             (71)
   Cheeseburger Mai Tais                                                  -                -                   (68)             (68)
   Cheesecake Factory                                                    (293)            (399)               (587)          (1,279)
   Chef Pepper                                                            -                -                   (46)             (46)
   Chicago Chop House                                                     -                -                  (209)            (209)
   Chick-Fil-A                                                            -                -                  (105)            (105)



                                                                                                                             Page 20 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 172Nof
                                                                             Exhibit
                                        187
                                               FTC v. Simple Health Plans LLC, et al.
                                                    Case No. 18-cv-62593-DPG
                                                   United States District Court
                                                   Southern District of Florida

                                                         Health Benefits One
                                Detail of Credit Card Account Activity: Sorted by Category and Payee
                                     For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                 Marc A           Matthew E             Steve
                         Category                                                                                        Total
                                                                Spiewak            Spiewak             Dorfman
   Chilias                                                                -                -                   (94)             (94)
   Chili's                                                                -               (175)               (126)            (301)
   Chill-N Aventura LLC                                                   -                -                   (25)             (25)
   China Canton Restaurant                                                -                (43)                -                (43)
   China Hollywood                                                        -             (1,003)               (255)          (1,258)
   China Lane Restaurant                                                  -                (18)                (17)             (35)
   Chinatown Sushi Bar                                                    (50)             -                   -                (50)
   Chipotle                                                            (1,293)            (213)                (27)          (1,532)
   Chophouse Miami 305                                                    -                -                  (312)            (312)
   Christys Restaurant                                                    -                -                (2,547)          (2,547)
   Chuck's                                                                -                -                  (196)            (196)
   Church Chicken                                                         -                -                   (23)             (23)
   Churrasc Fogo Chao                                                     -                -                  (389)            (389)
   Churrascaria Gaucha                                                    -                -                   (23)             (23)
   Ciao Kiosk                                                             -                -                   (24)             (24)
   Cielito Lindo Dos                                                      -                -                   (63)             (63)
   Cili Restaurant                                                        -                -                  (509)            (509)
   Cinepolis Coconut Grove                                                -                -                   (46)             (46)
   Cipriani Dowtown                                                       -                -                  (719)            (719)
   Claridges Bars                                                         -                -                  (264)            (264)
   Coca Cola                                                              -                -                   (11)             (11)
   Coffee Bean Store                                                      -                -                     (4)             (4)
   Coldstone Creamery H                                                   -                -                     (5)             (5)
   Constant Grind Coffee                                                  -                -                   (60)             (60)
   Copa Cabana                                                            -                -                   (22)             (22)
   Cornell Restaurant                                                     -                -                  (832)            (832)
   Cosmo Pizzeria                                                         -                -                   (52)             (52)
   Cosmopolitan 24 Hr Cafe                                                -                -                   (89)             (89)
   Cosmopolitan Milkbar                                                   -                -                   (25)             (25)
   Cosmopolitan Pizzeria                                                  -                -                   (93)             (93)
   Cosmopolitan Scarpetta                                                 -                -                  (166)            (166)
   Cosmopolitan Starbucks                                                 -                -                   (11)             (11)
   Cosmopolitan Stk                                                       -                -                (5,339)          (5,339)
   Council Oak Steakhouse                                                 -               (569)             (8,180)          (8,748)
   Cracker Barrel                                                         -                -                  (113)            (113)
   Csaears 800 Restaurant                                                 -                -                  (104)            (104)
   Culinary Dropout                                                       -                -                  (229)            (229)
   Cuvee 0802                                                             -                -                (6,420)          (6,420)
   D Edge                                                                 -                -                  (962)            (962)
   D&D Steakhouse                                                         -                -                (1,680)          (1,680)
   Dairy Queen                                                            -                (17)                  (8)            (25)
   Dallas Food Beverage LLC                                               -                -                (1,865)          (1,865)
   Dallas Ft Worth Airport                                                -                -                   (61)             (61)
   Dandee Donut Diner                                                     -                (17)                (27)             (44)
   Del Friscos Grille                                                     -                -                  (200)            (200)
   Delano Food Beverage                                                   -                -                  (128)            (128)
   Dennys                                                                 -                (63)               (229)            (292)
   Dickeys Barbecue Pit                                                   -                (25)                -                (25)
   Dolphin Stadium Restaurant                                            (353)            (929)             (9,320)         (10,602)
   Dominos Pizza                                                          -                -                  (371)            (371)
   Doral Golf-Food Be                                                     -                -                   (71)             (71)
   Doughboys Pizzeria                                                     -               (218)               (687)            (906)
   Duffys Sports Grill                                                    -                -                   (29)             (29)



                                                                                                                             Page 21 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 173Nof
                                                                             Exhibit
                                        187
                                               FTC v. Simple Health Plans LLC, et al.
                                                    Case No. 18-cv-62593-DPG
                                                   United States District Court
                                                   Southern District of Florida

                                                         Health Benefits One
                                Detail of Credit Card Account Activity: Sorted by Category and Payee
                                     For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                 Marc A           Matthew E             Steve
                         Category                                                                                        Total
                                                                Spiewak            Spiewak             Dorfman
   Dunkin Donut                                                           -                   (2)              (349)           (351)
   East Restaurant F&B                                                    -                 -                  (656)           (656)
   Eat24                                                                  -                 -               (9,694)          (9,694)
   Egmondt Bakery                                                         -                 (10)                -               (10)
   Einstein Bros Bagels                                                  (151)             (352)                (39)           (541)
   Electric Room 161                                                      -                 -               (8,802)          (8,802)
   Fahermosillo Hermosillo                                                -                 -                  (829)           (829)
   Fenicia Restaurant Suc 1 Ax                                            -                 -                  (143)           (143)
   Fig Tree Restaurant                                                    -                 -                  (188)           (188)
   Fireman Dereks Bake Shop                                               -                 -                   (98)            (98)
   Fireman Dereks Key Lime P 80311669                                     -                 -                   (94)            (94)
   Fireside Pizza Co 650                                                  -                 -                   (41)            (41)
   Flanigans                                                              -                 -                  (724)           (724)
   Flemings                                                               -                 -               (1,862)          (1,862)
   Fly Burger                                                             -                 -                   (60)            (60)
   Fogo De Chao                                                           -                 -               (1,154)          (1,154)
   Fontainebleau - Bleau Bar                                              -                 -                  (618)           (618)
   Fontainebleau - Glow Bar                                               -                 -               (2,802)          (2,802)
   Fontainebleau - Hakkasan                                               -                (235)                -              (235)
   Fontainebleau - Scarpett                                               -                 -                  (551)           (551)
   Fontainebleau - StripSteak                                             -                 -                  (728)           (728)
   Fontainebleau - Vida                                                   -                 -                   (71)            (71)
   Fort Lauderdale Ale House                                              -                (922)               (343)         (1,265)
   Fridays                                                                -                (408)               (611)         (1,018)
   Fuddruckers                                                            -                 -                   (36)            (36)
   Gallaghers Steak House                                                 -                 -                  (401)           (401)
   Garcias Seafood Grille                                                 -                 -                  (193)           (193)
   Ggs Waterfront Bar                                                     -                 -                  (513)           (513)
   Gilbert Café                                                           -                 -                     (6)            (6)
   Gilberts Food Bar Mi                                                   -                 -                   (11)            (11)
   Giulianos Restaurant                                                   -                 -                   (70)            (70)
   G-Miami Food Airport                                                   -                 -                  (497)           (497)
   Grifs Western Main Store                                               -                 -               (1,286)          (1,286)
   Grille 401                                                             (20)             (176)             (4,535)         (4,731)
   Gyu Kaku                                                               -                (310)             (1,098)         (1,408)
   Hard Rock Café                                                         -                 -                  (392)           (392)
   Hard Rock Hotel - Tauro                                                -                 -                  (437)           (437)
   Harrah's Carnival Bar                                                  -                 -                   (14)            (14)
   Harrah's Friday's Station                                              -                 -                  (201)           (201)
   Harrahs Sports Bar                                                     -                 -                   (51)            (51)
   Harrahs Starbucks                                                      -                 -                     (5)            (5)
   Harveys Casino - Sage Room                                             -                 -                  (209)           (209)
   Harveys Casino Hvnly                                                   -                 -                   (42)            (42)
   Heart Rock Sushi                                                       -                 -                  (116)           (116)
   Hippops Handcrafted Gelato Bars Dama                                  (795)              -                   -              (795)
   Hiro Japanese Restaurant                                               -                 -                  (127)           (127)
   Hiros Sushi Express                                                    -                 (20)                -               (20)
   Holy Bagels And Pizzeria                                               -                 -                   (52)            (52)
   Honolulu Cookie Co 21                                                  -                 -                   (42)            (42)
   Hooters                                                                -                (391)             (1,281)         (1,673)
   House of Blues                                                         -                 -                  (103)           (103)
   Ice Cream                                                              -                 -                   (13)            (13)
   Icebox Cafe At Mia 0046                                                -                 -                   (25)            (25)



                                                                                                                             Page 22 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 174Nof
                                                                             Exhibit
                                        187
                                                 FTC v. Simple Health Plans LLC, et al.
                                                      Case No. 18-cv-62593-DPG
                                                     United States District Court
                                                     Southern District of Florida

                                                           Health Benefits One
                                  Detail of Credit Card Account Activity: Sorted by Category and Payee
                                       For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                   Marc A          Matthew E              Steve
                         Category                                                                                        Total
                                                                  Spiewak           Spiewak              Dorfman
   Ihop                                                                    (25)             (36)                 (88)          (149)
   III Forks                                                            (1,891)             -                    -           (1,891)
   IL Bellagio Inc                                                         -                -                    (69)           (69)
   Iron Bar & Grill                                                        -                -                   (143)          (143)
   Iron Sushi                                                              -                (86)                 -              (86)
   Ironworks Bbq                                                           -                -                    (48)           (48)
   Islamorada Fish Co                                                     (108)             -                   (225)          (332)
   J Alexanders                                                            -                -                    (66)           (66)
   J Muirs Tavern Fat                                                      -                -                    (37)           (37)
   Jack In The Box                                                         -                -                    (27)           (27)
   Jamba Juice                                                             -                  (5)                (28)           (33)
   James Beach                                                             -                -                   (142)          (142)
   Japan Inn                                                               -                -                   (193)          (193)
   Jaxsons Ice Cream Pa                                                   (205)             (27)                (112)          (344)
   Jba Restaurante                                                         -                -                   (104)          (104)
   Jbs On The Beach                                                        -                -                   (195)          (195)
   Jimmy Johns                                                             -               (118)                 -             (118)
   Joes New Yor                                                            -                -                    (28)           (28)
   Joes Shanghai Restaurant                                                -                -                   (139)          (139)
   Joes Stone Crab                                                         -                -                   (850)          (850)
   Joes Tiki Bar & Grill                                                   -                -                    (68)           (68)
   Johnny Rockets                                                          -                -                    (76)           (76)
   Juan Monserrate Bar & Grill                                             -                -                    (43)           (43)
   Juice Therapy Cafe 8                                                    -                (32)                 -              (32)
   Juniors Restaurant                                                      -                -                   (186)          (186)
   Katzs Dellcatessen                                                      -                -                   (355)          (355)
   Keens Steakhouse                                                        -                -                   (309)          (309)
   Kenkou Sushi And Hib                                                    (33)             -                    -              (33)
   Key Lime Pie Factory                                                    -                -                    (27)           (27)
   Key West Key Lime Pi                                                    -                -                    (24)           (24)
   KFC                                                                     -                (23)                 (43)           (66)
   Kitchenetta                                                             -                -                   (341)          (341)
   Komodo                                                                  -                -                   (372)          (372)
   Krispy Kreme Doughnuts                                                  -                -                    (30)           (30)
   L Avenue Paris                                                          -                -                   (626)          (626)
   La Bonne Crepe                                                          -                (70)                 -              (70)
   La Cabana Argentina                                                     -                -                   (124)          (124)
   La Carreta                                                              -                -                   (130)          (130)
   La Mar Cebicheria Peruana 65                                            -                -                   (159)          (159)
   La Sandwiche                                                            -                -                    (34)           (34)
   Lacassina                                                               -                -                   (495)          (495)
   Lakewood Smokehouse                                                     -                -                   (102)          (102)
   Langford Hotel Restaurant                                               -                -                    (36)           (36)
   Las Vegas Viii                                                          (65)             -                   (125)          (190)
   Lataverne Paris Pa                                                      -                -                    (99)           (99)
   Latincafe                                                               -                -                    (75)           (75)
   Laughing Loggerhead                                                     -                -                   (187)          (187)
   Lavo Restaurant                                                         -                -                 (5,911)        (5,911)
   Lechai Ferrieresen Bries                                                -                -                    (87)           (87)
   Legal Sea Foods                                                         -                -                 (8,641)        (8,641)
   Lesters Diner                                                           -               (528)                (120)          (649)
   Liguoris Fired Up                                                       (86)             -                    -              (86)
   Lime Fresh Mexican G                                                    (18)             -                    -              (18)



                                                                                                                             Page 23 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 175Nof
                                                                             Exhibit
                                        187
                                               FTC v. Simple Health Plans LLC, et al.
                                                    Case No. 18-cv-62593-DPG
                                                   United States District Court
                                                   Southern District of Florida

                                                         Health Benefits One
                                Detail of Credit Card Account Activity: Sorted by Category and Payee
                                     For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                 Marc A           Matthew E             Steve
                         Category                                                                                        Total
                                                                Spiewak            Spiewak             Dorfman
   Linq Wheelhouse Lounge                                                 -                -                   (24)             (24)
   Lique Restaurant                                                       -                -                   (60)             (60)
   Liquor Locker 80                                                       -                -                   (16)             (16)
   Lobby Bar                                                              -                -                  (404)            (404)
   Lobster Bar Sea Grill                                               (1,859)             -                  (624)          (2,483)
   Longhorn Steakhouse                                                    -                (61)               (161)            (222)
   Lucali 65                                                              -                -                  (108)            (108)
   Mamma Caruso                                                           -                -                   (19)             (19)
   Mandarin Oriental                                                      -                -                (1,251)          (1,251)
   Mangoes Restaurant                                                     -                (30)                (62)             (92)
   Mangos Tropical Cafe                                                   -                -                   (92)             (92)
   Manhattan Beach Crea                                                   -                -                     (2)             (2)
   Manhattan Beach Post                                                   -                -                  (452)            (452)
   Mardi Gras Sundries                                                    -                -                   (22)             (22)
   Margaritaville                                                         -                -                  (401)            (401)
   Marolas Trattoria                                                      (92)             -                   -                (92)
   Mason House                                                            -                -                (1,515)          (1,515)
   Mastros                                                                -                -                (8,264)          (8,264)
   Matrix Fillmore                                                        -                -                  (100)            (100)
   McDonalds                                                              -                (42)             (1,103)          (1,145)
   Meat Market                                                            -                -                (1,017)          (1,017)
   Melisse                                                                -                -                  (871)            (871)
   Meson De La Cava                                                       -                -                   (82)             (82)
   Mexican Spanish Re                                                     -                -                   (43)             (43)
   Miami Bazar                                                            -                -                  (904)            (904)
   Millers Ale House                                                     (276)             (43)             (1,161)          (1,481)
   Mizumi restaurant Ba                                                   -                -                  (330)            (330)
   Mj O Connors Waterfron                                                 -                -                  (163)            (163)
   Moes Southwest Grill                                                   -                -                  (187)            (187)
   Mojo Donuts Fried Ch                                                   -                -                   (11)             (11)
   Mon Ami Gabi Vegas                                                     -                -                  (241)            (241)
   Montys Raw Bar                                                         -                -                   (89)             (89)
   Montys Sunset                                                          -                -                  (315)            (315)
   Moonlite Diner                                                         (52)             (34)               (257)            (343)
   Moose Juice                                                            -                -                     (8)             (8)
   Morgans                                                                -                -                  (135)            (135)
   Mortons                                                                -                -                (1,050)          (1,050)
   Mr Ms Sandwich Shop                                                    (42)             -                  (122)            (164)
   MRG                                                                    -                -                (2,374)          (2,374)
   Mundo Cafe Magic Cit 1980                                              -                -                     (7)             (7)
   Musha                                                                  -                -                  (141)            (141)
   Nakorn Thai Sushi                                                      -                (30)                -                (30)
   Napa Farms Market T2                                                   -                -                   (40)             (40)
   Napoleon House 65                                                      -                -                   (83)             (83)
   Nathans Hot Dogs                                                       -                -                     (7)             (7)
   Nestle Tollhouse                                                       -                -                   (16)             (16)
   New Day Cafe 65                                                        -                -                   (37)             (37)
   New River Groves                                                       -                (94)                -                (94)
   New River Pizza                                                        -                (47)               (351)            (398)
   New York Bagel Dell                                                    -                -                  (149)            (149)
   Nobu                                                                   -                -                   (96)             (96)
   Nusr-Et Steakhouse                                                     -                -                  (395)            (395)
   Ny Bagel And Deli                                                      -                -                   (96)             (96)



                                                                                                                             Page 24 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 176Nof
                                                                             Exhibit
                                        187
                                               FTC v. Simple Health Plans LLC, et al.
                                                    Case No. 18-cv-62593-DPG
                                                   United States District Court
                                                   Southern District of Florida

                                                         Health Benefits One
                                Detail of Credit Card Account Activity: Sorted by Category and Payee
                                     For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                 Marc A           Matthew E             Steve
                         Category                                                                                        Total
                                                                Spiewak            Spiewak             Dorfman
   Oblix                                                                  -                -                   (101)           (101)
   Ocean 234                                                              -                -                   (137)           (137)
   Ocean Beach Ibiza San Antonio Ba Restaurant Euro                       -                -                 (2,820)         (2,820)
   Ocean Drive                                                            -                -                    (77)            (77)
   Ocean Prime                                                            -                -                   (545)           (545)
   Offerdahls Cafe Grill                                               (3,785)            (292)                (622)         (4,699)
   Old Florida Bar-B-Q                                                    -                (35)                 -               (35)
   Olivia Restaurante                                                     -                -                   (198)           (198)
   Outback Steak House                                                    -               (152)                (696)           (849)
   Ozio Saint Didier Paris                                                -                -                   (306)           (306)
   Padrinos Cuban Cuisine                                                 -                -                    (35)            (35)
   Palazzo Benito Juarez Me Restaurant Tip                                -                -                   (551)           (551)
   Palazzo Laguna Bar                                                     -                -                    (60)            (60)
   Palm Restaurant                                                        -                -                   (194)           (194)
   Pamonhariatriangul Santa                                               -                -                      (6)            (6)
   Panda Express                                                          -                (57)                 (42)            (98)
   Panera Bread                                                           -                -                 (1,319)         (1,319)
   Panther Coffee                                                         -                -                    (10)            (10)
   Papa Guidos Pizza                                                      -                -                    (38)            (38)
   Papa Johns                                                            (701)            (803)                 (93)         (1,597)
   Pappadeaux Seafood Kitchen                                             -                -                   (320)           (320)
   Paradise Cafe                                                          -                -                    (40)            (40)
   Paramount Coffee                                                   (21,985)             -                    -           (21,985)
   Parasol Down Bar                                                       -                -                   (600)           (600)
   Paris 6 Bistro                                                         -                -                   (249)           (249)
   Paris Boulangerie                                                      -                -                    (22)            (22)
   Paris Las Vegas - Le Village Buffet                                    -                (54)                 (67)           (121)
   Paul Lincoln Road                                                      -                -                    (17)            (17)
   Pei Wei Asian Diner                                                    (44)             (87)                 -              (131)
   PHD                                                                    -                -                 (2,077)         (2,077)
   Piacere News And Café                                                  -                -                    (35)            (35)
   Pieros Italian Cuisine                                                 -                -                   (261)           (261)
   Pita Plus                                                              (59)             -                    -               (59)
   Pita Pockets                                                           -                (33)                 -               (33)
   Pivotal Fitness                                                        -                -                 (1,054)         (1,054)
   Pizza Hut                                                              -                -                   (471)           (471)
   Pizza Rustica                                                          -                (48)                 (14)            (62)
   Plantation Diner                                                       (26)             -                    -               (26)
   Pollo Tropical                                                         -                (60)                (531)           (591)
   Postmates.Com                                                          -                -                (44,816)        (44,816)
   Pret A Manger                                                          -                -                      (2)            (2)
   Pride and Joy Miami                                                    -                -                   (144)           (144)
   Prime 112                                                              -             (1,213)              (7,163)         (8,376)
   Prime 333                                                              -                -                 (5,881)         (5,881)
   Prime Fish                                                             -                -                 (3,384)         (3,384)
   Prime Italian                                                          -                -                 (2,971)         (2,971)
   Prime Takeout                                                          -               (351)                 -              (351)
   Pubbelly Sushi                                                         -                -                    (49)            (49)
   Puccis Pizza                                                           -                (31)                 -               (31)
   Quality Meats                                                          -                -                   (462)           (462)
   Quarterdeck                                                            -                (23)                (412)           (435)
   Quiznos                                                                -                (32)                 (19)            (52)
   Rachels Kitchen                                                        -                -                      (9)            (9)



                                                                                                                             Page 25 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 177Nof
                                                                             Exhibit
                                        187
                                               FTC v. Simple Health Plans LLC, et al.
                                                    Case No. 18-cv-62593-DPG
                                                   United States District Court
                                                   Southern District of Florida

                                                         Health Benefits One
                                Detail of Credit Card Account Activity: Sorted by Category and Payee
                                     For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                 Marc A           Matthew E             Steve
                         Category                                                                                        Total
                                                                Spiewak            Spiewak             Dorfman
   Red Bar Miami                                                          -                -                   (368)           (368)
   Red Cow                                                                -                (45)                 -               (45)
   Red Lobster                                                            -                -                   (130)           (130)
   Red Rock Steakhouse                                                    -                -                   (432)           (432)
   Red The Steakhouse                                                     -                -                 (1,115)         (1,115)
   Restaurant Victoria                                                    -                -                   (341)           (341)
   Restaurante Benihana Ax                                                -                -                    (83)            (83)
   Restaurante Fasano Rio                                                 -                -                    (66)            (66)
   Restaurante Haddock Cafe Ibiza                                         -                -                    (57)            (57)
   Rice And Dough                                                         -                (26)                (827)           (853)
   Rickeys Restaurant And Lounge                                         (134)             (82)                (878)         (1,095)
   Risckys Bbq                                                            -                -                    (56)            (56)
   Riverside Hotel Restaurant                                             -                (40)                (100)           (140)
   Roasters N Toasters                                                    -                -                   (785)           (785)
   Roberts Restaurant                                                     (49)             -                    -               (49)
   Roccos Tacos                                                           (82)            (150)                (494)           (726)
   Rockboy Pizza                                                          -                -                      (7)            (7)
   Rosa Mexicano                                                          -                -                    (84)            (84)
   Royal Pig Pub                                                          -               (127)                (533)           (660)
   Ruby Jacks Bar                                                         -                -                   (313)           (313)
   Ruby Tuesday                                                           -                -                   (235)           (235)
   Runway Café                                                            -                -                   (521)           (521)
   Rusty Bucket                                                           -                -                    (48)            (48)
   Rusty Pelican                                                          -                -                   (413)           (413)
   Ruths Chris Steak House                                             (1,989)            (206)                (887)         (3,082)
   Sake Thai Sushi Bar                                                    (55)             -                    -               (55)
   Sals Italian Ristorante                                               (640)             (95)                (563)         (1,298)
   Santa Fe News And Espress                                              -                -                   (168)           (168)
   Sapphire Restaurant                                                    -                (84)             (35,062)        (35,146)
   Sarges Deli                                                            -                -                   (159)           (159)
   Scrubys Bar B Q                                                        -                (74)                 -               (74)
   Seaspice                                                               -                -                 (2,534)         (2,534)
   Seattles Best Coffee At                                                -                -                      (5)            (5)
   Service Bars                                                           -                -                   (224)           (224)
   Sh Judys Restaurant Co Ltd                                             -                -                   (115)           (115)
   Shake Shack                                                            -                -                    (78)            (78)
   Shortys Bbq 2 Short                                                    (86)             -                    -               (86)
   Showroom Snack Bar                                                     -                -                    (72)            (72)
   Shulas Burger                                                          -                (32)                 (88)           (120)
   Sky Thai Sushi                                                         -               (112)                 -              (112)
   Smith Wollensky Restaurant London                                      -                -                   (224)           (224)
   Smokey Bones                                                           (44)             (22)                 -               (66)
   Smoothie King                                                          -                -                    (22)            (22)
   Southport Raw Bar                                                      -               (247)                 -              (247)
   Spaghettino                                                            -                -                   (146)           (146)
   Sprinkles                                                              -                -                      (9)            (9)
   St Regis Bal Harbour Dine                                              -                -                    (36)            (36)
   Stage Star Dell                                                        -                -                    (22)            (22)
   Starbucks                                                              -                (42)                (276)           (317)
   Steak 954                                                              -             (1,768)                 -            (1,768)
   Steak N Shake                                                          -                  (9)                (10)            (20)
   Stk                                                                    -                -                 (2,469)         (2,469)
   Subway                                                                 -                  (1)                (41)            (43)



                                                                                                                             Page 26 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 178Nof
                                                                             Exhibit
                                        187
                                               FTC v. Simple Health Plans LLC, et al.
                                                    Case No. 18-cv-62593-DPG
                                                   United States District Court
                                                   Southern District of Florida

                                                         Health Benefits One
                                Detail of Credit Card Account Activity: Sorted by Category and Payee
                                     For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                 Marc A           Matthew E             Steve
                         Category                                                                                        Total
                                                                Spiewak            Spiewak             Dorfman
   Sugar Factory Ocean                                                    -                -                  (669)            (669)
   Sugarcane Raw Bar & Grill                                              -                -                  (993)            (993)
   Sumi Yakitori                                                          -                -                   (87)             (87)
   Sun Surf Sand                                                          -                (33)               (406)            (439)
   Sunset Juice Café                                                      -                -                   (11)             (11)
   Sushi N Thai Restaurant                                                -                (27)                (52)             (79)
   Sushi Rock Café                                                        -                -                  (344)            (344)
   Suviche                                                                -                -                  (605)            (605)
   Sw Steakhouse Restaurant                                               -                -                (1,520)          (1,520)
   Sweet Affair Bakery                                                    -                -                   (43)             (43)
   Sweet Tomatoes                                                         -                (14)                (26)             (40)
   Taco Beach                                                             -                (10)                -                (10)
   Taco Bell                                                              -                (47)               (354)            (401)
   Tamarack Lodge F&B                                                     -                -                   (89)             (89)
   Tampa Food And Drink                                                   -                -                   (96)             (96)
   Tap 42                                                                 -                (67)               (202)            (269)
   Taverna Opa                                                            -                -                  (391)            (391)
   Tequila Ranch                                                         (104)             -                   -               (104)
   Texas De Brazil                                                        -                -                  (899)            (899)
   The Black Rose                                                         -                -                  (517)            (517)
   The Boathouse Orlando                                                  -                -                  (250)            (250)
   The Bol Hollywood                                                     (443)            (160)                (60)            (663)
   The Buffet                                                             -                -                  (164)            (164)
   The Country Club Restaurant                                            -                -                  (470)            (470)
   The Exchange                                                           -                -                (2,965)          (2,965)
   The Forge Restaurant                                                   -                -                (3,901)          (3,901)
   The Grill Bal Harbour                                                  -                -                  (427)            (427)
   The Melting Pot                                                        -               (210)                -               (210)
   The Mirage - Center Bar                                                -                -                   (30)             (30)
   The Olive Garden                                                       -               (101)               (159)            (260)
   Three Palm Cuban Café                                                  -                -                   (22)             (22)
   Tijuana Flats                                                          -                (61)                (23)             (84)
   Timpano                                                             (1,402)          (2,955)               (714)          (5,070)
   Tmc Restaurant                                                         -                -                (4,096)          (4,096)
   Toasted Bagel Deli                                                     -                -                  (141)            (141)
   Toasted Brickell                                                       -                -                   (56)             (56)
   Toojays Polo                                                           -               (851)                -               (851)
   Tossed                                                                 -                (14)                -                (14)
   Tropical Acres Restaurant                                             (210)            (133)               (144)            (487)
   Tropical Chinese Restaurant                                            -                -                  (396)            (396)
   Trulucks                                                               -                -                (4,813)          (4,813)
   Tuck Room Rest N Miami 000000002                                       (51)             -                  (287)            (338)
   Tuscan Grill Ft La                                                     -                (50)                -                (50)
   Tuscan Sun Coffee House                                                -                -                     (8)             (8)
   Twin Peaks                                                             -                -                  (217)            (217)
   Uncle Als                                                              -                -                   (77)             (77)
   Uncle Toms Bbq 8Th St                                                  -                -                   (56)             (56)
   Under Bar                                                              -                -                  (226)            (226)
   Upper Deck Ale Sports G                                                -                -                   (53)             (53)
   Usa Soda Snack Vendi                                                   -                -                     (7)             (7)
   Venetian Racesports Bar                                                -                -                   (29)             (29)
   Venetian-F&B Macau Restaurant                                          -                -                   (86)             (86)
   Veneto Restaurante Ax                                                  -                -                  (254)            (254)



                                                                                                                             Page 27 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 179Nof
                                                                             Exhibit
                                        187
                                                   FTC v. Simple Health Plans LLC, et al.
                                                        Case No. 18-cv-62593-DPG
                                                       United States District Court
                                                       Southern District of Florida

                                                         Health Benefits One
                                Detail of Credit Card Account Activity: Sorted by Category and Payee
                                     For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                     Marc A          Matthew E           Steve
                         Category                                                                                        Total
                                                                    Spiewak           Spiewak           Dorfman
   Versailles Restaur                                                        -                 -                (504)          (504)
   Viceroy Miami Food and                                                    -                 -              (2,515)        (2,515)
   Villa 221 Bar                                                             -                 -                 (72)           (72)
   Village Tavern                                                            (87)              -                 -              (87)
   Voodoo Bbq And Grill                                                      -                 -                (133)          (133)
   W Miami Downtown Dine                                                     -                 -                 (21)           (21)
   W San Fran Dining W                                                       -                 -                 (94)           (94)
   Waffle House                                                              (15)              -                 (89)          (104)
   Waffle Works                                                              (25)             (114)             (109)          (248)
   Waffys                                                                    -                 -                   (4)           (4)
   Wendys                                                                    -                 (70)             (380)          (450)
   Westin Boston Dining                                                      -                 -                 (90)           (90)
   Weston Diner                                                              (15)              -                 -              (15)
   Whiskey Tango All American Bar and Grill                                  -                 -                (251)          (251)
   Wild Wing Café                                                            -                 -                (111)          (111)
   Will Call Miami                                                           -                (170)              -             (170)
   Wings Famous Grill Ax                                                     -                 -                 (36)           (36)
   Winners Bar                                                               -                 -                   (9)           (9)
   Wok Out                                                                   -                (247)              -             (247)
   Wolfgang Puck                                                             -                 -                 (33)           (33)
   Wolfgangs Steakhouse                                                      -                 -                (293)          (293)
   World Wide Cafe                                                           -                 -                   (8)           (8)
   Wsop Food                                                                 -                 -                 (26)           (26)
   Wynwood Kitchen And Bar                                                   -                 -                (296)          (296)
   Yard House                                                                -                 -                (572)          (572)
   Ye Olde Kings Head                                                        -                 -                (233)          (233)
   Yogurtland                                                                -                 -                 (18)           (18)
   Yolo                                                                   (9,176)           (2,984)          (13,267)       (25,427)
   Zona Fresca                                                               -                   (8)             -               (8)
   Zuma Miami                                                                -                 -                (679)          (679)
                                              Total Restaurant           (50,101)          (25,549)         (461,479)      (537,129)

Retail
   Absolute Cigar Shop                                                       -                   -               (67)           (67)
   Ace Hardware                                                              -                   -               (26)           (26)
   Aficionados                                                               -                   -              (104)          (104)
   Ag Aventura                                                               -                   -              (824)          (824)
   Air Essentials                                                            -                   -               (40)           (40)
   Airside A Gift                                                            -                   -                 (9)           (9)
   AJ Sparkle Cleaners                                                       -                   -              (796)          (796)
   Albertsons                                                                -                   -               (95)           (95)
   Aldo Us                                                                   -                   -              (983)          (983)
   Allcanes Bkst                                                             -                   -               (43)           (43)
   Amazon.Com                                                            (41,446)           (242,974)        (30,640)      (315,059)
   American Express Gift Card                                             (5,025)                -               -           (5,025)
   Ancestry DNA                                                              -                   -              (226)          (226)
   Ann Chery Usa                                                             -                   -              (170)          (170)
   Anthonybrands                                                             -                   -               (58)           (58)
   Apple Store                                                              (918)            (18,092)            -          (19,010)
   Aquabella Couture                                                         -                   -               (64)           (64)
   Aroma Market Cater                                                        -                   (32)            -              (32)
   Ascension Coffee                                                          -                   -               (12)           (12)
   Asknet-Shops                                                             (226)                -               -             (226)



                                                                                                                             Page 28 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 180Nof
                                                                             Exhibit
                                        187
                                                FTC v. Simple Health Plans LLC, et al.
                                                     Case No. 18-cv-62593-DPG
                                                    United States District Court
                                                    Southern District of Florida

                                                          Health Benefits One
                                 Detail of Credit Card Account Activity: Sorted by Category and Payee
                                      For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                  Marc A          Matthew E              Steve
                         Category                                                                                        Total
                                                                 Spiewak           Spiewak              Dorfman
   Baers Furniture                                                        -                -                  (1,605)        (1,605)
   Bahama Mamas Inc                                                       -                (17)                  -              (17)
   Barnes & Noble                                                         -                -                     (31)           (31)
   Bebe Store Inc                                                         -                -                    (841)          (841)
   Bed Bath & Beyond                                                       32              (93)                 (766)          (828)
   Bellagio-Tutto                                                         -                -                     (33)           (33)
   Best Buy                                                                54           (5,034)              (15,552)       (20,532)
   Big Daddy's Liquor                                                     -                -                       (9)           (9)
   Bloomingdales                                                          -                -                  (3,172)        (3,172)
   Booklink 107                                                           -                -                     (58)           (58)
   Boot Barn                                                              -                -                  (1,005)        (1,005)
   Bos Hudson News                                                        -                -                     (16)           (16)
   Bose                                                                   -                -                    (409)          (409)
   Brandsmart Usa                                                        (530)             -                  (3,208)        (3,738)
   Brazil Mart                                                            -                -                    (116)          (116)
   Brickell Shoes Repair                                                  -                -                    (292)          (292)
   Brittshop Ato Bogota Inter                                             -                -                     (10)           (10)
   Brobible shop                                                          -                -                     (89)           (89)
   Bumble & Bumble                                                        -                -                     (60)           (60)
   Cabelas Outfitters                                                     -                -                    (366)          (366)
   Calvin Klein Jeans                                                     -                -                    (124)          (124)
   Cana Shop Store                                                        -                -                     (37)           (37)
   Candy Barrel                                                           -                -                       (3)           (3)
   Carmen Sol New York                                                    -                -                    (920)          (920)
   Champs                                                                 -                -                    (237)          (237)
   Chandi Liquors                                                         -                -                  (3,888)        (3,888)
   Chandi Wines                                                           -                -                    (216)          (216)
   Charlotte Russe                                                        -                -                    (416)          (416)
   Cigar Landing 94                                                       -                -                     (10)           (10)
   City Furniture                                                         -                -                  (1,554)        (1,554)
   CMX Brickell City Centre                                               -                -                    (200)          (200)
   Coconut Grove News                                                     -                -                     (58)           (58)
   Collins Sucursal                                                       -                -                    (122)          (122)
   Containerstore.Com                                                     -                -                    (179)          (179)
   Cosmopolitan Vitals                                                    -                -                     (45)           (45)
   Crown Wine & Spirits                                                   -               (106)                  -             (106)
   Cst Landry's Cstr Gft                                                  -               (400)                  -             (400)
   Custom Shirts 2                                                        -                -                    (137)          (137)
   Customavrac                                                            -               (721)                  -             (721)
   CVS Pharmacy                                                           -               (226)               (5,510)        (5,736)
   Dallasmidwest.Com                                                      -                -                  (1,156)        (1,156)
   DFS Cotai Limitada                                                     -                -                    (942)          (942)
   Dickssportmggoods.Com                                                  -                (21)                  -              (21)
   Docker Inc                                                            (330)             -                     -             (330)
   Dollar General                                                         -                -                       (3)           (3)
   Dollar Rac                                                             -                -                    (555)          (555)
   Dollar Tree                                                            -                -                     (15)           (15)
   Dolphin Stadium Merchandise                                            (36)             -                    (114)          (150)
   Doral Golf-Retail                                                      -                -                     (58)           (58)
   Doubletree                                                            (390)             -                     (42)          (432)
   Dry Cleaning Depot                                                     -                (75)                 (303)          (377)
   Duty Free Amer                                                         -                -                    (910)          (910)
   Eastbay                                                                -                -                    (131)          (131)



                                                                                                                             Page 29 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 181Nof
                                                                             Exhibit
                                        187
                                                FTC v. Simple Health Plans LLC, et al.
                                                     Case No. 18-cv-62593-DPG
                                                    United States District Court
                                                    Southern District of Florida

                                                         Health Benefits One
                                Detail of Credit Card Account Activity: Sorted by Category and Payee
                                     For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                  Marc A          Matthew E             Steve
                         Category                                                                                        Total
                                                                 Spiewak           Spiewak             Dorfman
   El Dorado Furniture                                                    -                 -                (4,785)         (4,785)
   Express                                                                -                 -                   (44)            (44)
   Fancy                                                                  -                 -                  (759)           (759)
   Fashion Boulevard                                                      -                 -                  (300)           (300)
   Flv Wine And Spirits                                                   -                 -                   (15)            (15)
   Fresh Market                                                           -                (597)                -              (597)
   Gamestop                                                               -                 -                  (254)           (254)
   Global Blue Uk London Gb                                               -                 -                 1,540           1,540
   GNC                                                                    -                 -                  (289)           (289)
   Golfsmith Golf Center                                                  -                 -                (3,941)         (3,941)
   Gooseberry Intimates Braine-Lalleud Braine Br New                      -                 -                  (662)           (662)
   Guess                                                                  -                 -                  (676)           (676)
   Haircuttery                                                            -                 -                  (645)           (645)
   Halloweenmart                                                          -                 -                  (237)           (237)
   Happy Fiesta                                                           -                 -                  (513)           (513)
   Hard Rock Retail Store                                                 -                 -                   (56)            (56)
   Harry David                                                            -                (955)               (182)         (1,137)
   HHGregg                                                                -                (233)               (262)           (496)
   Home Depot                                                            (107)             (594)               (910)         (1,611)
   Home Goods                                                             -                 -                  (909)           (909)
   Home Town Threads 13                                                   -                 -                (1,601)         (1,601)
   Ikea                                                                  (138)          (23,228)             (1,142)        (24,509)
   Indah                                                                  -                 -                  (211)           (211)
   Istore 5374                                                            -                 -                  (610)           (610)
   Itunes                                                                 -                 -               (12,856)        (12,856)
   Ivy Blue                                                               -                 -                  (579)           (579)
   John Varvatos At The Forum Shops                                       -                 -                  (430)           (430)
   Kemo Sabe                                                              -                 -                (7,733)         (7,733)
   Kenneth Cole                                                           -                 -                  (218)           (218)
   Key West Toyz                                                          -                 -                  (140)           (140)
   Kmart                                                                  -                (632)               (134)           (766)
   Kwik Stop                                                              -                 -                   (97)            (97)
   Kylie Cosmetics                                                        -                 -                  (412)           (412)
   La Riviera Duty Free                                                   -                 -                  (494)           (494)
   Lids                                                                   -                 -                  (134)           (134)
   Los Hidalgos Blue Mall                                                 -                 -                   (30)            (30)
   Lulu Hair                                                              -                 -                   (95)            (95)
   Lululemon                                                              -                 -                  (370)           (370)
   Macys                                                                  -                 -                (3,530)         (3,530)
   Marando Farms                                                          -                (194)                -              (194)
   Marshalls                                                              -                 -                   (68)            (68)
   Masquerade Costumes                                                    -                 -                  (125)           (125)
   Miami Styles Inc                                                       -                 -                  (480)           (480)
   Michaelis Wine Spirits                                                 -                 -                   (19)            (19)
   Michaels Stores                                                        -                 -                  (137)           (137)
   Modani Miami LLC                                                       -                 -                (2,699)         (2,699)
   Molton Brown                                                           -                 -                  (230)           (230)
   Monoprice.Com                                                          (78)           (2,214)                -            (2,292)
   Moshi                                                                  -                 -                  (196)           (196)
   Naked Wardrobe Inc                                                     -                 -                   -               -
   Nationwidesafes                                                        -                 -                (1,239)         (1,239)
   Newegg                                                              (5,592)          (34,145)                -           (39,737)
   Nike                                                                   -                 -                (1,237)         (1,237)



                                                                                                                             Page 30 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 182Nof
                                                                             Exhibit
                                        187
                                               FTC v. Simple Health Plans LLC, et al.
                                                    Case No. 18-cv-62593-DPG
                                                   United States District Court
                                                   Southern District of Florida

                                                         Health Benefits One
                                Detail of Credit Card Account Activity: Sorted by Category and Payee
                                     For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                 Marc A           Matthew E             Steve
                         Category                                                                                        Total
                                                                Spiewak            Spiewak             Dorfman
   Nys Collection                                                         -                 -                  (17)             (17)
   Ollivanders Wands                                                      -                 -                 (153)            (153)
   Orange Blue Mall                                                       -                 -                  (12)             (12)
   Orchid Concessions Inc                                                 -                 -                  (83)             (83)
   Paradies                                                               -                 -                 (343)            (343)
   Party City                                                             -                (191)               (64)            (255)
   Pattys Flowers Basket                                                 (211)              -                  -               (211)
   Paypal                                                             (10,243)          (12,499)            (1,114)         (23,855)
   Peas And Pickles                                                       -                 -                  (15)             (15)
   Pet Supermarket                                                        -                 -                 (224)            (224)
   Peter Glenn Ski                                                        -                 -               (3,901)          (3,901)
   Petsmart                                                               -                 -                 (125)            (125)
   Pirates R Us                                                          (163)              -                  -               (163)
   Presidente Supermarket                                                 -                 (41)               -                (41)
   Pretty Pink Princess                                                   -                 -                 (201)            (201)
   Publix                                                                 (87)           (2,637)            (6,622)          (9,346)
   Qualityliqourstore.Com                                                 -                 -               (1,422)          (1,422)
   Radio Shack                                                            -                 -                  (18)             (18)
   Ralphs                                                                 -                 -                 (219)            (219)
   Rebel Clothing                                                         -                 -               (3,041)          (3,041)
   Reserve Bar Corporation                                                -                (934)               -               (934)
   Rhythm Couture                                                         -                 -                 (169)            (169)
   Rock and Roll Religion                                                 -                 -                 (320)            (320)
   Ross Dress For Less                                                    -                 -                 (266)            (266)
   Sally Beauty Supply                                                    -                 -                 (132)            (132)
   Salon Encore                                                           -                 -                 (110)            (110)
   San Francisco Moscone Center                                           -                 -                 (434)            (434)
   Segafredo Zanetti Espresso                                             -                 -               (1,611)          (1,611)
   Sephora                                                                -                 -                  (39)             (39)
   Shoppes At Oceandrive                                                  -                 -                 (544)            (544)
   Simoniz Car Wash                                                      (137)              -                  -               (137)
   Sir Galloway                                                           -                 -                 (544)            (544)
   Skyline News And Gifts                                                 -                 -                  (15)             (15)
   Smiths Food Drug                                                       -                 -                  (82)             (82)
   Soundbalance                                                           -                 -                 (160)            (160)
   Space Mountain Shop                                                    -                 -                  (22)             (22)
   Spark Gift Sales                                                       -                 -                  -                -
   Sports Authority                                                       -                 -                 (439)            (439)
   Sports Memorabilia                                                     -                 -               (3,366)          (3,366)
   Steiner Sports                                                         -                 -                 (635)            (635)
   Stitched Lifestyle                                                     -                 -               (3,543)          (3,543)
   Sudsies Dry Cleaners                                                   -                 -                 (704)            (704)
   Sunglass Hut                                                           -                 -                 (441)            (441)
   Sunshine Market Plac                                                   -                 -                    (6)              (6)
   Surf Style                                                             -                 -                  (61)             (61)
   Target                                                                 -                (804)            (1,475)          (2,278)
   Tech on the Go                                                         -                 -                 (530)            (530)
   Tenmas A Aeropuerto Stamp Coin Store                                   -                 -                 (920)            (920)
   The Doggy Store 5429                                                   -                 -                  (22)             (22)
   The Galleria Auto Spa                                                  -                 -                  (40)             (40)
   The Miami Heat Store                                                   -                 -                 (242)            (242)
   The Mirage - Essentials                                                -                 -                  (27)             (27)
   The Shoppe                                                             -                 -                 (781)            (781)



                                                                                                                             Page 31 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 183Nof
                                                                             Exhibit
                                        187
                                               FTC v. Simple Health Plans LLC, et al.
                                                    Case No. 18-cv-62593-DPG
                                                   United States District Court
                                                   Southern District of Florida

                                                         Health Benefits One
                                Detail of Credit Card Account Activity: Sorted by Category and Payee
                                     For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                 Marc A           Matthew E             Steve
                          Category                                                                                       Total
                                                                Spiewak            Spiewak             Dorfman
   The Wine Wave                                                          -                 -                (2,795)         (2,795)
   Tint World                                                             -                 -                  (110)           (110)
   Tire Kingdom                                                           -                 -                  (146)           (146)
   Tom Thumb                                                              -                 -                     (4)            (4)
   True Religion                                                          -                 -                  (582)           (582)
   Un Dimanche A Paris Boutique                                           -                 -                   (63)            (63)
   Universal Studios Store                                                -                 -                     (5)            (5)
   Up Shirt Creek                                                         -                 -                   (32)            (32)
   Vanity Girl Hol                                                        -                 -                  (454)           (454)
   Victorias Secret                                                       -                 -                  (213)           (213)
   Vilebrequin                                                            -                 -                  (390)           (390)
   Walgreens                                                              -                (161)             (3,352)         (3,514)
   Wal-Mart                                                               -             (15,317)               (676)        (15,993)
   WantMyLook                                                             -                 -                  (242)           (242)
   Whalers General Store Kihei Hi                                         -                 -                   (66)            (66)
   Whole Foods                                                            -                (516)             (1,222)         (1,738)
   Williams-Sonoma                                                        -                 -                (2,648)         (2,648)
   Winn-Dixie                                                             -                 (60)               (131)           (191)
   World Wide Vending                                                     -                 -                     (1)            (1)
   WWE Shop Express                                                       -                 -                (1,265)         (1,265)
   Zephyrhills Water                                                      -                (325)                -              (325)
   Zgallerie                                                              -                 -                  (919)           (919)
                                               Total Retail           (65,571)         (364,069)           (181,397)       (611,037)

Travel
   Admirals Club Mia                                                      -                 -                   (16)            (16)
   Air Canada Air                                                         -                 -                  (545)           (545)
   Air Europa                                                             -                 -                (3,698)         (3,698)
   Air France                                                             -                 -                  (804)           (804)
   Airbnb                                                                 -                 -               (22,747)        (22,747)
   Airtran Airways                                                        -                 -                  (325)           (325)
   Alamo Car Rental                                                       -                 -                  (450)           (450)
   Alaska Airlines                                                        -                 -                  (317)           (317)
   All Taxi Management                                                    -                 -                   (15)            (15)
   American Airlines                                                   (6,862)           (3,012)           (274,320)       (284,194)
   American Best Car Re                                                   -                (337)                -              (337)
   Ames Bostonhotel                                                      (736)              -                   -              (736)
   Amtrak                                                                 -                 -                  (164)           (164)
   Argonaut Hotel                                                         -                 -                   (16)            (16)
   Aria                                                                  (135)              -                (1,096)         (1,230)
   ATLANTA GA NE I 85                                                     -                 -                  (924)           (924)
   Atlantis - The Cove                                                    -                 -                (9,183)         (9,183)
   Atlantis Adv Deposit                                                   -                 -                   -               -
   Atlantis Front Desk Cov                                                -                 -                  (239)           (239)
   Avianca Com                                                            -                 -                (6,043)         (6,043)
   Azul Linhas Aéreas                                                     -                 -                  (779)           (779)
   Ba.Com                                                                 -                 -                  (944)           (944)
   Baccarat Hotel                                                         -                 -                (5,942)         (5,942)
   Beverly Hills                                                          -                 -                  (648)           (648)
   Beverly Hills Rent-A-Car                                                 0               -                (5,656)         (5,656)
   Beverly Hills Sl                                                       -                 -                  (123)           (123)
   Biltmore Hotel Resort                                                  -                 -                  (256)           (256)
   Budget Rent-A-Car                                                      -                 -                  (313)           (313)



                                                                                                                             Page 32 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 184Nof
                                                                             Exhibit
                                        187
                                                FTC v. Simple Health Plans LLC, et al.
                                                     Case No. 18-cv-62593-DPG
                                                    United States District Court
                                                    Southern District of Florida

                                                          Health Benefits One
                                 Detail of Credit Card Account Activity: Sorted by Category and Payee
                                      For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                  Marc A          Matthew E              Steve
                         Category                                                                                        Total
                                                                 Spiewak           Spiewak              Dorfman
   Bungalow                                                               -                -                    (152)          (152)
   Businesscardkcom Egaa                                                  -                -                    (281)          (281)
   Carey                                                                 (164)             -                  (4,955)        (5,119)
   Carnival Imagination                                                   -               (100)                  -             (100)
   Cheapair.Com                                                           -                -                 (11,531)       (11,531)
   Cheaptickets                                                           -                -                    (437)          (437)
   Chi Taxi                                                               -                -                     (76)           (76)
   City of Dreams Manila                                                  -                -                     (21)           (21)
   Classic Vacations                                                      -                -                  (3,680)        (3,680)
   Conservatorium Hotel                                                   -                -                  (3,802)        (3,802)
   Copa Airlines                                                          -                -                 (26,166)       (26,166)
   Cosmopolitan Front Desk                                                -                -                 (12,715)       (12,715)
   Cosmopolitan Hotel                                                     -                -                   1,007          1,007
   Cosmopolitanhotel Casino                                               -                -                 (36,555)       (36,555)
   Courtyard                                                           (1,093)             -                    (466)        (1,559)
   Crescent Hotel                                                         -                -                    (822)          (822)
   Dan The Cab Man                                                        -                -                     (48)           (48)
   Delta Air Lines                                                     (7,497)             -                  (7,193)       (14,690)
   Desarrollos RDC, S.A                                                (3,364)             -                     -           (3,364)
   Desert Cab                                                             -                -                     (16)           (16)
   Dollar Rent-A-Car                                                      -                -                    (134)          (134)
   Empire International                                                   -                -                  (1,601)        (1,601)
   Empire Steak House                                                     -                -                  (1,430)        (1,430)
   Enterprise Rent-A-Car                                                  -                -                  (1,552)        (1,552)
   Europcar Independence                                                  -                -                    (561)          (561)
   Expedia Inc                                                            -                -                  (1,886)        (1,886)
   Fairmont Raffles hotel Makati Ph Lodging                               -                -                  (1,118)        (1,118)
   FDR At Delano                                                          -                -                  (3,992)        (3,992)
   Fiotels.Com                                                            -                -                  (1,132)        (1,132)
   Fontainebleau                                                          -                -                    (170)          (170)
   Fontainebleau Resorts                                                  -                -                 (32,228)       (32,228)
   Four Seasons                                                           -                -                 (11,397)       (11,397)
   Gogoair Com                                                            -                (13)                 (264)          (277)
   Gransevoort Hotel                                                      -                -                 (10,334)       (10,334)
   Hampton Inn                                                            -                -                    (402)          (402)
   Hard Rock Hotel                                                        -                -                  (1,355)        (1,355)
   Haute Living Inc                                                       -                -                 (10,000)       (10,000)
   Hawaiian Airlines                                                      -                -                     (50)           (50)
   Hertz Car Rental                                                      (356)             -                  (3,452)        (3,808)
   Hilton                                                              (7,101)          (1,053)              (20,632)       (28,785)
   Holiday Inn                                                        (13,173)          (8,080)               (8,558)       (29,812)
   Hotel Brooklyn                                                         -                -                    (124)          (124)
   Hotel Computing Usd                                                    -                -                     (13)           (13)
   Hotel Coste Paris                                                      -                -                    (546)          (546)
   Hotel Emiliano                                                         -                -                  (2,115)        (2,115)
   Hotel Erwin                                                            -                -                    (650)          (650)
   Hotel Fasano Rio                                                       -                -                  (3,271)        (3,271)
   Hotel Gansevoort Hot                                                   -                -                    (153)          (153)
   Hotel La Amada Islamujeres Me Lodging                                  -                -                     (41)           (41)
   Hotel South Beach                                                      -                -                     (66)           (66)
   Hotel Villa Magna                                                      -                -                  (6,267)        (6,267)
   Hotels Com                                                             -                -                (181,546)      (181,546)
   Hotelsouth Beac                                                        -                -                    (215)          (215)



                                                                                                                             Page 33 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 185Nof
                                                                             Exhibit
                                        187
                                               FTC v. Simple Health Plans LLC, et al.
                                                    Case No. 18-cv-62593-DPG
                                                   United States District Court
                                                   Southern District of Florida

                                                         Health Benefits One
                                Detail of Credit Card Account Activity: Sorted by Category and Payee
                                     For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                 Marc A           Matthew E             Steve
                         Category                                                                                        Total
                                                                Spiewak            Spiewak             Dorfman
   Hotelsouth Beach                                                       -                -                (13,089)        (13,089)
   Hotwire Communication                                                  -                -                (10,250)        (10,250)
   Hr-Hotel Reservation                                                   -                -                   (812)           (812)
   Hyatt Hotels                                                           -                -                   (618)           (618)
   Hyatt Zilara                                                           -                -                 (1,938)         (1,938)
   Iberia.Com                                                             -                -                 (1,743)         (1,743)
   Inflight Wi-Fi Ltv                                                     -                -                    (16)            (16)
   Inversiones                                                            -                -                 (1,685)         (1,685)
   Island Routes Luxury                                                   -                -                   (336)           (336)
   Jetblue                                                             (2,656)          (1,743)                (521)         (4,920)
   Jetsmarter Inc                                                         -                -               (268,455)       (268,455)
   Kimptonhotel Van Zandt Ausv                                            -                -                   (139)           (139)
   La Mansion Santo Dgo De Guzma Dominican Repubn                         -                -                    (39)            (39)
   La Quinta Inn & Suites                                                 -             (5,645)                 -            (5,645)
   Laguardia Usa LLC                                                      -                -                      (3)             (3)
   Lan Airliness A                                                        -                -                 (1,597)         (1,597)
   Landing Resort                                                         -                -                 (8,133)         (8,133)
   Langham Place Fifth AveT                                               -                -                   (123)           (123)
   Las Vegas Vip Limo                                                     -               (110)                 -              (110)
   Le Meridien                                                            -                -                 (3,338)         (3,338)
   Loews Hotels                                                           -                -                 (1,916)         (1,916)
   Love La Terminal 50104                                                 -                -                    (32)            (32)
   Lpc Sefc Transient                                                     -                -                    (18)            (18)
   Lucky Cab Vts Lucky                                                    -                -                    (15)            (15)
   Madrid Barajas Aerop                                                   -                -                    (63)            (63)
   Makati Shangri La Hote Makati City Ph Lodging                          -                -                 (2,239)         (2,239)
   Mar Yplaya Ii Ibiza Ba Lodging Euro                                    -                -                (12,086)        (12,086)
   Marc Delacre Paris                                                     -                -                   (136)           (136)
   Marriot Timber Lodge                                                   -                -                   (115)           (115)
   Marriott                                                               -                -                (13,714)        (13,714)
   Marselishotel Aarhus C Lodging                                         -                -                    (61)            (61)
   Mercure Rio Centro                                                     -                -                   (163)           (163)
   Metroline Inc                                                          -             (1,440)                 -            (1,440)
   Miami Airport                                                          -                (23)                (192)           (216)
   Miami Beach Edition                                                    -                -                 (4,263)         (4,263)
   Miami Taxi Express                                                     -                -                    (12)            (12)
   Miamihotel 5429                                                        -                -                 (1,394)         (1,394)
   Misc Sale Tax Fee Ex Bag                                               -                -                 (1,570)         (1,570)
   Monteleone Carosel Lounge                                              -                -                    (69)            (69)
   Mta Mvm Canal Street                                                   -                -                      (6)             (6)
   Nellis Vts                                                             -                -                    (15)            (15)
   Newslink                                                               -                -                   (784)           (784)
   Nt Travel Concepts L                                                   -                -                 (3,097)         (3,097)
   Nyc-Taxi                                                               -                -                    (61)            (61)
   Nyc-Taxi Verifone                                                      -                -                    (45)            (45)
   Omni Orlando                                                           -                -                 (1,161)         (1,161)
   Onair Service                                                          -                -                    (56)            (56)
   Orbitz                                                                 -                -                   (169)           (169)
   Otg Management Ewr                                                     -                -                    (41)            (41)
   Palms Casino Resort                                                    -                -                (17,595)        (17,595)
   Panama Luxury Limous                                                   -                -                   (200)           (200)
   Panasonic Aa                                                           -                -                   (423)           (423)
   Paris Las Vegas Resort                                                 -                -                    -               -



                                                                                                                             Page 34 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 186Nof
                                                                             Exhibit
                                        187
                                               FTC v. Simple Health Plans LLC, et al.
                                                    Case No. 18-cv-62593-DPG
                                                   United States District Court
                                                   Southern District of Florida

                                                         Health Benefits One
                                Detail of Credit Card Account Activity: Sorted by Category and Payee
                                     For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                 Marc A           Matthew E             Steve
                         Category                                                                                        Total
                                                                Spiewak            Spiewak             Dorfman
   Payless Car                                                            -                -                 (1,974)         (1,974)
   Plaza Shopping Hotel                                                   -                -                   (606)           (606)
   Pp Limoservice                                                         -                -                   (292)           (292)
   Priceline.Com                                                       (1,531)             -                   (629)         (2,160)
   Princess Reservation                                                   -                -                    -               -
   Rail Europe Inc White Plain Ny                                         -                -                   (348)           (348)
   Railrest                                                               -                -                    (13)            (13)
   Renaissance Baton Rouge Hotel                                          -                -                   (449)           (449)
   Richmond Inn Suites                                                    -                -                   (299)           (299)
   Ridefare Charge                                                        -                -                    (42)            (42)
   Ritz Carlton                                                           -                -                 (2,360)         (2,360)
   Ryanair Ltd Airline                                                    -                -                   (708)           (708)
   Same Day Passport Visa                                                 -                -                   (762)           (762)
   Scandic Aarhus City                                                    -                -                 (1,105)         (1,105)
   Seminole Hard Rock Hotel & Casino                                      -                -                 (4,998)         (4,998)
   Shanghai 21 St Century Hotel                                           -                -                 (4,250)         (4,250)
   Shanghai City Corporation                                              -                -                   (220)           (220)
   Shangri-La Hotel                                                       -                -                   (252)           (252)
   Sheraton                                                               -                -                   (834)           (834)
   Sobe Shuttles LLC                                                      -               (400)                 -              (400)
   Sonesta Bayfronthotel                                                  -                -                   (350)           (350)
   Southwest Airlines                                                    (438)          (2,662)                (324)         (3,424)
   Spirit Airlines                                                       (362)          (2,316)              (6,971)         (9,649)
   St Regis Houston                                                       -                -                    (87)            (87)
   Sun Pass Operation                                                    (299)          (1,028)              (1,600)         (2,926)
   Sundance Helicopters                                                   -                -                 (1,500)         (1,500)
   Sunshine Helicopters                                                   -                -                    (68)            (68)
   Tap Portugal Tap                                                       -                -                 (6,114)         (6,114)
   Taxi Affiliation Svc                                                   -                -                    (20)            (20)
   Taxi Credit Card Cor                                                   -                -                    (12)            (12)
   Taxipass 2                                                             -                (38)                 (99)           (137)
   The City Cancun Me Restaurant Tip                                      -                -                 (2,374)         (2,374)
   The Fairmont                                                           -                -                (20,354)        (20,354)
   The London Edition                                                     -                -                 (4,480)         (4,480)
   The London West Hlyw                                                   -                -                 (1,068)         (1,068)
   The Peninsula Paris                                                    -                -                (14,928)        (14,928)
   Torrance Marriott                                                      -                -                 (1,552)         (1,552)
   Trump Inthotel Chicago                                                 -                -                 (2,999)         (2,999)
   Trump Ocean Club                                                       -                -                (27,333)        (27,333)
   Tsr Lodging                                                            -                -                 (1,409)         (1,409)
   Ttt A Cab Taxi                                                         -                -                    (17)            (17)
   Uber                                                                   846           (1,525)             (53,679)        (54,358)
   United Airlines                                                        -                -                (25,310)        (25,310)
   United Checker Cab                                                     -                -                    (55)            (55)
   Us Airways                                                             -                -                 (1,415)         (1,415)
   Ushuaia The Tower Playa De N Boss                                      -                -                   (434)           (434)
   Verifone Uk Limiteduxbridge Gb Taxicab Limousine                       -                -                    (75)            (75)
   Viasat In-Flight Wi-Fi                                                 -                -                    (78)            (78)
   Viceroy Seaside                                                        -                -                 (1,840)         (1,840)
   Vip Martin Villaviciosa De Odon Ma Lodging Euro                        -                -                 (3,434)         (3,434)
   Virgin America                                                         -                -                 (7,046)         (7,046)
   Vts Taxi                                                               -                (26)                (498)           (524)
   W Hotel Times Square                                                   -                -                 (1,560)         (1,560)



                                                                                                                             Page 35 of 36.......
  Case 0:18-cv-62593-DPG Document 122-1 Entered on FLSD Docket 04/12/2019 Page 187Nof
                                                                             Exhibit
                                        187
                                                  FTC v. Simple Health Plans LLC, et al.
                                                       Case No. 18-cv-62593-DPG
                                                      United States District Court
                                                      Southern District of Florida

                                                           Health Benefits One
                                  Detail of Credit Card Account Activity: Sorted by Category and Payee
                                       For the Period From May 2, 2015 through October 26, 2018



Source: Credit card statements for American Express (#11006, #11008, #13004, #14002, #15009, #16007, #31000 & #31008).


                                                                    Marc A             Matthew E            Steve
                            Category                                                                                         Total
                                                                   Spiewak              Spiewak            Dorfman
   W Miami Downtown Hotel                                                   -                    -                 (444)           (444)
   W Paris Opera Paris                                                      -                    -               (1,657)         (1,657)
   Waldorf                                                                  -                    -               (7,840)         (7,840)
   Watergatehotel                                                           -                    -                 (514)           (514)
   Westin                                                                  (975)                 -                 (518)         (1,493)
   Wyndham Gardenhotel                                                     (444)                 -                  -              (444)
   Ycs Taxi                                                                 -                    -                 (140)           (140)
   Yellow Cab                                                               -                   (116)              (415)           (531)
   YVE Hotel Miami                                                          -                    -                  (53)            (53)
   Zed Aerospace                                                            -                    -                 (200)           (200)
                                                  Total Travel          (46,340)             (29,666)        (1,346,275)     (1,422,282)

Wedding
  Kleinfeld Bridal                                                           -                   -              (16,820)        (16,820)
  Lilian Designs Studio                                                      -                   -               (4,237)         (4,237)
  St Regis Bal Harbour                                                       -                   -              (94,945)        (94,945)
                                               Total Wedding                 -                   -             (116,003)       (116,003)

Credit Card Adjustment
   Credit Card Adjustment                                                 1,131                  -                  -             1,131
   Early Pay Discount                                                   174,894                  -                  -           174,894
                                       Credit Card Adjustment           176,025                  -                  -           176,025

Credit Card Payments
   Credit Card Payments                                              23,046,890              426,731            34,509       23,508,130

                                                  Grand Total $       5,565,092    $       (1,354,062) $     (4,256,702) $      (45,671)




                                                                                                                                 Page 36 of 36.......
